 
 
AGREEMENT TO ACQUIRE MARKETING AND COMMISSION AGREEMENT
 
by and among
 
YUNNAN ZHONGSEN FOREST CO., LTD.
NO 68 WU YI ROAD
4TH FLOOR GUO FANG BUILDING
KUNMING, YUNNAN 650032, P. R. CHINA
 
and
 
ZHONG SEN INTERNATIONAL TEA CO.
2416 LINCOLN STREET
HOLLYWOOD, FL 33020
 
A Florida Corporation
 


 
营销与财务委托合同
 
由
 
云南众森商品林种植（集团）有限公司中华人民共和国云南省昆明市五一路 68号国防大厦 4楼邮编：650032
 
以及
 
众森国际茶业公司美国佛罗里达州好莱坞市林肯街 2416号邮编：33020
 
共同签署
 
1

--------------------------------------------------------------------------------




 
ACQUISITION AGREEMENT
 
THIS ACQUISITION AGREEMENT, made and entered into this 29th day of August, 2008
(the “Closing Date”) by and among YUNNAN ZHONGSEN FOREST CO., LTD, a company
established in the People’s Republic of China, with its principal place of
business located at No 68 Wu Yi Road, 4th Floor Guo Fang Building, Kunming,
Yunnan 650032,  PEOPLE’S REPUBLIC OF CHINA, ("FOREST"); and Zhong Sen
International Tea Company, a Florida Corporation with its principal place of
business at 2416 Lincoln Street, Hollywood, FL 33020 ("ZSIT").
 
本协议，于 2008 年 8 月 29日签署生效（截止日期），由位于中华人民共和国云南省昆明市五一路 68号国防大厦
4楼，邮编：650032的云南众森商品林种植（集团）有限公司（以下简称“云南众森”），与位于美国佛罗里达州好莱坞市林肯街
2416号，邮编：33020的众森国际茶业公司（以下简称“众森国际”）共同签署。
 
RECITALS
 
WHEREAS, ZSIT wishes to acquire and FOREST wishes to sell a RIGHT to enter into
a certain Marketing and Commission Agreement with FOREST whereby ZSIT shall
become a sales and marketing agent of FOREST, and will receive a 20% commission
on WORLDWIDE Gross Sales of FOREST, as attached in Schedule A; AND
 
NOW THEREFORE, in consideration of the mutual covenants, agreements, and terms
and conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:
 
陈述
 
众森国际愿意获得云南众森的金融委托合同，为其提供销售与金融代理服务。众森国际成为云南众森的销售代理公司，云南众森将其世界范围内产品销售额的
20%作为佣金支付给众森国际。
 
基于双方共同利益，经友好协商，双方订立以下条款：
 
2

--------------------------------------------------------------------------------


 


 
I. AGREEMENT
I.  协议
 
A.     ZSIT hereby acquires from FOREST and FOREST sells to ZSIT the RIGHT to be
its exclusive Sales Agent throughout the entire world, in China and outside of
China, for all products and services offered by FOREST, in exchange for a 20%
commission on worldwide sale to be paid to ZSIT in accordance with the terms and
conditions contained herein, as attached in Schedule A attached hereto.
A. 据此，云南众森将其全球范围内的产品销售权交给众森国际，并将销售额的 20％作为佣金支付给众森国际，双方达成销售和佣金协议，如附件 A 中提到的相关事 宜。
 
II. COMPENSATION
II. 补偿
 
A.    ZSIT shall immediately issue 50,000,000 shares of common stock to FOREST
or its assigns, as identified in Schedule B attached hereto, in accordance with
Regulation S and/or Rule 144 as promulgated under the Securities Act of 1933.
A.  作为补偿，众森国际将立即向云南众森现有股东发布 50,000,000 普通股（根据 附件 B 中提到的提到的股东名单）， 此补偿条款的执行依据 1933
年发布的证 券管理条例中的 S 规章和（或）第 144 条规则。
 
B.  ZSIT shall immediately issue 5,000,000 shares of common stock to the parties
identified in Schedule C attached hereto, in accordance with Regulation S and/or
Rule 144 as promulgated under the Securities Act of 1933, as a finder’s fee for
the transaction.
B.作为补偿，众森国际应立即向附件 C 中列出的人员发布 5,000,000 普通股， 此 补偿条款的执行依据 1933 年发布的证券管理条例中的 S
规章和 （或） 第144 条规则。
 
III.  DUTIES AND OBLIGATIONS OF FOREST
III.  云南众森的责任和义务
 
A.  FOREST shall immediately cause its principal officer(s), director(s) or
other necessary authorized representatives to EXECUTE the certain Marketing and
Commission Agreement, attached in Schedule A hereto.
A.  云南众森应立即让其管理人员，董事以及其余必要的授权代表（附件 A）执行此协议，
 
3

--------------------------------------------------------------------------------


 
IV. DUTIES AND OBLIGATIONS OF ZSIT
IV．众森国际的责任和义务
 


 
A.  ZSIT shall immediately cause its principal officer(s), director(s) or other
necessary authorized representatives to EXECUTE the certain Marketing and
Commission Agreement, attached in Schedule A hereto.
A. 众森国际应立即让其管理人员，董事或必要的授权代表（附件 A）执行此协议。
 
B. ZSIT shall immediately appoint to the Board of Directors of ZSIT the
individuals identified in Schedule D attached hereto.
B．众森国际应立即根据附件 D中名单组建众森国际的董事会成员。
 
C.  ZSIT shall immediately hire the individuals identified in Schedule E
attached hereto as executive officers.
C. 众森国际应立即根据附件 E中名单采用其人员为管理人员。
 
D.  The existing Director and Officer of ZSIT shall resign his positions
immediately, and terminate his any employment agreements currently in effect
with ZSIT.
D．众森国际现有董事与管理人员应立即辞职，并终止其与众森国际的所有的劳动合同。
 
V. REPRESENTATIONS AND COVENANTS
V．陈述及契约
 
A. The parties hereto represent that they possess and can exercise the
unencumbered right to enter in this AGREEMENT.
A．双方代表均能够无障碍地执行此协议。
 
B. The PARTIES hereto agree to cooperate fully in the performance of this
AGREEMENT
B．双方都完全同意严格地按照本协议执行。
 
C. The parties understand that at the time of the transaction contemplated
herein, there are 5,000,000 shares issued and outstanding and that subsequent to
the issuances in II (A) and II (B) there will be a total of 59,900,000 shares
issued and outstanding.
C．双方应明了在执行协议所规定的交易时，众森国际共有 5,000,000股份；当协议 II（A）与II（B）执行后，公司总股份将达到 59,900,000股。
 
D. The parties hereto represent that subsequent to the transaction contemplated
herein, ZSIT may provide project financing to FOREST on an as-needed basis as
well as any and all other legal business as designated by the Board of
Directors.
D. 双方在执行协议规定的交易时，众森国际将基于董事会的抉择与项目所要求的基础上，为云南众森提供融资服务。
 


4

--------------------------------------------------------------------------------


 
VI.  COUNTERPARTS
6     副本
 
A．  The terms of this agreement are all bilingual, and in the case of a
difference, Chinese takes precedence.
A． 本协议各条款均为中英文对照，以中文表述为准。
 
B．  This Agreement may be executed simultaneously in four counterparts, each of
which shall come into force after two parties signed (or sealed).
B． 本协议一式四分，双方签字（盖章）后生效。
 
IN WITNESS WHEREOF, the corporate parties hereto have caused this ACQUISITION
AGREEMENT to be executed by their respective officers, hereunto duly authorized,
and entered into as of the date first above written.
 
             协议签字生效之日起，合作双方应促使其各自管理人员及时严格地执行此协议。
 


 
ZHONG SEN INTERNATIONAL TEA CO.                         YUNNAN ZHONGSEN FOREST
CO., LTD     [SEAL]
众森国际茶业公司                                                                
云南众森商品林种植（集团）有限公司 




By:     /s/  Bruce
Trulio                                                                                    By:
/s/ Wang Li                   
Bruce
Trulio                                                                                                
Wang Li 王莉
President
总裁                                                                                            
Chairman 董事长
 
 
5

--------------------------------------------------------------------------------




 
SCHEDULE A
附件A
YZFC-ZSIT Commission Agreement
销售佣金协议
 
MARKETING AND COMMISSION AGREEMENT
营销与佣金协议
 
THIS COMMISSION AGREEMENT, made and entered into this 29th day of August, 2008
(the “CLOSING DATE”) by and among Yunnan Zhongsen Forest Co., Ltd., a company
established in the People’s Republic of China, with its principal place of
business located at No 68 Wu Yi Road, 4th Floor Guo Fang Building, Kunming,
Yunnan 650032, People’s Republic of China, ("FOREST"); and Zhong Sen
International Tea Company, a Florida Corporation with its principal place of
business at 2416 Lincoln Street, Hollywood, FL 33020, USA(“ZSIT”).
 
此委托合同，由位于中华人民共和国云南省昆明市五一路68 号国防大厦 4 楼，邮编 650032 的云南众森商品林种植 （集团）有限公司（以下简称“云南 众森”
）与众森国际茶业公司（以下简称 “众森国际”） （美国佛罗里达州好 莱坞市林肯街 2416 号， 邮编： 33020）于 2008 年 8 月 29
日共同签订。
 
RECITALS
陈述
 
WHEREAS, FOREST wishes to retain ZSIT to be its agent to provide services as a
sales agency throughout the entire world; AND
云南众森指定众森国际为其代理公司，以便为其在世界范围内提供代理 服务。
 
WHEREAS, ZSIT wishes to be retained by FOREST as its agent to provide services
as a sales agency throughout the entire world;
众森国际同意作为云南众森的代理公司为其在世界范围内提供代理服务。
 
NOW THEREFORE, in consideration of the mutual covenants, agreements, and terms
and conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties agree as follows:
  据此，双方达成以下协议：
 
 
1

--------------------------------------------------------------------------------


 
 
I.             AGREEEMENT
I.        协议书
 
A.    FOREST hereby retains ZSIT to be its exclusive Sales Agent throughout the
entire world, in China and outside of China, for all products and services
offered by FOREST from the beginning of time, including any and all sales and
marketing contracts and agreements currently in effect between FOREST and its
customers, and continuing for a period of 50 years from the CLOSING DATE, in
exchange for a 20% commission on worldwide sale to be paid in accordance with
the terms and conditions contained herein.
 
A.    云南众森据此协议指定众森国际为其世界范围内的独家销售代
理商,其从协议签订日起，在中国内外为云南众森的所有产品销售与服务 提供代理服务。此协议有效期为五十年，根据协议中的有关条款，云南 众森应将世界范围内产品销售额的 20%作为佣金支付给众森国际。
 
II.       DUTIES AND OBLIGATIONS OF ZSIT
II.           众森国际的责任与义务
 
A.    ZSIT shall provide sales, marketing and finance services to FOREST as the
exclusive worldwide sales agent.
A.    众森国际作为云南众森的独家销售代理商应为云南众森提供营销 与融资方面的服务。
 
B.    ZSIT shall identify customers throughout the entire world for FOREST
products and services.
B.    众森国际应在全球范围内为云南众森的产品销售与服务提供代理 服务。
 
C.    ZSIT shall, within such limitations relating to price, delivery and other
key terms as FOREST may, from time to time specify in writing, and subject to
acceptance by FOREST (by telex or otherwise), negotiate sales contracts as
FOREST’s exclusive worldwide sales agent, inside and outside of China.
C.    作为全球范围内独家销售代理商，涉及相关产品价格，交付，销售方式以及其他关键条款时，众森国际应征得云南众森的书面授权与 同意。
 
 
2

--------------------------------------------------------------------------------


 
 
III.          DUTIES AND OBLIGATIONS OF FOREST
III.          云南众森的责任与义务
 
A.    FOREST shall, by the 5th day of each month, provide to ZSIT a written
report of all sales activity throughout the entire world for all products
offered by FOREST for the prior month.
A.    云南众森应于每月第 5 天，向众森国际提供前一个月云南众森所 有产品在世界范围内的销售清单。
 
B.    FOREST shall promptly deliver to ZSIT a written report of all products and
services being offered by FOREST throughout the entire world, and will make ZSIT
aware of any new products and services FOREST intends to offer, on timely basis
in order to allow ZSIT to perform its duties as a sales agent of FOREST.
B.    云南众森应及时地提供给众森国际世界范围内所有产品与服务的 书面报告；当云南众森将推出任何新的产品与服务时，应及时地知会众
森国际， 使其能够履行作为云南众森代理商的责任。
 
C. FOREST shall provide office space, office equipment, product training and all
other ancillary services required to ZSIT, or its subsidiaries, at such time
that ZSIT successfully establishes a subsidiary in China.
C.    众森国际在中国建立子公司时，云南众森应提供其所需要的办公 场所，办公设备，产品训练以及其他所有相关辅助设施。
 
IV.          COMPENSATION OF ZSIT
IV.          众森国际的补偿
 
A.    For services hereunder, FOREST shall pay to ZSIT, on a monthly basis, 20%
of Net Sales throughout the entire world, in China and outside of China.
A.    根据此服务条款，云南众森应按月将其产品在世界范围内销售额 的 20%支付给众森国际。
 
 
3

--------------------------------------------------------------------------------


 
 
B.    Payments to ZSIT shall be paid by the 15th day of the month for the
immediately preceding month and in agreement with the Sales Report submitted to
ZSIT 10 days prior.
B.    佣金应根据云南众森提前 10 天所提交的财务报告确定的数额， 于每月 15 日之前支付给众森国际。
 
C.    Payments to ZSIT shall be paid in US dollars, Chinese Yuan or other
worldwide accepted currency, on a monthly basis, in the place and in the manner
as directed by ZSIT at the time the payment is due. Currency conversions, when
necessary, shall be based on the prevailing free-market rates at the time the
payment is earned, and not as of the payment date, as quoted in the Wall Street
Journal or other authoritative source, as directed by ZSIT.
C.    支付给众森国际的佣金应用美元或人民币或其他世界通用货币按 月支付。付款时，支付地点与方式由众森国际决定。货币兑换应按需要 根据主流自由市场公开汇率，按收到佣金的时间而不是支付时间确定。 汇率由众森国际决定参考华尔街杂志或其他权威资料报价。
 
V.           TERM OF AGREEMENT
V.           协议条款
 
A.    This Agreement shall be for a fifty year term, commencing on the Closing
Date and ending on August 29, 2058 (the “Initial Term”). The Initial Term shall
be automatically extended for additional terms of successive fifty year periods
(the “Additional Term”) unless the Parties give written notice to the other of
the termination of the Agreement hereunder at least 180 days prior to the
expiration of the Initial Term or Additional Term. The Initial Term and any
Additional Term shall be referred to herein as the “Agreement Term.”
A.    本协议期限为 50 年，截止日期至 2058 年 8 月 29
日 （初始合作期 限），除非合同一方于180 天前书面通知另一方终止合同，否则该协议 将自动延期 50 年。初始合作期限和自动延期合作期限在此称作协议期 限。
 
 
4

--------------------------------------------------------------------------------


 
 
VI.          REPRESENTATIONS AND COVENANTS
VI.          陈述与契约
 
A.    ZSIT agree to use its best efforts to perform its obligations hereunder
and to give priority to FOREST over all other customers of ZSIT in terms of
management time and efforts. ZSIT will not enter into any management consulting,
sales, agency or similar relationship, nor engage in activities, that would
result in a conflict with ZSIT's duties under this Agreement.
A.    众森国际同意尽最大努力履行自己的义务并且根据经营时间和 精力给予云南众森对众森国际的其他客户的优先权。众森国际不介入任 何可能和本协议有冲突的其他管理，咨询，销售，代理和类似业务。
 
B.    Each party will provide to the other on a regular basis such documentation
as may reasonably be required to enable the other party to be assured of
compliance with this Agreement, and shall permit the other party to inspect its
books of account and other records at such a reasonable times as the other party
may request.
B.    双方将定期提供给对方所需的文件，且能够向对方保证这些文 件与协议要求相一致。 各方还应按照对方要求向对方许可在合理的时候 检查账簿和其它记录。
 
C.    All confidential information received or learned by ZSIT relating to
FOREST's business and products shall be kept in confidence by ZSIT and neither
used by ZSIT nor disclosed to any other person for any purpose outside this
Agreement.
C.    众森国际对所了解到的 有关云南众森的商业和产品机密等信息 都应该保密。这些信息既不能被众森国际所使用也不能故意泄露给本协 议以外的其他人员。
 
VII.         ASSIGNMENT
VII.         委托指派
 
A.    The Parties shall not assign their rights or obligations hereunder without
prior permission in writing from the contra party.
A.    没有经过合同一方的书面许可，另一方不得将协议所确定的权利 和义务转给第三方。
 
 
5

--------------------------------------------------------------------------------



 
 
VIII.   GOVERNING LAW AND JURISDICTION
VIII.   法律适用范围与权限
 
A.    The terms of this agreement are all bilingual, and in the case of a
difference, Chinese takes precedence.
A.    本协议各条款均为中英文对照，以中文表述为准。
 
B.    This Agreement may be executed simultaneously in four counterparts, each
of which shall come into force after two parties signed (or sealed).
B.    本协议一式四分，双方签字（盖章）后生效。
 



 
YUNNAN ZHONGSEN FOREST CO., LTD     [SEAL]
云南众森商品林种植（集团）有限公司
 
/s/ Wang Li
By: Wang Li 王莉
Chairman 董事长
ZHONG SEN INTERNATIONAL TEA CO.
众森国际茶业公司
 
/s/  Bruce S. Trulio
By: Bruce S. Trulio
President 总裁

 
 
 
 
6

--------------------------------------------------------------------------------


 
SCHEDULE B
附件 B
YZFC Shareholders List
云南众森股东名册
 
 
 
 
ZHONG SEN INTERNATIONAL TEA COMPANY SHAREHOLDER LIST
 
SHARES ISSUED  (USD)
ENTITY FULL NAME OR PERSON LAST NAME
PERSON FIRST NAME
TAX ID NUMBER
Street ADDRESS - #1
Street ADDRESS - #2
CITY
PROVENCE/  State
POSTAL CODE
6985
Guangde
Ai
530102421228111
No.37Daguan Road,
Wuhua District
Kunming
Yunnan
650000
3736
Youhua
Ai
532502196506050914
The Dorm of Mine Mill,Xiaolongtan
Mining Bureau of xiaolongtan,
Honghe Ethnic Hani and Yi Autonomous Prefecture
Kaiyuan
Yunnan
661000
1816
Chaomin
An
530111194609151420
No.303 Unit#2 Buiding＃83,Hongshan Road
Wuhua District
Kunming
Yunnan
650000
2076
Defu
An
532401195110190631
No.11,Building#66,Meiyuan,Meiyuan Villager's committee,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
17965
Fengkui
An
372802194405041610
No.94,Huanghaiyi Road,
Donggang District,
Rizhao
Shandong
276800
10381
Li
An
532524193210200017
No.201,Unit#1,Buiding2,Chaoyang No.rthRoad,Jianshui County
Honghe Ethnic Hani and YiAutonomous prefecture
Gejiu
Yunnan
661400
4741
Rong
An
532101197105070048
Daguan Road 10
Wuhua District
Kunming
Yunnan
650000
3322
Yongliang
An
530102291001111
Huancheng West Road 129,
Wuhua District
Kunming
Yunnan
650000
6992
Xuezhu
Ao
532225194407090020
No.21,Minhang Road
Panlong District
Kunming
Yunnan
650000
1797
Juxian
Ba
530127195101163522
No.,285,Xialuoliang Village,Luoliang
Villager's Committee,Yanglin Town
Songming County
Kunming
Yunnan
650000
3030
Fengqing
Bai
532401481015037
The Trading Corporation of Motor Transport,
Hongtashan District
Yuxi
Yunnan
653100
1977
Fengzhen
Bai
530103195403281566
Jiangongxincun 3 Affilicated No.101
Wuhua District
Kunming
Yunnan
650000
1796
Guixian
Li
532401195701281826
No.13,Building# 50,Wayao Village,  Fenghuan Road Sub-District
Hongta District
Yuxi
Yunnan
653100
1312
Jianrong
Bai
530111490720083
No.10 she ,Songguan Neighborhood Committee,
Yanhe Town
Yuxi
Yunnan
653100

 
 
 
1

--------------------------------------------------------------------------------


 
 
6229
Liping
Bai
532401196409150065
Room # 602 Unit#1 Building#1 Living areas of Xuri Plastic limited Liability
company
Hongta District
Yuxi
Yunnan
653100
32266
Liansheng
Bai
530112480517053
Haikou Phosphorite
Xishan District
Kunming
Yunnan
650000
26739
Shizhen
Bai
530111571014202
Maixi Village,Heping Township
Guandu District
Kunming
Yunnan
650000
7603
Shuxian
Bai
532401194104161223
No.160 Xiangjiazhuang,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1756
Yongshun
Bai
532401431215031
No.6 F/1 Building#25
Cigarette Factory of Hongtashan
Yuxi
Yunnan
653100
33481
Yunbing
Bai
532501196807140036
No.403,Unit#2
The Dorm of Financial Bureau Quarters,Chuanmiao Street
Gejiu
Yunnan
661400
5938
Zhanchun
Bai
532401350117121
No.5 Committee,Zhongcun Neighborhood Committee
 Yanhe Town
Yuxi
Yunnan
653100
2076
Zhanping
Bai
530111193404080011
Room # 406 Unit#2 Building#6,Yunnan Tianzhu Muqiang Company,Shangma Village
Wuhua District
Kunming
Yunnan
650000
4637
Fatian
Bo
530112401115322
No.12 F/3 Building#9,Yangxianpo
 Xishan District
Kunming
Yunnan
650000
3980
Jifang
Bao
53010319421226294X
No.501 Unit#2 Building#1,No.602 Beijing Road
Panlong District
Kuming
Yunnan
650000
4698
Shiyun
Bao
530103510313122
Xiangyou Lane1,Shugu Street
Panlong District
Kuming
Yunnan
650000
42988
Guizhen
Bao
532201195606130025
 The Dorm of liangyou Machinery Plant westRoad47,Nanning
Qiling District
Qujing
Yunnan
655000
3758
Meiling
Bi
530103540513182
Baoguo Lane 8,Baoguo Street
Panlong District
Kunming
Yunnan
650000
1882
Rong
Bi
530111194008133817
No.189,Zijun Village,Yiliu Township
Guandu District
Kunming
Yunnan
650000
941
Suqiong
Bi
530111195208140442
Yunnan Nationalities Village,Haigeng
Guandu District
Kunming
Yunnan
650000
4721
Yingqiang
Bi
530102195710192137
No.17 Chongren Street
Wuhua District
Kunming
Yunnan
650000
28643
Zengming
Bi
530111570810042
Renming Government,Guandu Residential Area
Guandu District
Kunming
Yunnan
650000

 
 
 
2

--------------------------------------------------------------------------------


 
 
11256
Zhongfu
Bi
532401196312080638
No.2 Building#2 Xujin,Wangqi Villager' s Committee,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
941
Shengquan
Bao
530103194601070618
No.501 Unit# 4 Building# 9 ,Nanba tielu Residential Quarter
Guandu District
Kunming
Yunnan
650000
3593
Yunsheng
Bao
530113195710090017
Room # 202,Building#7,No.29 guiyuan Street
Dongchuan District
Kunming
Yunnan
650000
8305
Qiongfen
Bu
532401195011251822
No.1,Building# 29 Gaolongtan,Fenghuang Road Sub-District,
Hongta District
Yuxi
Yunnan
653100
11729
Bin
Bu
530102470928111
No.304-20,Cangchuli
Wuha District
Kunming
Yunnan
650000
3764
Guixian
Li
530111194102152926
No.190,Tianjiadi, Village Fuhai Sub-District
Xishan District
Kunming
Yunnan
650000
25256
Hongru
Cai
530102192303200319
Room #301 Building#15,No.100 Cuihu No.rth Road,
Wuha District
Kunming
Yunnan
650000
24352
Jimin
Cai
530102470505032
No.404,Building#2, No. 12 jianshe Road,
Wuha District
Kunming
Yunnan
650000
3804
Jin
Cai
532201196906120018
Room # 2 6/F Unit# 2 Building# 11,Qujing Chemistry Co., Ltd
 Huancheng East RoadQilin District
Qujing
Yunnan
650300
12236
Lisan
Cai
530181390927261
Yunnan Phosphate Fertilzer Industry Co. Ltd Residential Area,
Anning
Kunming
Yunnan
650300
23738
Linsheng
Cai
53010219380601183X
No. 16 Wacang West Road,
Wuhua District
Kunming
Yunnan
650000
3030
Qin
Cai
530103194705093312
No.302 Building# 28,Jinniu Residential Quarter,Dianchi Road,
Xishan District
Kunming
Yunnan
650000
2076
Ronghua
Cai
530123194004043924
No.302,Unit#2, Building# 1,Xiangyang Xipo Residential District,Chaoyang Road
Anlian Town,Anning
Kunming
Yunnan
650300
9563
Suhua
Cang
530121431105002
Chenggong Hydro Engineering Bureau
Wuhua District
Kunming
Yunnan
650000
2365
Changyan
Cao
532123371207001
Wuchun Village,Beimen Villagers' Committee
Xinhua Town ,Qiaojia Town
Zhaotong
Yunnan
657000
2602
Fengming
Cao
530103195002172123
No.203 Unit# 2 Building#9, No.577 huancheng west Road,
Xishan District
Kunming
Yunnan
650000
1682
Lanjiao
Cao
530113193107110045
Dorm of police station,guiyuan Street,xinchun Town,
Dongchuan District
Kunming
Yunnan
650000
941
Lianxi
Cao
530102441001185
No.15 Dongfeng West Road
Wuhua District
Kunming
Yunnan
650000

 
 
 
3

--------------------------------------------------------------------------------


 
 
 
 
7867
Liequan
Cao
533321193609241225
No.70 Unit# 3 Building# 11,Maxianying Residential Quarter
Erhuan No.rth Road,Panlong District
Kunming
Yunnan
650000
941
Ping
Cao
530103195407190012
Room # 501 Unit#3 Building#2,Zhenghe Residential Quarter
Heping Lane,Dianchi Road,Xishan District
Kunming
Yunnan
650000
10260
Ruhui
Cao
530125461011082
Nanbei Primary School
Gucheng Town,Yiliang County
Kunming
Yunnan
650000
26940
Youquan
Cao
532502193512150010
Staff dorm of kaiyuan railway Hospital
Hani zu and yi zu Autonomous
Kaiyuan
Yunnan
661000
4548
Yuzhen
Cao
530103400709092
No.90 Baoshan Street
Panlong District
Kunming
Yunnan
650000
7891
Yuanda
Cao
530102280517031
No.1,4/F, Unit# 1, Building# 18
No.13 Minyuan Road, Wuhua District
Kunming
Yunnan
650000
3953
Yunwen
Cao
532401640522221
No.4 Residential Cimmittee,Taoyuan Village
Taocang Township
Yuxi
Yunnan
653100
3819
Zhenghua
Cao
530102195012031141
No.54 Xinwen Road,
Wuhua District
Kunming
Yunnan
650000
4560
Zhengkun
Cao
532530500807001
Animal Parasitology,Sheping County
Honghe,Yunnan
Honghe
Yunnan
654400
2076
Guangshou
Chai
532401194207181219
No.132caijing, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1870
Huifen
Chai
532401194609091224
No.252 Xiuxi,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1661
Jixian
Chai
532401194710151244
No.72 Caijing,Xixiu Residential Committee
Yanhe Town,Hongta Distric
Yuxi
Yunnan
653100
1760
Qionglan
Chai
532401194008121248
No.219 Xixiu,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
5417
Weiquan
Chai
532401195901241212
No.33 Caijing,Yanhe Town
Hongta  District
Yuxi
Yunnan
653100

2076
Wentang
Chai
532401194401131215
No.88 tangjing,Xiuxi Villagers Committee,Tanhe Town
Hongta  District
Yuxi
Yunnan
653100
21065
Youxian
Chai
532401195308111820
No.5, Building#43,Gaolongtan
 Fenghuang Road Neighborhood Committee,Hongta District
Yuxi
Yunnan
653100
943
Zhijian
Chai
530111194909050824
Room # 105,Building# 2
Lingang New Residential Quarter,Wuhua District
Yuxi
Yunnan
653100
5860
Zongqin
Chang
530102360415272
No.3, 2/F,Building#9,No.65 Huancheng West Road
Wuhua District
Yuxi
Yunnan
653100

 
 
 
4

--------------------------------------------------------------------------------


 
 
9781
Qiongying
Che
53240119490105122X
No.96 Yanxing Street
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
14525
Wenhua
Che
53250119301104001X
Room #503,Unit#3,Building# 3, Honghe Lane,Renmin Road
Honghehanizu,and yi zu Autonomous Perfecture
Gejiu
Yunnan
661400
4686
Xiukun
Che
530111195011170023
Kunming Heavy Machinery Factory,
Guandu District
Kunming
Yunnan
650000
941
Bangjin
Chen
530103351019061
No.5-602,Building#4
Nanba Tielu Residential Quarter,
Kunming
Yunnan
650000
10381
Baoguo
Chen
530103195310290017
Room # 403,Unit#2,Building#8
No.5 Yingchun Lane,Xiba Road,Wuhua District
Yuxi
Yunnan
653100
11212
Baowen
Chen
532401194910221817
No.94 Minfu Road
Hongta District
Yuxi
Yunnan
653100
5929
Biming
Chen
532401194603041867
No.2, Building#3,Xialingxiu
Fenghuang Road sub-District,Hongta District
Yuxi
Yunnan
653100
7059
Bingliang
Chen
532622192907200031
Room # 303,Unit# 2, Building# 63
 No.31 Jiaochang East Road,Wuhua Distric
Yuxi
Yunnan
653100
4153
Bingying
Chen
532501411124006
4/F,Unit#3, Building#19
Provincial Residential Quarter of Hongheperfecture,Zhongshan Road
Gejiu
Yunnan
661400
9708
Buzhou
Chen
530103193608250035
Room # 203,Unit# 2
 No.12 Shuguang Residential Quarter Middle Section,Guandu District
Kunming
Yunnan
650000
4540
Chengfang
Chen
530102471103271
No.334,Xiba New Residential Quarter,
Wuhua District
Yuxi
Yunnan
653100
19127
Chunrong
Chen
530102192712080717
Room # 202 Unit# 1  Building# 3
 No.8 Jiaolin Road, Hongta District
Yuxi
Yunnan
653100
8629
Cuizhen
Chen
532401195012221828
No.1  Building# 5,Nantun
Yudai Road Sub-District,Hongta District
Yuxi
Yunnan
653100
9546
Dayi
Chen
530103193512081513
No.8 Unit# 2  Building#1
 No.5 Cuixiao Lane, Renmin Middle Road, Panlong District
Kunming
Yunnan
650000
9604
Deli
Chen
530111193303070834
Room # 502,Unit# 2, Building# 5
No.89 Xinzhuantang,Hongta District
Yuxi
Yunnan
653100
6794
Desong
Chen
530102350707271
No.25 Nilesi,Xiba New Residential Quarter
Wuhua District
Yuxi
Yunnan
653100
20763
Dingshun
Chen
532327194806130016
No.1 Affiliated No.2 Wenmiao Street,Muque Residential Committee,Yongding Town,
Yongren County,
Chuxiong yizu Autonomous perfecture,
Chuxiong
Yunnan
675000
14904
Dunhai
Chen
530121310606001
Yunnan AluniNo.um  Industry Co. Ltd
Chenggong Town
Kunming
Yunnan
650000

 
 
5

--------------------------------------------------------------------------------


 
 
 
 
2076
Enlin
Chen
533222350916003
No.27 Wenming South Road
Yongbei County
Zhaotong
Yunnan
657000
2004
Faming
Chen
530102280316271
No.4   Unit#2
 No.34 Xinwen Road,Wuhua District
Yuxi
Yunnan
653100
2255
Fenglin
Chen
530103450331152
No.26 Duanshi Street
Panlong District
Kunming
Yunnan
650000
5617
Fengqiong
Chen
532401196210171889
No.5, Building# 5 Xialingxiu
Fenghuang Road Sub-District,Hongta District
Yuxi
Yunnan
653100
1882
Fengying
Chen
532501194206042845
No.2 Residents Group
Luomo Town,Kafang,
Gejiu
Yunnan
661400
5106
Fusheng
Chen
530111195510291719
No.30, Building# 4
Dachang Village Huancheng No.rth Road, Panlong District
Kunming
Yunnan
650000
19029
Guangcan
Chen
530111193905200819
No.267 Jinsha Road
Panlong District
Kunming
Yunnan
650000
21904
Guifeng
Chen
530112194708050023
No.402,Unit# 6,Building# 1
Xiaolong New Group Residential Area,Bailong Road,Panlong District,Kuming
Kunming
Yunnan
650000
10212
Guifen
Chen
530102410325272
No.102,Unit# 2
 No.25 Nile Residential Area,Wuhua District
Kunming
Yunnan
650000
5304
Guifen
Chen
532401460623062
13 She of Beicheng Sub-District
Beicheng Town
Yuxi
Yunnan
653100
3811
Guifen
Chen
530102371109112
No.37 Dongfeng West Road
Wuhua District
Kunming
Yunnan
650000
3006
Guiying
Chen
530102311111152
No.36 Cuihu South Road
Wuhua District
Kunming
Yunnan
650000
941
Guiying
Chen
530103194012250645
No.102,Unit# 3,Building# 2
Shuguang Residential Quarter,East Section,Guandu District
Kunming
Yunnan
650000
941
Guizhen
Chen
530103194306090325
Room # 1202,Gongdian Building#
Weiyuan Street,Wuhua District
Kunming
Yunnan
650000
24283
Guobin
Chen
53012319460604393X
No.402,Unit# 1,Building# 119
Nanqu Residential Quarter,Jianshe Road,Lianran Town,
Anning
Yunnan
650300
20427
Guozhu
Chen
53250219681212095X
Dorm of Xiaolongtan Opencast Mining
Xiaolongtan Bureau of Mining Affiairs
Kaiyuan
Yunnan
661000
24296
Heping
Chen
530103195206280927
No.201,Unit# 5,Building# 4
 No. 138 Dianchi Road,Xishan District
Kunming
Yunnan
650000
8844
Henghui
Chen
530103570222122
No.115 Chongshan Street
Panlong District
Kunming
Yunnan
650000

 
 
6

--------------------------------------------------------------------------------


 
 
 
6963
Henglin
Chen
530102520831152
Building# 1,No.1 Cuihu East Road
Wuhua District
Kunming
Yunnan
650000
1661
Hongxun
Chen
530103194411200055
No.11,Unit# 2
No.240 Wujing Road Guandu District
Kunming
Yunnan
650000
2076
Hongxiang
Chen
530103195305030042
No.2,4/F,Unit# 1,Building# 11
No.455 Huanchen East Road,Panlong District
Kunming
Yunnan
650000
37727
Hongying
Chen
530111193206210022
No.202,Unit# 1,Building#29
 Beichen Residential Quarter,Beichen Middle Road,Panlong District
Kunming
Yunnan
650000
7392
Houyou
Chen
530102360919031
No.144,Unit# 1,Building# 51
No.31Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
2076
Huaide
Chen
530123193204103915
No.22,6/F,Unit# 1, Building# 2
No.210 Renmin West Road,Wuhua District
Kunming
Yunnan
650000
1796
Huixian
Chen
530127196306121021
No. 187 Hebeisuo Village
Longjie Villagers Committee,Chongao County,
Kunming
Yunnan
650000
11795
Huili
Chen
530102500119212
No. 47 Fuxing Residential Quarter
Wuhua District
Kunming
Yunnan
650000
4850
Huiying
Chen
530103311121132
No.5 Huayuan Lane,Changchun Road,
Panlong District
Kunming
Yunnan
650000
13813
Jifang
Chen
530102381215212
No.190 jinbi Road,
Wuhua District
Kunming
Yunnan
650000
5389
Jialin
Chen
532401195609132051
No.5, Building# 5
 Xiahe Residential Quarter,Liqi Town,Hongta District
Kunming
Yunnan
650000
18064
Jiayang
Chen
530103193204243322
No.8 Affiliated to No.12 ,Dongqingli,
 Donghua Residential Quarter,Guandu District
Kunming
Yunnan
650000
3030
Jianming
Chen
530103194406032536
Room #702,Unit# 2, Building# 20
No.354 Huancheng East Road,Guandu District
Kunming
Yunnan
650000
927
Jianqiong
Chen
530102196602240722
Room # 101,Unit# 2, Building# 52
No. 52 Dongfeng West Road,Wuhua District
Kunming
Yunnan
650000
2377
Jiangqiu
Chen
533521690926007
No.271-22 Zhangga Village
Fengxiang Town
Linchang
Yunnan
677000
3593
Jinhua
Chen
530123194108193927
No.2, Unit# 1,Building# 61
 Nanqu Residential Quarter,Jianshe Road,Lianran Township,
Anning
Yunnan
650300
1796
Jinwei
Chen
532501197207073815
2 She,Shuijing Village
Xicheng Township,
Gejiu
Yunnan
661400
941
Jinxi
Chen
530102193212203017
No.202,Unit# 1,Building# 9
Hongshan No.rth Road,Wuhua District
Kunming
Yunnan
650000
3737
Jinghong
Chen
530102681222074
No.19 Hongshan East Road
Wuhua District
Kunming
Yunnan
650000

 
 
 
7

--------------------------------------------------------------------------------


 
 
 
45768
Junhua
Chen
532524420526341
Supply-sales Depertment Store,Lihaozhai Village,
Lihaozhai Town,Jianshui County Honghe, Yunnan
Honghe
Yunnan
654400
4153
Kaishun
Chen
530123194101303011
No.102,Unit# 1, Building# 22
No.1 Jiangong Road,
Anning
Yunnan
650300
1762
Lifen
Chen
532401680310002
No.1 Residential Group,Qiyang Road Neighborhood Committee
Zhoucheng Township
Yuxi
Yunnan
653100
6443
Lihua
Chen
530112580909094
Dachun Village, Liangyuan Town
Xishan District,Kunming, Yunnan
Kunming
Yunnan
650000
66248
Liping
Chen
530111540918042
Kunming machinery factory of china railway construction Co.,Ltd
Yangfangwa,Guandu District
Kunming
Yunnan
650000
4697
Liping
Chen
53011119720104262X
Sidaoba Village,Qianwei Town
Guandu District
Kunming
Yunnan
650000
5000
Ming
Xiang
532501197109150928
No.62 Wuyi Road
 Wuhua District
Kunming
Yunnan
650000
15458
Liqiong
Chen
532501630720128
No.1,Unit# 1, Building# 12
Baishachong,Yunxi Smelting Factory
Gejiu
Yunnan
661400
64320
Lirong
Chen
530103450808152
No.8,4/F,No.9 of Qingnian Road
Panlong District
Kunming
Yunnan
650000
4699
Liyun
Chen
530181195409133969
No.4,Building# 4 ,New East Residential Quarter
Kunming Iron and Steel Co., Ltd
Anning
Yunnan
650300
5664
Lingzhen
Chen
532401710712184
No. 2 Residential Group,Lingxiu Sub-District
Fenghuang Road, Sub-District
Yuxi
Yunnan
653100
4754
Liu
Chen
532201620421036
Diandong Electricity Industry Bureau
Fenghuang Road, Sub-District
Qujing
Yunnan
655000
1682
Liuxian
Chen
530102196801011826
Kunming Textile Factory
Renmin East Road,Panlong District
Kunming
Yunnan
650000
4726
Manrong
Chen
530123450310332
 Wenquan Town
No.3 Middle School
Anning
Yunnan
650300
107998
Maoyuan
Chen
530111193405201727
No.21 Shujiatang Shangchun Residential Quarter
Lianhua Neighborhood Committee,Wuhua District
Kunming
Yunnan
650000
23128
Meifen
Chen
530103541221252
No.50 Lishutou Residential Area
Renmin East Road,Panlong District
Kunming
Yunnan
650000
1882
Meifen
Chen
532401196504060666
No.9,Building# 2
Lujiatun ,Beicheng Township,Hongta District
Yuxi
Yunnan
653100
2076
Meiying
Chen
532401194708260644
No.51 Wangqi Village,Wangqi Villagers' Committee,
Chengbei Township,Hongta District
Yuxi
Yunnan
653100
3677
Meizhi
Chen
530102431205242
No.77 Shilinpu,Dongsi Street
Wuhua District
Kunming
Yunnan
650000

 
 
8

--------------------------------------------------------------------------------


 
 
 
11560
Ming
Chen
530103194106221511
No.142 Qingyun Street
Wuhua District
Kunming
Yunnan
650000
4708
Mingguang
Chen
530111400513041
Kunming Farm of Chengdu Air Force
Wujiaba,Guandu District
Kunming
Yunnan
650000
3358
Mingxun
Chen
530103201021001
No.16 Affiliated to No.98 Erjiawan
Panlong District
Kunming
Yunnan
650000
4153
Mufang
Chen
510229194107220022
No.1-9 ,Building#8
No. 439 Xuanhua Road,
Yongchuan
Chongqing
402000
15004
Naishan
Chen
530102370811184
No. 253 Wuyi Road
Wuhua District
Kunming
Yunnan
650000
2313
Naizhi
Chen
532228391226007
Dorm of No.1 Middle School,Ximen Street
Zhongqu Township,Luliang County
Qujing
Yunnan
655000
2361
Peiqiu
Chen
530103351016181
No.5 Dali Lane,Changchun Road
Panlong District
Kunming
Yunnan
650000
1038
Ping
Chen
532532710928002
Xinwen South Road 9
Wuhua District
Kunming
Yunnan
650000
1038
Zizhen
Pu
530112194604080025
Flat Glass Plant of Kunming
 Heilinpu,Xishan District
Kunming
Yunnan
650000
5753
Qian
Chen
530102670413074
Fengzhu Atreet2 Affilicated 305
Wuhua District
Kunming
Yunnan
650000
5753
Lihua
He
530102360208072
 Fengzhu Street 204 Affilicated 403
Wuhua District
Kunming
Yunnan
650000
13236
Qinghai
Chen
532426193704141739
Room #201,Unit#4,Building#4
Group3,Zhuge
Residential Area,Hongta District
Yuxi
Yunnan
653100
1965
Qinghua
Chen
530123381129391
 No.6 Building#59
Aning
Kunming
Yunnan
650300
1915
Qionglan
Chen
530102194011121829
No.265,Wuyi Road
Wuhua District
Kunming
Yunnan
650000
22028
Ruzhen
Chen
530111194802010427
Room #405,Unit#2,Building#2
 Xuefu Road 135,Wuhua District
Kunming
Yunnan
650000
1959
Ruying
Chen
530103195108080622
Room #501,Unit#3,Building#107
Nanyaoxincun,Guandu District
Kunming
Yunnan
650000
4747
Ru'an
Chen
530102194504270048
Qingnian Road376
Wuhua District
Kunming
Yunnan
650000
1934
Shanguang
Chen
530128660420361
Xinshan,Pude neighborhood Committee,Malu Township,
 Yizu Miaozu Autonomous County
Luquan
Yunnan
651500
7460
Shaohong
Chen
532425430301001
The Drom of  Local BRoadcasting Vidieo Bureau ,
Hongta Road
Yuxi
Yunnan
653100

 
 
 
9

--------------------------------------------------------------------------------


 
 
7010
Shaohui
Chen
530200450314006
No.21 F/1 No.2 Middle Shool
Xincun Residential Area, Xincun District
Dongchuan
Yunnan
654100
5945
Shaojin
Chen
532401540424093
Zongqi Village,Wangdahu Township
Chunhe District
Yuxi
Yunnan
653100
2259
Shaoming
Chen
532401620207031
Civic Construction Bank
 No.3 jiangxi Road
Yuxi
Kunming
653100
5628
Shengwu
Chen                    
530102193702150317
No.208,Fuxing Village
Wuhua District
Kunming
Yunnan
650000
5627
 Zhizhi
Chang
530121441119002
Wangjiaying Station,Chengtie
Chenggong County
Kunming
Yunnan
650000
1922
Shiqi
Chen
530103193503270611
No.202,Unit#2,Building#338
Beizhanxincun,Chuanjin Road,Panlong District
Kunming
Yunnan
650000
1796
Shiying
Chen
532928380714002
No.110xinmin Street
Laojie Town,Yongping County
Yongping
Yunnan
672600
12051
Shuying
Chen
530102194609030323
Room #303,Unit#2,Building#65
 Jiaochang EastRoad,Wuhau District
Kunming
Yunnan
650000
941
Shuxian
Chen
532401193512262029
No.13,Building# 32,Xiashantou
Shantou Residents' Committee,Liqi Town,Hongta District
Yuxi
Yunnan
653100
11047
Sufei
Chen
530102194507270721
Room #403,Unit#5
No.226,121 Street,Wuhua District
Kunming
Yunnan
650000
2014
Suqing
Chen
530112540809054
No.23,Building#30
Chongshichengcun,Haikoushan,Xishan District
Kunming
Yunnan
650000
5853
Suijun
Chen
530102193205050024
No.401,Unit#2,Building#4
 Shengli Gardern2,Xinxing Road,Panlong District
Kunming
Yunnan
650000
38785
Weifen
Chen
532201195404160621
Baita Road,No.283 Affilicated1
Panlong District
Kunming
Yunnan
650000
6969
Weipeng
Chen
530102420829002
Huaguo Lane22,Huashannanlu
Wuhua District
Kunming
Yunnan
650000
1964
Wenying
Chen
530102194906242728
No.401,Unit#2
Huancheng West Road 374,Xishan District
Kunming
Yunnan
650000
10381
Xiyun
Chen
532502195009190057
 Honghe MiNo.r Ethnic Group
No.195 Xibei Road
Kaiyuan
Yunnan
661000
3030
Xiasheng
Chen
532502193910080038
No.504,Unit#2,Building#24
Tielusanqu
Kaiyuan
Yunnan
661000
1796
Xian
Chen
530123197902143920
No.201,Unit#2,Building#9
Wanghu Residential Area, Jainshe West Road Lianran Town
Anning
Yunnan
650300
1766
Xiangcheng
Chen
530111500420501
Base of Eater and Electricity Bureau
Xiaoshao,Guandu District
Kunming
Yunnan
650000

 
 
10

--------------------------------------------------------------------------------


 
 
 
4012
Xiaomin
Chen
530112197002123220
Room #203,Unit#4,Building#7
Wanyu Garden,Wuhua District
Kunming
Yunnan
650000
22839
Xiuchun
Chen
532524197404153421
No.39,Beizheng Street,Jianshui County
HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1796
Xiuhua
Chen
532401196511011280
Dongshan112
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
2000
Xiuhua
Chen
530123421110394
No.15,Building# 74
 Kungang nanqu,
Anning
Yunnan
650300
6229
Xiuying
Chen
530112194011300344
Room #502,Unit#2,Building#13
Chunyu Road 615,Xishan District
Kunming
Yunnan
650000
941
Xiuzhi
Chen
530111195804092643
Sidaoba Village 14
Qianwei Sub-Street Committee,Xishan District
Kunming
Yunnan
650000
5347
Xiuzhi
Chen
530111193805181120
 No.101,Building#26
Coal Geological Exploration Team
Kunming
Yunnan
650000
8982
Yamei
Chen
530111197112263543
No.201,Unit#1,Building#6
Fujing Gardern,Wujin Road 302,Guandu District
Kunming
Yunnan
650000
2579
Yaping
Chen
530112195401070542
No.,701,Unit#6,Building#5
Shunningli,Xinfa Residential Area,Xiuyuan Road,Xishan District
Kunming
Yunnan
650000
13794
Yan
Chen
530102197008243028
No.101,Unit#1,Building#4
 Shulin Street,Xishan District
Kunming
Yunnan
650000
9024
Yanyan
Chen
530102540904032
No.202,Building#93
Huancheng No.rthRoad 38,Wuhua District
Kunming
Yunnan
650000
6644
Yan
Chen
532801197401260821
Jinghong Farm of Breakout,Team8
Gadong Township
Jinghong
Yunnan
666100
2271
Yan
Chen
530112730403322
Yuhong Primary School
No.,73 Dingsi Street
Kunming
Yunnan
650000
17210
Yanbin
Chen
530102720125271
Building#10,Xinwenli
Wuhua District
Kunming
Yunnan
650000
4153
Yangde
Chen
530103193807230619
Room #22 Afflicated Nanzhan Xincun 456
Guandu District
Kunming
Yunnan
650000
4633
Yifei
Chen
530103194304082911
Dongfeng donglu160-27
Panlong District
Kunming
Yunnan
650000
4520
Yingshi
Chen
530111610717231
 Fangau Clinics of Kuntie
Guandu District
Kunming
Yunnan
650000
12799
Yingping
Chen
530103193903022924
No.201,Unit#6,Building#32
Shuguang xiaoqu11 Guandu District
Kunming
Yunnan
650000
1766
Yuchun
Chen
532401360501034
No.1,F/3,Building#5
Staff Quarters of  Hongtashan
Yuxi
Yunnan
653100

 
 
 
11

--------------------------------------------------------------------------------


 
2097
Yuqiong
Chen
532821451105002
Jinghong West Road 28
 Yunjing hong Town
Jinghong
Yunnan
666100
4153
Yuanxian
Chen
530111196701133849
No.,641Puzi Village,Yiliu Township
Guandu District
Kunming
Yunnan
650000
2247
Yuncai
Chen
530102490908244
Gongren Xincun 53 Afflicated 6
Wuhua District
Kunming
Yunnan
650000
2076
Yunlan
Chen
532426401110172
No.5,Building#18
 Cobalt Mine of Laochangk, Yimen Copper,Yimen County
Yuxi
Yunnan
653100
4183
Zeshi
Chen
530112370612322
No.15,Building#9
Wangjiaqiao,Xishan District
Kunming
Yunnan
650000
13609
Zhangwen
Chen
532101192605010911
No.21 Unit#1 Building#9
Lingjiaotang Central Area
Kunming
Yunnan
650000
5889
Zhengao
Chen
530102192604281511
Shuanglongqiao19 Afflicated 2
Guandu District
Kunming
Yunnan
650000
2320
Zhenjuan
Chen
530103531023292
 No.5 Building#12
Dongjiawuan,Panlong District
Kunming
Yunnan
650000
6044
Zhengming
Chen
530103193110071515
No.402 Unit#2 Building#147
Bailong Residential Area,Bailong Road,Panlong District
Kunming
Yunnan
650000
3764
Zhengrong
Chen
530111194012270478
N0,102,Unit#3,Building#2
Dianxin Residential Area,Guandu District
Kunming
Yunnan
650000
6965
Zhengying
Chen
530123196611243927
Mazongtang Village,lianran Town
Anning,Yunnan
Kunming
Yunnan
650000
2346
Zhongmo
Chen
532531194103130015
 The dorm of the Water and Power Authority
Luchun County of Yunnan
Kunming
Yunnan
650000
7529
Zhuxian
Chen
530102680313002
Chudi lane 23,Yuantong Street
Wuhua District
Kunming
Yunnan
650000
3365
Zhusheng
Chen
530103194612270922
Nanhua Street 44
Wuhua District
Kunming
Yunnan
650000
941
Zijiang
Chen
530112380624053
No.33,floor2,Unit#4,Building#18
Haikoukuandiba,Xishan District
Kunming
Yunnan
650000
1805
Zixiang
Chen
530103194410281818
Room #604,Unit#4
Xinhua Street2,Wuhua Street
Kunming
Yunnan
650000
11179
Zufen
Chen
530102193708011844
No.302,Unit#4,Building#9
Xichang Road 702,Wuhua District
Kunming
Yunnan
650000
16522
Zuxiang
Chen
532729461001001
No.4,floor4,Building#71
Cigarette Factory
Yuxi
Yunnan
653100

 
 
12

--------------------------------------------------------------------------------


 
 
3030
Jing
Cheng
530102701126372
Mingtong Lane4-8-9
Hongtashan
Kunming
Yunnan
650000
4733
Yanfang
Cheng
530103481009064
Building#46,Affilicated 7
Yeshuang Road 22,Panlong District
Kunming
Yunnan
650000
10381
Zhongyun
Cheng
530102194711110311
Room #603,Unit#2,Building#76
 Jiaochang East Road 31,Wuhua District
Kunming
Yunnan
650000
2076
Biao
Cheng
530111195603262036
No.311,Unit#3,Building#5
Chuanjin Road 852,Panlong District
Kunming
Yunnan
650000
3593
Huaiqing
Cheng
532901195010150648
No.301 Unit#1 Building#8,Wezutuan
Xinying
Residential Area,Panlong District
Kunming
Yunnan
650000
8305
Ling
Cheng
530123194310033943
Block E1 Yulange Floor8,Fulin Squere
Baoshan Street,Wuhua District
Kunming
Yunnan
650000
9742
Xianzhuang
Cheng
532628370602001
The Dorm of National Middle School
Funing County
Kunming
Yunnan
650000
30345
Xuan
Cheng
530112192701111613
Room #101,Unit#2,Building#2
Wuhua District
Kunming
Yunnan
650000
4549
Yuqiong
Cheng
530102341224076
No.2,Pomelo4,Building#4
Hongshan South Road10,Wuhua District
Kunming
Yunnan
650000
3963
Yixiu
Qiu
530102193411171820
No.,501Unit#3
No.21,Houxin Street,Xishan District
Kunming
Yunnan
650000
14921
Jianqin
Chu
530103650108062
No.7,Building#13
Tangzi Lane,Panlong District
Kunming
Yunnan
650000
4630
Lifen
Chu
530103195404121302
No.102,Unit#1,Building#14,Sanzutuan
Liangyuan Residential Area,Xishan District
Kunming
Yunnan
650000
71629
Renjie
Chu
530102301210151
Dongfeng West Road 38
Wuhua District
Kunming
Yunnan
650000
4899
Xuelin
Chu
530112193912281617
Room #401,Building#1
 Fianchi Road,Xishan District
Kunming
Yunnan
650000
4153
Limin
Chuan
532501196012251242
No.601,Unit#1,Building#3 Zizhuyuan Residential Area
Honghehanizu yi zu Autonomous Prefecture
Gejiu
Yunnan
661400
2623
Chunmei
Cui
530103197202040028
No.303,Unit#1,Building#2
Tianhepian,Majunchang Residential Area, Guandu District
Kunming
Yunnan
650000
5629
Dafu
Cui
53010319240707291X
 No.1204,Unit#3,Building#2
Gaoceng,Remin EastRoad,Panlong District
Kunming
Yunnan
650000
17267
Debao
Cui
530111194010280410
No.303,Unit#1,Building#2
Tianhepian,Majunchang Residential Area,Guandu District
Kunming
Yunnan
650000
24466
Dianhang
Cui
530103197502180022
No.303,Unit#1,Building#3
Tianhepian,Majunchang Residential Area,Guandu District
Kunming
Yunnan
650000

 
 
13

--------------------------------------------------------------------------------


 
 
 
3365
Jicui
Cui
532201480226542
Wenyi Road 64
Xiping Town,
Qujing
Yunnan
655000
2076
Jinlong
Cui
532401197711030990
No.7,Building#6,Bailatui
Maqiao Villager'CommitteeChunhe Town,Hongta District
Yuxi
Yunnan
653100
35679
Kaihe
Cui
530111194404142010
Gangtou Village Team 4
Hongyun Neighborhood' CommitteeWuhua District
Kunming
Yunnan
650000
2313
Kaixiu
Cui
532201511004542
The Dorm of Linfei Factory of Zhanyi
Wenchang Road,Xiping Town
Qujing
Yunnan
655000
3502
Lanxian
Cui
530102410727112
No.129 Huancheng East Road
Wuhua District
Kunming
Yunnan
650000
2882
Lianfang
Cui
530200430201001
No.203 Affiliated to No.69 Tuanjie Road,The New Residential Area
Dongchuan
Yuxi
Yunnan
653100
1778
Qiongxian
Cui
532401570908154
No.11 she,Guojing Village
Guojing Villagers Committee,Dayingjie Town
Yuxi
Yunnan
653100
4630
Xigao
Cui
530112370513163
No.5,Unit# 3, Building# 12
Kunming Fement Factory,Chejiabi,Xishan District
Kunming
Yunnan
650000
31395
Yunhua
Cui
530112194408280089
No.25 Armed Police Sub-branch
Donghua Daoxiangli, Panlong District.
Kunming
Yunnan
650000
13047
Fengxue
Dai
532401194807132015
Room # 302,Unit# 3,Building# 9
 No.65 Nanbei Street,Hongta District
Kunming
Yunnan
650000
1948
Guixian
Bai
532401391123202
Daqijin Village
Renjing Township,Liqi District
Yuxi
Yunnan
653100
14455
Huiying
Dai
53240119420801202x
No.12, Building# 20,jiangchuankou
Xuejing Villagers Committee,liqi Town,Hongta District
Yuxi
Yunnan
653100
5629
Peiying
Dai
530102192811261820
No.102,Unit# 1,Building# 10
No.919 Xiyuan Road,Xishan District
Kunming
Yunnan
650000
2048
Qinghai
Dai
530103371009061
No.29,Building# 69
Tangshuang Road,Panlong District.
Kunming
Yunnan
650000
6040
Rongxian
Dai
532401194404130648
Room # 701,Unit# 2, Building# 10
 No.73 Nie'er Road,Hongta District
Yuxi
Yunnan
653100
3969
Shijun
Dai
532429194003100014
No.45, Building# 32,zhengjing Residential Quarter
Fenghuang Road ，Sub-District，Hongta District
Yuxi
Yunnan
653100
5595
Qunying
Dai
530103195805162543
Room # 502, Unit# 2, Building# 67
East Residential Area,No.830 Chunyu Road,Xishan District
Kunming
Yunnan
650000
4633
Ruifeng
Dai
530103431129212
No.39 of Dongfeng Lane 13
Dongfeng Road,Panglong District
Kunming
Yunnan
650000

 
 
14

--------------------------------------------------------------------------------


 
 
 
2334
Yongjin
Dai
530102230314273
Unit# 3, No.34 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
3881
Baorui
Dao
533121491128002
No.25 Xiaofang Road,Manshi Town
Luxi County,Dehong Autonomous Perfecture
Luxi
Yunnan
678400
6960
Chongxi
Deng
530103370825297
No.26,Unit# 3
No.161 Dongfeng Road,Panglong District
Kunming
Yunnan
650000
5417
Cuifen
Deng
532401194903231224
Room # 201,Unit# 2, Building# 4
No.29 of Longma Road,Hongta District
Yuxi
Yunnan
653100
44027
Fuming
Deng
530121195310070017
Room # 102,Unit# 1, Building# 4
No.1 Yunlu Road,Chenggong County
Kunming
Yunnan
650000
8982
Huaiqiong
Deng
532401196706251225
No.94 Hele Residential area, Xiuxi Villagers Committee
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
13147
Jiazao
Deng
530111194404142336
No.1 Affiliated to No.49 Mudong Village
Panlong District.
Kunming
Yunnan
650000
3773
Jinxian
Deng
530111195407240040
No.35, Unit# 3,Building# 1 ,Sichun Residential Area
No.935 Longquan Road,Panlong District.
Kunming
Yunnan
650000
9609
Jingfen
Deng
530103194312172925
No.502, Unit# 2, Building# 7
No.2 Section of Electricial  and Machinery ,Chuanjin Road, Panlong District.
Kunming
Yunnan
650000
6365
Kaihu
Deng
530102360423071
No.501 ,Unit# 4
No.155 Huancheng West Road,Wuhua District
Kunming
Yunnan
650000
5110
Qihui
Deng
532128710521494
Fude Villagers Committee
Qianwei Town,Guandu District
Kunming
Yunnan
650000
7231
Qianxiu
Deng
530102195612103321
Room # 402,Unit# 1, Building# 3
No.666 Xiba New Residential Quarter,Xishan District
Kunming
Yunnan
650000
1882
Tingxiao
Deng
530103194108272910
No.10 ,Building# 3 , No.21 Shuguang Road
No.rth Section,Shuguang New Residential Quarter,Guandu District
Kunming
Yunnan
650000
8027
Xiaoying
Deng
530102195010132125
No.158  Dongsi Street
Xishan District
Kunming
Yunnan
650000
8982
Xueyun
Deng
530111195411270410
No.1Guanshang
 Guanling Road,Guandu District
Kunming
Yunnan
650000
1770
Youlian
Deng
533527450408168
No.5 Farm Branch of Mengding Farm
Gengma Daizu wa zu Autonomous County
Linchang
Yunnan
677000
11597
Chunyan
Diao
231021621229372
No.6 Residential Group,Wuwei
Dongjing cheng Town,
Ningan
Yunnan
157400
45012
Anlan
Ding
533321195305150024
No.3 Chuanjin Road
Panlong District.
Kunming
Yunnan
650000

 
 
 
15

--------------------------------------------------------------------------------


 
 
1808
Fengxian
Ding
530111195108110828
Room # 602,Unit# 5, Building#48
No.723 Chuanjin Road,Panlong District.
Kunming
Yunnan
650000
2076
Guifen
Ding
532401193610201860
No.3 Building# 28,Weijiashan
Yuxing Road Neighborhood Committee,Hongta District
Yuxi
Yunnan
653100
15846
Hai
Ding
530111192910150831
No.18 Jindaoying Village,Beijing Road,
Panlong District.
Kunming
Yunnan
650000
4630
Hengxue
Ding
532223730323053
Zhaohe 2 she, Zhaohe Neighborhood Committee
Malong County
Qujing
Yunnan
655000
6720
Jinlu
Ding
532923196406140035
No.2 hospetal affiliated to Kunming Medical College
Wuhua District
Kunming
Yunnan
650000
2076
Meiling
Ding
530103194706222120
No.502,Unit# 1, Building# 1,Donghualiyuan Residential Area,
Mayuan ,Panlong District.
Kunming
Yunnan
650000
943
Shaohua
Ding
532401195703131549
No.10 ,Building# 2
Xiejing Residential Area,Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
1930
Shengrong
Ding
532401431202121
Local Public Station,
Hongta District
Yuxi
Yunnan
653100
1682
Wenqing
Ding
532501195204080025
No.404,Unit# 1,Building# 2, No.1 Heping Road
Honghehani zu,and yi zu Autonomous Perfecture,
Gejiu
Yunnan
661400
6402
Xilin
Ding
530102420701032
No.1 Dichangsi Lane,Wenlin Street
Wuhua District
Kunming
Yunnan
650000
1895
Xuefeng
Ding
530103301120032
No.22 affiliated to No.278 Tuodong Road
Panlong District.
Kunming
Yunnan
650000
2076
Yumei
Ding
53240119440221002X
Room # 502 Unit#2 Building# 5
No.26 Xujiawan Road,Hongta District
Kunming
Yunnan
650000
5937
Yunqiao
Ding
530123590430396
No.1 Affiliated to Building# 68
Kunming Iron and Steel Co.,Ltd , South Section
Kunming
Yunnan
650000
21824
Yunxiu
Ding
53010219461219242X
Room # 302,Unit# 1
 No.62 Huachang Road,Xishan District
Kunming
Yunnan
650000
18791
Ailan
Dong
530111193710011129
Room # 503,Unit# 2, Building# 6
 No.77 Xichang Road,Xishan District
Kunming
Yunnan
650000
1661
Fuzhen
Dong
530112196303061663
No.79 Baicao Village
Biji Town,Xishan District
Kunming
Yunnan
650000
4748
Gaoneng
Dong
530102194408260325
Room # 506  Unit# 3 Building# 77
 No.31  Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
1882
Hongtao
Dong
530127194410203511
No.101 Unit#1  Building# 3
Xinying Residential Quarter,East Section，Panlong District.
Kunming
Yunnan
650000

 
 
16

--------------------------------------------------------------------------------


 
 
 
945
Jiakuo
Dong
530127193501314511
No.157 Dongfeng Road
Xishan District
Kunming
Yunnan
650000
13209
Jinyang
Dong
530112193706110315
Room # 203 Unit# 2  Building# 13
Jianshe Village,No.349 Chunyu Road,Xishan District
Kunming
Yunnan
650000
2269
Juntao
Dong
530111197802244411
Kunming Locomotive Factory
Xiaoshiba,Guandu District
Kunming
Yunnan
650000
1661
Lanying
Dong
530103193908282522
Room # 1602 ,Xinan Linhang Buildng
 No.253 Qingnian Road,Wuhua District
Kunming
Yunnan
650000
38272
Lan
Dong
522526196407040023
No.100 Cuihu No.rth Road,
Wuhua District
Kunming
Yunnan
650000
2265
Liping
Dong
530123194212313327
Southeast Foreastry College,Bailongsi,
Panlong District.
Kunming
Yunnan
650000
2076
Lihua
Dong
533121491015001
No.25 Xiaofang Road,Manshi Town，Luxi County
Dehong Autonomous Perfecture
Luxi
Yunnan
678400
2266
Liujie
Dong
530103401025253
No.403,Unit# 2
No.26 Renmin East Road,Panlong District
Kunming
Yunnan
650000
5828
Mingcai
Dong
532301530715331
Rural Enterprise Office
 Xinchun Township,
Chuxiong
Yunnan
675000
1682
Qiaozhen
Dong
532501196406272820
No.603 Unit#1  No.1 Qingshanli
Honghehani zu,and yi zu Autonomous Perfecture
Gejiu
Yunnan
661400
1869
Qiongxian
Dong
530103193606212924
No.26,Unit#2,Building# 3
 No.2 Dongfeng East Road,Panlong District.
Kunming
Yunnan
650000
10569
Ruihua
Dong
530103194810190624
No.201,Unit# 1,Building# 6
 Fujing Garden,No.302 of Wujing Road,Guandu District
Kunming
Yunnan
650000
4620
Sanzhuan
Dong
532424551014002
The Dormitory of Highway Management
Tonghai County
Kunming
Yunnan
650000
21216
Songping
Dong
530103194607270020
No.33 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
2275
Songping
Dong
530103460727002
No.18 Minhang Road
Panlong District
Kunming
Yunnan
650000
2313
Xianming
Dong
530102620112006
No.63 Qingnian Road.
Wuhua District
Kunming
Yunnan
650000
32569
Xiuhua
Dong
530112194907240321
Room # 202,Unit# 4,Building# 5
 No.89,
Hongye Road,Xishan District
Kunming
Yunnan
650000
2076
Xiuping
Dong
532424621227162
5 She,Yangguang Sub-District
Yangguang Town,Tonghai County
Kunming
Yunnan
650000

 
 
17

--------------------------------------------------------------------------------


 
 
 
2076
Xiuying
Dong
530103194112080348
Room # 101,Unit# 3
No.96 Chuncheng Road,Guandu District
Kunming
Yunnan
650000
1935
Xun
Dong
532501591204069
No.301,Dormitory of
Industrial and Commercial Bank
Honghe Prefecture Jinhu West Road
Gejiu
Yunnan
661400
3552
Ya‘nan
Dong
53010319481214252X
No.12 Floor 7 Unit# 3 Building# 9
Dormitory of
Food and Machine Factory,Huancheng East Road,Panlong District
Kunming
Yunnan
650000
2076
Yaping
Dong
530102501202182
No.6 Gongjia Village
Dongfeng Road,Wuhua, District
Kunming
Yunnan
650000
941
Yinghong
Dong
530123194906253023
No.26,Unit# 1,Building# 24
West Road,Wuhua District
Kunming
Yunnan
650000
1796
Yongxing
Dong
530111193210124418
Room # 101,Unit# 2,Building# C31
Kunming Ship Group,Bagongli,Guandu District
Kunming
Yunnan
650000
11450
Zhaoyun
Dong
530102196009063024
No.603,Building# 32
Hongshan Zhong Lu,Wuhua District
Kunming
Yunnan
650000
9027
Zhizhong
Dong
530103193005052152
No.302,Unit# 2,Building# 14,huafu Yunnan
Jinxin Residential Quarter,Jinjiang Road,Panlong District
Kunming
Yunnan
650000
2076
Zongheng
Dong
532129361201291
Tianba Primary School,
Hongyan Village
Longhai Township,Yiliang County
Kunming
Yunnan
650000
2076
Zonglan
Dong
530102192812281129
No.202,Unit# 1,Building# 3
No.702 of Xichang Road,Wuhua District
Kunming
Yunnan
650000
42605
Zhichong
Dou
532425197711291614
No.8,Ningyang Road
Ningzhou Town,Huaning County
Kunming
Yunnan
650000
2076
Baolin
Dou
532502193307070310
No.61,Qingnian Road
Wuhua District
Kunming
Yunnan
650000
4912
Cunying
Dou
530102195508240369
No.59,Beimeng Street
Wuhua District
Kunming
Yunnan
650000
4010
Xuying
Dou
530112194807123224
Room # 301 Unit# 1 Building# 11
 No.228 of Kunrui Road,Wuhua District
Kunming
Yunnan
650000
6991
Xuezhong
Dou
530123194203051812
Affilicated 1,No.702,Chengjia Ying
Xiaohai Residents' Committee,Jincheng Town,Jinning County
Kunming
Yunnan
650000
4704
Zhirong
Dou
530103390113032
No.42 Xingren Street
Panlong District
Kunming
Yunnan
650000
4705
Bingzhi
Du
530111194509020028
Room # 5 Unit# 3 Building# 3
No.57 of 121 Street,Wuhua District
Kunming
Yunnan
650000
5109
Guiying
Du
530103450511002
No.43 Tuodong Road
Panlong District
Kunming
Yunnan
650000

 
 
 
18

--------------------------------------------------------------------------------


 
 
5880
Huailing
Du
530103194512153323
No.16,floor 4,Unit# 3,Building# 1
Dormitory
of Yibiao Factory,Xiaolong Road,Panlong District
Kunming
Yunnan
650000
13467
Jia'an
Du
530102194403032438
No.504,Unit# 2,Building#
24
XishanDistrict
Kunming
Yunnan
650000
3593
Linsen
Du
532233280203335
No.13,Building#5,Mine middle School,3 District of xingongdi
Zhehai Town,Huize County
Kunming
Yunnan
650000
9532
Manlin
Du
532501480603066
No.33,Building# 2
Yunxi Jian'an Company,Jinhu West Road
Kunming
Yunnan
650000
19011
Peifu
Du
532401194702221214
Dormitory of Teachers' Further Education
School
Dongfeng Middle Road,  Hongta District
Yuxi
Yunnan
653100
22067
Ren
Du
530121471228005
Highway Bureau Collage
Chenggong County
Kunming
Yunnan
650000
30000
Suying
Du
512928196408192427
Team 9,Puxin Village of Dongshanxing
Wusheng County
Guang'an
Sichuan
638500
6559
Wensheng
Du
532401196711200078
Workers'Dormitory of Power Supply
Yujiang Road,Hongta District
Kunming
Yunnan
650000
7978
Xiaoquan
Du
530102193610150352
Room # 802,Unit#1,Building# 7
No.238 of jianshe Road,Wuhua District
Kunming
Yunnan
650000
1863
Xiufen
Du
532401194702131243
No.352 East hill Yanhe Town
Hongta District
Kunming
Yunnan
650000
6056
Xiuying
Du
532401360312122
Yanhe Credit Cooperative corporation
Hongta District
Yuxi
Yunnan
653100
2076
Yuxian
Du
530102341205372
No.11,Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
4633
Yun
Du
530102551023112
No.160,Zongshuying
Wuhua District
Kunming
Yunnan
650000
4153
Bin
Duan
53273019870504001X
Caihong Residential Quarter,Caihong Road
Hongta District
Kunming
Yunnan
650000
4153
Bingzhong
Duan
530121193212221214
No.98,Duanjiaying Village
Chenggong Couty
Kunming
Yunnan
650000
3969
Fangming
Duan
532423361207002
No.17,jingning Street,Fenglu Town
Chengjiang County
Kunming
Yunnan
650000
3322
Guifen
Duan
530123195505013920
No.201,Unit#2,Building# 9
Lianran Town,Anning
Kunming
Yunnan
650000
4153
Huifen
Duan
532401194509201545
No.55,Chima Residents' Committee
Dayingjie Town,Hongta District
Kunming
Yunnan
650000

 
 
 
19

--------------------------------------------------------------------------------


 
 
 
4399
Huiying
Duan
530112193512261641
Room # 402,Unit# 4,Building# 30
Fengning Residential Quarter,No.rth Section Wuhua District
Kunming
Yunnan
650000
10102
Jianqin
Duan
530102194805111526
Room # 501,Unit# 3,Building# 72
Wuhua District
Kunming
Yunnan
650000
3737
Kexiang
Duan
532123194701160319
No.4,Jinjiang Road,baihetan Town
Qiaojia County
Zhaotong
Yunnan
657000
19662
Lin
Duan
532201390215573
Staff Quarter of Yunnan Fertilizer Plant Factory
Huanshan
Qujing
Yunnan
655000
3958
Pengxing
Duan
530103194101123322
No.4-79,Dormitory of Donghua Sheng Zhao
Panlong District
Kunming
Yunnan
650000
5534
Qiongxian
Duan
530103195506122525
No.501,Unit#2,Building# 5
Xinwenli Residential Quarter,Xinwen Road,Wuhua District
Kunming
Yunnan
650000
3686
Shilin
Duan
530124195112281429
Team 814,Provincial Local Minary Bureau
Daying Town,Fumin County,
Kunming
Yunnan
650000
1982
Shuying
Duan
530103331215252
No.128,No.rth Station Residential Area
Panlong District
Kunming
Yunnan
650000
1682
Xiuzhen
Duan
530111390401112
Machinary Repair Factory of Dashiba Exploration Company
Guandu District
Kunming
Yunnan
650000
2309
Yingzhen
Duan
530121420414002
Gucheng Sub-District,Longcheng Town
Chenggong County
Kunming
Yunnan
650000
20920
Yulin
Duan
530102194907250324
No.402,Building# 19,area 1,huangguaying
Xishan District
Kunming
Yunnan
650000
2076
Yuling
Duan
533223194006260015
Affilicated 3,No.319 of No.rth Road ,Zhongxin Town
Huaping County
Lijiang
Yunnan
674100
3648
Yushuang
Duan
532501431119062
No.28,Building# 113
Yunxi machinary Factory,Gongren Village
Gejiu
Yunnan
661400
40806
Zhiwen
Duan
530102193001052132
No.27,Yanhe Road
Wuhua District
Kunming
Yunnan
650000
2365
Zhuxian
Duan
530103400911292
No.5,Unit#4,Building# 5
Machinary Factory of Dongjiawan,Panlong District
Kunming
Yunnan
650000
3873
Guixian
Cai
532401194604191226
No.323 Dongshan,Dongshan Residential Committee,
Hongta District
Yuxi
Yunnan
653100
3831
Jihong
Fan
53011219491221032X
No.403,Unit# 1,Building#36
East Area of Baima Residential Quarter,Danxia RoadXishan District
Kunming
Yunnan
650000
2076
Jizhou
Fan
530112193008091612
Nanba Road
Xishan District
Kunming
Yunnan
650000
11417
Jinli
Fan
370721491121006
No.44,No.rth Road
Linglong Mountain
Qingzhou
Shandong
262500

 
 
 
20

--------------------------------------------------------------------------------


 
 
6302
Li
Fan
530103195703011824
No.202,Unit#2,Building# 4
 No.143 of Dongfeng West Road,Wuhua District
Kunming
Yunnan
650000
45806
Mingzhen
Fan
530102360928072
Affilicated 204,No.2 of Fengzhu Street
Wuhua District
Kunming
Yunnan
650000
11160
Shaoxuan
Fan
530112193910100026
No.202,uint2,Building# A
 Guanghua Darden,Xishan District
Kunming
Yunnan
650000
2823
Shufen
Fan
532401193312310022
Room # 201,Unit# 1,Building# 25
 No.9 of Xiushan Road,Hongta District
Yuxi
Yunnan
653100
2079
Youxian
Fan
530102350505241
No.302,Building#4
 No.28 of Shiqiaopu,Wuhua District
Kunming
Yunnan
650000
11273
Zhaoshan
Fan
530102195207241819
No.301,uint3,Provincial China Bank,
Yongan Road,Panlong District
Kunming
Yunnan
650000
4628
Guizhen
Fan
530121390624002
Chengnei Sub-District,Longcheng Town
Chenggong County
Kunming
Yunnan
650000
1312
Guoqiong
Fan
533001195211150064
No.402,Unit# 2,Building# 81
 Nanyao Residential Area,Guandu District
Kunming
Yunnan
650000
9880
Guoqiong
Fan
530123194205043947
No.301,Unit#1,Building#3
Chaoyang Qianshan Residential Quarter,Chaoyang Road,Lianran Town
Kunming
Yunnan
650000
1682
Kaixian
Fan
530121390612004
Wood Store Factory
Wangjiaying,Chenggong County
Kunming
Yunnan
650000
4538
Kang
Fan
530112301223161
Biji Factory
Xishan District
Kunming
Yunnan
650000
2076
Lanxian
Fan
532401194705101840
No.16,Building# 15
Nantun Sub-District,Yudai Road,Hongta District
Yuxi
Yunnan
653100
2076
Shibo
Fan
532126194708271918
No.1,Team 5,Beiguan,Lianfeng Residents' committee
 Lianfeng Town,Yongshan County
Zhaotong
Yunnan
657000
28705
Shuzhen
Fan
530112193901063227
Jinding Mountain
Military Veterans,Xishan District
Kunming
Yunnan
650000
6611
Wenju
Fan
530102194510180743
No.129,Xichang Road
Wuhua District
Kunming
Yunnan
650000
3593
Xidong
Fan
532101193301100031
No.1,floor 6,uint1,Building# 27
No.88,Danxia Road,Zhaoyang District
Zhaotong
Yunnan
657000
6715
Yuling
Fan
532426380716002
Dormitory of Development Company
Yimen County
Yuxi
Yunnan
653100
2076
Zhihua
Fan
522427540724001
No.160,Xianfu Road,Caohai Town
Weining County
Xiameng
Yunnan
553100
18206
Ziliang
Fan
530112194409260514
No.402,Unit#1,Building# 27
 Baima Residential Quarter,Xishan District
Kunming
Yunnan
650000

 
 
21

--------------------------------------------------------------------------------


 
 
 
1796
Shunqin
Fang
533121380527002
No.3,Qingnian Road,Mangshi Town,
Luxi County
Gejiu
Yunnan
661400
4153
Weixiang
Fang
532124361226001
No.2 Xianda Street,
Yanjing Town, Yanjin County,
Zhaotong
Yunnan
657000
1768
Zheng
Fang
530102193204271810
No.101,Unit# 1,Building#4
 No.31Shuangtang Road,Guandu District
Kunming
Yunnan
650000
1682
Zhengyi
Fang
532401440624063
No.10,Residential Group,Dingqi Village
Xiajing Town,Beicheng District
Yuxi
Yunnan
653100
5434
Ziquan
Fang
530102193406251818
No.301,Unit# 1, Building# 4
No.64 Jingguo New Residential Quarter,Wuhua District
Kunming
Yunnan
650000
4153
Yongzhen
Fei
532401195710201242
No.38 Caiyuan
Hongta District, Yanhe Town
Yuxi
Yunnan
653100
5389
Xijun
Fei
530102193706030320
Room # 403,Unit# 2, Building#76
 No.31 Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
2590
Mingfang
Feng
530102440715074
No.4 Affiliated to Dachengjiao
Dongfeng West Road,Wuhua District
Kunming
Yunnan
650000
2076
Bingliang
Feng
530123193106133918
No.9,Building# 1,Xinchun Residential Quarter
Chaoyang Road, Lianran Town
Kunming
Yunnan
650000
2076
Congzhen
Feng
532401420922202
3 she,Jinjiabian Town,Liqi Town
Hongta District
Yuxi
Yunnan
653100
6229
Cunying
Feng
53010219410909032X
Room # 501,Unit# 2, Building#53
Yunjiangli,The Second Phase of Jiangan Residential Quarter,Wuhua District
Kunming
Yunnan
650000
1796
Decui
Feng
532426196101106323
No.11shiguanmen Village, Laodifang Villagers' Committee,Masu Town
Masupo County ,Wenshan Ethnic Zhuang and Miao Autonomous Prefecture
Wenshan
Yunnan
663000
950
Decui
Feng
532624610110002
Shiguanmen Village, Laodifang
 Masu Town,Malipo County
Kunming
Yunnan
650000
3954
Guangheng
Feng
530102195201201840
No.402,Unit# 2, Building# 4
 No.154 Guofang Road, Wuhua District
Kunming
Yunnan
650000
78297
Jiahui
Feng
533121330227001
No.108,Tuanjie Street
Mangshi Town
Luxi
Yunnan
678400
2076
Jiande
Feng
530103194012210918
Room # 302, Unit# 2, Building# 17
Hexiu Lane,Zhenghe Residential Quarter,Dianchi Road, Xishan District
Kunming
Yunnan
650000

 
 
 
22

--------------------------------------------------------------------------------


 
 
 
2358
Jie
Feng
530111196909222314
Kunming Electricity Supply  Bureau, South Section,yangfangwa,
Guandu District
Kunming
Yunnan
650000
3552
Jinxiu
Feng
532501194702270046
No.302 Unit# 4, Building# 3 No.17 Heping Road,
 Ethnic Hani and Yi Autonomous Prefecture,Honghe
Gejiu
Yunnan
661400
22524
Lian'gen
Feng
53010319441208093X
Room # 501,Unit# 2, Building# 12,lingjiaotang ,No.rth area,
Wuhua District,Kunming ,Yunnan
Kunming
Yunnan
650000
2076
Meiling
Feng
532401197812201883
No.1 Building# 16 guanchu  Village, chunhe Town,
Hongta District
Yuxi
Yunnan
653100
2076
Meiling
Feng
532501196411021225
Baishachong,Yunxi MeltingFactory ,Gejiu Branch,
Ethnic Hani and Yi Autonomous Prefecture,Honghe
Gejiu
Yunnan
661400
1796
Pingying
Feng
532401196510241826
No.113 Building# 13  Waya Village Fenghuang Stree Sub-District,
Hongta District
Yuxi
Yunnan
653100
1796
Qinfang
Feng
530103194212082965
No.402 Unit# 2 Building# 6,No.503 Renmin East Road,
Panlong District,Kunming ,Yunnan
Kunming
Yunnan
650000
2076
Qiongzhi
Feng
530113194002160323
Room # 502 Unit# 1 Building# 21 Residential Quarter For Staffsretired
From  Mineral Bureau ,
Dongchuan District
Kunming
Yunnan
650000
4546
Saiyu
Feng
530102480228272
No.31 Xinwen Road,
Wuhua District
Kunming
Yunnan
650000
2076
Shufen
Feng
530111195707120462
No.401 Unit# 1 Building# 802 Yyiyuan Residential Quarter,Guannan Road,
Guandu District
Kunming
Yunnan
650000
1661
Wenxiu
Feng
532501511212062
Yunxi Transportation Company,
Yunxi Residential Area
Gejiu
Yunnan
661400
67363
Xiaoying
Feng
530102195611032728
No.604 Unit#1 Building#7 No.339 Xinwen Road
Wuhua District,Kunming ,Yunnan
Kunming
Yunnan
650000
1974
Xinxing
Feng
530103570725123
No.36 Xunjin Street
Panlong District
Kunming
Yunnan
650000
6969
Xiulian
Feng
530103401119292
No.10 Building#4 Dongjiawan
Panlong District
Kunming
Yunnan
650000
946
Xiuzhen
Feng
532501195406182820
No.603 Unit#1 No.7 Of Qingshanli
Gejiu ,HongheEthnic Hani and Yi Autonomous Prefecture,Yunnan
Gejiu
Yunnan
661400
4518
Yongde
Feng
530112440524031
Kunming Motor Plant,Majie
Xishan District
Kunming
Yunnan
650000
1796
Yuhua
Feng
53240119550319182X
No.4 Building#41 Nantun Yudai Road sub-District
Hongta District,Yuxi ,Yunnan
Yuxi
Yunnan
653100
4527
Yusheng
Feng
530111351211001
Kunming Geological School,zhongma Village
Guandu District,Kunming ,Yunnan
Kunming
Yunnan
650000

 
 
 
23

--------------------------------------------------------------------------------


 
 
2737
Yunhua
Feng
532401194505141821
No.33 Building#5 Shangzhenjing Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
3870
Yuhui
Feng
530102195804190757
No.502 Unit#A,Building#32 Xiangyang Residential Area
Wuhua District
Kunming
Yunnan
650000
18778
Congfen
Feng
532401195704251825
No.4 Building#1 Zhaoyang Residential Quarter,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
9597
Congzhen
Feng
532401195010012221
No.5 Building#3 Zhaoyang Residential Quarter,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
2076
Cuizhen
Feng
53240119560429182X
No.95 Laijing,YanheTown
Hongta District
Yuxi
Yunnan
653100
32002
Wenzhen
Fu
530111690823232
803,Provincial Construction,Jinma Temple
Guandu District
Kunming
Yunnan
650000
1661
Bayuan
Fu
530112301215003
No.114,Heilinpu Front Street
Xishan District
Kunming
Yunnan
650000
3873
Deyi
Fu
530103195203032952
No.402 Unit#5,Building#B,jinma Yard,ShuguangResidential Quarter
Guandu District
Kunming
Yunnan
650000
3593
Guifen
Fu
53011119450302292X
No.15,Nanyao Village
Guandu District
Kunming
Yunnan
650000
4070
Guirong
Fu
532426320215172
No.1332 Building#41 Coper Xiao Lv Zhi Flat
Yimen County
Yuxi
Yunnan
653100
7032
Huirong
Fu
532901450521032
Xinwen Street,Xiaguan
Xiaguan Rubbery Factory
Dali
Yunnan
671000
13618
Jiuzhi
Fu
510403400101213
Affilicated 3,No.50 Of  Taojiadu
West quarter of Dukou ,Sichuan
Dukou
Sichuan
611130
27032
Junqi
Fu
530112193809271613
Room #502 Unit#3 Building#2, Dormitory In The Second Hospital Of Nanyao Railway
Guandu District
Kunming
Yunnan
650000
944
Yufen
Fu
530123193902283984
No.301 Unit#3 Building#6 Zhaoyang QianshanResidential Quarter,Zhaoyang Road
Lianran Town,Anning
Kunming
Yunnan
650000
18728
Xiuzhi
Fu
532401501227004
Hongta District
Local Sports Commission
Yuxi
Yunnan
653100
14859
Dian
Gan
530102193310100345
Room #202 No.12  Da Lv Shui He
Wuhua Dstrict
Kunming
Yunnan
650000
2269
Guiqing
Gan
530111700126112
Kunming Motor Plant Xiaoshiba
Guandu District
Kunming
Yunnan
650000
3030
Simeng
Gan
530111195509062337
Houying Village,Dashuying,Renming East Road
Panlong District
Kunming
Yunnan
650000

 
 
 
24

--------------------------------------------------------------------------------


 
 
 
2246
Xiongfei
Gan
530103310928061
Affilicated 38,No.400 South Station Residential Area
Panlong District
Kunming
Yunnan
650000
5475
Yishao
Gan
530112450728322
Kunming Building# Materials Factory,Dapuji
Xishan District
Kunming
Yunnan
650000
2823
Junlan
Gan
530103193606161223
No.606 Unit#3,No.7 Houxinnan Street
Xishan Dstrict
Kunming
Yunnan
650000
6229
Benliang
Gao
532401195502041811
No.2 Building#31 Gaolongtan Fenghua Road Sub-District
Hongta District
Yuxi
Yunnan
653100
4153
Benzhong
Gao
532401194911091815
Affilicated1,No.2 Building#36 Gaolongtan,Fenghua Road Sub-District
Hongta District
Yuxi
Yunnan
653100
4524
Chun
Gao
530102520505182
No.58 Ru'an Street
Wuhua District
Kunming
Yunnan
650000
4721
Fazhi
Gao
530103280304183
No.112 Changchun Road
Panlong District
Kunming
Yunnan
650000
86574
Guifen
Gao
532331193411250320
Room #201 Unit#5 Building#6 Lingjiaotang West Quarter
Wuhua District
Kunming
Yunnan
650000
4733
Jing
Gao
530102195305032121
Room # 3 Unit# 12 No.452 Qingnian Road,
Wuhua District
Kunming
Yunnan
650000
6925
Ke
Gao
522701520116130
Affilicated144
No.46 Fengguang Road
Duyun
Guizhou
558000
3593
Lizhen
Gao
530112194507050326
Room #802 Uint1,Building#20,Jiangdong Yao Long Kang Residential Quarter,Linyu
Road
Wuhua District
Kunming
Yunnan
650000
2076
Lingxiao
Gao
530112193209050032
Room #104 Unit#2 Building#4 Kunming Ping Ban Glass  Factory,Burma Road
Wuhua District
Kunming
Yunnan
650000
18058
Peisheng
Gao
532522230813001
Dormitory Of  Teachers'college
Mengzi County
Gejiu
Yunnan
661400
1964
Qixian
Gao
530127280101451
Jiujian Cadre School,Wutiaolu
Yanglin District
Kunming
Yunnan
650000
3873
Qiongfang
Gao
532426330930002
No.71 Central Street,Longquan Town
Yimeng County
Yuxi
Yunnan
653100
2366
Ruijin
Gao
530103440512062
Affilicated 25 No.399 South Station Residential Area
Panlong District
Kunming
Yunnan
650000
2076
Shufen
Gao
53011219450710032X
Room #202 Unit#1 Building#20 No.615 Chunyu Road
Xishan District
Kunming
Yunnan
650000

 
 
25

--------------------------------------------------------------------------------


 
 
 
2004
Shuxian
Gao
530102194112203022
Room #401 Unit#4 Building#8 No.691 Xuefu Road
Wuhua District
Kunming
Yunnan
650000
1814
Shufen
Gao
532728550209002
Mangxin Town,Lalei District
Menglian County
Kunming
Yunnan
650000
4642
Tangqi
Gao
530112490228003
No.108,Heilingpu Front Street
Xishan District
Kunming
Yunnan
650000
18676
Wenpin
Gao
532401197212120617
Team3,Daying Residents' Committee,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
4646
Xianming
Gao
530112481218035
Team5,Kunming Steel bus Team,Qigongli
Xishan District
Kunming
Yunnan
650000
3593
Xueqin
Gao
350102193911280384
No.504 Building#18 No.16 of Guxi Road,
Gulou District
Fuzhou
Fujian
350000
5931
Yan
Gao
53010219820818184X
No.143 Wacangzhuang
Wuhua District
Kunming
Yunnan
650000
1661
Yongwen
Gao
530103650103253
No.8 Floor4 Uint2 Building#25
Panlong District
Kunming
Yunnan
650000
941
Youxuan
Gao
530122380504111
Jieshan Village,Kunyang Town
Jinning County
Kunming
Yunnan
650000
1922
Yunliang
Gao
532427194512262318
Room #501 Unit#2 Building#2 Guifeng Residential Quarter,Shuangjiang Town
E'Shan Ethnic Yi Autonomous County
Yuxi
Yunnan
653100
1898
Yunying
Gao
532501650812128
No.9 Building#17
Gushan Cai Xuan Da Lu fang,
Gejiu
Yunnan
661400
4705
Ziran
Gao
53011119381214001X
Room #5 Unit#3 Building#3 No.57 121Street
Wuhua District
Kunming
Yunnan
650000
9804
Meifang
Ge
530103330602002
Floor3 Unit#2 Building#7 No.4huancheng Avenue,Huancheng South Road
Panlong District
Kunming
Yunnan
650000
23844
Renyu
Ge
530111195506270042
No.610 Unit#5 Building#17 No.677 Longquan Road
Panlong District
Kunming
Yunnan
650000
10460
Songfei
Ge
53010219491029036X
No.204 Unit#1 Building#56 Dormitory of Kunming Electronic Factory,Chuanjin Road
Panlong District
Kunming
Yunnan
650000
1817
Lanzhi
Geng
530112460315092
Lijiadui Village,Honglian Township
Xishan District
Kunming
Yunnan
650000
9055
Mingfu
Geng
530123421010407
Langhou Mountain,Kunming Steel Cooperation
Anning
Kunming
Yunnan
650000
13632
Suxiang
Geng
530103401110032
Building#12 No.178 wujing Road
Panlong District
Kunming
Yunnan
650000

 
 
 
26

--------------------------------------------------------------------------------


 
 
3593
Juxian
Gong
532426560813174
No.17 Building#1 Sanjiachang,Mining Bureau,Yimen
Yimen County
Yuxi
Yunnan
653100
2076
Cunying
Gong
530111195406142342
No.8 Xiao Yang Fang Wang Village
Guandu District
Kunming
Yunnan
650000
3737
Guohua
Gong
530102194012250382
No.301 Unit#1 Building#6 Chunyuan Residential Quarter,Ginhuapu Road
Xishan District
Kunming
Yunnan
650000
3988
Kehua
Gong
532501470621282
Building# 31,Kaxin Village,Caixuan Factory
Yunxi Ka Fang
Gejiu
Yunnan
661400
9081
Shunyan
Gong
530102193504271820
No.101 Unit#1 Building#3 No.702 Xichang Road
Wuhua District
Kunming
Yunnan
650000
2076
Xiuhua
Gong
532401195009131821
No.75 Building# 37 Shang zheng jing,Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
6905
Zhenbin
Gong
530103550302252
No.104 Floor1 Building#4 Hongyang Residential Area
Panlong District
Kunming
Yunnan
650000
2823
Cun'en
Gu
532401194408071833
No.61 Building#9 Leng Shui Tian Residential Quarter
Hongta District
Yuxi
Yunnan
653100
3358
Zhuxian
Gu
532401193905071821
No.97 Building#46 Shang Zheng jing FenghuangRoad Sub-District
Hongta District
Yuxi
Yunnan
653100
5304
Caiying
Gu
532501540926032
No.1 floor7 Building# 7
Yunxi Staff Hospital(new)
Gejiu
Yunnan
661400
2076
Jiabao
Gu
532401194604191517
No.51 Shiqi,Shiqi Residents' Committee,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
6229
Jinyuan
Gu
532501194912202519
Datun Minary Factory,yunxi,datun Town
Gejiu ,HongheEthnic Hani and Yi Autonomous prefecture,Yunnan
Gejiu
Yunnan
661400
1882
Chunchang
Gu
532233401111334
No.7,Building# 4,Square District 3,xin gong di,zhehai Town
Huize county,Yunnan
Qujing
Yunnan
655000
923
Juyu
Gu
53010319550822252x
No.112 Dongfeng Avenue,Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
7878
Kunhua
Gu
530123550501396
N0.22 Building#65 South Section
Kunming Steel Cooperation,Anning
Kunming
Yunnan
650000
3593
Xiaomei
Gu
530103530510258
No.88 San Yi pu
Panlong District
Kunming
Yunnan
650000
2357
Yuqing
Guan
532301580621002
Geological Group,The Second Provincial Hydrological And Geological Projectd
 Linxiu Roa
Chuxiong
Yunnan
675000
2076
Jidong
Guan
530123195204193913
No.102 Unit#1 Building#14 Wanghu Residential Quarter,Jianshe West Road
Lianran Town,Anning
Kunming
Yunnan
650000

 
 
 
27

--------------------------------------------------------------------------------


 
 
 
16704
Yanping
Guan
530103195107183726
No.2405,Building# 340,railway senior Residential quarter,chuanjin Road
Panlong District
Kunming
Yunnan
650000
6181
Jingsu
Guan
530111194308180033
No.503 Unit#2 Building# 24 No.2 of Lan'an Road
Panlong District
Kunming
Yunnan
650000
3322
Lijing
Guan
532401196006230642
Building#305 Ruifengyuan Residential Quarter
Hongta District
Yuxi
Yunnan
653100
5933
Mingfang
Guan
532427193608160610
Room #202 Unit#1 Building# E,No.9 of Guishan Road
Hongta District
Yuxi
Yunnan
653100
3979
Lingfen
Gui
532401196302111883
No.101 Building# 12Wayao Village,Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
7059
Zhuling
Gui
532401195802031527
No.2 Building# 8 Yuquan Residential Quarter,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
4153
Cuiying
Guo
530102195305052747
No.501 Unit#5 Building#11 No.2 of Lujiaying Residential Area,Xinwen Road
Xishan District
Kunming
Yunnan
650000
28634
Cuiyun
Guo
532501196311160340
No.502 Unit#2 Building#24 Wuyi Residential Area,Wuyi Road
Gejiu ,HongheEthnic Hani And Yi Autonomous Prefecture,Yunnan
Gejiu
Yunnan
661400
1796
Fenping
Guo
532401410216184
13 she,Yousuo Vllage,
Chengguan District
Yuxi
Yunnan
653100
4571
Hongxi
Guo
530102361128038
No.7,Green Lake EastRoad
Wuhua District
Kunming
Yunnan
650000
4630
Hua
Guo
530121193604120332
Sports School Jinma Temple
Guandu District
Kunming
Yunnan
650000
3017
Huazhen
Guo
53012219541011022X
No.314 Unit#3 Building#16 Guangchang Living District,Kunyang Phosphorite
Jinning County
Kunming
Yunnan
650000
4043
Huiying
Guo
532401400705222
Xiaolijing,Taoyuan Village
gaocang District
Yuxi
Yunnan
653100
11428
Huifen
Guo
530103431112002
Unit#3,Building#1
Affilicated28 to No.10,wujing Road,Panlong District
Kunming
Yunnan
650000
1940
Jihui
Guo
530123550603391
Steel Makting Factory
Kunming Steel Factory,Anning
Kunming
Yunnan
650000
9934
Jianjun
Guo
150102196308194517
No.52 Green Lake No.rth Road
Wuhua District
Kunming
Yunnan
650000
1983
Jinlan
Guo
530102194304080020
No.268,#121 Street
Wuhua District
Kunming
Yunnan
650000

 
 
 
28

--------------------------------------------------------------------------------


 
 
 
5940
Jinhua
Guo
530103500523296
No.156,Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
2260
Lizhen
Guo
530102540817186
No.8,Xinlong Street
Wuhua District
Kunming
Yunnan
650000
1770
Lianhai
Guo
220621440410051
Team6,CYL,yanhe Street
Quanyang Town,Fusong County
Baishan
Jilin
134500
941
Mao
Guo
530111194403053518
No.250,Shang wu jia Village
Liujia Township,Guandu District
Kunming
Yunnan
650000
4696
Meiqiong
Guo
530103381102064
Room # 601,Unit# 1,Building#4
No.22 Shuanglongqiao
Kunming
Yunnan
650000
2076
Meiying
Guo
532501390306124
No.5,Unit#2,Building#18
The Third Meltery Factory,Yunxi
Gejiu
Yunnan
661400
11768
Peiming
Guo
532821381206333
Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
2076
Qishou
Guo
53240119350510003X
No.190 Xinxing Road
Hongta District
Yuxi
Yunnan
653100
13053
Qin
Guo
530102195205150323
Room #63 Unit#2 Building#76
No.31,Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
1682
Qingyun
Guo
53222419380911002X
No.81 shuangyu Road Shuanglong Residents' Committeet
Shuanglong stree,Xuanwei
Qujing
Yunnan
655000
2076
Qiongxian
Guo
532101193309270924
No.201,Unit#1,Building#9,Central Area,
Lingjiaotang Residential Quarter,Wuhua District
Kunming
Yunnan
650000
2076
Ronghua
Guo
530102601022002
No.52,Houxinjie
Panlong District
Kunming
Yunnan
650000
10950
Shufang
Guo
530103193704172946
No.401,Unit#1,Building#8,the second District,xiziying
Huancheng No.rth Road,Panlong District
Kunming
Yunnan
650000
6511
Shufen
Guo
530103194207090020
No.3,floor2,Unit#8
No.1 of Erjiawan,Guandu District
Kunming
Yunnan
650000
1872
Wanbin
Guo
530112193908054112
baimamiao entertaiment centre for retied solider
No.919 xiyuan Road
Kunming
Yunnan
650000
20622
Wanlin
Guo
532401196501150957
No.7,Building#3,Maqiao Village,
Maqiao Residents' Committee,Chunhe Town,Hongta District
Yuxi
Yunnan
653100
2036
Xiaodong
Guo
532401197410141515
Team6,Guojing Residents' Committee,
Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
4746
Xiuzhi
Guo
530181380125392
No.38-3 Mazongtang,
Kunming Steel Cooperation,Anning
Kunming
Yunnan
650000
1839
Yanling
Li
530103194702282943
 No.603,Building#1
No.29,Dongjiao Road,Guandu District
Kunming
Yunnan
650000

 
 
 
29

--------------------------------------------------------------------------------


 
 
3593
Yi
Guo
530112196905271625
Room #302,Unit#1,Building#2,
No.25,Dianchi Road,Xishan Distric
Kunming
Yunnan
650000
16974
Yuehua
Guo
530102471128072
No.21,Anquan Residential Quarter
Wuhua District
Kunming
Yunnan
650000
941
Zhenglan
Guo
530103520712184
No.3,Wenmiao straight Street
Panlong District
Kunming
Yunnan
650000
2277
Zhongqiong
Guo
532201480904034
Drilling Company of Pestrol,
Qilin West Road
Qujing
Yunnan
655000
6776
Zhuxian
Guo
532401491017152
8She,Dayingjie Town
Dayingjie District
Yuxi
Yunnan
653100
5389
Can
Hai
530103193503190312
No.403,Building#23
No.45 of Chuncheng Road,Guandu District
Kunming
Yunnan
650000
19988
Kewang
Hai
530103320222031
No.6,Building#4
baita Residential Quarter,Panlong District
Kunming
Yunnan
650000
4705
Yuehui
Hai
530123470328397
Provisional house of Kunming Iron and Steel Cooperation
Anning
Kunming
Yunnan
650000
4153
Cuixian
Han
530112194912200922
People's Government,Majie Town
renmin west Road,Xishan District
Kunming
Yunnan
650000
30301
Fengxian
Han
530103430214212
No.503,Building#23
No.4 of Dongli avenue,Renmin East Road ,Panlong District
Kunming
Yunnan
650000
2269
Huichen
Han
53010319360612254X
No.13,Yiqiutian
Wuhua District
Kunming
Yunnan
650000
2317
Jinzhen
Han
530102381004272
8-2-601 Danxiayuan
Qixiang Road,
Kunming
Yunnan
650000
950
Qifeng
Han
530111194210020015
No.204,Unit#2,Building#77
No.672 of Longquan Road,Panlong District
Kunming
Yunnan
650000
1783
Qiongfen
Han
53240119450411002x
Room #301,Unit#3,Building#5
No.22,Xujiawan Road,Hongta District
Yuxi
Yunnan
653100
943
Xiufen
Han
532401561126062
Liujiatun Village
Gaoqiao Township
Yuxi
Yunnan
653100
14618
Yonglin
Han
532401194203010017
No.19,Mingzhu Road
Hongta District
Yuxi
Yunnan
653100
19157
Yongxian
Han
530111570407114
 Coking Gas Plant,dabanqiao
Guandu District
Kunming
Yunnan
650000
2036
Yong
Han
532401720414031
Dormotory of Yuxi Printing LTD.CO.
Hongta District
Yuxi
Yunnan
653100
10569
Ziwen
Han
650300193304251214
Heilinpu
No.14 Middle School
Kunming
Yunnan
650000

 
 
30

--------------------------------------------------------------------------------


 
 
 
 
1661
Lianbin
Hao
532401195310131230
Heyue No.285,Xiuxi Villagers' Committee
Yanhe Town
Yuxi
Yunnan
653100
1796
Qiongfeng
Hao
532401197006301302
No.18,Building# 26,Chengaoying,
Chunhe Villagers' Committee
 Chunhe Town,Hongta District
Yuxi
Yunnan
653100
4230
Shikui
Hao
530102194606052412
No.302, Building# 3
 No. 99, Qixiang Road,Xishan District
Kunming
Yunnan
650000
1767
Shuhua
Hao
532401195401261241
No.8, Shan Street
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
6116
Xichang
Hao
530112194012153219
No.2 Affiliated Hospital of Kunming Medical College
 Mayuan,Xishan District
Kunming
Yunnan
650000
2076
Yanhong
Hao
532401196310090082
No.18,Nanbei Street
Hongta District
Yuxi
Yunnan
653100
3030
Benyi
He
530103480815121
Affiliated No. 6, Houxin Street 23
Panlong Street
Kunming
Yunnan
650000
13952
Bing
He
532722461018002
Workers' Dorm., Team 816
Yunnan Mineral Bureau,
Kunming
Yunnan
650000
2076
Congyuan
He
532401194612200014
Room #305, Building# 5
No.7  Huanyuan Road ,Hongta District
Yuxi
Yunnan
653100
1682
Daiying
He
530111196306100027
Room #101,Unit# 2 of Building# 23, Tianba Area
 Kunming Tabacco Company Dorm.,Wuhua District
Kunming
Yunnan
650000
27581
Gao
He
530111560402591
Yunshan Village
Jinma Town,Guandu District
Kunming
Yunnan
650000
1682
Guizhi
He
530111540415292
Wujingqiao Village, Wujing Township
Guandu District
Kunming
Yunnan
650000
10381
Hai
He
530111197612266556
Room # 702, Unit#e 3 of Building# B
 No. 1 Jiaoxin Road ,Wuhua District
Kunming
Yunnan
650000
941
Jixian
He
530111196506245925
Affiliated No.1 of No.8
Yunshan Xincun
Bailong Road,Panlong Street
Kunming
Yunnan
650000
5757
Jiabao
He
532401195702260613
No.2o, Da'ao Village, Meiyuan
Villagers' Committee
 Beicheng Town,Hongta District
Yuxi
Yunnan
653100
1780
Jiaxue
He
532401370318121
Yanhe Supply and Marketing Cooperatives
Yanhe Town
Yuxi
Yunnan
653100
4760
Jianming
He
530103194804252112
Room # 602,Unit# 3 of Building# 1
No.12, Mayuan,Wuhua District
Kunming
Yunnan
650000
2737
Jinrong
He
532401361004093
Workers' Dorm.of Yudailu
Transportation Management Beaure
Yuxi
Yunnan
653100
7925
Jumei
He
530103193410172924
No.301, Unit# 1, Building# 1
No.11, Xiba, Xiba Road,Xishan District
Kunming
Yunnan
650000

 
 
 
31

--------------------------------------------------------------------------------


 
 
1796
Kunhua
He
530103195406160647
Affiliated No.28, Unit# 2 of Building# 16
 Heping New Village ,Guandu District
Kunming
Yunnan
650000
3593
Kunyuan
He
530103561025184
No.14, Dongshen Street
Panlong District
Kunming
Yunnan
650000
10109
Liqing
He
532501570425122
 No. 15 of Building# 5,
Tuanjie Village Yunxi Songshujiao Tin Ore
Gejiu
Yunnan
661400
1661
Lianrong
He
530103194104222932
Affiliated No.2 of Baita Road 329
Panlong District
Kunming
Yunnan
650000
2076
Lin
He
530111196607143813
No. 10, Zijun Village
Yilu Township,Guandu District
Kunming
Yunnan
650000
28575
Meicui
He
532501640117126
No. 29 of Building# 1,Tuanjie Village 2
Yunxi Songshujiao Tin Ore
Gejiu
Yunnan
661400
923
Meiqiong
He
532429480207002
Team 2, Hongguang State-running Farm
Yuanjiang
Yuxi
Yunnan
653100
25848
Meng
He
532401610213122
Central Clinic of Yanhe District,
Yanhe District
Yuxi
Yunnan
653100
7661
Mingfang
He
530103460120292
No. 17 of Building# 2
Yongwen Company, Dongjiawan,Panlong District
Kunming
Yunnan
650000
1796
Mingjie
He
530111194005131410
No.1808 of Building# 76
Nanzhan New Village,Guandu District
Kunming
Yunnan
650000
25759
Mingzheng
He
530102193803183329
12-2-2,No.750 huancheng south Road
No.750 huancheng south Road
Kunming
Yunnan
650000
7345
Peiliang
He
530112194110150556
Room # 301 0f Unit# 3, Building# 3, Zutuan 3
Liangyuan Residential Area,Xishan District
Kunming
Yunnan
650000
1796
Qizhi
He
532427193412040617
Room # 201 0f Unit# 1, Building# E
No.9 Guishan Road,Hongta District
Yuxi
Yunnan
653100
22200
Qinming
He
530102380303002
2rd Floor of Building# 4
No. 42, Qingnian Road,Wuhua District
Kunming
Yunnan
650000
3603
Qinxuan
He
530102194101282124
Room # 303, No. 17
Weixin Street,Wuhua District
Kunming
Yunnan
650000
4058
Qiongling
He
532401660526182
8th She,Zhengjing Township
Chengguan District
Yuxi
Yunnan
653100
941
Qiongxiu
He
53010319460620032X
504 Hao of Unit# 2,
No.36 Hao Dongjiao Road,Panlong District
Kunming
Yunnan
650000
23983
Rongchang
He
532401490610001
Zhongsui Village
Chunhe District
Yuxi
Yunnan
653100
9260
Ruolu
He
530111194404150424
401 Hao of Unit# 2, Building# 2
Guanshang Old Street,Guandu District
Kunming
Yunnan
650000

 
 
 
32

--------------------------------------------------------------------------------


 
 
5027
Shitang
He
530111192603060019
Gangtou Village
 Hongyun Sub-District,Wuhua District
Kunming
Yunnan
650000
1796
Shufen
He
530102620827072
No.80, Tianjundian Alley
Wenlin Street,Wuhua District
Kunming
Yunnan
650000
27897
Sufang
He
342101420314202
No.3, Building# 14, No.7
 Xingfu Road,Hedong District
Koufu
Anhui
230000
3958
Tianxi
He
532401194701290613
No.3, Building# 6, Xiajing
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
3593
Weicheng
He
530102194612200311
Room # 505, Unit# 1, Building# 76
No. 31, East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
941
Xiuxian
He
530112540528036
Room # 301, Unit# 2, Building#15
No.89 Hongye Road,
Kunming
Yunnan
650000
3786
Yiping
He
532530197205120229
Teachers' Dorm.of Gejiu No. 1
Middle School
 No. 75, Wuyi Road
Gejiu
Yunnan
661400
1764
Yifen
He
530103194208152529
Room # 306, Unit#e 1, Building# 12,
No. 263
Chuanjin Road,Panlong District
Kunming
Yunnan
650000
14547
Yongzhen
He
530111420815048
Guanshang Neighbourhood Committee
Guandu District
Kunming
Yunnan
650000
1882
Yulan
He
530111195008191720
No.491, Shangma New Village
East Panjiang Road,Panlong District
Kunming
Yunnan
650000
8033
Yusheng
He
530123540601392
No.11, Building# 97
Kungang Luwanpingfangmi
Anning
Yunnan
650300
5814
Yuxiang
He
530123195611273929
No.402, Unit# 1, Building# 6,
Provincial Constraction Area
Zhaoyan Road, Lianran Town
Anning
Yunnan
650300
20571
Yue
He
532427281124061
Huanian Suger Company
Huanian County
E'shan
Yunnan
653200
6503
Yunxian
He
532401193802030621
No.2, Building# 20, Xiaogaoqiao
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
11269
Yunzhen
He
530103194605210622
Affiliated No.16,No. 94
 Nanyao New Village,Panlong District
Kunming
Yunnan
650000
2076
Zhenrong
He
530102194111240315
Room # 202, Unit# 1, Building# 7
 Wuhua District
Kunming
Yunnan
650000
8686
Zhenggao
He
53011219400327051X
Heyue No. 143, Xiuxi Villagers' Committee
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
930
Xiuqing
He
530122195311263626
Room # 404, Unit#e 2, Building# 1
No.501, West Ring Road
Kunming
Yunnan
650000
2076
Baohua
He
530103194912240610
No. 601, Unit#  7, Jicheng Squre
No. 73,Tuodong Road,Guandu District
Kunming
Yunnan
650000

 
 
33

--------------------------------------------------------------------------------


 
 
 
19370
Kaibi
He
530103380820062
Affiliated No.8,4th Floor, Unit# 1,Building# 111
Qianwei Road ,Panlong District
Kunming
Yunnan
650000
6229
Mulan
He
530103340209182
No.116, Qinglong Alley
Panlong District
Kunming
Yunnan
650000
2095
Weiying
He
530102194305202747
No.301, Unit# 1, Building# 1
 No. 86, West Renmin Road,Wuhua District
Kunming
Yunnan
650000
3527
Guishen
He
530102281205033
No.107,Unit# 2,Building# 60
No.31 Jiaochang East Road, ,Wuhua District
Kunming
Yunnan
650000
20868
Mingyu
He
530102193910021827
No.202, Unit# 2, Building# 4
 No. 143, West Dongfeng Road,Wuhua District
Kunming
Yunnan
650000
3692
Chengji
Hong
530111450224081
Pipe-making Company
Guandu District
Kunming
Yunnan
650000
8929
Guiying
Hong
530103193712270626
Room # 402, Unit# 2, Building# 2
 No. 87, Wujing Road,Guandu District
Kunming
Yunnan
650000
5866
Jinhua
Hong
530102194208280313
Room #402, Unit# 1, Building# 77
No. 31, East Jiaochang RoadWuhua District
Kunming
Yunnan
650000
4826
Yingbi
Hong
532224490401452
Yangchang Mine
Xuanwei County
Xuanwei
Yunnan
665400
1768
Guilian
Hou
532721481020010
No.001, Siting Road
Simao Town
Simao
Yunnan
665000
28097
Mengping
Hou
532401196501080653
No.28, Houjiadui, Beicheng Town
Hongta District
Yuxi
Yunnan
653100
12920
Cunde
Hou
53240119330408001X
No. 6, Yunxi Alley
Hongta District
Yuxi
Yunnan
653100
16320
Jingyi
Hou
510403490205032
Affiliated No. 2, No. 127,
Qingxiangping 1st Village
West District of Dukou
Dukou
Sichuan
616553
1661
Qiqiong
Hou
532401196311131229
No. 45, Dongshan, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
3030
Changqun
Hu
533521193610280038
Affiliated No. 146, No. 117, Linyuan Road
Fengxiang Neighbourhood Committee,Lianxiang District
Liancan
Yunnan
677000
4704
Chenglian
Hu
530111460908142
Kunming Track Company,
Guangwei  Village,Guandu District
Kunming
Yunnan
650000
2366
Chengxiang
Hu
530112194606230322
Yunnan Yunfeng Biological
Equipmrnt Company, Qigongli
Xishan District
Kunming
Yunnan
650000
4153
Fengxian
Hu
532401193711020647
No.6, Building# 25
Beicheng Town
Fenjing, Dongqian Villagers' Committee,Hongta District
Yuxi
Yunnan
653100

946
Guihua
Hu
530121381116004
No.5, Building# 44
 Yunnan Aluminum Company,Qixuan Area,Chenggong County
Kunming
Yunnan
650000

 
 
34

--------------------------------------------------------------------------------


 
 
3741
Guiqiong
Hu
530103400911332
No. 34, Building# 15
Shengyi,Xiaolong Village,Panlong District
Kunming
Yunnan
650000
941
Guiying
Hu
53010219480707372X
Room # 101, Unit#e2, Building# 9
No.249,No.rth Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
2359
Huifang
Hu
530102341208072
No. 22, Building# 13
 No.11, Lingang New Village,Wuhua District
Kunming
Yunnan
650000
20608
Huizhu
Hu
530102490817214
No.52, Chongren Street
Wuhua District
Kunming
Yunnan
650000
4657
Jiguang
Hu
533321400501003
Workers' Dorm
 Of Luku Middle School
Lushui
Yunnan
673200
12233
Jiamin
Hu
530128197806290922
Fajie Village
Luquan Ethnic Yi and Miao Autonomous County
Kunming
Yunnan
650000
2076
Jiekui
Hu
530103193912311218
Room # 201, Unit# 1
No. 30, Yongshunli, Yongchang Residential Area,Xishan District
Kunming
Yunnan
650000

21330
Jingan
Hu
530103194302122510
No. 102, Unit# 1, Building# 1
 No.8, Shijing Road,Guandu District
Kunming
Yunnan
650000
3030
Kairong
Hu
532225350218001
Daqing After Coal Mine, Housuo
Fuyuan County
Qujing
Yunnan
655000
2076
Kaizhou
Hu
532401194712150915
No. 5, Building# 11
Shishan, Changli Villagers' Committee,Dayingjie Town ,Hongta District
Yuxi
Yunnan
653100
35959
Kunming
Hu
510403420903002
Affiliated No.9, 2rd Village of Renhe Old Street
Renhe District
Panzhihua
Sichuan
617000
941
Meiyu
Hu
532721441229002
No.039, Liancheng Road, Simao Town
Simao County
Simao
Yunnan
665000
1661
Qiongzhi
Hu
530111194409160023
No.8, Unit# 1, Building# 68
No.42 No.rth Ciba Road,Panlong District
Kunming
Yunnan
650000
9389
Tiangui
Hu
510402196404293412
No.309, Unit# 1, Building# 7
No. 2  Guanxiang Alley, Lianran Town
Anning
Yunnan
650300
2076
Tingyu
Hu
530103193605250320
Room # 501, Unit# 1, Backyards of Building# 2
No. 160 Gulou Road,Wuhua District
Kunming
Yunnan
650000
2260
Wenyi
Hu
533223441002001
No.29, East Street, Zhongxin Town
Huaping County
Lijiang
Yunnan
674100
1882
Xiaoning
Hu
530102195904292718
No.604, Unit# 2, Building# 3
 No.71  Yongle Road,Xishan District
Kunming
Yunnan
650000
13907
Xingding
Hu
530103420818063
Affiliated No.3, Building# 1
No.3 Heping New Village,Panlong District
Kunming
Yunnan
650000

 
 
35

--------------------------------------------------------------------------------


 
 
2272
Xingjia
Hu
532201340716031
Base Dorm ofThe Administry of 14th Electri and Water quarter
East Qilin Road
Qujing
Yunnan
655000
1881
Xuebing
Hu
530103350228332
Affiliated No.26, No. 5, Xiayinli
Panlong District
Kunming
Yunnan
650000
6339
Xuemei
Hu
530102320109032
No.11, East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
3552
Yanping
Hu
532401197104241585
No.5, Building# 11
Xishan, Changli Villagers' Committee,Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
33656
Yanping
Hu
530102195006102425
No.102, Unit# 2, Building# 13
No.6,Nanba,Xishan District
Kunming
Yunnan
650000
1661
Yinsuo
Hu
530111193310150453
No.401, Unit# 2, Building# 3
Wangdaqiao Geology and Environment Monitoring Station,Guandu District
Kunming
Yunnan
650000
32808
Yinhua
Hu
530103390805252
No. 21 Yards, Dadong New Village
Panlong District
Kunming
Yunnan
650000
18635
Yongzhi
Hu
532131550914002
No.2, Floor 2, Building# 18
Xinhua Road,Yunfu Town,Shuifu County
Shuifu
Yunnan
657800
16113
Zeli
Hu
530102194509112428
Room #502, Unit# 2, Building# 4
Xuefu Residential Area,No.656, Xuefu Road,Wuhua District
Kunming
Yunnan
650000
8767
Zhenqi
Hu
650300401209003
No.18, Building# 225
5th Residential Area
Shihezi
Xinjiang
832000
25200
Zhirong
Hu
532131340704001
No.4, Floor 3,Building# 21
Xinhua Road, Yunfu Town,Shuifu County
Shuifu
Yunnan
657800
32088
Lilian
Hua
530102195207012768
Room # 401, Unit# 1,Building# 3
No. 96, East Huashan Road,Wuhua District
Kunming
Yunnan
650000
2076
Minzhi
Hua
530102193810140028
No.376, Qingnian Road
Wuhua District
Kunming
Yunnan
650000
21947
Ruiliang
Hua
530103193111010626
Room # 404, Unit# 2, Building# 11
No.80, South Huashan Road,Wuhua District
Kunming
Yunnan
650000
20017
Changji
Huang
530103192711252536
Affiliated No. 9, Building# 12
Dongqingli,Donghua Residential Area,Guandu District
Kunming
Yunnan
650000
9372
Chengsheng
Huang
530102196210172732
No.101, Unit# 2, Building# 1
No.12 Xiba New Village,Wuhua District
Kunming
Yunnan
650000
3593
Chuanfen
Huang
530102381129152
4-103,No. 195, West Huashan Road
Wuhua District
Kunming
Yunnan
650000
941
Chunnan
Huang
532401193701111211
Yuxi Agriculture College Residential Area
Qiyang Road,Hongta District
Yuxi
Yunnan
653100

 
 
36

--------------------------------------------------------------------------------


 
 
15883
Demin
Huang
530111530505114
Dashiba Fire and Electri Base Administrative Office
Guandu District
Kunming
Yunnan
650000
941
Fuyou
Huang
530103300606061
No.557, Beijing Road
Panlong District
Kunming
Yunnan
650000
2245
Guanghua
Huang
530123460815261
Workers' Dorm
of Branch Company of Anning Salt Company
Anning
Yunnan
650300
4571
Guohua
Huang
530200370919002
No.20, Building# 1
Dongchuan No.2 Middle School, Shifu Street,Xincun District, Dongchuan ,
Kunming
Yunnan
650000
13160
Haixin
Huang
530102194310011136
No.501, Unit# 2, Building# 4
No.1, West Cuihu Road,Wuhua District
Kunming
Yunnan
650000
3520
Haixiu
Huang
452601197108143326
No.29,Nawantun, Heping Village
Banshui Township,Youjiang District
Baise
Guangxi
533000
4153
Huaiyi
Huang
530102310412071
No. 5, Jiaolin Road
Wuhua District
Kunming
Yunnan
650000
1779
Jiaren
Huang
530111193508276094
Baida Invest and Management Company
Xiaobayuan,Guandu District
Kunming
Yunnan
650000
5629
Jialin
Huang
530103193012252582
No.505, Unit# 3, Building# 21
 No. 50, East Ring Road,Panlong District
Kunming
Yunnan
650000
6679
Jinxi
Huang
530123193603153995
No.16, Unit# 4, Building# 71
Xiaonanqu Residential Area,Jianshe Road,Lianran Town
Anning
Yunnan
650300
1866
Juying
Huang
532501470523032
No.2  Floor 5  No.90
Hongte Hani MiNo.r Ethnic Group
Gejiu
Yunnan
661400
3593
Kaigui
Huang
512922510404207
No.6 Residential Group, Huaguang Village
Staffs' Hospital
Nanchong
Sichuan
637000
2036
Keli
Huang
53010319270419151X
No.401, Unit# 3, No.203
Xinwen Road,Wuhua District
Kunming
Yunnan
650000
2076
Lifen
Huang
530102194211112724
No. 10, Unit# 4, No. 451
Xiba New Village,Xishan District
Kunming
Yunnan
650000
1796
Ling'ai
Huang
530112195705290528
Room # 402, Unit# 2, Building# 4
Fuyuan Residential Area, Dianchi Road,Xishan District
Kunming
Yunnan
650000
16106
Meixian
Huang
532401380831092
Maqiao Village, Maqiao Township
Chunhe District
Yuxi
Yunnan
653100
37422
Min
Huang
532524197601090028
No. 409  Unit# 4  Building# 4
 No. 2 Yuxin Alley,Honghe Ethnic Hani and Yi Autonomous Prefecture
Honghe
Yunnan
654400
2245
Min
Huang
530111601230382
Paomashan Shiye Company
Guandu District
Kunming
Yunnan
650000

 
 
 
37

--------------------------------------------------------------------------------


 
 
2041
Ping
Huang
532725195810060624
Labor and Employment Office, Weiyuan Road,Weiyuan Town
Jinggu County
Jinghong
Yunnan
666100
1661
Qirui
Huang
530102193403211829
No. 301 Unit# 1  Building# 4
 No. 64,Jingguo New Village ,Wuhua District
Kunming
Yunnan
650000
2071
Qiong
Huang
532122800808104
Daping, Shuitang Village
 Dashuijing Township,Ludian County
Zhaotong
Yunnan
657000
2246
Rongshu
Huang
530111341023082
Jindian Biological Laboratories
Guandu District
Kunming
Yunnan
650000
2076
Rufen
Huang
530102192502172429
No.303  Unit# 1  Building# 1
 Dorm. Of Supply and Marketing Cooperatives,Guandu District
Kunming
Yunnan
650000
2737
Shaomei
Huang
530112195503251643
No.302, Unit# 3, Building# 183
 No. 59, Qianjie, Heilinpu,Wuhua District
Kunming
Yunnan
650000
6102
Shengzhong
Huang
530102194812100710
No. 102, Unit# Ding, Building# 13
Xiangyang New Village,Wuhua District
Kunming
Yunnan
650000
42921
Shihong
Huang
530103193806092912
Room # 403,Unit# a, Building# D1 Chunzhicheng Residential Area
Linyu Road,Wuhua District
Kunming
Yunnan
650000
11344
Shouquan
Huang
53011219270130161X
Room # 404, Unit# 2, Building# 11
No. 80, South Huashan Road,Wuhua District
Kunming
Yunnan
650000
40438
Siyong
Huang
530103193504183720
No.301, Unit# 2, Building# 1
No.11, Xiba,Xiba Road,Xishan District
Kunming
Yunnan
650000
4158
Wenwu
Huang
530125421113001
No.152, Kuanshan Street
Kuanyuan Town
Yiliang
Yunnan
652100
7466
Xicai
Huang
532328520604031
Yuanmou Official Organ of Living
Huanguayuan Town
Yuanmou
Yunnan
651300
3030
XiaoKun
Huang
530102400515114
No.15, Building# 1
 No. 160, Zongshuying,Wuhua District
Kunming
Yunnan
650000
4538
Xingling
Huang
530103530802004
Affiliated No.2, No.18,
Qingmen Alley, Dagulou
Panlong District
Kunming
Yunnan
650000
2261
Xiuzhi
Huang
53010319280918122X
Affiliated No.102
No.131, jiangong
New Village,Wuhua District
Kunming
Yunnan
650000
3552
Tingjun
Huang
530103450620151
No. 25, Dongjuandong Alley
Wenming Street ,Panlong District
Kunming
Yunnan
650000
13559
Yingdong
Huang
530123193612313938
Affiliated No.12,Building# 89,Xiaonanqu Residential Area
 Jianshe Road,Lianran Town
Anning
Yunnan
650300
2015
Youru
Huang
530200390315002
Dorm. Of Financial Beaura, Guiyun Street
Xincun Residential Area,Dongchuan
Kunming
Yunnan
650000
5469
Yufen
Huang
532524450308302
Zhujiazhai Village, Laolitong Neighborhood Committee, Qinglong Township
Jianshui County
Honghe
Yunnan
654400

 
 
38

--------------------------------------------------------------------------------


 
 
 
6852
Yulan
Huang
530123195209062226
No.101, Unit# 1, Building# 24, Longshankuan Residential Area
Longxi Road
Wenquan Town
Anning
Yunnan
650300
3976
Yuxian
Huang
530123410310392
No.8, Building# 82
Zhaoyangqianshan,Kungang Mechine-repairing Cooperatives
Anning
Yunnan
650300
5455
Yuzhen
Huang
53010319530601292X
No.11,Floor 6, Unit# 1, Building# 9,  No.172
 Dongjiawan Road,Guandu District
Kunming
Yunnan
650000
22432
Yuanli
Huang
530103194108250914
No.9, Luquan Alley
Baoshan Street,Wuhua District
Kunming
Yunnan
650000
12920
Yunxian
Huang
530103591004036
Affiliated No.14,No.497
Tuodong Road,Panlong District
Kunming
Yunnan
650000
2357
Yunzhen
Huang
533123510628122
Dorm.of Jiucheng Middle School
Yingjiang County
Yingjiang
Yunnan
679300
941
Zhaoping
Huang
53010319490512251X
No.702,Unit# 3,Building#232
 Jinxing Residential Area
Jinjiang Road,Panlong District
Kunming
Yunnan
650000
2076
Zheng
Huang
532501195105030049
No.301, Unit# 2, Building# 03
No.12Zhongshan Road
Gejiu
Yunnan
661400
24259
Zhenghua
Huang
530122197110131220
No.69, Ciba New Village
 Ciba Sub-District,Panlong District
Kunming
Yunnan
650000
6730
Zhiming
Huang
530103195506200650
Kuntie Communication Organ
No.16, Nanzhan New Village,Guandu District
Kunming
Yunnan
650000
10700
Zhifen
Huang
530102194104240325
Room # 301, Unit# 2, Building# 9
No.225,Mianyuan Road,Wuhua District
Kunming
Yunnan
650000
23549
Yongkun
Hui
530103431005253
No.2, Floor 2, Kunming Textile Factory East Renmian Road
Panlong District
Kunming
Yunnan
650000
50930
Hua
Ji
230819197312161822
Team 10
 Qinglongshan Farm
Tongjiang
Heilongjiang
156400
1796
Xiangling
Ji
512201194812121324
No.2-1,Unit# 2, No.18
Baiyan Sanzhilu
Wanzhou
Chongqing
400023
19235
Shixian
Ji
530123194803193910
No.15  Building# 99
Zhaoyang Road New Village Residential Area,Lianran Town
Anning
Yunnan
650300
2276
Helin
Ji
530200570828003
No.120,Jiyi Street,
Xincun Residential Area,Dongchuan
Kunming
Yunnan
650000
1984
Hongying
Ji
532401581201032
No.2, Building# 10
 Hongtashan Yuxi Machine Tool Company
Yuxi
Yunnan
653100

 
 
39

--------------------------------------------------------------------------------


 
 
 
3017
Ying
Ji
530103193612070379
No.1-40, Building# 3, No.10,
 Shijia Alley
Tuodong Road,Panlong District
Kunming
Yunnan
650000
2344
Yongsheng
Ji
530103580422291
No.1, Building# 6, Dongjiawan
 Panlong District
Kunming
Yunnan
650000
2010
Fafu
Jia
532401194401121818
No.9,Building# 21, Wayao Village
Fenghuanglu Sub-District,Hongta District
Yuxi
Yunnan
653100
2076
Jinli
Jia
532401194109101211
No.216,jiajing, Jiajing Villagers' Committee,
Yanhe Town
Hongta District
Yuxi
Yunnan
653100
952
Liping
Jia
530102710126032
No. 16, Beicanpo
Wuhua District
Kunming
Yunnan
650000
5651
Tianfu
Jia
530111400823291
Wujingqiao Village, Wujing Township
Guandu District
Kunming
Yunnan
650000
6746
Xiulan
Jia
530103195604040320
No.602, Unit# 3
No.9, Middle Part of
Shuguang Residential Area,Guandu District
Kunming
Yunnan
650000
8305
Hongmei
Jiang
532401197108011226
No.230, Panwan,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2076
Huiqiong
Jiang
532401195601161827
No.11,Building# 84, Wayao Village
Fenghuanglu Sub-District,Hongta District
Yuxi
Yunnan
653100
3593
Xinyi
Jiang
530111195111080826
No.401, Unit# 2, Building# 16
Jinting Residential Area,Chuangjin Road,Panlong District
Kunming
Yunnan
650000
5219
Genyou
Jiang
530102460816181
No.26, West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
941
Guiying
Jiang
530103370213062
No.502,Unit#2,Building# 29
 Nanzhan New Residential Quarter,Guandu District
Kunming
Yunnan
650000
8552
Lingfeng
Jiang
532401601012222
Team 5,Liangwangba Township
Gaocan Area
Yuxi
Yunnan
653100
2076
Rongyun
Jiang
532401195907222215
No.18,Building# 33
Shangshuanxichong, Gaocan Town,Hongta District
Yuxi
Yunnan
653100
73779
Xiaoping
Jiang
530121610901002
Affiliated No.5, Damu New Village
Panlong District
Kunming
Yunnan
650000
7218
Zhengling
Jiang
530103420506064
No.183, Nanzhao New Village
Panlong District
Kunming
Yunnan
650000
5291
Zhengzhi
Jiang
530121450706002
Chengnei Sub-District, Longcheng Town
Chenggong County
Kunming
Yunnan
650000
10381
Yuelan
Jiang
530103421117032
No.4, Unit# 6, Building# 12
 No.209, Wujing Road,Panlong District
Kunming
Yunnan
650000

 
 
40

--------------------------------------------------------------------------------


 
 
 
3643
Cuixian
Jiang
532401194509101544
No.73, Xiejing, Changli Villagers' Committee, Dayingjie
Hongta District
Yuxi
Yunnan
653100
55905
Dongmei
Jiang
530112197209190543
No.25, Unit# 1, Building# 11
Dongfeng Village, Haikou,Xishan District
Kunming
Yunnan
650000
1796
Fengxian
Jiang
532401680908092
No.6, Wayao Sub-District
Zhoucheng Town
Yuxi
Yunnan
653100
2076
Guanglian
Jiang
530102194603190326
No.31, East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
18531
Guiying
Jiang
532426421105172
No.32, Building# 6, Flat, Muben Xuanchang,Yimen Copper
Yimen County
Yuxi
Yunnan
653100
909
Huanling
Jiang
532525440729004
No.75, Xizheng Street
 Yilong Town,Shiping County
Honghe
Yunnan
654400
10737
Junfen
Jiang
530102194502101822
No.301, Unit# 3, Building# 9
Nanzutuan,Xinying Residential Area,Panlong District
Kunming
Yunnan
650000
2076
Kaiyun
Jiang
530102193312041131
Room # 402, Unit# 1, Building# 12
No.139,Jiaolin Road,Wuhua District
Kunming
Yunnan
650000
3747
Li
Jiang
532522690403003
Dorm. Of Mengzi Teachers College
Mengzi County
Mengzi
Yunnan
661100
3593
Shangwen
Jiang
530103193805292939
Room # 906, No.8, West Jiangbing Road
Wuhua District
Kunming
Yunnan
650000
1661
Shuxian
Jiang
532401280121122
Xiatangjing Village, Jiajing Township
Yanhe Area
Yuxi
Yunnan
653100
1961
Shuxian
Jiang
530111195103100065
No.101, Unit# 1,Building# 15
Kunming Tiechuan
Company,Jinhei Road,Panlong District
Kunming
Yunnan
650000
10381
Yihua
Jiang
532401197401050320
Room # 203, Unit# 2, Building# 16
Zhuge Area,Hongta Diatrict
Yuxi
Yunnan
653100
13714
Yingqiong
Jiang
532129530110072
Changfang, Fajie Village,
 Maoping Township,Yiliang County
Kunming
Yunnan
650000
3796
Yongge
Jiang
530102193503251115
No.604, Unit# 2, Building# 8
No.,191,West Renmian Road,Xishan District
Kunming
Yunnan
650000
3795
Xinhua
Zhu
530102194408231145
No.604, Unit# 2, Building# 8
No.,191,West Renmian Road,Xishan District
Kunming
Yunnan
650000
930
Yuying
Jiang
452323421124192
Baishi Village Primary School
Caiwan Township
Quanzhou
Guangxi
541500
2076
Yuelan
Jiang
530103194211170322
No.502, Unit# 3, Building# 1
No.188,Wujing Road,Guandu District
Kunming
Yunnan
650000
4744
Shuyu
Jiao
530102341020182
Yards No.41, No.266
Wuyi Road,Wuhua District
Kunming
Yunnan
650000

 
 
41

--------------------------------------------------------------------------------


 
 
 
21156
Xiaocui
Jiao
530103370507092
No.85, Baoshan Street
Panlong District
Kunming
Yunnan
650000
3598
Dejun
Xie
530103193009012916
No.2603, Unit# 3, Building# 2
No. 245, East Dongfeng Road,Panlong District
Kunming
Yunnan
650000
3593
Jiancai
Xie
530103371024331
Affiliated No.12, No.7, Tianyuanli
Panlong  District
Kunming
Yunnan
650000
1738
Shifu
Xie
532201361012031
Transportation Company
 Baishijiang Area
Qujing
Yunnan
655000
19813
Anli
Jin
530112310703001
No.32, East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
9700
Jiwen
Jin
532401195801130611
No.4, Building# 3, Zhonglianchi
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
3552
Lanfen
Jin
532401381027092
Boad of Kunming Transportation Governing Bureau
Yudai Road
Yuxi
Yunnan
653100
7474
Lingdi
Jin
530102194002082741
No.101, Unit# 4, Building# 5
No.34, Xiba Road,Wuhua District
Kunming
Yunnan
650000
3358
Qiongzhen
Jin
532401193306210025
Room # 401, Building# 14
Ruifeng Area,Hongta District
Yuxi
Yunnan
653100
4259
Yongchang
Jin
530125194309070010
Tielu Middle Scholl, Yiliang Railway Station
 Kuanyuan Town,Yiliang County
 Kunming
Yunnan
650000
5814
Youcai
Jin
530123193604153313
No.102, Unit# 1, Building# 3
Danningli, Zongshuying,Xishan District
Kunming
Yunnan
650000
7474
Yudi
Jin
530103193812022523
Room #601, Unit# 1, Building# 1
No.63, Yongxin Road,Xishan District
Kunming
Yunnan
650000
30896
Zhenxi
Jin
530102193911250349
Room # 202, Unit# 1, Building# 64
No.31, East JiaochangRoad,Wuhua District
Kunming
Yunnan
650000
941
Zhiping
Jin
530103194110121214
No.503, Unit# 2, Building# 7
 Zutuan c, Dashuying Shizheng Area,Panlong District
Kunming
Yunnan
650000
2318
Zhuzhi
Jin
530111196107172626
Hewei Village, Qianwei Town
Guandu District
Kunming
Yunnan
650000
10381
Manling
Jin
530121194802080022
Room # 9, Unit# 1, Building# 8
No.31, Santai Road,Chenggong County
Kunming
Yunnan
650000
941
Baozhu
Jin
530103194506240922
No.401, Unit# 1, Building# 21
Shengli Garden(er'qi),Xinying Area,Panlong District
Kunming
Yunnan
650000
6865
Lianchen
Jin
532401410407001
Dorm. Of Mass Gallary
Yujianglu Area
Yuxi
Yunnan
653100

 
 
42

--------------------------------------------------------------------------------


 
 
 
2269
Kunqiao
Jing
530112471030001
No.118, Qian Street
Heilianpu,Xishan District
Kunming
Yunnan
650000
1796
Guilan
Qu
532821461110082
Team 8, Jinghong State-running Farm(3rd Branch)
Gadong Area
Jinghong
Yunnan
666100
9566
Shuhua
Qu
532422194311120020
Room # 402, Unit# 4, Building# 6
 Anju Area,Hongta District
Yuxi
Yunnan
653100
4646
Baozhu
Han
532301194711073924
No.203, Unit# 3, Building# 4
No.178, Wujing Road,Panlong District
Kunming
Yunnan
650000
8305
Yuzhu
Han
532728351218002
Workers' Dorm. Of Menglian People's Hospital
Menglian County
Menglian
Yunnan
665800
4617
Qiong
Kang
532821400719002
No.7, Zhuanhong Road
 Yuanjinghong Town
Jinghong
Yunnan
666100
946
Ruhong
Kang
530111192811100417
No.1, Floor 4, Unit# 3, Building# A1
Yunnan CY Zhuanwa Company,Guandu District
Kunming
Yunnan
650000
2076
Shaofeng
Kang
532401194102102019
No.9, Building# 7
 Xiakangjing, Kangjing Villagers' Committee,Liqi Town,Hongta District
Yuxi
Yunnan
653100
1976
Zhuying
Kang
532401460715202
Kangjing Village
Kangjing Township, Liqi Area
Yuxi
Yunnan
653100
17557
Degui
Kang
532131193407110017
No.1, Xinhua Road, Xiangjiaba Town
Shuifu County
Zhaotong
Yunnan
657000
3958
Fanqin
Kong
530103290403251
Yards No.21, Dadong New Village
Panlong District
Kunming
Yunnan
650000
2076
Fanzhi
Kong
532401194402161221
No.64, Xiatangjng, Jiajing Villagers' Committee
 Yanhe Town
Yuxi
Yunnan
653100
941
Fanyun
Kong
530111193211110819
No.306, Unit# 3, Building# B
Boluo Area, Chuanjin Road,Panlong District
Kunming
Yunnan
650000
19659
Qinglu
Kong
530112194012050551
No.603, Building# 6
  Chunhuali, Chunyun Area,Jinhuapu Road,Xishan District
Kunming
Yunnan
650000
1963
Qingxian
Kong
530112193807290028
Room # 501, Unit# 4, Building# 43,
No.59, Qian Street, Heilianpu,Wuhua District
Kunming
Yunnan
650000
928
Qionghua
Kong
532524491230002
No. 84, Guilin Street, Chengguan Town
Jianshui County
Honghe
Yunnan
654400
1682
Xiangzhen
Kong
530103192901030336
Room # 402, Unit#4, Building# D, Cuimingyuan
New No.8 of Beimei Street,Wuhua District
Kunming
Yunnan
650000
15119
Yue'e
Kuang
530122580601202
Shangsuan Middle School
Shangsuan Township,Jinning County
Kunming
Yunnan
650000
7104
Cuiping
Kui
530112195406220220
No.702,Unit#1,Building#12
No.2 Residential Area, Huanguaying ,Xishan District
Kunming
Yunnan
650000

 
 
43

--------------------------------------------------------------------------------


 
 
 
2036
Dongmei
Lai
532401197412191241
Dorms.of Workers of Yuxi Hongtashang Tobacco Company
Hongta District
Yuxi
Yunnan
653100
15281
Jingyu
Lai
530123194208143927
No.34,Building#59
Guoshuyuan Residential Area,Chaoyang Road,Lianran Town
An'ning
Yunnan
650300
3850
Qiongxian
Lai
532501580327034
No.89,Yunximalage Xikuanglianmeng Village
Yunximalage Xikuanglianmeng Village
Gejiu
Yunnan
661400
1958
Suying
Lai
532401420606002
No.2,Floor 3,Unit# 2
Zhousanxiao
Yuxi
Yunnan
653100
2076
Yuhua
Lai
532401196712171221
No.114,Mopanshan
 
 Yanhe TownHongta District
Yuxi
Yunnan
653100
10071
Yunhua
Lai
530102611023032
No.58,No.rth Ring Road
Wuhua District
Kunming
Yunnan
650000
18634
Zhaoxi
Lai
530112194209140315
Room #113,Unit#2,Building#19
No.141, Chunyu Road,Wuhua District
Kunming
Yunnan
650000
2076
Zhenglai
Lai
532401195602151217
No.53,Laijing ,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4540
Zuyin
Lai
512535521223502
Changzhen, Taiping Township
Pingshan County
Yibin
Sichuan
644000
1682
Wanxiang
Lan
532401241230031
Sanatorium for Retired Cardres
 
Reform-through-labour System,Hongta District
Yuxi
Yunnan
653100
22186
Yuying
Lan
532524194703213427
No.10,Sanzhuanwan Village,Lihaozhai Township
Jianshui County,HongheHani&Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1682
Zhangli
Lan
530200260811001
Building#8,Luoxue Courtyard
Xincun Town,Dongchuan District
Kunming
Yunnan
650000
4015
Hong
Lang
530111194402220812
Songhuaba Reservoir Administration Office
Guandu District
Kunming
Yunnan
650000
13420
Shuying
Lang
530103195110172921
No.14,Floor4,Unit#1,Building#2
No.145 East Dongfeng Road,Guandu District
Kunming
Yunnan
650000
14115
Weixin
Lang
530102193311112719
Room #302,Unit#2,Building#20
No.54 Zhuantang Road,Wuhua District
Kunming
Yunnan
650000
4553
Xiujuan
Lao
530102360326072
No.10,Fengzhu Street
Wuhua District
Kunming
Yunnan
650000
8580
Shoubi
Le
530112193610084124
Room #501,Unit#1,Building#9
No.919 Xiyuan Road,Xishan District
Kunming
Yunnan
650000
7043
Guizhi
Lei
532401195508181225
No.5,Da Village,Zhongcun Villagers' Committee
Yanhe Town,Hongta District
Yuxi
Yunnan
653100

 
 
44

--------------------------------------------------------------------------------


 
 
 
25510
Jianhua
Lei
530102196403152463
No.10,Unit# 1,Building# 10
No.169,East Dongfeng Road,Guandu District
Kunming
Yunnan
650000
2076
Jianhua
Lei
530111194010130017
No.403,Unit#2,Building#24
No.672 Longquan Road,Panlong District
Kunming
Yunnan
650000
4911
Lanxian
Lei
530102321102038
No.8,Yuantong Street
Wuhua District
Kunming
Yunnan
650000
1796
Mingli
Lei
532401197504141268
No.69,Xinhua Village,Nanchang Villagers' Committee
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
47136
Shuqiong
Lei
532401196207100027
Room #201,Unit#2,Building#2
No.96 Yuxing Road,Hongta District
Yuxi
Yunnan
653100
9434
Xinhao
Lei
530103300301251
Dorms.of Teaching Staff of Yunnan Engineering College,Xiziying
Panlong District
Kunming
Yunnan
650000
1682
Yuqiong
Lei
532401195706252020
No.6,Building#16,Renjing,Liqi Town
Hongta District
Yuxi
Yunnan
653100
4642
Yinglan
Leng
530102360610032
No.305,Unit#3
No.31,East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
2312
Bishuang
Li
530103193612182549
No.5,Unit#2,Building# 6
Lishutou,East Renmin Road,Panlong District
Kunming
Yunnan
650000
103607
Guangnan
Li
530102193703150343
Room #302,Unit#3,Building#12
No.47,Beimen Street,Wuhua District
Kunming
Yunnan
650000
4405
Honghua
Li
53010219590512074X
Room #302,Unit#3,Building#6
No.5,Jiaolin Road,Wuhua District
Kunming
Yunnan
650000
4153
Huaxing
Li
530112480103323
No.54,Wenming Street
Panlong District
Kunming
Yunnan
650000
1796
Ruizhen
Li
452423380905282
No.2,Lingjing Street,Lingjing Township
Teng County
Guiling
Guangxi
541000
2076
Shiqiong
Li
530111194309080026
No.1112,Unit#2,Building# 4
No.558,Longquan Road,Wuhua District
Kunming
Yunnan
650000
3315
Ailing
Li
530102194812250022
No.603, Building#1
No.29, Dongjiao Road,Guandu District
Kunming
Yunnan
650000
6552
Yanling
Guo
532401197610151822
No.31,Building# 4
Guojiashan,Fenghuang Road Sub-District,Hongta District
Yuxi
Yunnan
653100
1807
Baofu
Li
532401390606031
Dorms. Of Hongtashan Calcium & Magnesium Phosphate Fertilizer Factory
Hongta District
Yuxi
Yunnan
653100
3873
Baoyun
Li
530102193705212421
No.126,Tuqiao Village
Dongshi Street,Xishan District
Kunming
Yunnan
650000

 
 
 
45

--------------------------------------------------------------------------------


 
 
8224
Baozhen
Li
530102321218182
No.1,Wuyi Road
Wuhua District
Kunming
Yunnan
650000
7046
Baolin
Li
530122350820111
Dorms. of Team 306 of
Southwest Geographical Exploration
Jinning County
Kunming
Yunnan
650000
1682
Baoting
Li
530111194606030818
No.107,Unit#1,Building#46
Provincial Biological Medicine Factory,Qinglongshan,Jindian,Panlong District
Kunming
Yunnan
650000
5669
Benli
Li
530102310228003
No.9,South Xinwen Road
Wuhua District
Kunming
Yunnan
650000
1796
Bin
Li
532401197312261230
No.115,Wangjing, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1882
Bingzhong
Li
530102195004200734
Room #507,Unit#1,Building#1
No.2,Wenhua Alley, Wenlin Street,Wuhua District
Kunming
Yunnan
650000
34722
Cai
Li
530102550824035
No.13,Yuantong Street
Wuhua District
Kunming
Yunnan
650000
12119
Celi
Li
530103550423031
5-1-1001,Hongshiyuan,Jinshi Residential Quarter,
Panlong District
Kunming
Yunnan
650000
22809
Changgui
Li
532501370705061
No.307,Building# 2
Goods-Transportation Company,Jianshe Road
Gejiu
Yunnan
661400
2823
Changwen
Li
532233361231331
2-2-202,Tower A of Yejin Residential Quarter
Wangjiaqiao,
Kunming
Yunnan
650000
13656
Changde
Li
532401194602150615
No.69,Wangqi, Wangqi Villagers' Committee
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
4518
Changfu
Li
530103193609012514
No.601,Building# 2
No.36 East Renmin Road,Panlong District
Kunming
Yunnan
650000
3017
Changming
Li
530125193701022713
No.401,Unit#2, Buidling2
Tianjundian Alley,Wenlin Street,Wuhua District
Kunming
Yunnan
650000
4153
Changming
Li
53012319490106395X
Dorms.of  Fireproof Material Factory
Lianran Town,,An'ning
Kunming
Yunnan
650000
11627
Changying
Li
530123195912301028
No.8 Unit#1  Building#12
 Qiaogang Residential Area,Qiaogang Road,Taiping Town,An'ning
Kunming
Yunnan
650000
2609
Chengjin
Li
530112193105180318
No.5,Floor3, Building#24
No.913,Chunyu Road,Xishan District
Kunming
Yunnan
650000
2337
Chuanyou
Li
532426430501171
No.1547,Building#49,Xiaoluzhi Building#
Yimen Copper,Yimen County
Yuxi
Yunnan
653100
27563
Chunfen
Li
532233196507063328
Team3,Maseka Villagers'Committee
Zhehai Town ,Huize County
Qujing
Yunnan
655000

 
 
46

--------------------------------------------------------------------------------


 
 
 
1778
Chunshan
Li
530103380925331
Dorms.of Food&Beverage Factory
Xiaolong Village,Panlong District
Kunming
Yunnan
650000
1682
Chunxiang
Li
530103194703150045
No.5,No.rth Ring Road
Panlong District
Kunming
Yunnan
650000
14534
Chunyang
Li
530181194901011512
No.103,Building#25
No.7,Heng'an Road,Qinglong Town,An'ning
An'ning
Yunnan
650300
2076
Chunyun
Li
532326280420001
Dorms. Of No.1 Middle School
Jinbi Town,Dayao County
Chuxiong
Yunnan
675000
4153
Chunxin
Li
530102480823111
No.39,Daguan Road
Wuhua District
Kunming
Yunnan
650000
1882
Cong
Li
530111194307203213
No.402,Yilu Village,Xiaobanqiao Town
Guandu District
Kunming
Yunnan
650000
941
Cuifen
Li
532401195210280669
No.2,Building#17,Lujia Tun
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
9941
Cuiping
Li
530103194609260627
3-503,Unit# 3, Building# 69
Nanyao Residential Quarter,Guandu District
Kunming
Yunnan
650000
2076
Cuixian
Li
532401194804011226
No.25,Xiuxi Road
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
3593
Cuiying
Li
530111194212291724
No.105,Shagougeng Village
Lianhua Sub-District,Wuhua District
Kunming
Yunnan
650000
4686
Cuiying
Li
530111470112174
Xiaolong Village,Shengli Township
Guandu District
Kunming
Yunnan
650000
1940
Cuizhen
Li
532401530808202
Kangjing Village,Kangjing Township
Liqi District
Yuxi
Yunnan
653100
3810
Cunfen
Li
532401194504071526
No.8,Building#3
 Beihu Villagers' Committee,Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
4546
Deliang
Li
530103390529295
No.6,Unit#2, Building#5
No.156,East Dongfeng Road,Panlong District
Kunming
Yunnan
650000
8522
Depei
Li
530103194003052524
No.5, Floor 3, Building#10
 Lishutou East Renmin Road,Panlong District
Kunming
Yunnan
650000
2076
Dexian
Li
532401196202141225
No.194,No.rth Yanxing Street
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
951
Dexin
Li
532301420804001
Post Office
No.2,No.rth Lucheng Road
Chuxiong
Yunnan
675000
4405
Dexin
Li
53011119371104001X
No.424,Baimamiao New Village
Zongshuying Sub-District,Xishan District
Kunming
Yunnan
650000
14686
Denglan
Li
530103380203292
No.17,Building#4
 Hydrological Company,Dongjiawan,Panlong  District
Kunming
Yunnan
650000

 
 
47

--------------------------------------------------------------------------------


 
 
 
4153
Dongmei
Li
532401197701010961
No.13,Building#8,Xiajinguanying
Yudai Road Sub-District,Hongta District
Yuxi
Yunnan
653100
2328
Er'shun
Li
530112460612001
No.114,Qian Street,Heilinpu
Xishan District
Kunming
Yunnan
650000
941
Faxing
Li
530112410825051
Dorms.21，Yunguanghongshan Village
Haikou,Xishan District
Kunming
Yunnan
650000
2076
Fang
Li
530112196307150516
No.201,Unit#1, Building#B
Mingbo Railway Residential Area,Xishan District
Kunming
Yunnan
650000
13390
Fangying
Li
532128421115002
No.15,Shengli Street,Wufeng Town
Zhenxiong County
Zhaotong
Yunnan
657000
25011
Fengkun
Li
530103194706280662
Affiliated No.3,No.428,South Station New Village
Panlong District
Kunming
Yunnan
650000
9279
Fenglan
Li
532401196212061827
Team 17,Dongfeng RoadNeibourhood Committee
Yuxing Road   Sub-District,Hongta District
Yuxi
Yunnan
653100
2076
Fengling
Li
532401196504101528
No.6,Building# 10
Chima Villagers' Committee,Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
1882
Fu
Li
530111330401043
No.2,Guanpo Village Guanshang Township
Jinma Villagers' Committee,Guandu  District
Kunming
Yunnan
650000
4557
Fuzhi
Li
530103540924332
No.3,Building#2
No.163 East Dongfeng Road,Panlong District
Kunming
Yunnan
650000
3632
Fuqiong
Li
532131570727002
No.3, Floor2,Building#17
Xinghua Road,Yunfu Town,Shuifu County
Zhaotong
Yunnan
657000
4034
Guangcheng
Li
532924470301033
Dorms. of Liujiawan EcoNo.mic Area
Taihe Farm,Binchuan County
Dali
Yunnan
671000
11223
Guangji
Li
532227521110191
Zhuanke Village,Xiongbi Town
Shizong County
Qujing
Yunnan
655000
2076
Guangzhong
Li
530121194311110012
No.15,Santai Road
Chenggong County
Kunming
Yunnan
650000
9409
Guangsheng
Li
530111381228111
Provincial minerals Exploration Team
Dashiba,Guandu District
Kunming
Yunnan
650000
5629
Guihua
Li
532425440510181
Primary School of Fengyang Village
Lufeng Township,Hua'ning County
Yuxi
Yunnan
653100
5069
Guizhen
Li
530102195212252467
No.503,Unit#1,Building#19
No.6,Luosiwan,Xishan District
Kunming
Yunnan
650000
1806
Guifang
Li
530102490703182
Floor3,Shanghai Hotel
No.78,West DongfengRoad,Wuhua District
Kunming
Yunnan
650000

 
 
48

--------------------------------------------------------------------------------


 
 
 
8693
Guifen
Li
532401400919122
Zhancheng Village,Yanhe Town
Yanhe District,Yanhe District
Yuxi
Yunnan
653100
1797
Guihua
Li
530111193203160023
No.18,Floor2,Unit#2,Building# 2
Affiliated No.5,Dadong New Village,East Renmin Road,Panlong District
Kunming
Yunnan
650000
14262
Guixian
Dai
530121193612270023
Room #9,Unit# 1, Building# 3
No.2 Fukang Road,Chenggong County
Kunming
Yunnan
650000
1873
Guixian
Fan
530112195811270926
No.203,Xiali Village
Yuchi Road,Xishan District
Kunming
Yunnan
650000
2076
Guiying
Li
532401194310060941
No.11,Building#12
 Xiaozhuang,Chunhe Town,Hongta District
Yuxi
Yunnan
653100
2354
Guiyun
Li
532426550521172
No.11, Building#1
Yimen Corper Muben Factory,Yimen County
Yuxi
Yunnan
653100
1796
Guizhen
Li
532426194108041744
No.4,Building#20,Xiaoluzhi House
Luzhi Town,Yimen County
Yuxi
Yunnan
653100
4708
Guizhen
Li
530103430525062
6-4-102 Chunyili
Xihuan Residential Quarter
Kunming
Yunnan
650000
9598
Guizhen
Li
532401194812080328
Room # 504,Unit#2,Building#2
No.103,Fenghuang Road,Hongta District
Yuxi
Yunnan
653100
10598
Guizhi
Li
530103195412261823
No.502,Unit#1,Building#1
Bamudi Yunfang,No.218 Luosiwan,Xishan District
Kunming
Yunnan
650000
3737
Guizhi
Li
530112194412300329
No.502,Unit#1,Building#1,Yunfang,Bamudi
No.218 luoshiwan,,Xishan District
Kunming
Yunnan
650000
13306
Guoben
Li
520103300714122
No.2,Unit#11
No.64 Youyi Road,,Yunyan District
Guiynag
Yunnan
550000
2263
Guoqiang
Li
530102381111243
No.2,Liujiaying
Wuhua District
Kunming
Yunnan
650000
18305
Haijin
Li
530103195712040328
Room # 503, Unit#2, Building#13
No.342,East Dongfeng Road,Wuhua District
Kunming
Yunnan
650000
3873
Hengchang
Li
532231370106091
Tangzi Linggong Area,Yunji Sub-District Tangzi Town
Xundian County
Kunming
Yunnan
650000
2076
Hong
Li
532501490427254
No.41,Building#5
Old Hongqi Miniral
Gejiu
Yunnan
661400
2076
Hongfang
Li
530103194706241225
No.401,Unit#2,Building#5 East Team,Xiyuan Residential Area
West Second Ring Road,Xishan District
Kunming
Yunnan
650000
9434
Hongyuan
Li
532401196610300926
No.4,Building#14,Guijing
Chunhe Town,Hongta District
Yuxi
Yunnan
653100
1962
Hong
Li
530103380305032
No.20,Building#49
New Baita Alley,Tuodong Road,Panlong District
Kunming
Yunnan
650000

 
 
49

--------------------------------------------------------------------------------


 
 
 
4153
Honglian
Li
530102195801160747
Room #201,Unit#1,Building#C1
No.rth Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
2076
Hongying
Li
53012119450505002X
Affiliated No.1,No.40, Riverside
Longcheng Town,,Chenggong County
Kunming
Yunnan
650000
10323
Hou
Li
530102194310240019
No.25,Wujiadui Village
Yuyuan Road,Xishan District
Kunming
Yunnan
650000
19287
Huatang
Li
532401194908231514
No.3,Building# 21,Chima
Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
18753
Huazhi
Li
532501490212062
No.502,Building#3,Yunxi Jian'an Machanical Station
East Jianshe Village
Gejiu
Yunnan
661400
3593
Hua
Li
530103340810063
Affiliated No.4,Building# 2
No.10,Heping New Village,Panlong District
Kunming
Yunnan
650000
4548
Huisheng
Li
530103341015332
Affiliated No.12
No.13,Dongqingli,Panlong District
Kunming
Yunnan
650000
10076
Huifen
Li
532401650315204
Team 6,Liqi    Sub-District, Liqi Town
Yuxi ,Yunnan
Yuxi
Yunnan
653100
14370
Huimin
Li
530111194703100048
Room #301,Unit#2, Building#21
No.408,Longquan Road,Wuhua District
Kunming
Yunnan
650000
941
Huixiang
Li
530103193904260625
No.12,Unit#2,Building#23
South Station New Village,Guandu District
Kunming
Yunnan
650000
3781
Huiying
Li
53012719580717272X
No.50,Tianba Village,Luobang Villagers'Committee
Niulangjiang Town,Songming  County
Kunming
Yunnan
650000
2076
Huiying
Li
532401196310280943
No.3,Building#17,Da Village,Longchi Villagers'Committee
Chunhe Town,Hongta District
Yuxi
Yunnan
653100
5027
Huixin
Li
530123194504083965
No.301,Unit#1, Building#29,Yangguang ResidentialArea,Chaoyang Road
Lianran Town,An'ning
Kunming
Yunnan
650000
7104
Jizhen
Li
530103195004140643
Room #502,Unit#3, Building#4
Huannan New Village ,Guandu District
Kunming
Yunnan
650000
9089
Jide
Li
530102510707151
No.54,Qianju Alley
Wuhua District
Kunming
Yunnan
650000
2308
Jifang
Li
530112401115032
No.262,South Road
Ma Street,Xishan District
Kunming
Yunnan
650000
6772
Jizhao
Li
530111193312230027
No.502,Unit#3,Building#16
Team3,Xinying Residential Area,Panlong District
Kunming
Yunnan
650000
20763
Jiaxin
Li
530111194702213219
No.62,Team1,Qijia,Xiaobanqiao Town
Guandu District
Kunming
Yunnan
650000

 
 
 
50

--------------------------------------------------------------------------------


 
 
4153
Jiacai
Li
532501193003010013
No.502,Unit#2, Building#89
Yunxi xinguan,Jiefang Road
Gejiu
Yunnan
661400
2312
Jiafen
Li
532723340308062
dorms. Of Xuli Primary School,Yongxi Township
Bixi District,Mojiang County
Yuxi
Yunnan
653100
5629
Jiaping
Li
530111194405049651
No.602,Unit#3,Building#15,Team 1
Xinying Residential Area,Panlong District
Kunming
Yunnan
650000
18606
Jiaqi
Li
530103490519091
Affiliated No.3
No.13,Tongren Street,Panlong District
Kunming
Yunnan
650000
8856
Jiayou
Li
532401193612240919
No.13,Hei Village,Heicun Villagers'Committee
Chunhe Town,Hongta District
Yuxi
Yunnan
653100
2076
Jiazhen
Li
532501195510242862
No.402,Unit#1
No.22 Luchun Alley,Wuyi  Road
Gejiu
Yunnan
661400
9136
Jiazhong
Li
530102195106112452
Room #3018,Unit#2,Building#3
No.1,Gaodi Alley,Luofeng Street,Wuhua District
Kunming
Yunnan
650000
941
Jialin
Li
530102194110180023
No.69,Honghua Bridge
Wuhua District
Kunming
Yunnan
650000
4555
Jianhua
Li
532101400424092
No.34,Longquan Road
Zhaotong ,Yunnan
Zhaotong
Yunnan
657000
6229
Jianying
Li
530112195412021623
No.402,Unit#3,Building#11
District2,Huangguaying,Xishan District
Kunming
Yunnan
650000
3895
Jianfei
Li
530102711104152
No.5,Tongjiao Alley
Pucaotian,Wuhua District
Kunming
Yunnan
650000
12823
Jianmei
Li
532723195311260020
No.89,Changchun Road
Panlong District
Kunming
Yunnan
650000
935
Jie
Li
530111330402441
Yunnan Shuguang Machine Factory
Bagongli ,Guandu District
Kunming
Yunnan
650000
3552
Jiefang
Li
530102194912090329
Room # 403, Unit#2, Building#70
No.31,East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
3895
Jin
Li
530103441223065
No.2,Heping Xincun
Panlong District
Kunming
Yunnan
650000
14534
Jin
Li
530121194705251811
No.306,Xiaoluoyang Village
Luoyang Town,Chenggong County
Kunming
Yunnan
650000
6830
Jincheng
Li
530103193803280010
Affiliated No.2,No.402,Unit#2,Building#4
No.46,Guannan Road,Guandu District
Kunming
Yunnan
650000
16489
Jinhui
Li
530102371006033
East No.1 Yard,No.52
No.rth Cuihu Road,Wuhua District
Kunming
Yunnan
650000
5076
Jinlian
Li
530112195607160543
Room #501,Unit#2, Building#4
No.348,121 Street,Wuhua District
Kunming
Yunnan
650000

 
 
51

--------------------------------------------------------------------------------


 
 
 
2076
Jinping
Li
532401195101121511
No.10,Building#3
Beihu,Beihu Villagers'Committee,Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
2344
Jinyou
Li
532426490510171
No.302,Building#11
Sanjia Branch,Yimen Copper Factory,Yimen County
Yuxi
Yunnan
653100
3593
Jinyu
Li
53011119371226201X
No.262,Yanchang Village
Longquan Sub-District,Panlong District
Kunming
Yunnan
650000
1796
Jinyun
Li
532401550414221
Team7,Liangwangba Township
Gaocang District
Yuxi
Yunnan
653100
9744
Jinghui
Li
530122195506151122
Room #301,Unit#1, Building#6
No.8,No.rth Street,KunyangJinning County
Kunming
Yunnan
650000
7463
Jingkang
Li
530123194605203313
No.412,Unit#1, Building#14
Longshankuan ResidentialArea,Longxi Road,Wenquan Town,An'ning
Kunming
Yunnan
650000
3872
Jingying
Li
530111195005130826
No.401,Unit#3,  Building#f3
Guiyuan,Jiayuan Residential Area,Bailong Road,Panlong District
Kunming
Yunnan
650000
12814
Jiuding
Li
533121193207150012
No.35,Luofeng Street
Wuhua District
Kunming
Yunnan
650000
1796
Jufen
Li
530111461227042
People's Court,Guanshang District
Guandu District
Kunming
Yunnan
650000
6693
Julan
Li
533025641130034
Farm Machinary
Changning County
Kunming
Yunnan
650000
2076
Julian
Li
532501421109032
No.508,Dorms. Of Miniral Company
 Wuyi Road,Hongte Haini Ethnic Group
Gejiu
Yunnan
661400
1980
Juying
Li
530111193111140826
Room #301,Unit#1, Building#1
No.27,ZHongheAlley,South Cuihu  RoadWuhua District
Kunming
Yunnan
650000
2269
Kaiming
Li
530103193109102134
No.6-24, No.4,Mingtong Alley,Beijing Road
Panlong District
Kunming
Yunnan
650000
1882
Kaiqin
Li
530102192707151138
No.302,Unit#2, Building#1
No.246,Daguan Road,Xishan District
Kunming
Yunnan
650000
16935
Kaiqiong
Li
532401195511271221
No.323,Yanhe Villagers'Committee,Yanhe Old Town
Hongta District
Yuxi
Yunnan
653100
2029
Kewen
Li
530102460707032
No.201,Wenlin Street
Wuhua District
Kunming
Yunnan
650000
7451
Kunrong
Li
530103600318253
No.131,Building# 65
New No.rth Station VillagePanlong District
Kunming
Yunnan
650000
1738
Kunsheng
Li
530103550730068
No.13, Building# 70,
Tangshuang Road,Panlong District
Kunming
Yunnan
650000

 
 
52

--------------------------------------------------------------------------------


 
 
 
1682
Lanying
Li
530102430903072
No.17,Unit#2, Building#7
No.13,West Station,Wuhau District
Kunming
Yunnan
650000
5291
Lixian
Li
530121500626004
Food & Beverage Service Company
Chenggong County
Kunming
Yunnan
650000
11364
Lifen
Li
530103580503032
No.33,Building#16
Baita Alley, Tuodong Road,Panlong District
Kunming
Yunnan
650000
23290
Lihua
Li
532101550528092
Sanjiaodi,Bus Station
 Longquan Road
Zhaotong
Yunnan
657000
9696
Lihua
Li
530111196304152341
No.1,Unit#3, Building#18
Lishutou,East Renmin Road,Panlong District
Kunming
Yunnan
650000
2036
Lixiang
Li
530111361227112
Provincial Minerals Exploration Team,Dashiba
Guandu District
Kunming
Yunnan
650000
941
Lianying
Li
530102194911130325
Room #9,Unit# 1,Building#10
No.86,No.rth Yuantong Road,Wuhau District
Kunming
Yunnan
650000
4695
Manyun
Li
530102360604112
No.44,Daguan Road
Wuhau District
Kunming
Yunnan
650000
8333
Maoqun
Li
530103193409120625
Room # 8,Unit#2, Building# 12
Team 1,Yueyatang Residantial,Linyu Road,Wuhau District
Kunming
Yunnan
650000
1803
Meifen
Li
532401530629002
No.52,Xinxing Road
Hongta District
Yuxi
Yunnan
653100
4644
Meihong
Li
532525790812104
No.13, Longkouchong Village,Zhangxiangzhai Sub-District,Baoxiu Town
Shiping Countye
Gejiu
Yunnan
661400
934
Meilan
Li
530112195004072026
Huahongyuan Village,Tuanjie Township
Xishan District
Kunming
Yunnan
650000
4838
Meiling
Li
530111193602030445
No.505,Unit#3, Building#5
South Part,Linjiaotang,Wuhau District
Kunming
Yunnan
650000
3593
Meiping
Li
530112196003201660
No.21,Floor3,Building#10
No.1356,Chunyu Road,Xishan District
Kunming
Yunnan
650000
5047
Meiqiong
Li
530112421103002
No.110,Qian Street,Heilinpu
Xishan District
Kunming
Yunnan
650000
2076
Meiqiong
Li
530102194212280025
Room #402,Unit#2, Building#2
No.11,Luofeng Street,Wuhau District
Kunming
Yunnan
650000
2634
Meizhen
Li
532401195910281822
No.8,Building#12
Xialinxiu,Fenghuang Road Sub-District,Hongta District
Yuxi
Yunnan
653100
4673
Min
Li
530103581029152
No.137,Jingxing Street
Panlong District
Kunming
Yunnan
650000

 
 
53

--------------------------------------------------------------------------------


 
 
 
4833
Minglian
Li
510322196306076887
Nianzi Village,Changtan Township
Fushun County
Chengdu
Sichuan
610000
3030
Mingxiang
Li
530111195703272012
Affiliated No.1,No. 207,Luozhang Village,Jinquan Road
Panlong District
Kunming
Yunnan
650000
5870
Peiji
Li
530111193612314417
Room #302,Unit#1, Building#A3
Kunchuan Groups,Bagongli,Guandu District
Kunming
Yunnan
650000
4172
Peilin
Li
530111291026081
No.25 Middle School,Jinmashi
Guandu District
Kunming
Yunnan
650000
3555
Peiyuan
Li
530103340827121
No.30,Xunjing Street
Panlong District
Kunming
Yunnan
650000
9663
Peiyuan
Li
530123195010243927
No.134,No.rth Huangtupo Village,Fengning Sub-District
Wuhau District
Kunming
Yunnan
650000
2417
Peizhen
Li
530111194406081127
No.23,Unit#2,Building#208
Yiyuan Residential Area,Guangnan Road,Guandu District
Kunming
Yunnan
650000
8305
Pengxi
Li
532401194108150038
No.5,Yunxi Alley
Hongta District
Yuxi
Yunnan
653100
16168
Pinren
Li
530111193204120832
No.304,Unit#2 Building#12
No.1008,Guangminng Road,Panlong District
Kunming
Yunnan
650000
5389
Ping
Li
532426196308171729
Room #602,Unit#1,Building#22
Longhuyuan,Beiyuan Residantial Area,Hongta District
Yuxi
Yunnan
653100
29576
Pingxian
Li
532401196308141522
No.6,Building#27
Chima,Chima Villagers' Committee,Dayingjie Town,Hongta District
Kunming
Yunnan
650000
3808
Qinghua
Li
532425530323032
No.100,Beixiang Street,Panxi Town
Huaning County
Yuxi
Yunnan
653100
2076
Qiong
Li
532424197107050340
No.137,Daying,Daying Villagers' Committee,Sijie Town
Tonghai County
Yuxi
Yunnan
653100
2076
Qiongfang
Li
530112194803260328
Room #104,Unit#2,Building#1
No.117,Jianshe Road,Wuhau District
Kunming
Yunnan
650000
2355
Qiongfang
Li
530103420921152
No.9,Chongde Alley,Nanhua Street
Panlong District
Kunming
Yunnan
650000
6838
Qiongfen
Li
530102551220002
No.23,Pingzheng Street
Wuhau District
Kunming
Yunnan
650000
9649
Qiongfen
Li
532401540213124
Team7,Yanhe Sub-disrict
 Yanhe Town
Yuxi
Yunnan
653100
13881
Qiongfen
Li
530102195512200028
Room #201,Unit#1,Building#6
Yangguang Huayuan Residenyial Area,Dianchi Road,Xishan District
Kunming
Yunnan
650000

 
 
 
54

--------------------------------------------------------------------------------


 
 
22380
Qionghua
Li
530111193406130027
No.33,floor3,Unit#3,Building#2
Affiliated No.5, Dadong New Village,EastRenming Road,Panlong District
Kunming
Yunnan
650000
11571
Qiongxian
Li
53240119401105092X
Room #501,Unit#3
No.16,Nie'er Road,Hongta District
Yuxi
Yunnan
653100
941
Qiongzhi
Li
530103192910232124
No.10,floor4,No.15,Dongfeng Alley, East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
9818
Qiongzhi
Li
530102193810070322
Room #302,Unit#3, Building#2
No.84, south yuantong Road,Wuhau District
Kunming
Yunnan
650000
1760
Quanying
Li
530127450620452
No.14 Melting and Refining TechNo.logy School
Yanglin Town, Chongming County
Kunming
Yunnan
650000
16108
Qunlian
Li
530102195407192724
No.31,Mileshi New Village,Xiba Road
Xishan District
Kunming
Yunnan
650000
13160
Rongfang
Li
530102193805201113
Room #203,Unit#1,Building#1
East paert linjiaotang,Wuhau District
Kunming
Yunnan
650000
10383
Rongfen
Li
532401195212240927
Room #202,Unit#3,Building#2
No.29,Longma Road,Hongta District
Yuxi
Yunnan
653100
2315
Rongfen
Li
530112381213164
No.4,Unit# 6,Building# 15
Kunming Cement Factory,Chejiabi,Xishan District
Kunming
Yunnan
650000
5047
Ronghua
Li
530102194408062126
Room #302,No.32,Huachang Road
Xishan District
Kunming
Yunnan
650000
2076
Ronghua
Li
530802193102022416
Room #201,Unit#2,Building#215
No.1,yueguang Road,Simao District
Pu'er
Yunnan
665100
3030
Ronghui
Li
530111194504101128
Room #203,Unit#2,Building#29
Dabanqiao No.14 Waterpower Equipment Company,Guandu District
Kunming
Yunnan
650000
6882
Rongfang
Li
530102193112120329
Room #101,Unit#1,Building#11
No.84,No.rth Yuantong Road,Wuhau District
Kunming
Yunnan
650000
4549
Rongrong
Li
530102198312083027
No.504,Unit#4
kunyang New Villlage,Panlong District
Kunming
Yunnan
650000
2328
Rucai
Li
530123300826391
No.2,Building# 123
Chaoyangqianshan,Kungang ,An'ning
Kunming
Yunnan
650000
2076
Ruina
Li
532530194410240023
No.502,No.14 Middle School,East Jianshe Road
Gejiu ,HongheHani&Yi Autonomous Prefecture
Gejiu
Yunnan
661400
12537
Ruiqiong
Li
530111380316002
Kunming Tabbaco Company,Shangzhuan
Guandu District
Kunming
Yunnan
650000
22494
Ruiru
Li
530103291202032
No.470,Tuodong Road
Panlong District
Kunming
Yunnan
650000

 
 
55

--------------------------------------------------------------------------------


 
 
22386
Ruizhen
Li
530111350502002
Kunming Tabbaco Company,Shangzhuan
Guandu District
Kunming
Yunnan
650000
37408
Runhua
Li
530103192703142118
No.10,Floor4,No.14,Dongfeng Alley, East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
2273
Ruoping
Li
530103194812261828
11-2-402 Luzhou Garden ,Wujing Road
Guandu District
Kunming
Yunnan
650000
5629
Sanyuan
Li
532401193807221531
No.55,Chima,Chima Villagers' Committee, Dayingjie Town
Hongta District
Kunming
Yunnan
650000
1796
Shaobao
Li
530111193911010819
No.202 Unit#1 Building#45,jiangdong lijingyuan,east lijingyuan Road
Panlong District
Kunming
Yunnan
650000
2076
Shaochong
Li
532401194309161817
No.16 Building# 15 South Part,  Sub-District,Yudai Road
Hongta District
Yuxi
Yunnan
653100
21199
Shaoxian
Li
530111194003134415
Room #301 Unit#2 Building#A27Kunchuan Groups,Bagongli
Guandu District
Kunming
Yunnan
650000
2076
Shaoxiang
Li
53012319430918391X
No.601 Unit#1 Building#16,Huguang Residential,Area, South Jianshe Road,Lianran
Town
An'ning  District
Kunming
Yunnan
650000
4019
Shaozhen
Li
530111510613202
 Maixi Village,Heping Township
Guandu District
Kunming
Yunnan
650000
4153
Shifeng
Li
530103194506213326
Affiliated No.25 No.15 Chundengli,Donghua Residential Area
Guandu District
Kunming
Yunnan
650000
11051
Shiquan
Li
530103260717061
Affiliated No.15 No.51 New South Station Village
Panlong District
Kunming
Yunnan
650000
1661
Shiguang
Li
530102194206120017
Room #502 Unit#1 Building#3,No.43 East Huashan Road
Wuhua District
Kunming
Yunnan
650000
9966
Shishan
Li
530112193703150354
Room #101 Unit#10 Building#15 No.89,Hongye Road
Xishan District
Kunming
Yunnan
650000

934
Shixian
Li
530103193608201241
No.401 Unit#1 Building#1 No.13  New Panlong Village Panlong Road
Panlong District
Kunming
Yunnan
650000
1882
Shixiang
Li
530111195105082323
No.250,Juhua Village
Guandu District
Kunming
Yunnan
650000
5647
Shizhen
Li
513021370817698
No.1 Zu No.ngfeng Village
 Shiqiao Town,Da County
Chengdu
Sichuan
610000
9394
Shouxian
Li
530121390223002
Jiujianyi Company,China Coloured Minerals Company
Chenggong County
Kunming
Yunnan
650000

 
 
 
56

--------------------------------------------------------------------------------


 
 
 
4717
Shurong
Li
530103390106334
Affiliated No.9 No.5 Xiayinli
Panlong District
Kunming
Yunnan
650000
3625
Shuyan
Li
140602197706011528
No.86 Xingfu Street Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
7440
Shuyuan
Li
150102193712252543
No.105 Yimao Building#11 Nuohemule Street
Saihan District
Huhehaote
Neimenggu
010000
6452
Shufen
Li
530103194911170649
Affiliated Room #29 No.47 Tangshuang Road
Guandu District
Kunming
Yunnan
650000
5814
Shufen
Li
530102195305250727
Room #201 Unit#4 Building#12 Hezheng alley Zhenghe Residential Rrea,Dianchi Road
Xishan District
Kunming
Yunnan
650000
8024
Shufen
Li
530103351227002
No.10,New East Station Village
Panlong District
Kunming
Yunnan
650000
3201
Shuhe
Li
530102450716182
No.48,Ru'an Street
Wuhua District
Kunming
Yunnan
650000
1934
Shuhua
Li
530121510525002
Dorms. Of Kunming Beverage Factory
Chenggong County
Kunming
Yunnan
650000
8087
Shulan
Li
532401196111050926
No.5 Building#7 Fuzongqi Wangdafu Villagers' Committee
Chunhe Road,Hongta District
Yuxi
Yunnan
653100
4153
Shulan
Li
532401196302260969
No.5 Building#23 Chunhe,Chunhe Villagers'committee Chunhe Town
Hongta District
Yuxi
Yunnan
653100
936
Shuping
Li
532501570714068
Dorms.Of No.2 Branch Of Team308
Gejiu  District
Gejiu
Yunnan
661400
17317
Shuqing
Li
533221195512261928
No.17 Xiapanying Zu,Shigu Villagers' committee
Shigu Town,Yulong County
Lijiang
Yunnan
674100
15612
Shuying
Li
53011219410325092X
Room #301 Unit#6 Building#2 No.52 West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
39922
Shunying
Li
530112194701073222
Room #402 Unit#1 Building#12 No.194 Kunrui Road
Wuhua District
Kunming
Yunnan
650000
2823
Tianrui
Li
532428195010130914
Room #202 Unit#3 Building#22 Moshayuanyichang,MoshaTown
Xinping County
Yuxi
Yunnan
653100
4713
Tianxiang
Li
530103381124153
No.9 Qingnian Road
Panlong District
Kunming
Yunnan
650000
1771
Tianying
Li
532524480212184
Xiaomaichang Primary School,Yongshan Township
Jianshui County
Gejiu
Yunnan
661400
16283
Wanying
Li
’520111196212150048
No.18 Wangda Road Luoxiong Town
Luoping County
Qujing
Yunnan
655000

 
 
 
57

--------------------------------------------------------------------------------


 
 
 
13874
Weibi
Li
530102193502080721
Room #102 Unit# 1 Building# 11 No.225 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
7004
Weizhen
Li
530111380910082
dukou No.1 construction Co.,Ltd,Kunming subsidiaries,
Guandu District
Kunming
Yunnan
650000
2417
Wenbao
Li
532401195206070618
No. 2 Building#17 Lujiatun Beicheng Town
Hongta District
Yuxi
Yunnan
653100
7705
Wenhui
Li
530112390521053
 Yunnan Phosphate Fertilizer Factory Haikou
Xishan District
Kunming
Yunnan
650000
1783
Wenke
Li
532224197103142933
No.46 Dawuping Village Dawu Villagers Committee,
Longtan Town
Xuanwei
Yunnan
665400
9681
Wenlan
Li
530111196808185921
No.2 affiliated to No.46 liujiaying Village,bailong Road,
Panlong District
Kunming
Yunnan
650000
2076
Wenqi
Li
530112195112210115
Room # 202 Unit# 2 Building# 2 No.2 fengzhu Street
Wuhua District
Kunming
Yunnan
650000
1935
Wenqin
Li
530103195408041246
No.506  Unit#4  Building# 22 xiziying No.2 Section Huancheng No.rth Road
Panlong District
Kunming
Yunnan
650000
12722
Wensu
Li
532524193311141845
No.10 6/F Unit# 2  No.1356 Chunyu Road,
Xishan District
Kunming
Yunnan
650000
13135
Wenxiang
Li
530112195008010332
Room # 101,Unit# 1,Building# 11,No.89 hongye Road,
Xishan District
Kunming
Yunnan
650000
2076
Wenzhen
Li
530112194402170022
Room #3 Unit# 1 Building# 37 No.2 Affilated To No.2676 Dianmian Street
Wuhua District
Kunming
Yunnan
650000
941
Xiaohua
Li
530112195701050922
No.171 of 4 SheTudui VillageYuchiRoad
Xishan District
Kunming
Yunnan
650000
2377
Xiaochuan
Li
530102620708183
No.25 Xinwen Road Chengdu Office in Kunming
Wuhua District
Kunming
Yunnan
650000
1934
Xiaoying
Li
530103570502294
No.28 Building# 44 Shujia Village
Panlong District
Kunming
Yunnan
650000
3873
Xiaoyun
Li
532501360611006
No.203 2/F Unit# 4 HongheAutonomous Perfecture Procuracy,Jinhu East Road,
Gejiu  District
Gejiu
Yunnan
661400
12817
Xin
Li
530112193412230311
Room # 201 Unit# 1 Building# 54 No.615 Chunyu Road
Xishan District
Kunming
Yunnan
650000
17115
Xinru
Li
530103193209240622
No.1903 Building# 76,Nanzhan New Residential Quarter
Guandu District
Kunming
Yunnan
650000
3030
Xingbao
Li
532401490816091
Feijing Village Feijing Town
Chunhe District
Yuxi
Yunnan
653100

 
 
 
 
58

--------------------------------------------------------------------------------


 
3552
Xingming
Li
532401196301301212
No.70 Laomachong Jiajing Villagers Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
941
Xingyou
Li
53010319480115033X
No.9  Unit# 2  Building# 4 Dorm Of No.3 Machine Tool Plant,Siwa Road
Panlong District
Kunming
Yunnan
650000
2044
Xiong
Li
532725571103001
No.98 Limin LaneWeiyuan Road Weiyuan Town
Jinggu Daizu And Yi Zu Autonomous County
Kunming
Yunnan
650000
2076
Xiufen
Li
530112194603100928
No.11，No.1 Resident Group Dayu Village Majie Neighborhood Committee
Xishan District
Kunming
Yunnan
650000
2076
Xiuhua
Li
532401195703260949
No.2 Building#2 LiujiapoChunhe Town
Hongta District
Yuxi
Yunnan
653100
3958
Xiulan
Li
532401193611281225
No.140 Yanxing Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4153
Xiuping
Li
532401196512280968
Room # 502  Unit# 4  Building# 5 Xiangzhen Residential Quarter
Hongta District
Yuxi
Yunnan
653100
2076
Xiuping
Li
532428197009131724
No.8 Laogongshan Daqiao Villagers Committee Laochang Town
Xinping Yizu And DaizuAutonomous
Yuxi
Yunnan
653100
2076
Xiuying
Li
530123193412103928
No.19 Unit# 1 Building# 67 Xiaonanqu Residential Quarter Jianshe Road Lianran
Town
Anning  District
Kunming
Yunnan
650000
1995
Xiuying
Li
530103193503161220
No.7 Affiliated To No.12 Qiushili Donghua Residential Quarter
Guandu District
Kunming
Yunnan
650000
2076
Xiuzhen
Li
532401195009080921
No.5 Building#6,Fuzhongqi Wangdahu Villagers's Committee Chunhe Town
Hongta District
Yuxi
Yunnan
653100
941
Xiuzhu
Li
53252419400916002X
No.301 Unit# 1 No.255 Jinhu East Road Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
5622
Xuan
Li
530111193704220426
Room # 3 2/F Building#11 No.12 east Railway Station
Wuhua District
Kunming
Yunnan
650000
2036
Xuewu
Li
530102451120031
No.53 Qingyun Street
Wuhua District
Kunming
Yunnan
650000
2318
Xueyi
Li
532233400618334
No.17 Building# 14 Kuangzhong No.3 Section Of Xingongdi Neighborhood Committee
Zhehai Town Huize County
Qujing
Yunnan
655000
10608
Xueze
Li
532201195307100619
No.2 Affiliated To No.23 Baita Road
Panlong District
Kunming
Yunnan
650000
19235
Yayuan
Li
530103194012120314
No.6 2/F Unit# 4 Building# 4 No.201 Baita Road
Panlong District
Kunming
Yunnan
650000

 
 
59

--------------------------------------------------------------------------------


 
 
 
1984
Ya
Li
532401601218002
Staff  Dormitory Hutian Residential Quarter
 No.ngjie County
Yuxi
Yunnan
653100
10076
Yanqin
Li
530427198611251725
No.2 Laogongshan,Taiqiao Residents' Committee
Laochang Town Xinping Yizu And Daizu Autonomous County
Yuxi
Yunnan
653100
16601
Yannan
Li
530102570429112
No.41 Dongfeng West Road
Wuhua District
Kunming
Yunnan
650000
4630
Yanping
Li
530111650515142
18-2-301 Nasai Residential Quarter,South Area
Wuhua District
Kunming
Yunnan
650000
2076
Yanrong
Li
532401193705151819
No.7,Building#7 Xiaodufang Yuxing Road Residents' Committee
Hongta District
Yuxi
Yunnan
653100
5027
Yiqun
Li
530102370214035
No.506 Building# 6 No.47 Beimen Street
Wuhua District
Kunming
Yunnan
650000
15060
Yinghe
Li
532401193212081517
No.6,Building# 18
Chaoyang Residential Quarter Dayingjie Township
Yuxi
Yunnan
653100
1661
Yingping
Li
532426194311221724
Room # 201,Unit# 1, Building# 1
No.11 guishan Road,Hongta District
Yuxi
Yunnan
653100
11857
Yingwei
Li
532401195009231216
No.7 Yanxing Road  Yanhe Town
Hongta District
Yuxi
Yunnan
653100
10381
Ying
Li
530111193812011111
Room # 401 Unit# 4 Building# 8
Yunnan Aviation Industry Co Ltd Dashiba,Guandu District
Kunming
Yunnan
650000
1989
Ying
Li
532401198009110063
Room # 602 Unit# 3  Building# 8
No.22 Xujiawan Road,Hongta District
Yuxi
Yunnan
653100
6229
Yonghua
Li
532422195312261110
No.638 Zhouguan Village Zhouguan Villagers' Committee
Qianwei ,Jiangchuan Town
Yuxi
Yunnan
653100
3584
Yongjian
Li
530103193608142915
No.302,Unit#3, Building# 5,No.289 renmin east Road
Panlong District
Kunming
Yunnan
650000
941
Yonglin
Li
530103371227011
No.202 Baoshan Street
Panlong District
Kunming
Yunnan
650000
2076
Yongshou
Li
532401193503140310
No.70 Laomachong Jiajing Villagers' Committee
Yanhe Town ,Hongta District
Yuxi
Yunnan
653100
10549
Yongyi
Li
530103370305062
No.27 Affiliated To No.24 ,Building# 1 Heping Road
Panlong District
Kunming
Yunnan
650000
9387
Youcai
Li
530112194812300555
No.401 Unit# 3  Building# 7 Shunningli New Residential Quarter
Xiuyuan Road,Xishan District
Kunming
Yunnan
650000
13095
Youying
Li
530123196109152667
No.102,Unit# 2 Building# 18 Huguang Residential Quarter Jianshe Road Hlianran
Town
Anning District
Kunming
Yunnan
650000

 
 
60

--------------------------------------------------------------------------------


 
 
 
 
2076
Yufen
Li
532401195207160922
No.14 Building#9 Heichun Village Chunhe Town
Hongta District
Yuxi
Yunnan
653100
4540
Yuping
Li
530111640718142
Paomashan Industry Co. Ltd
Guandu District
Kunming
Yunnan
650000
28722
Yuxian
Li
530103193507041525
No.202 Unit#1  Bulding 1 No.106 Ankang Road
Xishan District
Kunming
Yunnan
650000
16558
Yuying
Li
530111194311274428
Room # 502 Unit# 2 Building# C31 CSIC 8 Kilometers
Guandu District
Kunming
Yunnan
650000
2076
Yuzhen
Li
532501194004240341
No.101 Unit# 3  Building#69 Wuyi New Residential Area Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
20344
Yuzhen
Li
530103541216154
No.6 Gaoshanpu,
Panlong District
Kunming
Yunnan
650000
2076
Yuzhen
Li
530103195706250628
No.401 Unit# 1  Building# 99 Nanyao New Residential Quarter
Guandu District
Kunming
Yunnan
650000
8107
Yuzhi
Li
530111193410080827
No.117 Shujiaying Village Qingyun Street Neighborhood Commitee
Panlong District
Kunming
Yunnan
650000
7046
Yu
Li
530102631023002
No.126 Tuqiao Residential Quarter
Wuhua District
Kunming
Yunnan
650000
8806
Yuanying
Li
530103194604220028
No.88 Xiangyun Street
Wuhua District
Kunming
Yunnan
650000
14953
Yuanfen
Li
530102194907291521
No.501  Unit# 2  Building#3 No.342 Dongfeng West Road
Wuhua District
Kunming
Yunnan
650000
6037
Yueqiu
Li
532501371001002
No.18,4/F,Building#4, Yunnan tin industry Co.,electricity repair plant,jinhu
west Road,
Gejiu   District
Gejiu
Yunnan
661400
10381
Yuetao
Li
530112197208090524
No.32, Unit# 3 Building# 21 Haokoudongfeng New Residential Area
Xishan District
Kunming
Yunnan
650000
2269
Yunchang
Li
530103270404065
No.4 Affiliated To No.20 Huannan New Residential Quarter
Panlong District
Kunming
Yunnan
650000
2271
Yunhua
Li
530112521016324
No.10 3/F Building# 11 linjiayuan
Xishan District
Kunming
Yunnan
650000
6060
Yunsheng
Li
532401197009290012
Room # 402  Unit# 2 Building# 2 No.2 Renmin Road
Hongta District
Yuxi
Yunnan
653100
2321
Yunsheng
Li
530121400622181
Dorm Of Sailyway Station Srimary School,Chenggong County
Chenggong County
Kunming
Yunnan
650000
16183
Yunxia
Li
532401660414002
Dorm Of Minicipal Food Co Ltd
  Nanbei Road
Yuxi
Yunnan
653100

 
 
 
61

--------------------------------------------------------------------------------


 
 
 
 
941
Yunke
Li
530102193201012733
No.302 Unit#1 Building# 5
No.89 Xinzhuantang,Wuhua District
Kunming
Yunnan
650000
1941
Yunke
Li
530111320503083
Sanyuanjing Construction TechNo.logy School  Longtou Street
Guandu District
Kunming
Yunnan
650000
2004
Yunxiang
Li
530103390514062
No.54 Qianwei Road
Panlong District
Kunming
Yunnan
650000
4153
Zenglan
Li
530103194901012604
No.102,Unit# 3 Building# 8 Feed And Electronic Production Factory Dorm Huancheng
East Road
Panlong District
Kunming
Yunnan
650000
924
Zengyi
Li
532524300110181
Xiaomaichang Primary School Yongshan Township Dongba District Jianshui County
Yongshan Township Dongba District Jianshui County
Yuxi
Yunnan
653100
9068
zhaolu
Li
530111195706221122
Room # 305 Unit# 2 Building# 1
 No.4 Affliated To No. 192  Renmin West Road,Wuhua District
Kunming
Yunnan
650000
10375
Zhenggui
Li
532729570105331
No.1 Suger Factory Shangyun Town Laicang County
Laicang County
Puer
Yunnan
665100
2076
Zhengming
Li
532501431020031
No.9 Building# Of Ministry Office
Jinhu East Road,
Gejiu
Yunnan
661400
1796
Zhengyou
Li
532201194412150015
Dorm Of Telecommunication Office
No.48 Nanning East Road,Qilin District
Qujing
Yunnan
655000
1882
Zhi
Li
530102195109170711
No.306 Building# 2
No.146 Huancheng West Road ,Wuhua District
Kunming
Yunnan
650000
5862
Zhilin
Li
530128193606170012
No.16  West Railway Station
Wuhua District
Kunming
Yunnan
650000
10081
Zhiqun
Li
530102193605112730
No.201 Building# 3 No.3 Of Fuyongdao
Wuhua District
Kunming
Yunnan
650000
19918
Zhiping
Li
530102194305220312
Room # 601  Unit# 1 Building# 5
No. 388 Xuefu Road,Wuhua District
Kunming
Yunnan
650000
2076
Zhongcheng
Li
532401196710190656
No.44 Xiabiyu Tun Beicheng Town
Hongta District
Yuxi
Yunnan
653100
1312
Zhongfeng
Li
530102195402101547
No.303 Unit#1
 No.15 Dadong New Residential Quarter  ,Panlong District
Kunming
Yunnan
650000
47764
Zhonglin
Li
532401660205157
12 she Chima Neighborhood Committee Dayingjie Town
Chima Neighborhood Committee Dayingjie
Yuxi
Yunnan
653100
2076
Zhufen
Li
532401196604251224
No.70 Laomachong Jiajing Villagers' Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
941
Zhuxian
Li
530111194706152329
No.283 Daying Village  Dashuyng
Guandu District
Kunming
Yunnan
650000

 
 
62

--------------------------------------------------------------------------------


 
 
 
40481
Zhuxian
Li
530102196304210744
No.101 Unit#1 Building# 1 No.11 Shulin New Residential Quarter Shulin Street
Xishan District
Kunming
Yunnan
650000
20573
Zhuying
Li
530111194402201726
No.134 Xiaolong Village Huancheng East Road
Panlong District
Kunming
Yunnan
650000
13190
Zhu
Li
530103194308122511
No.104 Unit#1 Building#6  No.188 Renmin East Road
Panlong District
Kunming
Yunnan
650000
2092
Zhuying
Li
530122511023112
No.1 People's Hospital Zhenghe Road Kunyang Town Chima Neighborhood Committee
Dayingjie
Chima Neighborhood Committee Dayingjie
Kunming
Yunnan
650000
2365
Ziping
Li
530112340504033
Kunming Pharmarcy Factory 7 Kilimeters
Xishan District
Kunming
Yunnan
650000
7699
Zifen
Li
530102194312231124
No.108 Unit#4 Building# 15 No.121 Renmin West Road
Wuhua District
Kunming
Yunnan
650000
10056
Ziheng
Li
532528471005003
Staff Dorm Of Yuanyang No.1 Middle School
Middle School
Gejiu
Yunnan
661400
4051
Zihong
Li
532401196407211813
No.49 Building# 81  Wayao Village Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
10035
Ziyuan
Li
532401195101160676
No.2, Building# 32 Lujiatun Village  Lianchi Villagers' Committee,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
3552
Zizhong
Li
532401380505203
Lijia Gaoshan Village Jinjiabian Township
Liqi District
Yuxi
Yunnan
653100
4509
Zongwu
Li
530102340929071
No.11,Unit#1 No.74 Huancheng No.rth Road
Wuhua District
Kunming
Yunnan
650000
12119
Zushao
Li
530102480116071
No.12 Affiliated To No.21 Anquan New Residential Quarter
Wuhua District
Kunming
Yunnan
650000
3880
zuying
Li
532730531020002
Staff Dorm Of Ximeng No.1 Middle School
Middle School
Kunming
Yunnan
650000
4159
Guanghui
Li
530103193505042575
Room # 401, No.4 Entrance No.4 Dongli Lane  Renmin East Road
Panlong District
Kunming
Yunnan
650000
33949
Min
Li
530102194310260028
No.11 Luofeng Street
Wuhua District
Kunming
Yunnan
650000
4043
Caixian
Liang
532501500210002
No.319 Building# 7 Perfecture Painting Factory Heping Road
Perfecture Painting Factory Heping Road
Gejiu
Yunnan
661400
3873
Chengshu
Liang
530123192912183915
No.6  Unit#1 Building#3 No.14 Refining And Melting Residential Quarter Anhai
Road Lianran Town
Anhai Road Lianran Town
Anning
Yunnan
650300

 
 
63

--------------------------------------------------------------------------------


 
 
 
 
4417
Cuifen
Liang
532401480611122
No.4 She Dongshan Town
Yanhe District
Yuxi
Yunnan
653100
2076
Fengming
Liang
530103193808232528
No.2.2/F Unit#1  Building# 4 Lishutou Renmin East Road
Panlong District
Kunming
Yunnan
650000
5636
Jinbao
Liang
530103194310020610
Room # 401 Unit# 1  Building# 1 No. 5 Mingtong Road
Guandu District
Kunming
Yunnan
650000
1661
Jincun
Liang
530103195011180627
Tianba Village
Huize County
Qujing
Yunnan
655000
3593
Jinfu
Liang
532401196202141217
No.7 Resident Group  Shandong Villagers' Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
56707
Jun
Liang
53010219480314181X
No.401 Unit# 2  Building# 2
No.6 Daguan Road,Wuhua District
Kunming
Yunnan
650000
1796
Laibao
Liang
530112310303321
Kunsha Road
Xishan District
Kunming
Yunnan
650000
1855
Lanfen
Liang
532233194007093361
No.2 Building# 4 Kuangzhong No. 3 Section Xiaojie Resident Committee Zhehai Town
Huize County
Qujing
Yunnan
655000
19800
Lirong
Liang
532502193812240042
No.402 Unit# 2 Building# 338 Railway Hyper-Building# Residential Quarter
Chuanjin Road
Panlong District
Kunming
Yunnan
650000
3593
Lixian
Liang
532501380403062
No.503 Building#4 Machinery Station Of Yunxi Jianan Co Ltd Jianshedong Village
Gejiu   District
Gejiu
Yunnan
661400
3536
Lixian
Liang
532401490316152
Xiaweigan Village Zhaowei Town
Dayingjie Distric
Yuxi
Yunnan
653100
2309
Lizhen
Liang
532426600124172
No.119 Building# 28 Tongkuang Xiaoluzi Residential Area Yimen County
Yimen County
Yuxi
Yunnan
653100
1798
Maozhen
Liang
533023340215003
No.671 Post Address Chengguan Town Tengchoung County
Tengchoung County
Baoshan
Yunnan
678000
6888
Mingzhi
Liang
530103251107331
No.14 Affiliated To No.4 Chundengli
Panlong District
Kunming
Yunnan
650000
1796
Ming
Liang
532501193304160015
No.24, Rixin Village Guanshang Sub-District
Guandu District
Kunming
Yunnan
650000
4984
Peikun
Liang
530111520419007
Kunming Heavy Machinery Factory Kanbei
Guandu District
Kunming
Yunnan
650000
6229
Jinghua
Liang
532425661123156
No.10 Huancheng West Road Ningzhou Town Huaning County
Huaning County
Yuxi
Yunnan
653100

 
 
 
64

--------------------------------------------------------------------------------


 
 
 
3017
Qiongxian
Liang
532401194507241228
No.99 Lianghai Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
10102
Qiongying
Liang
532401194812271247
No.88 Tangjing Xiuxi Villagers Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
11857
Rufa
Liang
530112194508040912
No.83 Sanyuan Lane Liangjiahe Village Heilinpu Sub-District
Wuhua District
Kunming
Yunnan
650000
6559
Shuxiang
Liang
532401196512080034
No.151 Yanxing Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
7705
Sujun
Liang
530112194011090527
No.3 Building# 23 Haikou Wenhua Residential Area,
Xishan District
Kunming
Yunnan
650000
24466
Tianhui
Liang
530123500217391
Kunrui Road 501
 Lron And Steel Co  Ltd
Anning
Yunnan
650300
8982
Wenkui
Liang
530103193411272118
No.6, Unit# 1 Building# 12
No.34 Dongfeng East Road,Panlong District
Kunming
Yunnan
650000
2076
Xiaoyuan
Liang
532425196212030028
Room # 401  Unit# 9 Building# 3 No.3 Ningchang Street Ningzhou Town  Huaning
County
Huaning County
Yuxi
Yunnan
653100
5026
Xiaohui
Liang
532401550116122
Xiatangjing Village Jiajing Town
Yanhe District
Yuxi
Yunnan
653100
3880
Yanben
Liang
532401197509141259
No.83 Lianghai Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1796
Yuzhen
Liang
532401381106122
Songguanying Village Songuanying Town
Yanhe District
Yuxi
Yunnan
653100
4153
Zengxin
Liang
532401196511111257
No.73 Lianghai Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1796
Zengyou
Liang
532401490208123
No.4 She Dongxiang Town
Yanhe District
Yuxi
Yunnan
653100
24916
Zhimao
Liang
532524194001080615
No.214 Machang Village Xizhuang Town Jianshui County
Honghehani Zu And Yi Zu Autonomous Perfecture
Yuxi
Yunnan
653100
2054
Zhizhong
Liang
530103194711140613
Room # 509 Unit# 1 Building# 2 No.47 Tangshuang Road
Guandu District
Kunming
Yunnan
650000
2623
Jiaying
Liao
530200460408062
Mineral Selection Factory
Tangdan District
Yuxi
Yunnan
653100
936
Lilan
Liao
530103460401032
No.5  2/F Building# 7 No.161 Wujing Road
Panlong District
Kunming
Yunnan
650000
2014916
Liangfen
Liao
530103330315034
No.19, Building#5 No.33 Baita Road
Panlong District
Kunming
Yunnan
650000

 
 
 
65

--------------------------------------------------------------------------------


 
 
 
11590
Meihong
Liao
532401197708171223
No.70 Of The First Residential Group  Yantou Village Yantou Villagers Committee
Awang Towm
Dongchuan District
Yuxi
Yunnan
653100
5646
Min
Liao
533125197507021240
Residential Area Of Drink Factory Xinjian Road Mengmao Town
Drink Factory Xinjian Road Mengmao
Ruili
Yunnan
678600
1796
Shouyun
Liao
532626590730001
No.39 Guangming Road Jinping Town Qiubei County
Qiubei County
Kunming
Yunnan
650000
4041
Xiufang
Liao
530102431021002
4/F,Unit#1 Building# 4 No.42 Qingnian Road
Wuhua District
Kunming
Yunnan
650000
4023
Zengshuang
Liao
530112490415321
No.63 Building# 18 Wangjiaqiao
Xishan District
Kunming
Yunnan
650000
4067
Ji
Lin
530103195012181218
Room # 702 Unit#1 Building# 3  No.96 Huashan East Road
Wuhua District
Kunming
Yunnan
650000
4153
Jiamei
Lin
530123196410150046
No.302 Unit# 1  Building# 20
Jintun Residential Quarter Jintun Road Lianran
Anning
Yunnan
650300
3552
Renfeng
Lin
530102192509150310
Room #301 Unit# 2 Building# 10 No.225 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
21301
Shen
Lin
530103193012052919
No.15-13 Chundengli Residential Area Donghua
Panlong District
Kunming
Yunnan
650000
19840
Shuzhi
Lin
530102194202230323
Room #102 Unit#2 Building# 2 No.162 Wenlin Street
Wuhua District
Kunming
Yunnan
650000
4518
Yanfang
Lin
530111196306020465
Guanshangpeople's Hospital
Guandu District
Kunming
Yunnan
650000
2076
Youyuan
Lin
530112193807110576
No.374 Unit# 3 Bilding 14 Haokou Guanhai Residential Quarter
Xishan District
Kunming
Yunnan
650000
1795
Zhengbang
Lin
532401350314001
Dorm Of Yuxi Taxation Administration Yuxing Road
Administration Yuxing Road
Yuxi
Yunnan
653100
1796
Ziming
Lin
530102195110090313
Room # 602 Unit#3 Building# 8Yuejiangli The First Phase Of Jiangan Residential
Quarter
Wuhua District
Kunming
Yunnan
650000
3593
Baozhen
Liu
530200331125002
No.6 Affiliated To No.35 Jiyi Road Xinchun District
dongchuan  District
Yuxi
Yunnan
653100
1964
Bo
Liu
532401198308170621
No.21 Gaojiatun Beicheng Town
Hongta District
Yuxi
Yunnan
653100
9174
Chaojun
Liu
532501193503040315
No.202 Unit#2 Buildin 54 Wuyi New Residential Area Wuyi Road Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
1909
Chaozhen
Liu
532501351010004
No.2 Affiliated To No.67 Renmin Road
Gejiu   District
Gejiu
Yunnan
661400

 
 
66

--------------------------------------------------------------------------------


 
 
 
3938
Chongxun
Liu
532401195012050037
No.118 Hongta Boulevard
Hongta District
Yuxi
Yunnan
653100
3323
Cuifen
Liu
532401194612050669
Room # 602  Unit# 2  Building# 2 Yuanding Residential Quarter
Hongta District
Yuxi
Yunnan
653100
1796
Cuiying
Liu
530111193204202029
No.501 Jindaoying New Residential Quarter Beijing Road
Panlong District
Kunming
Yunnan
650000
941
Dacheng
Liu
530102193311022414
Room # 402 Unit# 1 Building# 13 No.133 Qixiang Road
Xishan District
Kunming
Yunnan
650000
7238
Dajiu
Liu
530112194310010320
No.5,3/F Unit# 1 Building# 5 Laochang Section No.349Chunyu Road
Xishan District
Kunming
Yunnan
650000
4816
Dechao
Liu
532131193110010015
No.3 2/F Building# 90 No.1 Xinghua Road Xiangjiabei Town Shuifu Count
Zhaotong  District
Zhaotong
Yunnan
657000
3571
Deying
Liu
520201371204162
No.13 Wenming Road
Zhongshan District
Liupanshui
Guizhou
553000
17031
Dingfu
Liu
530103193612150619
No.402 Unit# 2 Building# 3  Wenxin Garden Golden Boulevard
Panlong District
Kunming
Yunnan
650000
7723
Dingsheng
Liu
530200330821003
No.1 Unit# 1 Dorm For Police Station Investigation Bureau And Court Guiyuan
Street
Xinchun District
Yuxi
Yunnan
653100
9962
Fengxi
Liu
530123340907151
Dorm Of Southwest Electronic Machinery Factory
Electronic Machinery Factory
Anning
Yunnan
650300
3973
Fengyou
Liu
532401194803231219
Dorm For The Staff Work in No.1 Middle School Yanhe Town
Hongta District
Yuxi
Yunnan
653100
22585
Fujun
Liu
530103194701270625
Room # 502  Unit#1  Building# 3 Ankangyuan No.104 Ankang Road
Xishan District
Kunming
Yunnan
650000
7925
Fuqin
Liu
532501193801260324
No.202 Unit# 2  Building# 54  Wuyi New Residential Area  Wuyi Road
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
4701
Fu
Liu
530102440427111
No.93Baimamiao Daguan Road
Wuhua District
Kunming
Yunnan
650000
9353
Fuzhang
Liu
530112410915321
No.1 Unit#2  Building# 83 wangjiaqiao
Xishan District
Kunming
Yunnan
650000
4841
Gengfu
Liu
530112193901174111
No.601 Unit#1 Building#15 No.919 Xiyuan Road
Xishan District
Kunming
Yunnan
650000
9540
Guangqing
Liu
530123194002093928
No.31,Unit#1  Building# 2 Xindongqu District Jianshe Road Lianran Town
Xindongqu District Jianshe Road Lianran
Anning
Yunnan
650300

 
 
67

--------------------------------------------------------------------------------


 
 
 
24254
Guangzao
Liu
530112194212050046
Room # 202 Unit#1  Building#31 No.2712 Dianmian Boulevard
Wuhua District
Kunming
Yunnan
650000
14534
Guangzhi
Liu
530102193202150329
3-2-1 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
4518
Guifang
Liu
230228581020082
2 Tun  Qinjian Village  Dongxing Town Lindian County
Daqing,Heilongjiang
Daqing
Heilongjiang
163000
29034
Guifen
Liu
530111194312220827
No.403 Unit#2  Building# 33
No.1008 Guangming Road ,Panlong District
Kunming
Yunnan
650000
938
Guilan
Liu
530102193201050326
Room # 102  Unit#1  Building# 2
No.225 Minyuan Road,Wuhua District
Kunming
Yunnan
650000
1882
Guiying
Liu
530103195011102143
No.602 Unit#1 Building# 29  No.2 Section Of Xizhiying
 Huangcheng No.rth Road,Panlong District
Kunming
Yunnan
650000
3030
Guizhen
Liu
’530102310609302
No. 28 Hongshan East Road
Wuhua District
Kunming
Yunnan
650000
6713
Guizhen
Liu
530102194702131823
Room # 104 Unit# 2  Building# 1
No.150 Jinbi Road,Wuhua District
Kunming
Yunnan
650000
2342
Guizhi
Liu
530102530409002
No.83 Qingnian Road
Wuhua District
Kunming
Yunnan
650000
11442
Guoying
Liu
532426381207173
No.1822 Building# 60 Xiaoluzhi Resident
Yimen Copper Yimen
Yuxi
Yunnan
653100
8629
Hongqiong
Liu
532331197610243244
Guangyun Factory Songshi Villagers' Committee Luochuan Town Fenglu County
Fenglu County
Chuxiong
Yunnan
675000
1682
Houjin
Liu
532201540622001
Dorm Of Minicipal Food And Oil Merchinery Factory Nanning East Road
Merchinery Factory Nanning East
Qujing
Yunnan
655000
5389
Huiying
Liu
532401195310112048
No.3  Building# 4 Renjiabian  Liqi Town
Hongta District
Yuxi
Yunnan
653100
12578
Hui
Liu
532501194811050026
No.803 Building#2  No.24 Yongsheng Street Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
2076
Huiqiong
Liu
532501620818066
No.24  Building# 110 No.1 Refining Factory Of Yunxi Gongren  Residential Area
Gongren  Residential Area
Gejiu
Yunnan
661400
3030
Huixian
Liu
532401520717032
Dorm Of Hongta Co,Ltd (Headquarter)
Headquarter
Yuxi
Yunnan
653100
3873
Huiying
Liu
532201193902200340
No.101 Unit# 2  Bulding 14 Jinquan Residential Quarter Jinquan Road
Panlong District
Kunming
Yunnan
650000
5929
Huizhen
Liu
530102370708032
No.1, 4/F Unit# 1 Building# 18 No.13 Minyuan Road
Wuhua District
Kunming
Yunnan
650000

 
 
68

--------------------------------------------------------------------------------


 
 
 
8060
Jiguang
Liu
530112450712051
No.386 11/F Haikou Yunguang Village,
Xishan District
Kunming
Yunnan
650000
30456
Jihong
Liu
53010319510512292X
No.Huaxi Lane  Huashan East Road
Wuhua District
Kunming
Yunnan
650000
941
Jiaxue
Liu
532426194204051731
No.7  Building# 50 Xubaihu Tun Yudai Road Sub-District
Hongta District
Yuxi
Yunnan
653100
9253
Jiazhen
Liu
530102195109201821
No.130 Wuyi Road
Wuhua District
Kunming
Yunnan
650000
19235
Jiaze
Liu
530111193711190034
Room # 301  Unit# 2  Building# 12 No.13 Xizhan
Wuhua District
Kunming
Yunnan
650000
42309
Jianzu
Liu
530112550525005
No.108 Front Street  Helinpu
Xishan District
Kunming
Yunnan
650000
6701
Jiantao
Liu
210302193601071210
No.13,5/F Unit# 1  Building# 16 Badao Street Tiedong
Tiedong District
Anshan
Liaoning
114000
16732
Jiang
Liu
530111680527113
Yunnan Aviation Industry Co. Ltd,Dashibei
Guandu District
Kunming
Yunnan
650000
1875
Jiebi
Liu
53250119420713002X
No.102  Unit# 3 No.99 Qixiang Road
Xishan District
Kunming
Yunnan
650000
7656
Jinping
Liu
530111197603312346
No.125 Taiping New Residential Quarter Jinmasi
Guandu District
Kunming
Yunnan
650000
15409
Jinmin
Liu
532501195406180016
No.701 Unit#1 Building#2 No.61 Zhongshan Road
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
2076
Jinxian
Liu
532401194505051287
No.115 Xiuxi Village  Xiuxi Villagers Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4518
Jinxian
Liu
530111380330004
Kunming Tobacco Factory Shangzhuang
Guandu District
Kunming
Yunnan
650000
39905
Jingmin
Liu
132322600716198
Renyi Village  Zasilu Town
Jinxian County
Shijiazhuang
Hebei
050000
9696
Jing
Liu
530103197002012129
No.2  Unit# 2 Building# 24  Lishutou
Panlong District
Kunming
Yunnan
650000
10475
Li
Liu
530123195505053949
No.26 Building# 96 Chaoyang
Houshan Residential Quartet,Lianran Town
Anning
Yunnan
650300
2329
Lijuan
Liu
530111510626082
Yunnan Internal Combustion Engine Co.Ltd Xiaoba
Guandu District
Kunming
Yunnan
650000
1796
Lirong
Liu
530111193905130443
No.405 Unit# 2  Building# 22 No.672 Longquan Road
Panlong District
Kunming
Yunnan
650000
2315
Liying
Liu
530111341107002
Kunming Electronic Machine Enginnering Institut Shangma Residential Area
Guandu District
Kunming
Yunnan
650000

 
 
 
69

--------------------------------------------------------------------------------


 
 
 
4633
Lizhu
Liu
530103620423254
Building# 5 No.5 Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
1682
Lingxian
Liu
532201198208170703
Dormitry Of Tianjin TechNo.logy College 3th Yard No.3 Gangdong Street
dagang District
Tianjin
Tianjin
300000
17649
Ling
Liu
530102193612262462
No.301 Unit# 5  Building# 9  No.702 Xicang Road
Wuhua District
Kunming
Yunnan
650000
13830
Lingchun
Liu
530122195812152027
No.205 Nuclear Industry Group Shangsuan Town Jinning County
Jinning County
Kunming
Yunnan
650000
1863
Lu
Liu
53250219670627092X
Staff Dorm Of Xiaolongtan Mineral Administration Bureau
Hongte Hani Ethnic Group
Kaiyuan
Yunnan
661000
1890
Meihua
Liu
53250119450911122X
Dawangjia Zhai Village Datun Town
Dawangjia Zhai Village Datun
Gejiu
Yunnan
661400
15187
Meiying
Liu
530102501230152
No.54 Tieju Lane
Wuhua District
Kunming
Yunnan
650000
1887
Meiyun
Liu
532501194001092822
Feed Administration Office Fangka Town Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
6430
Meizhen
Liu
530102193012200348
No.62 Building# 3 No.47 Mingtong Lane Beijing Road
Panlong District
Kunming
Yunnan
650000
2076
Min
Liu
532501491205006
House For Construction Co.Ltd Group 2 Yongsheng Street
Yongsheng Street
Gejiu
Yunnan
651400
4704
Minfen
Liu
530111711231082
Building#26 No.173 Jiangong New Residential Quarter
Wuhua District
Kunming
Yunnan
650000
3365
Peifang
Liu
530112440306032
No.13 2/F Building# 2
Gongren Village Electronic Factory  Majie,Xishan District
Kunming
Yunnan
650000
203982
Peixian
Liu
532331194512030647
No.106 Building# 21 Group 3 Xinying Residential Quarter
Panlong  DDistrict
Kunming
Yunnan
650000
12479
Pengcheng
Liu
53011219630527163X
No.101 Unit#1  Building# 3 No.2 Nanjiaotie Residential Quarter
Guandu District
Kunming
Yunnan
650000
2246
Pinfang
Liu
530111421205262
Guan Village Guanzhuang Town
Guandu District
Kunming
Yunnan
650000
19235
Pinghai
Liu
530112195005200317
Room # 202 Unit# 2  Building# 16 No.89 Hongye Road
Xishan District
Kunming
Yunnan
650000
2313
Qisuo
Liu
530102480505071
No.7 Ranbu Lane Xianju Street
Wuhua District
Kunming
Yunnan
650000

 
 
70

--------------------------------------------------------------------------------


 
 
 
 
2361
Qiangyan
Liu
532201431230002
No.1Dalushui He
Panlong District
Kunming
Yunnan
650000
5106
Qiongfen
Liu
532401195508130022
Room # 501 Building# 25 No.9 Xingyun Road
Hongta District
Kunming
Yunnan
650000
6515
Ruying
Liu
530102340910114
No.39 Building#2 No.160 Zhongshuying
Wuhua District
Kunming
Yunnan
650000
1782
Ruifang
Liu
‘530103310316152
No.93 Qingyun Street
Panlong District
Kunming
Yunnan
650000
30298
 Ruiyuan
Liu
530103721024293
No. 8 Building# 51 Sujia Village
Panlong District
Kunming
Yunnan
650000
3887
Runkun
Liu
530103360207292
No.2,4/F Building# 4
 No.3 Renminlane Renmin East Road,Panlong District
Kunming
Yunnan
650000
4162
Ruoping
Liu
530103470806034
No.1 6/F Unit# 1 Building# 22
No.28Xianyang New Residential Quarter,Panlong District
Kunming
Yunnan
650000
4016
Shanqing
Liu
530103193508272915
Room # 806 No.8 Jiangbin West Road
Wuhua District
Kunming
Yunnan
650000
18687
Shaokai
Liu
530103194612240651
No.502  Unit# 4  Building# 801
Yiyuan Residential Quarter Guannan Road,Guandu District
Kunming
Yunnan
650000
24370
Shiping
Liu
530103194905250642
No.24 2/F Unit#3 Building#23
Nanzhan New Residential Quarter,Guandu District
Kunming
Yunnan
650000
2076
Shuanghong
Liu
532401197007181816
No.6 Building#10 Weijiashan Neighborhood Committee
Yuxing Road,Hongta District
Yuxi
Yunnan
653100
11627
Shuirong
Liu
532524461202002
No.193 Liyuan Street Chengguan Town Jianshui County
Jianshui County
Yuxi
Yunnan
653100
1661
Shunhui
Liu
532101471201034
No.108 Donghou Street
Zhaoyang District
Zhaotong
Yunnan
657000
3593
Suqiong
Liu
532401197005261820
Room # 102 Building#33 Residential Areas Section E
Hongta District
Yuxi
Yunnan
653100
1796
Tonglu
Liu
530103194501082515
No.50Xuefu Road
Wuhua District
Kunming
Yunnan
650000
5634
Weilu
Liu
530102331026003
No.25 Affliated To No.48 Huashan East Road
Wuhua District
Kunming
Yunnan
650000
7749
Wenbin
Liu
532501195503131232
No.4 Unit#1 Building#39 Baishachong,Yunnan Tin Industry Co.Ltd,Gejiu Melting
Factory Datun Town
Yunnan Tin Industry
Gejiu
Yunnan
661400

 
 
71

--------------------------------------------------------------------------------


 
 
 
12153
Wenrong
Liu
532501197308060327
No.202 Building# 36 Wuyi New Residential Quarter Gejiu
Honghehani zu and yi zu Autonomous perfecture
Gejiu
Yunnan
661400
9314
Wenzhong
Liu
532401197305171835
No.9 Resident Group Hulu Sub-District Fenghuang Road
Wuhua District
Yuxi
Yunnan
653100
3924
Xixi
Liu
53010219730503111X
No.113 Mamiao Village Daguan Road
Xishan District
Kunming
Yunnan
650000
1811
Xianru
Liu
530112361212052
No.11 Building# 78 Haikouchong Xiangyang Village
Xishan District
Kunming
Yunnan
650000
11360
Xiangfu
 Liu
530112193001050324
Room # 407 Unit# 3 Building# 21 Jianshe New Resident Quarter No.349 Chunyu Road
Xishan District
Kunming
Yunnan
650000
949
Xiang
Liu
530103391020033
No.27 Xianyang New Resident Quarter
Panlong District
Kunming
Yunnan
650000
1682
Xiaosuo
Liu
530302196002140892
No.12 Laochun Village Enhong Villagers Committee Dongshan Town
Qilin District,
Qujing
Yunnan
655000
10765
Xinfang
Liu
53011119340816081x
No.301 Unit# 1 No.370 Beihegeng
Panlong District
Kunming
 Yunnan
650000
4533
Xinghua
Liu
530111391122201
Shangying Village Beicang Town
Guandu District
Kunming
Yunnan
650000
1867
Xueliang
Liu
532522195512300052
Room # 202 Unit# 1  Building# 1 No.21 Renmin West Road  Mengzi County
Honghehani Zu And Yi Zu Autonomous Perfecture
kaiyuan
Yunnan
661000
16487
Yanhua
Liu
530112410402162
No.66 Gaoqiao Village
Xishan District
Kunming
Yunnan
650000
2372
 Yan
Liu
53012149103002
The Dorm Of   Yunnan  Factory
Chenggong County
Kunming
Yunnan
650000
3030
Yangli
Liu
532224195211030024
No.40 Zhenxing Middle Way
Xuanwei   District
Xuanwei
Yunnan
665400
5695
Yimei
Liu
532624197310232204
No.5 Building# 17 Chuanjiangkou Liqi Town
Hongta District
Yuxi
Yunnan
653100
929
Yishen
Liu
53240119190724001X
No.100 Nanbei Street
Hongta District
Yuxi
Yunnan
653100
27771
Yongfu
Liu
530200194104240029
No.302 Building# 3 No.119 Gongren New Residential Quarter
Wuhua District
Kunming
Yunnan
650000
923
Yongkang
Liu
532301501124371
Dormitory Of Perfecture Socialism Academy East Suburbs
Chuxiong  District
Chuxiong
Yunnan
675000

 
 
72

--------------------------------------------------------------------------------


 
 
 
4153
Youyuan
Liu
512925631225771
No.5 Resident Group Guantang Town Guang'an County
Guang'an Sichuan Province
Guang'an
Sichuan
638500

1961
Yuzhen
Liu
53011319571026032X
Room # 301 Building# 5 Residential Area Of Coal Administration Bureau
Dongchuan District
Kunming
Yunnan
650000
1844
Yufen
Liu
530111195709270026
Room # 201 Unit#1 Building# 5
Dorm Of Kunming Tobacco Factory Tianbei ,Wuhua District
Kunming
Yunnan
650000
941
Yulan
Liu
530102193305212422
No.403,Unit#1 Building# 13
Oanlong New Residential Quarter Panlong Road,Xishan District
Kunming
Yunnan
650000
36357
Yuping
Liu
532401195610270021
Room # 402  Unit# 4  Building# 4 No.96 Yuxing Road
Hongta District
Kunming
Yunnan
650000
3871
Yuqiong
Liu
532401571004002
Dorm Of Municipal Food Co., Ltd
Nanbei Road
Kunming
Yunnan
650000
4793
Yuanxin
Liu
532401440429061
No.16 Residential Group Beicheng Town
Beicheng District
Yuxi
Yunnan
653100
5713
Yuewu
Liu
530103196002172937
No.10 Unit# 1 Building# 15
 No.27 Minhang Road,Guandu District
Kunming
Yunnan
650000
8806
Yun
Liu
530123194609253924
No.501 Unit# 1 Building# 5
Residential Quarter Jianshe Road Lianran Town
Kunming
Yunnan
650000
2076
Yunfeng
Liu
530102194411180027
Room # 402 Unit#1 Building# 1 No.2 Huanghe Lane  Huashan East Road
Wuhua District
Kunming
Yunnan
650000
2076
Yunhua
Liu
530102193809091521
No.202 Unit# 2 Building# 183
 Jinxing Residential Quarter,Panlong District
Kunming
Yunnan
650000
35435
Yunli
Liu
532401197304121860
No.3 Resident Group Yayao Neighborhood Committee Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
17092
Yun
Liu
530103371219032
No.10 Shijia Lane Tuodong Road
Panlong District
Kunming
Yunnan
650000
5389
Zhen
Liu
530103194308242548
No.7.Unit# 1 Building# 6 No.123 Huancheng East Road
Panlong District
Kunming
Yunnan
650000
6227
Zhengcai
Liu
530103430711293
No.158 Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
6229
Zhengnan
Liu
532501198610181212
No.501 Affiliated  To No.16 Yaojia Lane Renmin Road
Honghehani Zu And Yi Zu Autonomous Perfecture Yunnan Province
Gejiu
Yunnan
661400
4702
Zhengyuan
Liu
530102193510272731
Building# 15 Xinwenli
Wuhua District
Kunming
Yunnan
650000
21952
Zhihe
Liu
530123193604193913
No.504 Unit# 2 Building# 118
Nanqu Residential Quarter Jianshe Road
Anning
Yunnan
650300

 
 
73

--------------------------------------------------------------------------------


 
 
 
4693
Zhibao
Liu
530111330826441
Yunshui Machinery Plant 8 Kilometers
Guandu District
Kunming
Yunnan
650000
11720
Zhifen
Liu
530103430616332
Provincial Earthquake Reserch Bureau Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
3593
Zhongjun
Liu
532401193709140017
Room # 302 Unit#1 Building#2 No.5 Zhongwei East Road
Hongta District
Yuxi
Yunnan
653100
24408
Zhongwan
Liu
532524194212100313
No.301 Unit#1 Building#1 No.107 Yingen Road Jianshui County
Honghehani Zu And Yi Zu Autonomous Perfecture
Yuxi
Yunnan
653100
4620
Zhurong
Liu
530123195102232627
No.402 Dorm Of People's Life Insurance Co.Ltd
People's Life Insurance Co.Ltd
Anning
Yunnan
650300
3552
Zhuxian
Liu
532401194912201828
No.7 Building#46 Gaolongtan Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
10672
Zicheng
Liu
530123430515395
Dorm of 501 PingDingShan Anning Town
PingDingShan Anning Town
Anning
Yunnan
650300
10501
Zigui
Liu
530123194710213935
No.108 Building# 119 No.rth Residential Quarter
Iron And Steel Co.Ltd
Anning
Yunnan
650300
2076
Hengxiao
Liu
532401350418121
Dongshan Village Dongshan Town Yanhe Town
Hongta District
Yuxi
Yunnan
653100
6229
Jinbo
Liu
532401196701311225
No.46 Lianghai Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
3737
Mingfa
Liu
532401193701020010
Room # 302 Unit# 2 Building# 1 No.127 Renmin Road
Hongta District
Yuxi
Yunnan
653100
2999
Qinglian
Liu
530102195405111847
No.612 Unit#2  Building# 4 No.32 Ruan Street
Wuhua District
Kunming
Yunnan
650000
9587
Shulan
Liu
532426400830172
No.23 Building# 5
Yumen Copper Mineral Selection Factory Yimen
Kunming
Yunnan
650000
3030
Wenhan
Liu
532322330714001
Dorm Of Seed Co.Ltd Tuodian Town Shuangbai County
Shuangbai County
Chuxiong
Yunnan
675000
2076
Bolu
Long
532501570907034
No.22 Lianmeng Village  Yunnan Tin Industry Co.Malage Tin Mineral
Industry Co.Malage Tin Mineral
Gejiu
Yunnan
661400
3969
Jiayuan
Long
532401197007130912
No.14 Building#14 Guijing Chunhe Town
Hongta District
Yuxi
Yunnan
653100
9827
Kairu
Long
532502331001003
Staff Dorm Of Kaiyuan Hospital Affiliated To Kaiyuan Raiway Administration
Bureau
Kaiyuan Raiway Administration Bureau
kaiyuan
Yunnan
661000
941
Mingling
Long
53010319460823294X
No.202 Unit#2 Building# 16 No.172 Dongjiawan Road
Guandu District
Kunming
Yunnan
650000

 
 
74

--------------------------------------------------------------------------------


 
 
 
6229
Qihua
Long
530102195101022214
No.302 Unit# 1 No.133 Qixiqng Road
Xishan District
Kunming
Yunnan
650000
4796
Rulin
Long
530123550607041
Shachang Primary School
Bajie District Anning
Kunming
Yunnan
650000
5047
Tianchong
Long
530102290525031
 No.16 Yuanxi Road
Wuhua District
Kunming
Yunnan
650000
922
Geying
Lou
530102194210102727
No.402 Unit#3 Building# B No.60 Yongle Road
Xishan District
Kunming
Yunnan
650000
926
Guohua
Lou
530102450708274
No.11 Affiliated To No.44 Huangcheng East Road
Wuhua District
Kunming
Yunnan
650000
925
Guoqing
Lou
530102490903184
No.11 Affiliated to No.45 Huangcheng East Road
Wuhua District
Kunming
Yunnan
650000
7537
Faming
Lu
530102441109033
No.5 Dinghua Lane Qingyu Street
Wuhua District
Kunming
Yunnan
650000
3593
Guangji
Lu
530111195310010599
No.601 Unit#5 Building#603
Yiyuan Residential Quarter, Guannan RoadWuhua District
Kunming
Yunnan
650000
1661
Guoliang
Lu
530111195604112638
No.103 Majiying Village Sub-District Of Yongchang Road
Xishan District
Kunming
Yunnan
650000
2076
Huiying
Lu
532401320508202
Xiaoqujing Village
Kangjing  Residents'Committee Liqi Town
Yuxi
Yunnan
653100
4705
Jufen
Lu
532527540116006
Luohebao Shangchun Village Zhongqu Town
luxi   District
Luxi
Yunnan
678400
2177
Lili
Lu
532224490415214
Residential Area Of Yunnan Nitrogen Factory
Yunnan Nitrogen Factory
Xuanwei
Yunnan
665400
7705
Shuangfu
Lu
530103371206121
No.40 Xunjin Street
Panlong District
Kunming
Yunnan
650000
1782
Wanman
Lu
532131350801001
No.2, 3/F,Building#44 Xinghua Road Yunfu Town Shuifu County
Xinghua Road
Zhaotong
Yunnan
657000
2076
Xiaobi
Lu
530111390212044
Yunnan Brick Plant Shilipu
Guandu District
Kunming
Yunnan
650000
16877
Xiuzhen
Lu
53012319470201352X
No.52 Lianran New Residential Quarter Lianran Town
Lianran New Residential Quarter Lianran
Kunming
Yunnan
650000
7114
Xuqing
Lu
533526520209002
Residental Area Of Chengguan Hospital
Shuangjiang Lagu Zu Wa Zu Bulang Zu And Daizu Autonomous County
Chuxiong
Yunnan
675000
4153
Yanhong
Lu
532401197808280021
No.77 Shangcun Street
Hongta District
Kunming
Yunnan
650000
3664
Fengmei
Lu
530102350128032
No.107 Unit#2 Building#60
 No.31 Jiaochang East RoadWuhua District
Kunming
Yunnan
650000

 
 
75

--------------------------------------------------------------------------------


 
 
 
2095
Cunying
Lu
532502540514008
Kunming Railway Station  Jinmacun Branch
Guandu District
Kunming
Yunnan
650000
4144
Fenglan
Lu
530123390522042
No.3 Building# 1 Houlangshan Kunming Lron &Steel Co.Ltd
 Lron &Steel Co.Ltd
Anning
Yunnan
650300
46842
Honglian
Lu
530103195712253323
No.5-31 Donghua Dongqingli Residential Quarter
Panlong District
Kunming
Yunnan
650000
3687
Changguo
Lu
532501193010100033
No.502 Unit# 1 Building# 5,Dorm Of Municipal
 Committee Zhongshan Road
Gejiu
Yunnan
661400
4153
Cuiping
Lu
53240119661006154X
No.4 Building# 5 Huangnitian Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
4019
Dexiang
Lu
532401196001030019
Room # 202 Unit# 1 Building# 2
No.130 Renmin Road,Hongta District
Yuxi
Yunnan
653100
15001
Ding'an
Lu
530123192810233010
Room # 704 Unit#2,Building# 1
 No.365 Xichang Road,Wuhua District
Kunming
Yunnan
650000
941
Guizhen
Lu
530103194311270929
No.5015/F Unit# 1 Building# 4 Residential Quarter Of Provential Education
Dep.Qixiang Road,
Xishan District
Kunming
Yunnan
650000
3030
Guoshu
Lu
530123510101223
Dorm Of Yunnan Transportation And TechNo.logy School
TechNo.logy School
Anning
Yunnan
650300
2076
Hailing
Lu
530111195610011729
No.262 Xiama Residential Quarter Longquan Road
Wuhua District
Kunming
Yunnan
650000
6229
Hairu
Lu
53010219530714002X
Room # 612 Unit# 6  Building# C.No.111 Wujiadui Village Yuyuan Road
Xishan District
Kunming
Yunnan
650000
3726
Hongshou
Lu
532331194510050353
Chuxiong Commodity Recycle Co.Ltd Wenti Lane
Wenti Lane
Chuxiong
Yunnan
675000
22451
Huixian
Lu
530102195108210021
Room # 502 Unit# 2 Building# 1 No.11 Luofeng Street
Wuhua District
Kunming
Yunnan
650000
3322
Jianhua
Lu
530112197410200010
Room # 102 Unit#3 Building# 31 No.59 Heilinpu Qianjie
Wuhua District
Kunming
Yunnan
650000
62033
Qiongzhen
Lu
530103196009300647
No.403.Unit#1 Building#1 Yikang Road
Wuhua District
Kunming
Yunnan
650000
936
Wenyi
Lu
530103450308253
No.17 Affiliated to No.88 Chuanjin Road
Panlong District
Kunming
Yunnan
650000
2319
Xiangyun
Lu
530103450913121
No.4 Affiliated To No.48 Xinhou Jie Street
Panlong District
Kunming
Yunnan
650000
6825
Xiufen
Lu
532426480207172
No.1370 Building# 42 Xiaoluzhi Residential Area
Yimen Copper Industry Co.Ltd Yimen County
Kunming
Yunnan
650000

 
 
76

--------------------------------------------------------------------------------


 
 
 
 
22971
Xueyi
Lu
530111270918001
Kunming Tobacco Factory Shangzhuang No.rth Suburb
Guandu District
Kunming
Yunnan
650000
10381
Yulin
Lu
532524540807002
No.1 Shuyuan Street Chengguan Town
Jianshui County
Yuxi
Yunnan
653100
11658
Zhengrong
Lu
530111450707143
 Railway Office In Kunming Zhongjie Residential Area
Guandu District
Kunming
Yunnan
650000
2335
Baoliu
Lu
530103561006061
No.105 Affiliated To No.44 Beijing Road
Panlong District
Kunming
Yunnan
650000
65023
Yalin
Lu
530111194511120458
No.302 Unit#4 Building# 7 Shenghua Residential Quarter
Guandu District
Kunming
Yunnan
650000
6835
De
Lv
530111550303045
Guanshang Wood Commodity Production Factory
Guandu District
Kunming
Yunnan
650000
2076
Fengzhen
Lv
510902193903292186
No.7 1/F Building# 10 Jiaoyun EcoNo.mics And Trade Co.Ltd
Guandu District
Kunming
Yunnan
650000
51623
Jinyuan
Lv
530123194307153944
No.12 Building#89 Xiaonanqu Residential Quarter
 Jianshe Road Lianran
Anning
Yunnan
650300
2076
Meixia
Lv
530103193710212924
No.401 Unit#1 Building#8 No.333 Baita Road
Panlong District
Kunming
Yunnan
650000
5304
Xiaoxia
Lv
532501591015032
No.8 Building#10 Wuyi Road
Wuyi Road
Gejiu
Yunnan
661400
941
Yaoceng
Lv
530123197501273919
No.13 Unit#1 Building#18
Xindongqu Quarter Jianshe RoadLianran
Anning
Yunnan
650300
4735
Youwei
Lv
530103471016006
No.44 Unit#4 Building# 40
Shengjian New Residential Quarter East Railway Station,Panlong District
Kunming
Yunnan
650000
16130
Zhengqiang
Lv
530123194406064015
No.25 Unit#1 Building#79
Xiaonan Xinqu New Residential Quarter  ,Jianshe Road Lianran
Anning
Yunnan
650300
4560
Ziling
Lv
530102310321033
No.52 Cuihu No.rth Road
Wuhua District
Anning
Yunnan
650000
2076
Guiying
Luan
530111194901121448
No.105 Xiahegeng Village Erhuan No.rth Road
Panlong District
Anning
Yunnan
650000
927
Baozhu
Luo
532502370801002
No.82 Renmi
 Renmi Middle Road
kaiyuan
Yunnan
661000
32081
Bizhen
Luo
53011119411001112X
General Administration Of Aviation Industry Co.Ltd
Dashibei,Guandu District
Kunming
Yunnan
650000
4174
Chongnan
Luo
530102370416071
No.44 Affiliated To No.114 Renmin New Residential Quarter
Wuhua District
Kunming
Yunnan
650000
4955
Cunyi
Luo
530102195109152716
No.203 Affiliated To No.70 Yongle Road
Xishan District
Kunming
Yunnan
650000

 
 
 
77

--------------------------------------------------------------------------------


 
 
 
11069
Dengliang
Luo
530102194409230718
Room # 701 Unit#12 Building#18 No.130 Qianju Street
Wuhua District
Kunming
Yunnan
650000
4395
Fengshi
Luo
530103390420063
No.48 Building#58 No.2 Kuangshuang Road
Panlong District
Kunming
Yunnan
650000
10381
Fengxian
Luo
532401195309181222
No.7 Yanxing Road Yanhe Town
Yanhe District
Yuxi
Yunnan
653100
2273
Fengzhen
Luo
530103195710212122
No.905 Wenmiao Dongxiang 11
Wenmiaoheng Street,Wuhua District
Kunming
Yunnan
650000
1796
Guizhi
Luo
530103195507280920
No.301Unit#2  Building#3
No.9 Bean curd   Factory Beijing Road,Panlong District
Kunming
Yunnan
650000
941
Huizhen
Luo
530102193802252126
No.204 Fuxing Villiage 41 Jinbi Road
Xishan District
Kunming
Yunnan
650000
9325
Jieping
Luo
530112195711040525
No.604 Unit# 1 Building#3
Xinfa Residential Quarter, Xiuyuan Road,Xishan District
Kunming
Yunnan
650000
4505
Jinyu
Luo
532524390624032
No.26 Tudimiao Street Chengguan Town Jianshui County
Jianshui County
Kunming
Yunnan
650000
39502
Jinhua
Luo
530102196004190729
No.218 Hongshan South Road
Wuhua District
Kunming
Yunnan
650000
4534
Jingsen
Luo
530103420228091
No.2 Affiliated To No.81 Weixin Road
Panlong District
Kunming
Yunnan
650000
8634
Keyun
Luo
530103193710082947
No.7 Unit#1 Building#12 No.99 Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
9110
Kun
Luo
530111461001351
Goverment Office Of Liujia Town
Guandu District
Kunming
Yunnan
650000
29366
Laili
Luo
530102195411243010
Room # 601  Unit#2 Building#2
No.39 Hongshan West Road,Wuhua District
Kunming
Yunnan
650000
19182
Li
Luo
222403411010022
No.41-9 Ziyou Road
Chaoyang District
Dunhua
Jilin
133700
22889
Meiying
Luo
532502440810004
Building#1 Wellfare Section 2
 People's Liberation Army In Kunming
kaiyuan
Yunnan
661000
26520
Meiying
Luo
530112194901080523
Yunnan Instrument Factory Haikou
Xishan District
Kunming
Yunnan
650000
15381
Mingyuan
Luo
532423194903150318
Daitou Village  Longjie Town
Chengjiang County
Kunming
Yunnan
650000
4733
Nianqin
Luo
530103197308311826
No.14 Affiliated To No.5 Wuhuafang
Wuhua District
Kunming
Yunnan
650000
4744
Pingsheng
Luo
530103371013295
No.35 Building#4 Provincial Food Co. Ltd Dongjiawan
Panlong District
Kunming
Yunnan
650000

 
 
78

--------------------------------------------------------------------------------


 
 
 
8305
Qijin
Luo
532224195608091538
No.75 Building# 58  Wayao Village Fenghuang Road Sub-District
Fenghuang Road Sub-District
Yuxi
Yunnan
653100
2757
Qingzhu
Luo
530102195108080327
Room # 203 Unit#1 Building#11 Qingyunlane Huashan West Road
Wuhua District
Kunming
Yunnan
650000
7890
Quanmei
Luo
530112193405060043
Room #102 Unit#3 Building# 31 No.59 Heilinpi Street
Wuhua District
Kunming
Yunnan
650000
1803
Rongxian
Luo
532401460504122
Xiuxi Primary School
Yanhe  District
Yuxi
Yunnan
653100
2994
Rufang
Luo
532326470315032
Tudi Shi Liushutang Neighborhood Committee Shiyang Town
Dayao Dounty
Chuxiong
Yunnan
675000
3958
Shuhua
Luo
532401195306161824
No.122 Building#16 Shangjing Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
31847
Shuyao
Luo
53011119431010083X
No.6 Building#1 Borong Glass Continer Co. Ltd Jimasi
Guandu District
Kunming
Yunnan
650000
13986
Sixian
Luo
532401431228003
Staff Dorm Of Construction
 Bureau Nanmen Street
Yuxi
Yunnan
653100
4633
Songlin
Luo
510922197312021353
No.9 Resident Group ,Jiulong Village
 Guansheng Town, Shehoong County
shuining
Sichuan
629000
3805
Tianwu
Luo
532401550811181
No.8 She Wayao Sub-District Zhoucheng Town
Zhoucheng Town
Yuxi
Yunnan
653100
7114
Weishu
Luo
530111194310250010
Room # 403 Unit#2 Building# 15 No.503 Longquan Road
Wuhua District
Kunming
Yunnan
650000
3030
Wenjing
Luo
532226196808190044
No.133-12-2-18 Wenbi Road Luoxiong Town
Luoping County
Qujing
Yunnan
655000
33497
Wenying
Luo
53223319590705002x
No.401 Unit#1 Building# 9
Huiyan Residential Quarter, Jinzhong TownHuize County
Qujing
Yunnan
655000
7776
Wenyuan
Luo
532426460115172
No.294 Building#10 Xiaoluzhi  Yimen Copper Industry Co.Ltd
Yimen County
Kunming
Yunnan
650000
4153
Xiaoyan
Luo
532401197203270023
Room # 102 Unit#1 Building# A6
 No.4 Huanshan Road,Hongta District
Kunming
Yunnan
650000
94611
Xiaofei
Luo
530102640321032
No.7 East Residential Area No.2 Lianhuachi Mian Road
Wuhua District
Kunming
Yunnan
650000
2076
Xingzhen
Luo
530103301205252
No.4 2/F No.4 Chuanjin Road
Panlong District
Kunming
Yunnan
650000
1796
Xiuzhen
Luo
530103193312040047
No.102 Unit#1 Building#48
Shuguang East Residential Quarter,Guandu District
Kunming
Yunnan
650000
6229
Xuefen
Luo
530111195311010021
Room # 408 Unit#4 Building# 2
No.1 Affiliated to No.35 Zhaojiadui Renmin West Road,Wuhua District
Kunming
Yunnan
650000

 
 
79

--------------------------------------------------------------------------------


 
 
 
 
18924
Yasuo
Luo
530112194904200535
Room # 601 Unit#1 Building#6 Fuyuan Residential Quarter Dianchi Road
Xishan District
Kunming
Yunnan
650000
2076
Yali
Luo
53010219470301002X
Room # 502 Unit# 1 Building#1
No.11 Luofeng Street,Wuhua District
Kunming
Yunnan
650000
25070
Yingling
Luo
53250119480726032X
No.1401 Unit#1 Building#6 No.61 Zhongshan Road Gejiu
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
1661
Yongxin
Luo
530103192906212913
No.502 Unit#1 Building# 6
No.309 Huancheng East Road,Panlong District
Kunming
Yunnan
650000
7050
Yongjin
Luo
530102340618071
Room # 301 Unit#20 No.3 Jianshe Road
Wuhua District
Kunming
Yunnan
650000
1977
Yulian
Luo
530111520218084
Kunming Coal Merchanics Factory Xiaobei
Guandu District
Kunming
Yunnan
650000
10149
Yuejin
Luo
532425500614001
No.23 Dongbei Street Ningzhou Town Huaning County
Huaning County
Kunming
Yunnan
650000
2823
Zhenxing
Luo
530121193706040034
No.2 Affiliated To No.40 Yanhepian Longcheng Town
Chenggong County
Kunming
Yunnan
650000
6783
Zhengxing
Luo
530121370604003
Dorm Of Chenggong Construction Co. Ltd Chenggong County
Co. Ltd Chenggong County
Kunming
Yunnan
650000
2365
Zhige
Luo
530103680608181
No.5 Wuhuafang Zhengyi Road
Panlong District
Kunming
Yunnan
650000
18887
Zhijian
Luo
530112600623051
China Bank Haikou Branch
Xishan District
Kunming
Yunnan
650000
6587
Guangxuan
Luo
530123361111393
No.1 Building# 53 Chaoyanghoushan Kunming
Lron &Steel Co. Ltd Anning County
Kunming
Yunnan
650000
1882
Shangwei
Luo
530111194505111715
No.20 Xiziying  Village Huancheng East Road
Panlong District
Kunming
Yunnan
650000
10381
Shiling
Luo
530102194610081136
No.44 Panjiawan
Wuhua District
Kunming
Yunnan
650000
11246
Chaolie
Ma
530102390612033
No.49 Beimen Street
Wuhua District
Kunming
Yunnan
650000
4153
Cizhong
Ma
532425450115031
Staff Dorm Of Huaning
Export&import Co. Ltd
Kunming
Yunnan
650000
28816
Dechang
Ma
532401540828001
No.94 Xinxing Road
Hongta District
Yuxi
Yunnan
653100
24466
Defu
Ma
530103194312010635
No.201 Unit# 1 Building#6 Fujing Garden No.302 Wujing Road
Guandu District
Kunming
Yunnan
650000

 
 
80

--------------------------------------------------------------------------------


 
 
 
3322
Desheng
Ma
533121410821001
No.7 Weimin Road
Manshi Town,
Luxi
Yunnan
678400
946
Gang
Ma
530103192906170629
Room # 202 Unit# 2 Building#11 No.5 Dameiyuan Lane Shuijinggong
Wuhua District
Kunming
Yunnan
650000
28411
Guiwen
Ma
530123411113396
No.40 Building# 66 Chaoyang Qianshan Kunming Lron &Steel Co. Ltd
Anning County
Kunming
Yunnan
650000
5798
Guixian
Ma
530111193907120820
Yunnan Internal Combustion Engine Works Co., Ltd,Residential area
Guandu District
Kunming
Yunnan
650000
1895
Guiying
Ma
53011219420507092X
No.128 Jiangjiaqiao Village Yichi Road,
Xishan District
Kunming
Yunnan
650000
2246
Haiying
Ma
530112591111062
No.6 Building#95 Chongxiangyang Village Haikoushan
Xishan District
Kunming
Yunnan
650000
4248
Hengxin
Ma
530112193612263214
No.21 3/F Unit# 2 Building# 6 No.80 Yanxianpo No.rth Road
Wuhua District
Kunming
Yunnan
650000
3322
Hongling
Ma
530103195805023324
No.101 Unit#3 Building# 8 No.155 Panjiawan
Guandu District
Kunming
Yunnan
650000
1818
Jiajun
Ma
532401270830001
No.2 2/F Unit#1 Municipal Hospital Main Building
 Yujiang Road
Yuxi
Yunnan
653100
77049
Jinquan
Ma
530111194510100615
General Administration Of Civil Aviation Of Yunnan Guanshang
Yunnan Guanshang
Kunming
Yunnan
650000
2273
Jun
Ma
530112197911033214
Room # 104 Unit#2 Building# 10 No.41 Tongxin Road
Wuhua District
Kunming
Yunnan
650000
4153
Keheng
Ma
53012370810121
Wangjiaying Village
  Wujiaying Town
Kunming
Yunnan
650000
1738
Laifen
Ma
532424196307300629
No.11 Yingxin Residential Quarter Hexi Villagers Committee
Hexi Town ,Tonghai County
Yuxi
Yunnan
653100
11000
Lihua
Ma
532501195712171265
No.385 Xinqiao Residential Quarter
Panlong District
Kunming
Yunnan
650000
3594
Liqiong
Ma
532401196911040048
Room # 601 Unit#1 Building#2
No.15 Hongta Boulevard,Hongta District
Yuxi
Yunnan
653100
14040
Lianying
Ma
530102193407242729
No.8 Building#1 No.25 Nilesi
Wuhua District
Kunming
Yunnan
650000
29697
Longwu
Ma
530102391221071
No.11 Building#2 Dorm Of Yunnan No.rmal University
No.52 Wenhua Lane Qingyun Road,Wuhua District
Kunming
Yunnan
650000
1682
Meihua
Ma
530112490115032
Kunming Machinery Factory West Branch China Railway
Xishan District
Kunming
Yunnan
650000

 
 
81

--------------------------------------------------------------------------------


 
 
 
11303
Meishan
Ma
532231441015001
QujinCoal Administration Bureau Rende Town
Xundian County
Qujing
Yunnan
655000
1903
Min
Ma
532530670126002
Staffdorm Of Yuxi Commodity Supply Administration Bureau
Hongta District
Yuxi
Yunnan
653100
1813
Mingjiang
Ma
532131550905002
No.8 4/F Building#6
Xinghua Road Yunfu Town,Yunfu County
Zhaotong
Yunnan
657000
31144
Mulan
Ma
530103193509112921
No.156 Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
2076
Qin
Ma
532331197210012447
No.131 Jiudu Village Jiudu Villagers Committee
 Chuanjie Twon ,Fenglu County
Chuxiong
Yunnan
675000
2360
Qin
Ma
530103320220124
Building#1 No.44 Gaodi Residential Quarter
Panlong District
Kunming
Yunnan
650000
4153
Ruqiong
Ma
532501195403200923
No.704 Unit#1 No.17 Luchun Lane Wuyi Road
Honghehani Zu And Yi Zu Autonomous Perfecture
Gejiu
Yunnan
661400
9727
Shumei
Ma
520103271110125
No.2 Building# 11 No.64 Youyi Road
Yunyan District
Guiyang
Guizhou
550000
21586
Shuzhen
Ma
53010319300701212X
No.,102 Unit#7 Building#7 Qiuyingli Xihua Residential Area Xiyuan Road
Xishan District
Kunming
Yunnan
650000
1845
Shunchang
Ma
530103370204003
Minhang Road 27
Panlong District
Kunming
Yunnan
650000
2323
Shunying
Ma
530103390103292
No.1 Building#6 Dongjiawuan
Panlong District
Kunming
Yunnan
650000
9551
Siqin
Ma
530123195104143943
 The Dorm Of Kunming Steel Corporation
Huayun , Lianran Town
Anning
Yunnan
650300
3030
Sulan
Ma
511122760421546
No.5 Longtou Village Group
 Funiu Township
Meishan
Sichuan
650000
3781
Wenhua
Ma
510202381030292
Changjiangyilu54 Affilicated 214
Shizhong District
Chongqing
Sichuan
630000
29914
Xiaolan
Ma
530103193709202921
Room #201Unit#3,Building#3 Lanhuayuan World Garden Dianchi Road
Xushan District
Kunming
Yunnan
650000
2623
Xiu'e
Ma
530103192505262928
No.,201 Unit#1 Building#4 A  Group CommUnit#y Services Dashuying
Panlong District
Kunming
Yunnan
650000
1801
Yingwu
Ma
532331194810270614
No.,116 Unit#1 Building#16 Official Area Anwen Road
Wenquan County, Anning
Anning
Yunnan
650300
1661
Yongli
Ma
532501300317001
No.402 Floor 4Building#2 Train Station
Jinhu WestRoad
Gejiu
Yunnan
661400

 
 
82

--------------------------------------------------------------------------------


 
 
 
1898
Yongqiong
Ma
530102281225212
Dongsi Street208
Wuhua District
Kunming
Yunnan
650000
15149
Yuanchao
Ma
533221195201050015
Room #801 Unit#2 Building#9
 Hongshan South Road,Wuhua District
Kunming
Yunnan
650000
4009
Yunfeng
Ma
530123390629352
Building#1 Afflicated1 Chuncheng Road
Panlong District
Kunming
Yunnan
650000
2076
Yunjie
Ma
530111196712072041
No.32 Unit#3 Building#2 Dadongxincun Affilicated 5 Renmin EastRoad
Panlong District
Kunming
Yunnan
650000
2076
Zhengshun
Ma
532425450320123
No.31 Chengzhong Street Ningzhou Town
Huaning County
Kunming
Yunnan
650000
6167
Zhiqiong
Ma
532401360815222
Xiaolijin Taoyuan Township
Gaocang District
Yuxi
Yunnan
653100
4919
Zhuanyun
Ma
532501195611270344
No.402Unit#1 Building#48
WuYuxincun,
Gejiu
Yunnan
661400
21181
Shouyi
Man
530112441024161
Gaorao Village
Xishan District
Kunming
Yunnan
650000
923
Cuiping
Mao
532401194909241829
No.60 Building#83 Wayaocun Sub-Street Fenfhuang Road
Hongta District
Yuxi
Yunnan
653100
11298
Fuli
Mao
530112411208033
Guojieloucun Group4 Hantai District
Hanzhong City Shanxi Province
Yuxi
Yunnan
653100
2076
Huizhen
Mao
532401194810200947
No.,65 Building#65 Building#3 Maqiao Village Maqiao
Villager's Committee Chunhe Town
Hongta District
Yuxi
Yunnan
653100
2259
Kailing
Mao
532621320314001
No.76 Xihou Street
Kaihua Town
Wenshan
Yunnan
663000
1882
Xiangpeng
Mao
532501193702110013
No.402 Unit#2 Building#75 Yunxixinguan Jiefang Road
Hongheethnic Hani Ethnic Yi Autonomous Prefecture
Gejiu
Yunnan
661400
6910
Xiuzhen
Mao
532501194404291527
Wuyi Road 140 Affilicated 403
Hongheethnic Hani Ethnic Yi Autonomous Prefecture
Gejiu
Yunnan
661400
22842
Yongcui
Mao
530111570612202
Shabaying Village Gangtou Township
Guandu District
Kunming
Yunnan
650000
8982
Yunzhu
Mao
530111195101242625
No.202 Unit#2 Building#6 Huayi Gardern
Guandu District
Kunming
Yunnan
650000
4628
Zhaoying
Mao
530103380130212
No.403 Building#2 Dongfeng Lane 1 Renmin EastRoad
Panlong District
Kunming
Yunnan
650000
6229
Zicheng
Mao
533001192801220014
Zhengyang No.rthRoad198
Longyang District
Baoshan
Yunnan
678000

 
 
83

--------------------------------------------------------------------------------


 
 
 
14995
Shiqiong
Mao
530112194812260362
No.401,Unit#2,Building#4,Hongye Road89,
Xishan District
Kunming
Yunnan
650000
11088
Dali
Mei
532522390315121
Electric Power DistrictYuguopu
Mengzi County
Gejiu
Yunnan
661400
4147
Shiyu
Mei
530103310701061
Heping Village13 Affilicated 25
Panlong District
Kunming
Yunnan
650000
2349
Xingguo
Mei
530111431014442
 State Southwestern Electron Equipment Factory Bagongli
Guandu District
Kunming
Yunnan
650000
2076
Jiying
Meng
532924471017054
Daqing Village Hailiang Village Lijiao Township.
Bingchuan County
Bingchuan
Yunnan
671600
1312
Qingxian
Meng
530123194611133956
No.1 Unit#1 Building#2 ,Xincun Residenial Area Chaoyang Road
Lianran Town
Anning
Yunnan
650300
7699
Shaoyi
Meng
530102350107111
No.44 Panjiawuan
Wuhua District
Kunming
Yunnan
650000
2349
Shuhua
Meng
130902194501271220
No.50-33 Huajian Dorm Beihuan East Road Huancheng East Road 71
Shanghua District
Cangzhou
Hebei
061000
5148
Sulian
Meng
532131390414002
No.2 Flloor3 Building#44 Xinghua RoadYunfu Town
Shuifu County
Zhaotong
Yunnan
657000
1803
Xiuying
Meng
532401490314154
No.7She, Yonghe Village Chima Township
Dayingjie District
Yuxi
Yunnan
653100
5892
Yuqin
Meng
220203411001002
 Kunming 3-Phosphate Satisfied That The Plant
Haikou County
Kunming
Yunnan
650000
11857
  Daiyi
Min
530102193906090328
Room #404 Unit#2 Building#76 Jiaochang EastRoad 31
Wuhua District
Kunming
Yunnan
650000
14417
Shaohua
Min
533121470602004
No.108 Tuanjie Street
 Mangshi Town
Luxi
Yunnan
678400
5629
Jingkang
Ming
530112192709171610
Cultural Office Biji Town
Xishan District
Kunming
Yunnan
650000
17801
Zhu
Ming
530112195609080328
Room #101 Unit#2 Building#19 Yunnan Pharmaceutical Plant Limited Liability
Company Chejiabi
Xishan District
Kunming
Yunnan
650000
2076
Meiyun
Miao
532501195505030021
No.401Building#2 Yongsheng Street 24
Hongheethnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
14323
Shifu
Miao
530103194306232928
Donghua Qiushili9-40
Panlong Strict  Distric
Kunming
Yunnan
650000
6229
Yingchao
Miao
532429196306150050
 Hongguan Farm Chemical Plant64 Donger Town
Yuanjiang Ethnic Hani  Yi Dai Autonomous County
Yuxi
Yunnan
653100

 
 
 
84

--------------------------------------------------------------------------------


 
 
1796
Yuanbin
Miao
530102195102064617
Malong Residential Quarter
Qilin District
Qujing
Yunnan
655000
4705
Chongsheng
Mou
530103360605211
Mingtong Lane11 Beijing Road,
Panlong District
Kunming
Yunnan
650000
941
Lirong
Mou
532228411111221
 No.290 of  Ercun Village
Majie Town
Luliang
Yunnan
655600
4705
Cheng
Mu
530123371230351
No.2Lianran Street
LianranTown
Anning
Yunnan
650300
6370
Fengxian
 Ni
530103480218252
 Chuanjin Road 87 Affilicated Building#1 Floor3 No.8
Panlong District
Kunming
Yunnan
650000
2076
Jianping
 Ni
532429480325002
 Farm TechNo.logy Station
 Yuanjiang District
Yuxi
Yunnan
653300
1882
Lingxian
 Ni
532401196501161525
Room #201 Unit#3 Building#4 Anji Residential Area
Hongta District
Yuxi
Yunnan
653100
941
Meilian
 Ni
530102195510302741
No.9 Floor3 Unit#3 Building#2 Dongfeng EastRoad145
Guandu District
Kunming
Yunnan
650000
6486
Ping
 Ni
532128193505060027
Huashan WestRoad 219
Wuhau District
Kunming
Yunnan
650000
3759
Rongxiang
 Ni
530103193902100038
No.202 Unit#1 Building#3 Dongjiawuan Road 335
Guandu District
Kunming
Yunnan
650000
2737
Shaozhu
 Ni
532401410405202
Renjin Villiage Renjin Township
Liqi District
Yuxi
Yunnan
653100
4705
Shulan
 Ni
530103194110102945
Qiushili9 Afflicated 17
Guandu District
Kunming
Yunnan
650000
9966
Xinying
 Ni
530103193111102117
No.605 Unit#2 Building#2 Dongfeng Lane112,Dongfeng EastRoad
Panlong District
Kunming
Yunnan
650000
4721
Yinhuang
 Ni
530112301229002
Yuchashan,Heilinpu
Xishan District
Kunming
Yunnan
650000
4695
Zhichen
 Ni
530112420806005
Yunqi Lndustry Corporation Heilinpu
Xishan District
Kunming
Yunnan
650000
4116
Dunshun
Nie
530102193912202437
No.20 Unit#3 Building#3 Qixiang Road  32
Xishan District
Kunming
Yunnan
650000
22282
Hairong
Nie
530123194504113319
Qiumuyuan Village
  Wenquan Town
Anning
Yunnan
650300
10381
Yonghui
Nie
530103194311132569
No.604 Unit#2 Building#27
Huangcheng East Road ,Panlong District
Kunming
Yunnan
650000
4390
Zhenmin
Nie
530111194501150813
No.602 Unit#1 Builoding7 Dongjiawuan Road125
Guandu District
Kunming
Yunnan
650000

 
 
 
85

--------------------------------------------------------------------------------


 
 
 
4153
Guangjun
Ning
532201291121033
Section 1 Of Chengdu Railway Bureau Mahuangchong
Qujing city
Qujing
Yunnan
655000
2259
Guorong
Ning
530102350402271
Xinwen Road51 Affilicated 1 Unit#1 No.601
Wuhua District
Kunming
Yunnan
650000
2076
Lanxiang
Ning
532233500626402
Shuijinshe Douhong Village Yulu Township
Huize County
Huize
Yunnan
654200
320035
Zhennan
Ning
530102194711120026
No.,1 Unit#1 Building#1
 Dongjiao Road 85
Kunming
Yunnan
650000
4707
Guangrong
Niu
530103194512122930
Renmin East Road
Panlong District
Kunming
Yunnan
650000
2076
Huaiwei
Niu
530111194410260451
No.301 Unit#4 Building#29 Chaxiangyuan Jiangdong Gardern
Jiangdong Shangye Street,Panlong District
Kunming
Yunnan
650000
42212
Huizu
Niu
530111195507300418
Jinmasi  Village 6
Guandu District
Kunming
Yunnan
650000
6233
Yu
Niu
530111198804116426
Dayangfangwang Village247
Guandu District
Kunming
Yunnan
650000
1796
Bingsheng
Ou
530111194809030818
No.,301 Unit#3 Building#9 Jinqiuyuan Jinsha Residential Area
Panlong District
Kunming
Yunnan
650000
9266
Yangli
Ou
210302350821122
07 Victory Appointed
Tiedong District
Anshan
Liaoning
114000
2270
Ruyun
Ouyang
530102500820184
Bajiao Lane6 Dafuchun
Wuhua District
Kunming
Yunnan
650000
3639
Shibiao
Ouyang
530111360113001
Geological Schools Zhongma Village
Guandu District
Kunming
Yunnan
650000
4847
Zhongpeng
Ou
530111193610022314
No.204 Unit#2 Building#16 Jinsha Road 267
Panlong District
Kunming
Yunnan
650000
4153
Fengxian
Pan
532401194305281221
Panjin73 Yanhe Town
Hongta District
Kunming
Yunnan
650000
1682
Guilin
Pan
530111195006290020
No.402 Unit#1 Building#19 Longquan Road672
Panlong District
Kunming
Yunnan
650000
6416
Huixia
Pan
530103195412151245
No.302 Unit#5 Building#48 Chuanjin Road723
Panlong District
Kunming
Yunnan
650000
7170
Kaijin
Pan
530103193501100336
Room #204 Building#13 Yikang Road16
Xishan District
Kunming
Yunnan
650000
56229
Lin
Pan
53240119630320001X
 The Dorm Of Teachers College Of TechNo.logy Dongfeng MiddleRoad Residential
Area
Hongta District
Yuxi
Yunnan
653100

 
 
86

--------------------------------------------------------------------------------


 
 
 
9180
Qide
Pan
532401194203101218
Yanxing Street182 Yanhe Town
Hongta District
Yuxi
Yunnan
653100
15678
Qiheng
Pan
530103195207130330
Room #401 Unit#4 Building#336
Wuhua District
Yuxi
Yunnan
653100
2076
Qiyuan
Pan
532401194406061236
Dongshan229 Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4153
Rong
Pan
532401195401071237
No.91 Panjin Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1796
Shuqiong
Pan
532401196712051262
Daliyuan1 Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1335
Suhua
Pan
532233441126332
No.11 Building#56 Xingongdi Residential Area 1
Zhehai TownHuize County
Qujing
Yunnan
655000
2339
Xianghe
Pan
532427291102062
Huanian Sugar Refinery,Huanian Town.
Eshan county
Kunming
Yunnan
650000
4628
Xiufen
Pan
530102550405276
No.2 Floor5 Building#1 Xibaxincun1
Wuhua District
Kunming
Yunnan
650000
7145
Xiuhua
Pan
532201195104040345
 Kunming Locomotive Depot Kuntie Yangfang ao
Guandu District
Kunming
Yunnan
650000
3750
Xiurong
Pan
530112194903123240
No.502 Unit#2 Building#20 Jiaolin Road4
Wuhua District
Kunming
Yunnan
650000
9262
Yaxian
Pan
530102401206034
No.45 Beimen Street
Wuhua District
Kunming
Yunnan
650000
3963
Yongxue
Pan
532401194310070015
Room #101 Unit#2 Building#5 Xujiawuan22
Hongta District
Yuxi
Yunnan
653100
2325
Yong
Pan
530111730730001
Heavy Machinery Mill of Kunming Ciba
Guandu District
Kunming
Yunnan
650000
3365
Youcai
Pan
532401194412150016
Caiyuan Street 48
Hongta District
Yuxi
Yunnan
653100
2076
Yunxian
Pan
532401490925002
Renmin Road 38
Yanhe Town
Yuxi
Yunnan
653100
4130
Zhenhua
Pan
530111341028111
Southwestern Colored Geological Exploration Company,Dashiba, Machinery
Reparation Factory
Guandu District
Kunming
Yunnan
650000
2092
Guiyan
Pang
530103551214031
Wanshou Lane Building#15 Affilicated2
Panlong District
Kunming
Yunnan
650000
3322
Jinhe
Pang
530125193803010019
Room #202 Unit#3 Building#3 Huancheng SouthRoad20 Kuangyuan Town
Yiliang County
Kunming
Yunnan
650000

 
 
 
87

--------------------------------------------------------------------------------


 
 
 
17214
Jiuhui
Pang
530103193909263323
Room # 301 Unit#3 Building#3 Haigeng Road139
Xishan District
Kunming
Yunnan
650000
10608
Zhibiao
Pei
530111710207061
Minhang Wujiaba
Guandu District
Kunming
Yunnan
650000
7488
Guang
Peng
530111193811200834
The Residential Area
Guandu District
Kunming
Yunnan
650000
5629
Guifen
Peng
532501194612020924
No.,502 Unit#1 Yongsheng Street
Hongheethnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
3942
Guizhi
Peng
530103194208181223
No.2-108 Building#5 Heping No.rthRoad
Guandu District
Kunming
Yunnan
650000
10381
Huifen
Peng
530103194910052122
No.2-501 Dongfang Lane17 Dongfeng EastRoad
Panlong District
Kunming
Yunnan
650000
4153
Huizhi
Peng
530111193910112020
Gangtou Village Group2 Hongyun Neighboorhood Committee
Wuhua District
Kunming
Yunnan
650000
8305
Jimin
Peng
530102192108033316
No.301 Unit#3 Building#8 Huangcheng South Road
Xishan District
Kunming
Yunnan
650000
4153
Jinliang
Peng
530102193411140338
Room #501 Unit#1 Building#2 Backyard,Gulou Road160
Wuhua District
Kunming
Yunnan
650000
3525
Linchao
Peng
53011119400115085X
No.101 Unit#1 Building#50 Of Biological Laboratories  Qinglongshan Province   
Jindian Panlong District
Kunming
Yunnan
650000
10437
Rongzhong
Peng
530112194302143211
Room #602 Unit#1 Building#21 Kunrui Road
Wuhua District
Kunming
Yunnan
650000
4153
Wenhui
Peng
530111195105172038
Gangtou Village Group2 Hongyun Neighboorhood Committee
Wuhua District
Kunming
Yunnan
650000
36357
Wenqin
Peng
530103341130062
No.14 HePing Village
Panlong District
Kunming
Yunnan
650000
946
Xiandu
Peng
530103380407061
No.302 Unit#9 Building#2
Nanba Road229
Kunming
Yunnan
650000
1890
Xianrong
Peng
530103194009190629
No.302 Unit#1 Building#95 Nanyao Village
Guandu District
Kunming
Yunnan
650000
11857
Xiufen
Peng
530111193902182029
No.2 Gangtou Village Group  Hongyun Neighboorhood Committee
Wuhua District
Kunming
Yunnan
650000
5035
Xiulan
Peng
53012419520827002X
Baimamiao Villager's Committee
Xishan District
Kunming
Yunnan
650000
2417
Yukun
Peng
530102194012130348
Room #202 Unit#1 Building#7 Lianyun lane  Yuantong Street
Wuhua District
Kunming
Yunnan
650000

 
 
88

--------------------------------------------------------------------------------


 
 
 
66145
Yulan
Peng
530111195001091727
Shuijing Village89 Beijing Road
Panlong District
Kunming
Yunnan
650000
4831
Yuehui
Peng
530103197210010347
No.29 Baita Village
Panlong District
Kunming
Yunnan
650000
941
Zhongci
Peng
532226193808120026
No.5-16 Wenbi Road
Luoxiong Town
Luoping
Yunnan
665800

5298
Zhihua
Pi
530103194509182529
No.101 Daomen Dongli Lane4 Renmin EastRoad
Panlong District
Kunming
Yunnan
650000
2417
Hou
Pu
530102193606261519
Room #101 Unit#3 Building#4 Kunsha Road60
Wuhua District
Kunming
Yunnan
650000
3908
Shuhua
Pu
530111410613442
State-owned Yunnan  Foundry
Guandu District
Kunming
Yunnan
650000
19081
Fengying
Pu
530103194003280025
Room #302 Building#A Huashan EastRoad1
Wuhua District
Kunming
Yunnan
650000
4150
Fengying
Pu
532401500306066
Fenghuang Neighborhood Committee
   She,Beicheng Town
Yuxi
Yunnan
653100
2346
Ping
Pu
530102560205118
No.28 Pai Zongshuying
Wuhua District
Kunming
Yunnan
650000
4153
Rongqiang
Pu
532429196505140023
Room #402 Unit#2 Building#1 Shanhu Road59
Hongta District
Yuxi
Yunnan
653100
1796
Xiufen
Pu
532401194701271826
No.90 Building#108 Wayao Village,Sub-Street Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
2076
Xuewen
Pu
532401194504010010
Room #202 Unit#1 Building#1 Qixiang Road3
Hongta District
Yuxi
Yunnan
653100
19093
Yinglan
Pu
532426194112031725
Room #201 Unit#4 Building#4 Zhuge Residential Area
Hongta District
Yuxi
Yunnan
653100
922
Yonghong
Pu
530103195002122521
No.702 Unit#3 Building#323 Jinxingh Residential Area Jinjiang Road
Panlong District
Kunming
Yunnan
650000
4153
Guangming
Qi
530112194912090575
Zhongying Village30 Dashuying
Guandu District
Kunming
Yunnan
650000
8412
Zonghua
Qi
530103193512211525
Room #7 Unit#1 Building#14 Yueyatang Resdential Area Linyu Road
Wuhua District
Kunming
Yunnan
650000
2076
Xueliang
Qi
532501194312060916
No.202 Unit#2 Shanghe Road34
Hongheethnic Hani Yi Autonomous Prefecture
Gejiu
Yunnan
661400
7389
Baoguo
Qian
532201480519541
No.14 Village Hongli Neighborhood Committee Xiping Town
Zhanyi County
Qujing
Yunnan
655000

 
 
89

--------------------------------------------------------------------------------


 
 
2048
Baosheng
Qian
530200371231033
No.103 Building#19 The Dorm Of Lnland Revenue Department
Tngyang District Dongchuan City
Dongchuan
Yunnan
654100
3481
Bing
Qian
532502197210080959
The Dorm Of Cchool Xiaolongtan Mine Bureau
Kaiyuan City
Kaiyuan
Yunnan
661000
1661
Feng
Qian
532501194203202815
No.14 Building#4,Kaxuan Jinhu Xiluka
Hongheethnic Hani Yi Autonomous Prefecture
Gejiu
Yunnan
661400
6911
Guanqiong
Qian
532131193612110024
No.7 Floor8 Huayanglou Xinghua Road1 Xianhjiaba Town
Shuifu County Zhaotong City
Zhaotong
Yunnan
657000
2076
Guizhi
Qian
530111194407015922
No.101 Unit#2 Building#6 Xinying Road185
Panlong District
Kunming
Yunnan
650000
4646
Huiying
Qian
530111450525082
Light Industry Constructive Company Jinmasi
Guandu District
Kunming
Yunnan
650000
1915
Jilan
Qian
532201340525542
No.62 Beihai Lane Xiping
 Zhanyi County
Qujing
Yunnan
655000
6229
Kunming
Qian
530111195001191138
No.111 Unit#2 Kunming Motor Cycle Factory kuntie Xiaoshiba
Guandu District
Kunming
Yunnan
650000
4153
Xiuqing
Qian
532501401105092
Shengli Road No. 54 Affilicated 201
Shengli Road No. 54 Affilicated 201
Gejiu
Yunnan
661400
2333
Xudong
Qian
530125461210004
Jinfeng Gardern 6 Qingnian Road
Wuhua District
Kunming
Yunnan
650000
4016
Yaqun
Qian
53011119480901042X
No.602 Unit#2 Building#2 Lujiaying Village6
Xishan District
Kunming
Yunnan
650000
21379
Yaying
Qian
530103550501214
Mingtong Lane5 Building#1 Affilicated 36,
Panlong District
Kunming
Yunnan
650000
14208
Zhongyou
Qian
532401196506172012
Zhujin Building#10 No.1 Liqi Town
Hongta District
Yuxi
Yunnan
653100
5254
Zihe
Qiang
530103193406242555
Room #402 Unit#1 Building#6 Yuantong Residencial Area
Wuhua District
Kunming
Yunnan
650000
7460
Huafen
Qiao
532401195401101221
Yanxing Town 23 Yanhe Town
Hongta District
Yuxi
Yunnan
653100
15932
Jinfen
Qiao
532401197306161225
No.172 Keguan Village Keguan Residents' CommitteeYanhe Town
Hongta District
Yuxi
Yunnan
653100
942
Meiying
Qiao
532401196311121266
No.128 Baoshan Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
9501
Qiongxian
Qiao
532401194902021225
No.30 Yanxing Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1901
Ruyun
Qiao
532426410411171
Dormitory Of Branch QibulangYimen Coper Minary
Yimen County
Yuxi
Yunnan
653100

 
 
90

--------------------------------------------------------------------------------


 
2737
Shaoding
Qiao
532401196808271219
No.119 Baoshan Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
7457
Shuyuan
Qiao
530103195401142140
No.2-4 Dongfeng Lane Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
11838
Yunxia
Qiao
530102650609040
No.31 Building# 70 Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
1900
Guilan
Qin
532401660725124
Jiajing Sub-District
  Yanhe Town
Yuxi
Yunnan
653100
2276
Jiacai
Qin
532401531025151
Xiaweigan Village Zhaowei Township
Dayingjie District
Yuxi
Yunnan
653100
2076
Jiashou
Qin
532401351204121
 Xiatangjin Village Jiajing Township
 Yanhe District
Yuxi
Yunnan
653100
3030
Renchun
Qin
532422197811200717
No.172,2 She Haigeng Village Xihe Residents' Committee
Jiangchuan County
Yuxi
Yunnan
653100
26992
Wansheng
Qin
532401340418001
Staff Quarter Water Conservancy And Electric Power Office
Yujiang Road
Yuxi
Yunnan
653100
1784
Xianhua
Qin
530103195608221823
No.9 Floor5 Unit#1 Building#3 No.4 Of Xicangpo
Wuhua District
Kunming
Yunnan
650000
4069
Yirong
Qin
530112360723051
Affilicated 1 Buillding 1 No.122 Chuncheng Road
Panlong District
Kunming
Yunnan
650000
10381
Zongxi
Qin
532401194709161218
No.96 Yanxing Street Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2076
Shurong
Qing
511024430716312
No.3 No.rth Street
 Longhui Township
Neijiang
Sichuan
641000
11797
Shuming
Qing
530103520617122
Affilicated 38 No.133 Shulin Street
Panlong District
Kunming
Yunnan
650000
11214
Bo
Qiu
532901196506140325
No.11 Qianju Street
Wuhua District
Kunming
Yunnan
650000
4124
Cuihua
Qiu
511121560812814
Team 3 Junqi Village
 Baoma Township
Meishan
Sichuan
620500
10353
Daiyou
Qiu
530102193511100317
Room #403 Unit#2 Building# 74 No.31 Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
2314
Fuqing
Qiu
530111450328081
Yunnan Light Industry Construction Company
Guandu District
Kunming
Yunnan
650000
4983
Heyuan
Qiu
530102471207076
No.503 Building# 2 Dianyang Residential Area
Wuhua District
Kunming
Yunnan
650000
2076
Huiying
Qiu
530112193703140324
Room #306 Unit#1 Building#16 No.615Chunyu Road
Xishan District
Kunming
Yunnan
650000

 
 
91

--------------------------------------------------------------------------------


 
1682
Ling
Qiu
530103630807062
No.96 Shulin Street
Panlong District
Kunming
Yunnan
650000
7611
Shigui
Qiu
53240119380324033X
Room # 302 Unit#1 Building#13 Zhuge Residential Quarter
Hongta District
Yuxi
Yunnan
653100
13376
Xiuzhi
Qiu
53010319330613002X
No.102,Unit#3,Building# 3 No.8uancheng Lane Huancheng South Road
Guandu District
Kunming
Yunnan
650000
10381
Yizhen
Qiu
530102193105132428
No.503 Unit#2 Building#1 No.4 Nanba Road
Xishan District
Kunming
Yunnan
650000
12458
Yuzhen
Qiu
532501196803263827
Team 2 Shuiqing Village Xicheng Town
Gejiu City HongheEthnic Hani and Yi
Gejiu
Yunnan
661400
3835
Yuzhong
Qiu
532423195411140011
Room #301 Unit#1 Building#1 No.21 Zhengxing Road Fenglu Town
Chengjiang County
Yuxi
Yunnan
653100
3737
Zaixing
Qiu
530102410508241
No.268 Luoshiwan
Wuhua District
Kunming
Yunnan
650000
941
Chongyuan
Rao
530103401118251
No.8302 Building#8 The Third Machine Tool Factory,Xiziying
Panlong District
Kunming
Yunnan
650000
4639
Daqi
Rao
530102370603071
No.23 Unit#2 Building#2 West Station,No.13
Wuhua District
Kunming
Yunnan
650000
4542
Junqing
Rao
530103400721151
No.19,Er Lane Wongfeng West Road
Panlong District
Kunming
Yunnan
650000
4079
Zhenxiang
Rao
530102280613211
No.3,Sima Lane Jinbi Road
Wuhua District
Kunming
Yunnan
650000
2323
Bangzhen
Ren
530103350418331
Branch Collage in Kunming Chongqing Construction Collage Donghua Sub-District
Panlong District
Kunming
Yunnan
650000
1682
Baozhen
Ren
530103380801252
No.37 Building#3 Hongyang Residential area
Panlong District
Kunming
Yunnan
650000
941
Benlin
Ren
530103193207170616
No.404 Unit#1 Building#7 Huancheng Lane Huancheng South Road
Panlong District
Kunming
Yunnan
650000
897
Deshun
Ren
530102193607010738
No.401 Unit#3 Building#10 Team1 Hongyun Residential Quarter Minghe Road
Xishan District
Kunming
Yunnan
650000
14534
Guihua
Ren
532401451230204
Staff Quarter Supply And Marketing Place
Liqi Town
Kunming
Yunnan
650000
952
Guixian
Ren
530102193408040328
Room #203 Unit#1 Building#1 No.19 Of Beicangpo
Wuhua District
Kunming
Yunnan
650000

 
 
92

--------------------------------------------------------------------------------


 
84467
Guofeng
Ren
340504193206290010
Room #204 Building#4 No.25 Hunan Road
Yushan District
Anshan
Anhui
230022
4635
Hong
Ren
532729460724002
No.4 Floor4 Building#71
 Hongtashan Tobacoo Company
Yuxi
Yunnan
653100
9537
Hui
Ren
522224197602265020
Group Yachao Lijiaping Village
Hebachang Township
Guiyang
Guizhou
550000
3552
Jiagui
Ren
532401193606281511
No.4 Building#29 Shuanglong Residential Quarter Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
1682
Qiongzhen
Ren
532401361224094
Maqiao Village Maqiao Township
 Chunhe District
Yuxi
Yunnan
653100
2349
Quanfu
Ren
530103350511181
Affilicated 9 No.183 Zhengyi Road
Panlong District
Kunming
Yunnan
650000
5646
Xiaoyun
Ren
532401195202152018
No.3 Building#4 Renjiabian Residential Quarter
Hongta District
Yuxi
Yunnan
653100
5340
Xinyue
Ren
533521231115001
No.73 Houzhai Village Fengxiang Town
Lincang County
Lincang
Yunnan
677000
2076
Xiuzhi
Ren
530111193805142025
Team2 Gangtou Village Hongyun Sub-District
Wuhua District
Kunming
Yunnan
650000
6903
Yousan
Ren
530102330215031
No.48,No.rth Road of Green Lake
Wuhua District
Kunming
Yunnan
650000
929
Yu'e
Ren
530103195005012547
No.3 Floor3 Building# 39 Kunfang Residential Area,Renmin East Road
Panlong District
Kunming
Yunnan
650000
4597
Zhiyuan
Ren
532502490426003
Dormitory Of Railway Hospital
 Honghe Ethnic Group
Gejiu
Yunnan
661400
2281
Longjiang
Rong
650300193808183411
No.2 Bungalow Building#8 Dajing Team Group122Dongye Town
Shihezi City Xinjiang
Shihezi
Xinjiang
832000
40087
Enying
Ru
530103193610062922
No.209,Unit#5,Building#8,No.325,Baita Road
Panlong District
Kunming
Yunnan
650000
6060
Dianfa
Ruan
532101195412204211
2 She,Buga Residents' Committee,Buga Village
Zhaoyang District
Zhaotong
Yunnan
657000
4315
Fu
Ruan
530102194102270037
No.376,Qingnian Road
Wuhua District
Kunming
Yunnan
650000
927
Huai
Ruan
530111341009041
Army35405,Guangshang
Guandu District
Kunming
Yunnan
650000
43739
Shumin
Ruan
530123195012043048
No.202,Unit#1,Building# 1,No.101 of Xiyuan Road
Xishan District
Kunming
Yunnan
650000
4469
Xueke
Ruan
532426331128171
No.1450,Building#45,Xiao lv zhi flat,Yimen steel
Yimen county
Yuxi
Yunnan
653100

 
 
93

--------------------------------------------------------------------------------


 
9692
Benyan
Sa
530102310610001
No.89,Qingnian Road
Wuhua District
Kunming
Yunnan
650000
32550
Cong
Sha
530102330906361
No.29,Yangxianpo
Wuhua District
Kunming
Yunnan
650000
24864
Wenfang
Sha
530103380606152
No.8 Baiguo Lane Nanchang Street
Panlong District
Kunming
Yunnan
650000
2420
Zhigang
Sha
530103440311151
No.19,Nanchang Street
Panlong District
Kunming
Yunnan
650000
2076
Xuewen
Shang
530111193505040836
No.103,Unit#2,Building#6,Provincial Light Construction Company,Jinma temple
Guandu District
Kunming
Yunnan
650000
1682
Yuxian
Shang
530102340606002
No.212,floor2,Building#2,No.113 of Qingnian Road
Wuhua District
Kunming
Yunnan
650000
1963
Dengliang
Shang
530121420416061
Shicheng sub-District,Dayu Township
Chenggong County
Kunming
Yunnan
650000
7316
Guizhen
Shang
532501194007271223
No.102,Unit#2,No.35 of Qingnian Road
Gejiu City,HongheEthnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
2757
Jihui
Shang
530103370605032
Affilicated47,No.137,Tuodong Road
Panlong District,Yunnan province
Kunming
Yunnan
650000
3962
Jianxing
Shang
532325197510092015
No.6,floor3,Unit#1,Building#1,Sports Residential Quarter,No.99 of Dongfeng east
Road
Panlong District
Kunming
Yunnan
650000
13496
Ronghua
Shang
530103471217295
No.12,Building#3,Provincial Sports Committee
Panlong District
Kunming
Yunnan
650000
941
Tianli
Shang
530111194411173253
No.246,Dayangpu Village,Xiaobanqiao Town
Guandu District
Kunming
Yunnan
650000
11647
Xiufu
Shao
530111380928111
China Colored Jiujian Mobile And Chemical Cooperation,Da Shi Ba
Guandu District
Kunming
Yunnan
650000
22299
Yingqi
Shao
530112193307250556
No.16,uint2,Building#9,Hongshan Village,Haikou
Xishan District
Kunming
Yunnan
650000
2162
Ziqiang
Shen
530121370719001
No.2,Building#23,Yunnan Aluminium Factory
Qidian District
Kunming
Yunnan
650000
11264
Bo
Shen
530103671114213
Affilicated405 No.3,Heping Hou Village
Panlong District
Kunming
Yunnan
650000
11264
Feng
Shen
530103720604063
Affilicated405 No.3,Heping Hou Village
Panlong District
Kunming
Yunnan
650000
1988
Guangqiang
Shen
530123195402053938
No.32,Building# 26
 Xiaonan Residential area,Kunming Steel Cooperation
Kunming
Yunnan
650000

 
 
 
94

--------------------------------------------------------------------------------


 
10971
Guilian
Shen
532426194004181742
Staff Quarter,Provincial Minery Department,Guishan Road,Yimen
Hongta District
Yuxi
Yunnan
653100
5831
Guizhi
Shen
53012119510512002X
No.504,Unit#2,Building#245,No.rth Station Residential Area,Chuanjin Road
Panlong District
Kunming
Yunnan
650000
3916
Hongyan
Shen
532401197504011842
Team3,Hulu Residents' Committee Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
7519
Jinxiang
Shen
532426195706060034
Staff Quarter,Team313,Yunnan Colored Geology Guishan Road
Hongta District
Yuxi
Yunnan
653100
1796
Kejian
Shen
530103193905162517
No.105,Building#2,No.619 of Beijing Road
Panlong District
Kunming
Yunnan
650000
3552
Lingxian
Shen
532401196702231841
No.4,Building#3 Li Jia Gao Shan Jinjiabian Residents' Committee Liqi Town
Hongta District
Yuxi
Yunnan
653100
4705
Qizhi
Shen
530111194710162642
No.244,Wande Village,Guanshang Sub-District
Guandu District
Kunming
Yunnan
650000
941
Qiongxian
Shen
530111195210130462
No.45,Unit#3,Building#1,Yard1 Da cun Jinma Temple
Guandu District
Kunming
Yunnan
650000
3593
Ruzhen
Shen
530103193310260046
Affilicated,No.141,er Jia Wan
Panlong District
Kunming
Yunnan
650000
10241
Shaoji
Shen
530102360701075
No.26,Fengzhu Street
Wuhua District
Kunming
Yunnan
650000
1761
Shen
Shen
530103194405280642
Nantong City
Jiangsu Province
Nantong
Jiangsu
226000
10697
Wenjuan
Shen
530112370620002
No.108,Front Street of Heilinpu
Xishan District
Kunming
Yunnan
650000
22527
Xiuping
Shen
532401197502191827
No.32,Building# 4,guo Jia Shan,Fenghuang Road Sub-District
Hongta District
Yuxi
Yunnan
653100
3968
Xiuzhen
Shen
530102400723272
No.3,Bungalow ,New Zhuantang
Wuhua District
Kunming
Yunnan
650000
6066
Yingfen
Shen
530103360423062
Affilicated10,No.21,Shuanglongqiao
Panlong District
Kunming
Yunnan
650000
5004
Yuxian
Shen
530103195512070960
No.201,Unit#2,Building#6,No.141 of Baiyun Road
Panlong District
Kunming
Yunnan
650000
3369
Zhengping
Shen
532501196007240063
No.703,Unit#2,Yinxin Commerce Residence,No.79,Jianshe Road
 HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
11256
Zhengqun
Shen
532501350316004
No.205,Building#8,
Dormitory of printery,Heping Road
Gejiu
Yunnan
661400

 
 
95

--------------------------------------------------------------------------------


 
 
3761
Guozhen
Sheng
530103261231293
No.41,Dong Zhuang Hou Village
Panlong District
Kunming
Yunnan
650000
4655
Qindi
Sheng
530103450418212
No.502,Beijing Road
Panlong District
Kunming
Yunnan
650000
3929
Benli
Shi
532426194001031714
No.2209,Building# 76,Xiao lv Zhi,Minery Department,Yimen
Yimen County
Yuxi
Yunnan
653100
9181
Fengzhen
Shi
532401195006031526
No.5,Building# 11,shang xi shan,changli Residents' committee,dayingjie Town
Hongta District
Yuxi
Yunnan
653100
3137
Rufen
Shi
532426193910131726
Room # 302,Unit#2,Building#3,No.11,guishan Road
Hongta District
Yuxi
Yunnan
653100
5562
Guangfa
Shi
532401640514121
Society2,Yuping sub-District
 Yanhe Town
Yuxi
Yunnan
653100
923
Hongsheng
Shi
530102193411050711
Room #101,Unit#1,Building#12,No.12,West Station
Wuhua District
Kunming
Yunnan
650000
2258
Huiyi
Shi
530103410627252
Staff dormitory,Yunnan Engineering College,X i Zi Ying
Panlong District
Kunming
Yunnan
650000
13883
Jinfang
Shi
530103195111211240
Room #501,Unit#2,Building#5,No.38,xiyuan south Road
Xishan District
Kunming
Yunnan
650000
8111
Jingfang
Shi
530102420608212
No.48,Congren Street
Wuhua District
Kunming
Yunnan
650000
3593
Qiongxian
Shi
530103195512040622
Room #601,Unit#2,Building#4,Dormitory of Bus Company,No.5,Yongping Road
Guandu District
Kunming
Yunnan
650000
5873
Qiongxian
Shi
532401194308140061
Room #201,Unit#2,Building#1,No.10,WenHua Road
Hongta District
Yuxi
Yunnan
653100
1912
Yingguang
Shi
532401194405211212
Room #202,Unit#2,Building#4,No.29,Longma Road
Hongta District
Yuxi
Yunnan
653100
2076
Yinglan
Shi
532326410314002
City Construction Bureau
Dayao County
Chuxiong
Yunnan
675000
1661
Yunqin
Shi
530402198801271236
No.27,Heini Village,Yuping Residents' committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2377
Zhiming
Shi
530103340416181
No.39,Qingnian Road
Panlong District
Kunming
Yunnan
650000

 
 
96

--------------------------------------------------------------------------------


 
 
9362
Chengxiang
Shi
520103195704063659
No.3,floor6,Unit#3,Building# A,
No.212,weiqing Road,Yunyan District
Guiyang
Guizhou
550000
105743
Hong
Shi
530102193505151839
No.603,Building# Yi,No.103 Of Dongfeng West Road
Wuhua District
Kunming
Yunnan
650000
8993
Jingcai
Shi
530103194004242936
No.2,Building#2,No.166,Wujing Road
Guandu District
Kunming
Yunnan
650000
4606
Jingyu
Shi
530111194212270026
No.305,Unit#1,Building#1,rustic 4,No.935,Longquan Road
Panlong District
Kunming
Yunnan
650000
29051
Shiying
Shi
530127490810002
No.1 Middle School of Songming,No.2,No.rth Street,Songyang Town
Songming County
Kunming
Yunnan
650000
18442
Weiyuan
Shi
530102192812150735
No.402,Unit#1,Building#A,No.101,Changshou Road
Panlong District
Kunming
Yunnan
650000
7100
Yuewang
Shi
530112194708290510
No.16,Unit#3,Building#23,shan chong shi cheng Village,Haikou
Xishan District
Kunming
Yunnan
650000
5809
Yonghui
Shi
530103570225091
No.84,Muxing Street
Panlong District
Kunming
Yunnan
650000
2342
Benying
Shi
530103250714062
No.50,Beijing Road
Panlong District
Kunming
Yunnan
650000
8305
Jianqiong
Shi
530102195801090320
Room #402,Unit#3,Building#7,No.1,Siyuan Road,Jiang'an Residential Quarter
Wuhua District
Kunming
Yunnan
650000
2076
Meijin
Shi
530102195508292724
No.25,Mile temple
Wuhua District
Kunming
Yunnan
650000
8920
Mingrong
Shi
530103195011230022
No.3,Unit#2 Building#20 No.27 Minhang Road
Guandu District
Kunming
Yunnan
650000
18780
Ruizhang
Shi
530123194712253033
No.6 Unit#2,Building#65,Anhua Residential Quarter,Taiping South Road
Taiping Town,Anning
Kunming
Yunnan
650000
4705
Tianyou
Shi
532401194207272030
No.17 Building#38 Jiang Chuan Kou Xuejing Residents' committee liqi Town
Hongta District
Yuxi
Yunnan
653100
39504
Yuxian
Shi
532401195604231827
No.8,Building#13,Ma Jia Zhuang,Yudai Road Sub-District
Hongta District
Yuxi
Yunnan
653100
2349
Rongzhao
Shu
530102330801372
No.30 Jiaochang Central Road
Wuhua District
Kunming
Yunnan
650000
3158
Yixian
Shu
522128411022561
Yunnan Xinxing TechNo.logy College
Wuhua District
Kunming
Yunnan
650000

 
 
97

--------------------------------------------------------------------------------


 
3030
Yonghong
Shu
532401197001250358
No.118,Hongta Road
Hongta District
Yuxi
Yunnan
653100
5235
Sufen
Shuai
532729381110004
Lancang Vanadium Factory
Lancang Vanadium Factory
Lanchang
Yunnan
665600
941
Chunfa
Si
530102191904022111
Room #6,floor2,Unit#3,No.279,Beijing Road
Guandu District
Kunming
Yunnan
650000
948
Bingcheng
Song
530111193901150834
No.6,Building#1,Weiganying,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
2076
Caihuan
Song
530102195702021143
Room #302,Unit#5,Building#C1,No.126,Jiaochang No.rth Road
Wuhua District
Kunming
Yunnan
650000
8726
Chaolu
Song
532401530323065
Old Huangluo Village,Meiyuan Sub-District
Beicheng Town
Yuxi
Yunnan
653100
2076
Jihong
Song
530103195911102421
No.401,Unit#4,Building#725,Jinxiyuan Residential Quarter Jinjiang Road
Panlong District
Kunming
Yunnan
650000
2001
Jiamin
Song
532101420715032
No.261,Donghou Street
 Zhaoyang District
Zhaotong
Yunnan
657000
53132
Jie
Song
220524460321002
No.65,Team23,Minzhu Street Liuhe Town
Liuhe County
Jilin
Jilin
132000
2248
Kun
Song
530112550915091
Hong Jia YingHongyuan Township
Xishan District
Kunming
Yunnan
650000
28032
Lanxun
Song
530103193611240612
No.402,Unit#3,Building#1,No.12,Heping Residential Area
Guandu District
Kunming
Yunnan
650000
17332
Lifen
Song
530102194909160728
No.401,Unit#5,Building#2,No.274,Luoshiwan
Xishan District
Kunming
Yunnan
650000
5368
Meilian
Song
530102195506293723
Room #205,Unit#11,Building#6,No.86,Jiaochang No.rth Road
Wuhua District
Kunming
Yunnan
650000
7350
Meizhi
Song
530111194912020044
Room #502,Unit#3,Building#14,No.672,Longquan Road
Panlong District
Kunming
Yunnan
650000
40151
Rui
Song
532501540201034
Bachelor Dormitory First Middle School
Bachelor Dormitory First Middle School
Gejiu
Yunnan
661400
3365
Weiling
Song
532423700820036
No.104,Beizheng Street,Fenglu Town
Chengjiang County
Yuxi
Yunnan
653100
4153
Xiang
Song
510202811103295
Liujiaying Residential Quarter
Liujiaying Residential Quarter
Kunming
Yunnan
650000

 
 
98

--------------------------------------------------------------------------------


 
2840
Xiaoping
Song
530102192405301815
No.402,Unit#2,Building#8 Jinshi Residential Quarter,Jinzhuang Road
Panlong District
Kunming
Yunnan
650000
34694
Xiaoyun
Song
530112194209130328
Kunming Electronic and  Machinery Ltd.,Majie
Xishan District
Kunming
Yunnan
650000
5076
Yiming
Song
532501195110031214
No.402,Unit#3,Building#42,Mine Factory of Wuyi Residential Area
Gejiu City,HongheEthnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1975
Yi
Song
532501195806130026
No.201,Unit#1,Building#04
No.61 Of  Zhongshan Road
Gejiu
Yunnan
661400
1882
Yingzheng
Song
530102430716182
No.253,Wuyi Road
Wuhua District
Kunming
Yunnan
650000
15354
Yuejun
Song
530102192405013012
Room #402,Unit#3,Building#4,No.40,Hongshan No.rth  Road
Wuhua District
Kunming
Yunnan
650000
4648
Zhili
Song
532621350413001
No.56,Nanzheng Street,Kaihua Town
Wenshan County
Wenshan
Yunnan
663000
1796
Bensong
Su
530112194610270562
Room #303,Unit#2,Building#13,Wanyu Garden Residential Quarter,Kejin Road
Wuhua District
Kunming
Yunnan
650000
3030
Benzhao
Su
532401196304102438
Room #602,Unit#4,Building#4,Teaachers' Residential quarter
Hongta District
Yuxi
Yunnan
653100
1930
Cunde
Su
530112194407121633
No.65,Xinyi Village,Daxing Residents' committee,Tuanjie Town
Xishan District
Kunming
Yunnan
650000
1796
Guilin
Su
530111194403240815
Room #401,Unit#1,Building#52,Dormitory of Qinglongshan Biology Pharmacy,Golden
Temple
Panlong District
Kunming
Yunnan
650000
3279
Hong
Su
530103195112200922
No.6,floor3,Unit#1,Building#24,No.rth Section of Municiple Residential
Quarter,Da Shu Ying
Guandu District
Kunming
Yunnan
650000
23036
Huaying
Su
532524301206032
No.91,Hanjia Sub-District,Chengguan Town
Jianshui County
Kaiyuan
Yunnan
661000
4153
Huilan
Su
532524194807030043
No.207 Yongzhen Road Jianshui County
HongheEthnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
11255
Jinzhen
Su
53011119470209204X
No.301,Unit#1,Building#6,Dorm Of  Provincial Psychotic Hospital Chuanjin Road
Panlong District
Kunming
Yunnan
650000
11508
Lifen
Su
530111441110640
East Station,Kunming Railway Bureau,Liangting
Xishan District
Kunming
Yunnan
650000

 
 
99

--------------------------------------------------------------------------------


 
 
4983
Lixin
Su
530103193807032911
No.209,Building#15,No.325,Baita Road
Panlong District
Kunming
Yunnan
650000
1796
Lizhen
Su
530103195805192523
No.401,Unit#1,Building#6,South Floor of Taoyuan Residential Area,Taoyuan Street
Panlong District
Kunming
Yunnan
650000
2076
Meifang
Su
530125410130002
Affilicated6 No.11 Tuzhu Lane Jingyuan Street Kuangyuan Town
Yiliang County
Kunming
Yunnan
650000
7555
Yanhui
Su
532524196211110324
No.202,Unit#2,Building#1,No.80,Fengtai Road,Jianshui County
HongheEthnic Hani and Yi Autonomous Prefectureprovince
Yuxi
Yunnan
653100
8182
Yonghua
Su
532401321116003
Local Library
Wenhua Road
Yuxi
Yunnan
653100
13135
Yunfen
Su
532501195707260028
No.503,Building#3 No.6 Of Jian'an Road
HongheEthnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
5949
Zan
Su
530102193308290311
Room #503,Unit#2,Building# 40,No.1,Wenchang Lane,121 Street
Wuhua District
Kunming
Yunnan
650000
4153
Zhongxiu
Su
53250119340621001X
No.202,Unit#2,Building#1No.80,fengtai Road,jianshui county
HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
2368
Qinghe
Sui
533521261212003
Affilicated119,No.73,Houzhai Village,Fengxiang Town
Lincang County
Lincang
Yunnan
677000
8982
Bo
Sun
532401711030004
Staff Quarter,Yuxi Finance And Trade School
 Qixiang Road
Yuxi
Yunnan
653100
1931
Cui'e
Sun
532201195803130040
No.75,team1,Nanning CommUnit#y,Nanning Street
Qilin District,Qujing City
Qujing
Yunnan
655000
7043
Deshi
Sun
530103350810065
No.5,Temporary Reparation And Supplying Replacement Place,Nanyao Village
Panlong District
Kunming
Yunnan
650000
10797
Deyou
Sun
530200321231031
No.302,Bulding57,Xia shen gou
Tangdan District,Dongchuan city
Kunming
Yunnan
650000
19043
Fasheng
Sun
532401193306031211
No.175,Gucheng,Yanhe Residents' committee,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
22101
Fengzhen
Sun
530111195501120029
Room #601,Unit#2,Building#1
No.33,Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
3017
Guifen
Sun
532401194007150928
No.11,Building#5
Maqiao Village,Maqiao Residents'committee,chunhe Town,Hongta District
Yuxi
Yunnan
653100
11830
Guizhen
Sun
530102511127112
No.66,Xichang Village,
Daguan Road,Wuhua District
Kunming
Yunnan
650000
6794
Guoliang
Sun
530112470409051
No.11,floor1,Unit#2,Building#17,
Kuan di ba,haikou,Xishan District
Kunming
Yunnan
650000

 
 
100

--------------------------------------------------------------------------------


 
10056
Hongyue
Sun
530111195805210066
No.101,Unit#2,Building#33,cuckoo garden,
Beichen Residential quarter,Beichen central Road ,Panlong District
Kunming
Yunnan
650000
5949
Huazhang
Sun
532401193904260022
Room #501,Unit#2,No.65,
Dongfeng central Road,Hongta District
Yuxi
Yunnan
653100
941
Huaiqi
Sun
532426350630171
No.5,Building#2,Drilling minery,Laochang,Yimen coper
Yimen county
Yuxi
Yunnan
653100
926
Huaishu
Sun
532501194606163822
Team9,
Yanpeng Village,Xicheng Town,Honghe Ethnic Hani and Yi Autonomous
Prefecture,Yunnan province
Gejiu
Yunnan
661400
1882
Jialin
Sun
530103321205333
Affilicated33,No.7,dao xiang li
Panlong District
Kunming
Yunnan
650000
1796
Jiaqiong
Sun
532401194810201229
No.78,Tangjing,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
924
Jinfeng
Sun
530111194008151425
No.301,Unit#1,Building#11,
No.120,Dongfeng East Road,Panlong District
Kunming
Yunnan
650000
4515
Juying
Sun
530127610629046
Sijiao Village,Sijiao sub-District,
Songyang Town,Songming county
Kunming
Yunnan
650000
5389
Kang
Sun
532401196506290035
Dormitory of Material Providing Company,
No.rth Road section,West stationHongta District
Yuxi
Yunnan
653100
7705
Liying
Sun
530111194412022043
Team4,Gangtou Village,
Hongyun sub-District,Wuhua District
Kunming
Yunnan
650000
1796
Ling
Sun
532428196410080041
Staff quarter,Job fair of Yuxi
Yujiang Road,Hongta District
Yuxi
Yunnan
653100
2086
Ruihua
Sun
530103461118032
No.30,Building#2,Baita Residential area
Panlong District
Kunming
Yunnan
650000
2260
Surong
Sun
532224196309091524
No.89,Pinghai Village,
Lianmeng Residents' committee,Tianba Town,Xuanwei city
Qujing
Yunnan
655000
1741
Wanru
Sun
532201195302120362
No.499,Qilin No.rth Road
Qilin District
Qujing
Yunnan
655000
46014
Xiaolin
Sun
532821460519081
Jinghong farm wood factory,
Galin District,Jinghong county
Jinghong
Yunnan
666100
4155
Xuanxin
Sun
530103192903211237
No.2,floor1,
No.1 Hou xin nan Street,Xishan District
Kunming
Yunnan
650000
21924
Xueli
Sun
530103193801260614
Room #2,Unit#1,Building#17,Group3,
Yue ya tang Residential quarter,Linyu Road,Wuhua District
Jinghong
Yunnan
666100
3593
Yiqiao
Sun
530102197510012145
No.98,San he ying
Wuhua District
Kunming
Yunnan
650000

 
 
101

--------------------------------------------------------------------------------


 
 
6229
Yi
Sun
532502194304210028
No.101,Unit#1,Building#8,railway section2,Xiao xin cun commUnit#y
Honghe Ethnic Hani and Yi Autonomous Prefecture
Kaiyuan
Yunnan
661000
1754
Youtu
Sun
532401194301041212
No.228,Gucheng
Yanhe Residents' committee,Hongta District
Yuxi
Yunnan
653100
10381
Yuhui
Sun
530102196301050060
No.102,Unit#5,Building#3
No.226 of Xinwen Road,Wuhua District
Kunming
Yunnan
650000
3552
Zengxi
Sun
53240119540316121X
No.23,Yanxing Street
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
922
Zhixiong
Sun
530103194411302916
No.604,Unit#3,Building#15
Xin wen li residence,Wuhua District
Kunming
Yunnan
650000
6754
Zirong
Sun
530123193601163946
No.12,Unit#2,Building#109,Xincun Residential quarter,
Zhaoyang Road,Lianran Town
Kunming
Yunnan
650000
4670
Zusui
Sun
530102370428032
No.48 No.rth Road of Green lake
 Wuhua District
Kunming
Yunnan
650000
941
Zutong
Sun
530103193510042932
No.703,Unit#2,Building#1,No.124
Xichang Road,Xishan District
Kunming
Yunnan
650000
1942
Xuegui
Tan
530111331002041
Kunming Carpentry Factory
Guan shang, Guandu District
Kunming
Yunnan
650000
3593
Caihua
Tan
530102194808210028
No.402,Unit#2,Building#650
Jinshi Residential quarter,jinshi Road,Panlong District
Kunming
Yunnan
650000
3593
Cailian
Tan
53011119531112044X
No.301,Unit#2,Building#6
Jinhe Residential quarter,Guandu District
Kunming
Yunnan
650000
8872
Li
Tan
530102690303032
No.17 No.rth Road of green lake
 Wuhua District
Kunming
Yunnan
650000
20238
Manzhi
Tan
530103193808101229
No.102,Unit#2,Building#3,No.102 of Xunjin Residential area
Xunjin Street,Xishan District
Kunming
Yunnan
650000
4153
Shuwen
Tan
530102194410180025
No.376 Qingnian Road,
 Wuhua District
Kunming
Yunnan
650000
16283
Yinglian
Tan
532528410118002
Dormitory of Food and Ranking School
Jiaochang No.rth Road,Lin'an Town,Jianshui county
Kaiyuan
Yunnan
661000
3737
Yong
Tan
532522590401122
Dormitory of phone office,yu guo pu station
Mengzi county
Kaiyuan
Yunnan
661000
2323
Yongjian
Tan
532201520712031
Team1,Provincial Jiansi company,
Qilin west Road,Qujing city
Qujing
Yunnan
655000
3932
Yuping
Tan
532426450208172
No.415,Building#16,Sanjiachang branch,Yimen coper
Yimen county
Yuxi
Yunnan
653100
1796
Zhongcui
Tan
530113194911130025
No.40,Building#17,Zhaoyang qianshan,Kunming Steel Company
Anning
Kunming
Yunnan
650000

 
 
102

--------------------------------------------------------------------------------


 
1818
Huixian
Tang
532401195002010023
Room #202,Unit#3,No.38
Dongfeng central Road,Hongta District
Yuxi
Yunnan
653100
941
Linsheng
Tang
530102195509110312
No.153
Minyuan Road,Wuhua District
Kunming
Yunnan
650000
7950
Shuming
Tang
530102194210010347
Room #403,Unit#2,Building#74,No.31
Jiaochang east Road,Wuhua District
Kunming
Yunnan
650000
4030
Xiuying
Tang
530102210824152
No.1,Huaxi lane
Huashan West Road,Wuhua District
Kunming
Yunnan
650000
7901
Yuhua
Tang
530102281117072
No.31
Fengzhu Street,Wuhua District
Kunming
Yunnan
650000
12609
Fengming
Tang
530102251125301
Affilicated7,No.38
Hongshan No.rth Road,Wuhua District
Kunming
Yunnan
650000
3991
Fengying
Tang
532401194507150326
Room #506,Unit#3,Building#2
Zhuge Residential quarter,Hongta District
Yuxi
Yunnan
653100
941
Guifen
Tang
532401196011300625
No.7,Building#2,Xujing
Wangqi Residents' committee,Beicheng Town,Hongta District
Yuxi
Yunnan
653100
25564
Honglian
Tang
530103193212080623
Affilicated34,No.12,Heping Residential area
Guandu District
Kunming
Yunnan
650000
1661
Jincui
Tang
532401195307291225
Room #501,Unit#2,Building#14,No.29
Longma Road,Hongta District
Yuxi
Yunnan
653100
5956
Jinhua
Tang
530103195005280314
No.202,Unit#1,Building#1,Jinshengyuan Residential quarter,No.396
Renmin east Road,Panlong District
Kunming
Yunnan
650000
21948
Keqing
Tang
530102194806162421
Room #102,Unit#2,Building#20,No.66
Huachang Road,Xishan District
Kunming
Yunnan
650000
1768
Lizhen
Tang
53010319430927252X
Room #301,Unit#1,Building#1,No.25
Yongchang Road,Xishan District
Kunming
Yunnan
650000
1954
Qiongxiang
Tang
530102194105253021
No.109,Unit#1,Building#4,No.20
Kunjian Road,Wuhua District
Kunming
Yunnan
650000
4713
Rongguang
Tang
532526240314001
Governmental dormitory
Mi'le county
Kaiyuan
Yunnan
661000
1806
Shuxian
Tang
532501421001062
No.401,Building# 32,Yunxi Jian'an company,
Jinhu west Road,Gejiu city
Gejiu
Yunnan
661400
2026
Shuangxian
Tang
532401700527124
She11,Xiuxi sub-District,
Yanhe Town
Yuxi
Yunnan
653100
18806
Xiulan
Tang
53240119500228282X
Team 12,Wayao Residents' committee
Fenghuang Road sub-District,Hongta District
Yuxi
Yunnan
653100
9049
Xuehui
Tang
532401391014033
Yuxi Head Office of  Carborne EcoNo.my and Trade Company
Hongta District
Yuxi
Yunnan
653100

 
 
103

--------------------------------------------------------------------------------


 
 
2076
Ying
Tang
530111780412202
Kunming tyre factory
Jindian
Kunming
Yunnan
650000
1865
Yufu
Tang
530111194309071429
Land Army College
Wuhua District
Kunming
Yunnan
650000
4172
Yuli
Tang
532502690806038
Staff quarter,
Concrete factory
Kaiyuan
Yunnan
661000
15716
Yuhua
Tang
532201561222036
No.1-6-11,Building#98,the 14th water and electricity bureau
Nanning No.rth Road,Qilin District
Qujing
Yunnan
655000
7967
Zhongling
Tang
530102371120184
Building#1,No.3,Wuyi Road
Wuhua District
Kunming
Yunnan
650000
8238
Zhaoxu
Tao
530111360825111
Mapping Group,Provincial local minery bureau,da shi ba
Guandu District
Kunming
Yunnan
650000
2076
Jiarong
Tao
530112193703093230
No.59,Building# 9,guo jia shan
Fenghuang Road ,sub-District,Hongta District
Yuxi
Yunnan
653100
12458
Jiayun
Tao
532426194805191713
No.43,Building#7,guo jia shan
Fenghuang Road, sub-District,Hongta District
Yuxi
Yunnan
653100
5864
Jiazheng
Tao
532401194010200332
Room # 402,Building#18
Zhuge Residential quarter,Hongta District
Yuxi
Yunnan
653100
11893
Jinju
Tao
532501630327002
No.2-401,Building#95,
Yunxi xin guan mining factory,jiefang Road
Gejiu
Yunnan
661400
962
Rukun
Tao
533001381230214
Dongfeng east Road
No.19 Beimen Street,Panlong District
Kunming
Yunnan
650000
961
Ran
Li
530112470824034
Dongfeng east Road
Beimen Street,Panlong District
Kunming
Yunnan
650000
1854
Shiqi
Tao
530103194507213336
No.101,Unit#2,Building#2,Affilicated4
Dadong Residential area,renmin east Road,Panlong District
Kunming
Yunnan
650000
4983
Xinguo
Tao
530103193605251219
No.102,Unit#2,Building#3,No.11
Xunjin Residential area,Xunjin Street,Xishan District
Kunming
Yunnan
650000
941
Yulan
Tao
532401195108272224
No.5,Building#34,Pai shan ying
Paishan Residents' committee,Hongta District
Yuxi
Yunnan
653100
2076
Yushu
Tao
532501400124032
Affilicated209,No.139
Wuyi Road
Gejiu
Yunnan
661400
5993
Jiaxi
Teng
530103193003161216
No.8,Unit#1,Building#4
Dongzhuang Residential quarter,Panlong District
Kunming
Yunnan
650000
12126
Qiongfen
Teng
532401431002184
She 9
Hulu office
Yuxi
Yunnan
653100
1944
Aihui
Tian
532524500702182
No.1 Middle School of Yongshan
Jianshui county,Dongba District
Kaiyuan
Yunnan
661000

 
 
104

--------------------------------------------------------------------------------


 
 
3030
Fengling
Tian
530102510203242
No.16
Qiwen Street,Panlong District
Kunming
Yunnan
650000
941
Guangming
Tian
530111194405137192
No.85,Shuangfeng Village
Guanshang sub-District,Guandu District
Kunming
Yunnan
650000
28281
Guifen
Tian
530102431230072
No.402,Unit#2,Building#1,No.50
Dongfeng West Road,Wuhua District
Kunming
Yunnan
650000
4153
Hexian
Tian
532502194703080048
No.401,Unit#1,Building#308,
,No.rth station Residential area,Huancheng No.rth Road,Panlong District
Kunming
Yunnan
650000
1820
Jianzhong
Tian
530102194310050311
Room #601,Unit#3,Building#1,No.282
Jiaochang east Road,Wuhua District
Kunming
Yunnan
650000
19746
Jieming
Tian
530102193608151129
No.301,Unit#2,Building#9,No.702
Xichang Road,Wuhua District
Kunming
Yunnan
650000
4019
Jing
Tian
532401196605170063
Room #401,Unit#2,Building#3,No.3
Yaotou Village,Hongta District
Yuxi
Yunnan
653100
25984
Lihong
Tian
530112196810210029
No.17 Kunjian Road
 Wuhua District
Kunming
Yunnan
650000
2076
Liqiong
Tian
532401198008051225
No.85 Mopanshan Yanhe Town
 Hongta District
Yuxi
Yunnan
653100
5027
Shaoming
Tian
532401196809301213
No.114 Mopanshan Yanhe Town
 Hongta District
Yuxi
Yunnan
653100
2796
Shaowu
Tian
530127193204164510
Room #201,Unit#1,Building#1
No.61 Yangxianpo No.rth Road,Wuhua District
Kunming
Yunnan
650000
14828
Suying
Tian
530102195404020329
Room #401,Unit#1,Building#70
No.31Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
24893
Suying
Tian
530102194412190315
Room #401,Unit#1,Building#70
No.31 Jiaochang East Road,Wuhua District
Kunming
Yunnan
650000
3564
Xinmin
Tian
530102520611273
No.120 Xiba
 Wuhua District
Kunming
Yunnan
650000
2790
Xingfen
Tian
530103193705020629
No.202,Unit#3,Building#676,
Mao shi yuan,Jinshi Residential quarter,jinju Road,Panlong District
Kunming
Yunnan
650000
1816
Xiufen
Tian
53010219550305118X
Room #602,Unit#2,Building# B,No.524
Xuefu Road,Wuhua District
Kunming
Yunnan
650000
4086
Yinhua
Tian
53010219420811256X
No.502,Unit#2,Building#5,No.188
Renmin east Road,Panlong District
Kunming
Yunnan
650000
919
Yingju
Tian
530111401219084
Hexapod Resource Bureau,China Forest and Science Academy
Guandu District
Kunming
Yunnan
650000

 
 
105

--------------------------------------------------------------------------------


 
3758
Yuxian
Tian
532322410803002
Dormitory directly after prefectural food supplies bureau
Tuodian Town,Shuangbai County
Kunming
Yunnan
650000
5389
Yunping
Tian
53010219611115271X
Room #108,Building#1
No.102 Hongta Road,Hongta District
Yuxi
Yunnan
653100
5412
Zhiming
Tian
530102361213241
No.5,affilicated floor 2
No.29 Qixiang Road,Wuhua District
Kunming
Yunnan
650000
8780
Zhongyun
Tian
530102380604031
No.505,Unit#3,Building#64
 No.31Jiaochang east Road,Wuhua District
Kunming
Yunnan
650000
11296
Mengwei
Tong
533102198912230011
Dorm of people hospital in jiegang Road,
Mengmao County
Ruili
Yunnan
678600
2094
Bingying
Tong
530103410622064
Affilicated 19
No.51South station Residential area,Panlong District
Kunming
Yunnan
650000
941
Dechang
Tong
532501470808031
Tin and mine departmental collective dormitory
Hongta District
Gejiu
Yunnan
661400
4522
Hongsheng
Tong
532331541005003
Dormitory of water and electricity section,Lufeng railway station
 Jinshan Town,Lufeng county
Kunming
Yunnan
650000
1682
Jiming
Tong
530103390113212
No.24,Building#11
No.143 Dongfeng east Road,Panlong District
Kunming
Yunnan
650000
4038
Lianyou
Tong
530103360725121
No.202,Unit#4
No.14 Xunjin Residential area,Panlong District
Kunming
Yunnan
650000
6792
Taicui
Tong
530200371214004
Affilicated 23,No.45 Tuanjie Road
 Xinxin  ,Dongchuan District
Kunming
Yunnan
650000
1795
Fengxian
Wan
530112390109032
No.206,Building#11
Qigongli,Xishan District
Kunming
Yunnan
650000
1882
Guangnian
Wan
532233194604133325
No.5,Building#11,Minery middle school,section3,Yuying
Zhehai Town,Huize County
Qujing
Yunnan
655000
2613
Qiongxian
Wan
530102194204200726
No.4,floor3,Building#1
No.23 Fengzhu Street,Wuhua District
Kunming
Yunnan
650000
1814
Qiongxian
Wan
532401193701061824
No.6,Building# 5
Xinhua Residential area,Yudai Road sub-committee,Hongta District
Yuxi
Yunnan
653100
8982
Qiuju
Wan
530123194510133922
No.502,Unit#2,Building#32
Huguang Residential quarter,jianshe south Road,Lianran Town
Anning
Yunnan
650000
22644
Congming
Wang
510522650321870
Building#4
 No.24 Xiba Road,Wuhua District
Kunming
Yunnan
650000
1798
Ming
Wang
532425194702050014
Staff quarter,Calcium carbide factory
West station No.rth Road,Hongta District
Yuxi
Yunnan
653100
35434
Mingguang
Wang
530123194510062239
Yunnan Advanced Transportation Mechanic School
Anning
Kunming
Yunnan
650000

 
 
106

--------------------------------------------------------------------------------


 
15194
 Xiangwen
 Zhang
530123195001802227
Yunnan Advanced Transportation Mechanic School
Anning
Kunming
Yunnan
650000
5104
Chongguang
Wang
530112430909031
Electrical build and repair factory               
Majie,Xishan District
Kunming
Yunnan
650000
6229
Aichun
Wang
530112194106100329
Room #302,Unit#6,Building#25
No.615 Chunyu Road,Xishan District
Kunming
Yunnan
650000
1796
Baogong
Wang
532524192707161813
Yunnan Jianshui Manganese Minery Ltd.
Jianshui County,HongheEthnic Hani and Yi Autonomous Prefecture
Yuxi
Yunnan
653100
10608
Baoyun
Wang
530102195301120714
Room #401,Unit#1,Building#3
No.96 Huashan east Road,Wuhua District
Kunming
Yunnan
650000
2076
Benli
Wang
532401194203290637
No.51,Wangqi Residents' committee
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
2077
Caide
Wang
532525350813003
No.75 Xizheng Street
 Yilong Town,Shiping County
Kunming
Yunnan
650000
44748
Caihe
Wang
530103420702096
Kunming General Colliery and Mechanism Factory
Xiaoba,Guandu District
Kunming
Yunnan
650000
6941
Canbi
Wang
530121641026034
Longcheng Township government
Chenggong County
Kunming
Yunnan
650000
4153
Changzhi
Wang
530103194503221523
Room #302,Unit#2,Building#1
No.2 Huanghe lane,Huashan east Road,Wuhua District
Kunming
Yunnan
650000
1661
Changqing
Wang
532401193106111225
No.168,xiangjia zhuang,Xiuxi Residents' committee
Yanhe Town ,Hongta District
Yuxi
Yunnan
653100
1810
Changrong
Wang
532401330515121
Yujing Village
Xiuxi Township,Yanhe District
Yuxi
Yunnan
653100
18816
Chonglin
Wang
532524195002251812
No.34,Damaichang Village
Lin'an Town,Jianshui County,Honghe Hani and Yi Autonomous Prefecture
Kaiyuan
Yunnan
661000
2076
Chongming
Wang
532426194507141734
Room #602,Unit#1,Building#2
No.11 Guishan Road,Hongta District
Yuxi
Yunnan
653100
6229
Chuande
Wang
530123194412180012
No.58 Baoshan Street
Xiuxi Residents' committee,Yanhe Town,Hongta District
Yuxi
Yunnan
653100
4553
Chunyu
Wang
530103630406062
Affilicated16,No.12 Tianyuanli
 Panlong District
Kunming
Yunnan
650000
3736
Cuiying
Wang
532502196512160925
Staff quarter,Xiao long tan outdoor colliery,Xiao long tan minery bureau
 HongheHani and Yi Autonomous Prefecture
Kaiyuan
Yunnan
661000
5669
Cuizhi
Wang
530111194304192045
 Gangtou Village
 Hongyun office
Yuxi
Yunnan
653100

 
 
107

--------------------------------------------------------------------------------


 
4610
Cunde
Wang
530111471210007
Provincial petroleum exploration Group inside the well
Heilongtan,Guandu District
Kunming
Yunnan
650000
4153
Danian
Wang
510403193803150315
Room #402,Unit#3,Building# 2
Xijiangli ,jiang'an Residential quarter,Wuhua District
Kunming
Yunnan
650000
2076
Decheng
Wang
630104351223965
No.201,east Unit#
No.4 Xinjianxi Street,Minery District
Xining
Qinghai
810000
24213
Defu
Wang
530111194908212019
No.65Shabaying Village
 Hongyun office,Wuhua District
Kunming
Yunnan
650000
3470
Dexian
Wang
530103410408212
Affilicated4 Xinwen Street
 Panlong District
Kunming
Yunnan
650000
941
Dezhong
Wang
53223319350401333X
No.8,Building#3,section3,Xiaojie communit#E
Zhehai Town,Huize County
Qujing
Yunnan
655000
2076
Dong
Wang
532501196707250334
No.503,Unit#1,Building#2
 No.138 Jinhu east Road, Honghe Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
3883
Dunfang
Wang
530103370917251
No.17,Unit#2,Building#7
 No.19Panlong Dis,Renmin east Road trict
Kunming
Yunnan
650000
2076
Fakun
Wang
532426196212281771
Business and emigrant federation,Democratic party
Yuxing Road ,Hongta District
Yuxi
Yunnan
653100
1961
Fengqiong
Wang
530102194207300327
Room #802,Unit#1,Building#81
 No.31Jiaochang east Road,Wuhua District
Kunming
Yunnan
650000
29068
Fengquan
Wang
530125195303270811
No.11,Building#1,jiangdong hua cheng Residential quarter
Longquan Town,Guandu District
Kunming
Yunnan
650000
1882
Fengying
Wang
530103194912103325
No.701,Unit#2,Building#2,Dorm of city education bureau,
No.81Yong'an Road,Guandu District
Kunming
Yunnan
650000
928
Fengyu
Wang
532528371206002
No.133,Yongzhen lane,
Lin'an Town,Jianshui County
Kaiyuan
Yunnan
661000
11194
Funian
Wang
530102194505150718
No.145,Zaoshu lane
Wenlin Street,Wuhua District
Kunming
Yunnan
650000
7298
Fuqing
Wang
530111194004250020
No.3-1,Unit#1,Building#5,South floor
Taoyuan Residential area,Taoyuan Street,Panlong District
Kunming
Yunnan
650000
5027
Fuxiang
Wang
532401192411100616
No.2,Building#20,Xiao gao qiao
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
1796
Fuyuan
Wang
532401380830121
She 3,Dongshan office,
Yanhe Town
Yuxi
Yunnan
653100
4153
Fuchang
Wang
530103192505260615
No.401,Unit#3,Building#10,Jinyuan garden
Guandu District
Kunming
Yunnan
650000
10859
Fugui
Wang
530112193303013238
No.102,Unit#1,Building#57,East section of Shuguang Residential quater
Guandu District
Kunming
Yunnan
650000

 
 
108

--------------------------------------------------------------------------------


 
29902
Ganquan
Wang
530103391023297
No.19,floor5,Unit#7,No.158 Dongfeng east Road
Panlong District
Kunming
Yunnan
650000
1863
Guangyu
Wang
530123410815351
No.1Guanxiang Street
 Liancheng District
Anning
Yunnan
650000
8013
Guanggang
Wang
532131590605001
No.3,Floor4,Daxiu storied Building# ,
Xinhua Road,Yunfu Town,Shuifu County
Kunming
Yunnan
650000
2076
Guifen
Wang
532401195003010922
No.2,Building#1
Xiaodong Village,Chunhe Town,Hongta District
Yuxi
Yunnan
653100
4153
Guifen
Wang
532401194308072222
No.4,Building#29,Shang mou xi chong,Liangwangba Residents' committee
Gaocang Town,Hongta District
Yuxi
Yunnan
653100
5027
Guihua
Wang
530402198102200623
Team11,Meiyuan Residents' committee,
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
4033
Guixian
Wang
53010319490624122X
Room #302,Unit#2,Building#18,No.106,
Yunxing Road,Xishan District
Kunming
Yunnan
650000
13608
Guixian
Wang
53018119441010268X
No.701,Unit#1,Building#13,Baoxing garden,
Wenquan Road,Lianran Town
Anning
Yunnan
650000
10381
Guixian
Wang
532401194608130623
No.69,Wangqi Residents' committee
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
2076
Guohui
Wang
532532196903300727
Staff quarter,the 2rd printery
Yuxing Road,Hongta District
Yuxi
Yunnan
653100
4495
Guoliang
Wang
530112390419131
Yinjia Village,Lianjia Township
Hailian office,Xishan District
Kunming
Yunnan
650000
9966
Guolong
Wang
530111193610240039
No.8,Unit#1,Building#68
No.42 Ciba No.rth Road,Panlong District
Kunming
Yunnan
650000
22582
Guotai
Wang
532426330820001
Dormitory of Yimen county commUnit#E
Yimen County
Yuxi
Yunnan
653100
4491
Guoyou
Wang
532501530513123
No.11,Building#31,new factory residence,yunxi gushan minery factory
Gejiu city,Yunnan province
Gejiu
Yunnan
661400
13485
Guozhi
Wang
532401370213031
Local environmental infection station
Hongta District
Yuxi
Yunnan
653100
2076
Haiqing
Wang
53240119400620033X
Room #304,Unit#2,Building#29,
No.5 Huanshan Road,Hongta District
Yuxi
Yunnan
653100
4068
Hanyu
Wang
530103340616254
Affilicated59 Chuanjin Road
 Panlong District
Kunming
Yunnan
650000

 
109

--------------------------------------------------------------------------------


 
 
2077
Haoming
Wang
530102200006132732
No.201,Unit#2,Building#2,Provincial design bureau,Xihua No.rth section
Xiyuan Road,Xishan District
Kunming
Yunnan
650000
1882
Huaxiu
Wang
532422661008192
She 7,Liushimu Village,Jiuxi
Jiangchuan Town
Yuxi
Yunnan
653100
11361
Huaifu
Wang
412828430817361
Dormitory of veterinary station,Sunzhao Township
Xincai Town
Yuxi
Yunnan
653100
1796
Yida
Cui
530113192912290013
No.10 Xincun Road
 Dongchuan District
Kunming
Yunnan
650000
898
Huanrong
Wang
53011319380906002X
No.11Xincun Road,
Dongchuan District
Kunming
Yunnan
650000
11296
Huining
Wang
532331197508012837
No.6-1-401,Jintun Residential quarter,
 Kunming steel cooperation
Anning
Yunnan
650000
5106
Huifen
Wang
532401194909301828
No.3,Building#43,
Gaolongtan,Fenghuang Road ,sub-DistrictHongta District
Yuxi
Yunnan
653100
22771
Huiji
Wang
530102193811120088
Room #201,Unit#1,No.66 Huashan south Road
 Wuhua District
Kunming
Yunnan
650000
1682
Huiping
Wang
530103194903091529
No.5,floor2,Building#2
Kunfang Residential area,Renmin east Road,Panlong District
Kunming
Yunnan
650000
941
Huixian
Wang
532401193612130023
Room #503,Unit#2,Building#2,No.60 Fenghuang Road
 Hongta District
Yuxi
Yunnan
653100
10914
Huiying
Wang
530123196108273926
26-4-48,Luobai Residential quarter,
Chaoyang Road,Lianran Town,
Anning
Yunnan
650300
3576
Huiying
Wang
532401194908131820
No.9,Building#2,
Shatou Village,Yuxing Road Sub-District,Hongta District
Yuxi
Yunnan
653100
3157
Jigui
Wang
530123441201001
Steel minery living area,
Shangchang,Kunming steel cooperation
Anning
Yunnan
650000
88749
Jilian
Wang
530103370517152
Affilicated201,No.197Zhengyi Road
 Panlong District
Kunming
Yunnan
650000
8900
Jiqiong
Wang
532527195002120029
Beixin Village
Zhongshu Town,Luxi county
Gejiu
Yunnan
661400
9376
Jiying
Wang
53011219520505094X
No.505,floor5,No.44
Tongren Street,Panlong District
Kunming
Yunnan
650000
6116
Jizhen
Wang
530102500717246
No.6 Qixiang Road,
Wuhua District
Kunming
Yunnan
650000
2076
Jiapei
Wang
532501480928064
Dorm of the second middle school
Jinhu east Road
Gejiu
Yunnan
661400
1800
Jiajun
Wang
530123194605113932
No.19,Unit#2,Building#15, Zhaoyang hou shan Residential quarter
Zhaoyang Road,Lianran Town,
Anning
Yunnan
650000

 
 
110

--------------------------------------------------------------------------------


 
29863
Jialin
Wang
530111193812061717
No.105Shagougeng Village
 Lianhua officeWuhua District
Kunming
Yunnan
650000
4153
Jiayun
Wang
532401195207061238
No.34 Baoshan Street
 Xiuxi Residents' committee,Yanhe ,Hongta District
Yuxi
Yunnan
653100
2076
Jiaxiang
Wang
530102193806022416
Room #203,Unit#2,Building#27,No.2Town
Lingang xincun Residential quater,Wuhua District
Kunming
Yunnan
650000
2265
Jian
Wang
530111450620082
Southwestern Forest College
Bailong temple,Guandu District
Kunming
Yunnan
650000
23411
Jie
Wang
530102371127372
Building# 18,No.13. Jiaochang east Road,
Wuhua District
Kunming
Yunnan
650000
6149
Jinfeng
Wang
530103195201290325
Room #401,Unit#4,Building#3,No.36,
Sanheying,Wuhua District
Kunming
Yunnan
650000
2343
Jinhua
Wang
532101196508040914
No.113.No.rth Shunchneg Street
 Beicheng,Zhaoyang District
Zhaotong
Yunnan
657000
9180
Jinxiu
Wang
532401431210064
Huangluotun
Meiyuan Village,Beicheng District
Yuxi
Yunnan
653100
941
Jinyu
Wang
532525391221172
Lijiazhai Village,Luzigou office,Baxin Town
Shiping County
Kaiyuan
Yunnan
661000
3737
Jinye
Wang
532925193708100310
No.48,wangjiazhuang Village,hongyan Town,mile county
Dali Ethnic Bai Autonomous Prefecture
Dali
Yunnan
671000
11300
Juxian
Wang
530103194505032945
No.6 Unit#3 Building#10,No.120 Dongfeng East Road
Panlong District
Kunming
Yunnan
650000
5027
Junli
Wang
532501521027122
No.2 Unit#3 Building#13
 The 3rd Smeltery
Gejiu
Yunnan
661400
8225
Kaishou
Wang
530103195306260317
No.602 Unit#3 No.9,Central Section of Shuguang Residential Quarter
Guandu District
Kunming
Yunnan
650000
5646
Kaixiang
Wang
532401350815033
Staff Quarter
General Station of Hongtashan
Yuxi
Yunnan
653100
2076
Kaixue
Wang
530112193805170516
No.30,Building#2,Wenhua Village
Haikou,Xishan District
Kunming
Yunnan
650000
5354
Lanfen
Wang
530103193001021543
No.205 Unit#3 Building#3 No.17 Xiangyan Street
Wuhua District
Kunming
Yunnan
650000
10381
Lanxian
Wang
532401196402011222
No.130,Hongshuitang,Nanchang Residents' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
8927
Lanxian
Wang
53240119501007182X
Affilicated,No.2,Building#36, Gaolongtan,Fenghuang Road sub-District
Hongta Bistrict
Yuxi
Yunnan
653100
2823
Lanzhi
Wang
530111410619002
The 2ed Machine Tool Factory of Yunnan, shangma Village
Guandu District
Kunming
Yunnan
650000

 
 
111

--------------------------------------------------------------------------------


 
 
3971
Leqiong
Wang
530111195110081122
Room #101,Unit#2,Building#21,General Yunnan spaceflight industry company,dashiba
Guandu District
Kunming
Yunnan
650000
1866
Li
Wang
532524620721122
The 2ed Renmin Hospital,Yongzhen lane,lin'an Town
Jianshui County
Kaiyuan
Yunnan
661000
30371
Lifang
Wang
530111195111100065
No.22 Unit#2 Building#3,No.36, Denghua Street
Wuhua District
Kunming
Yunnan
650000
2807
Liyu
Wang
530103340317122
No.10 Building#2 No.2 Yanling lane, Ginbi Road
Panlong District
Kunming
Yunnan
650000
2076
Limeng
Wang
532429193109130014
No.161 Bongshan Yanhe Town
Hongta District
Yuxi
Yunnan
653100
12482
Lihua
Wang
53240119620627122X
No.61 Lianghai Village,Dongshan Residents' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2272
Lihua
Wang
530112330308322
No.41,Guanyin Temple
Xishan District
Kunming
Yunnan
650000
3669
Lijun
Wang
532501500519002
No.702 No.rth Unit# Building#1
 Renfang Dorm Yongsheng Street
Gejiu
Yunnan
661400
4153
Liqiong
Wang
532401701119128
She 3 Xiuxi Office
Yanhe Town
Yuxi
Yunnan
653100
6140
Lirong
Wang
530102341227032
No.245 Unit#2 Building#52 No.31 Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
1661
Lianzhen
Wang
532622193401300021
No.31,Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
13767
Liang
Wang
530102193306280312
Room #301 Unit#1 Building#11 No.225 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
4153
Lie
Wang
532501195604221229
No.7 Unit#1 Building#1 section 3
Yuxi datun minery factory
Gejiu
Yunnan
661400
2377
Luxiu
Wang
430426195306155864
No.201 Building#3 Fushen Residential Quarter,Hongqiao Town
Qidong County
Changsha
Hunan
410000
5633
Mei
Wang
530123621219392
No.52 Building#42 Langqianshan Kunming Steel Cooperation
Anning Ciy
Kunming
Yunnan
650000
10055
Ming
Wang
532401197004261837
No.120 Building#16 Shangzhengjing,Fenghuang Road Sub-District
Hongta Bistrict
Yuxi
Yunnan
653100
11688
Minggui
Wang
530103193811020614
No.9,Builkding11,Heping Residential Area
Guandu District
Kunming
Yunnan
650000

 
 
112

--------------------------------------------------------------------------------


 
2076
Muxiu
Wang
53012319480720332X
No.501 Unit#2 Building#16 No.306 Bailongsi Village,Bailong Road
Panlong District
Kunming
Yunnan
650000
1882
Peilu
Wang
530103194306062535
No.601 Unit#1 No.135 Shulin Street
Xishan District
Kunming
Yunnan
650000
5331
Peizhen
Wang
532401391227001
Dorm of Civic Greengrocery Company,
Dongfeng Road
Yuxi
Yunnan
653100
5229
Qishen
Wang
530111192505180818
No.1008 Guangming Road Gulian Residents' Committee,Cangjie Township
Panlong District Dayao county
Kunming
Yunnan
650000
5229
Zhangxiu　
 Luan
532326193103081026
No.1008 Guangming Road Gulian Residents' Committee,Cangjie Township
Panlong District Dayao County,Yunnan  Province
Kunming
Yunnan
650000
118034
Qizhi
Wang
53010319361026062x
No.12 Heping New Residential Quarter
Huannan Road,
Kunning
Yunnan
650000
4748
Qiongfang
Wang
530102470818244
No.61 Gongren Residential Area
Wuhua District
Kunming
Yunnan
650000
4705
Qiongying
Wang
530103192807171247
No.10 Floor5 Unit#4 Building#4 No.86 Renmin East Road
Panlong District
Kunming
Yunnan
650000
1796
Qiongying
Wang
530102194404252424
No.103 Unit#2 Building#1 Donghua Tian Yuan Li
Panlong District
Kunming
Yunnan
650000
15015
Qiongzhen
Wang
530111195310242066
No.506 Unit#3 Building#5 No.852 Chuanjin Road
Panlong District
Kunming
Yunnan
650000
29102
Quanzhong
Wang
532722196005180039
No.158 Jiaoyi Road
Wuhua District
Kunming
Yunnan
650000
8620
Ruixia
Wang
530102193906220321
Room #301 Building#13
Luofeng Street
Kunming
Yunnan
650000
3322
Saijin
Wang
532524195111291848
No.118 Yangliuba Village Lin'an Town,Gianshui County
HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
941
Shanlin
Wang
530112470720321
No.25 Building#48 dapuji
Xishan District
Kunming
Yunnan
650000
4570
Shaobao
Wang
532326670507081
Lijia Village,Tadi,Longjie Township
Dayao County
Chuxiong
Yunnan
675000
71772
Shaohui
Wang
532101196303273220
She 29,ZHongheVillage,
Leju TTownship
Zhaotong
Yunnan
657000
4153
Shaoqi
Wang
532401570325121
Zhongsuo Village,Xiuxi Township
Yanhe District
Yuxi
Yunnan
653100
4058
Shaoxuan
Wang
530112350505161
No.4 xinwen South Road,
Wuhua District
Kunming
Yunnan
650000

 
 
113

--------------------------------------------------------------------------------


 
16285
zhongren
Wang
53011119340224043X
Gangtou Village,Hongyun Office
Wuhua District
Kunming
Yunnan
650000
2076
Shenglan
Wang
530102195207033323
No.101 Unit#1 Building#19 Liujiaying New Developed Area,Ankang Road
Xishan District
Kunming
Yunnan
650000
10116
Shiping
Wang
530102195009202747
No.42,Xiba New Developed Area
Xishan District
Kunming
Yunnan
650000
6503
Shixiang
Wang
532401196209112013
No.8 Building#8 Wangjiazhuang,Shantou Residents' Committee,Liqi Town
Hongta District
Yuxi
Yunnan
653100
9449
Shouting
Wang
532502330101091
Unit#2 Building#2 Team1
Xiaolongtan Minery
Kaiyuan
Yunnan
661000
1780
Shusheng
Wang
533527193509091652
Team7,Branch 5 of Mengding Farm
Gengma Ethnic Dai and Wa Autonomous County
Kunming
Yunnan
650000
4105
Shuyun
Wang
530102360409032
No.11 Jiaochang east Road
Wuhua District
Kunming
Yunnan
650000
6203
Shuhua
Wang
530102195012100020
No.242 Qingnian Road
Wuhua District
Kunming
Yunnan
650000
1990
Shuying
Wang
532401421214034
Staff Quarter
Hongtashan General Station
Yuxi
Yunnan
653100
2039
Sidai
Wang
530103341125211
No.101 Renmin East Road
Panlong District
Kunming
Yunnan
650000
1661
Songping
Wang
532226481220211
Staff Quarter,Fu Le Lead And Zink Minery Factory
Luoping County
Qujing
Yunnan
655000
4048
Sufen
Wang
530112401111034
No.10 Unit#3 Building#9 Qigongli
Xishan District
Kunming
Yunnan
650000
7849
Tianshun
Wang
532401194302031534
Room #601 Unit#1 Building#3 No.64 Shanhu Road
Hongta District
Yuxi
Yunnan
653100
38088
Wan
Wang
530111420109044
Car Reparation Factory,Provincial Science And Engineer Departent, Heitu'ao
Guandu District
Kunming
Yunnan
650000
6026
Wengao
Wang
532522520612001
Dorm of Axletree Factory,Honghe
Mengzi County
Kaiyuan
Yunnan
661000
25879
Wenyan
Wang
530103451210128
No.42 Xunjin Street
Panlong District
Kunming
Yunnan
650000
4630
Wenying
Wang
530112390425052
No.23 Floor2 Unit#3 Building#19 Kuandiba Haikou
Xishan District
Kunming
Yunnan
650000
1935
Wenyou
Wang
532401195308150010
Staff Quarter,Civic Telecommunication Office,Huanghe Road
Hongta District
Yuxi
Yunnan
653100

 
 
114

--------------------------------------------------------------------------------


 
5629
Xiping
Wang
53011119630418532X
No.122 Unit#1 Building#1 No.578 Longquan Road
Panlong District
Kunming
Yunnan
650000
6060
Xiangyuan
Wang
53011119490905004X
No.602 Unit#2 Building#9 No.672 Longquan Road
Panlong District
Kunming
Yunnan
650000
9184
Xiao
Wang
530102400229272
No.3-2-401 Dorm Of Mapping Office Huancheng West Road
Wuhua District
Kunming
Yunnan
650000
23809
Xinggui
Wang
530123193912223010
No.20 floor5 Unit#2 Building#2 No.342 Wujing Road
Guandu District
Kunming
Yunnan
650000
5814
Xingming
Wang
532501193501200311
No.503 Unit#1 Building#2 No.138,Ginhu East Road
Gejiu city,HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1987
Xiujuan
Wang
530102320129032
No.14 No.rth Road Of  Green Lake
Wuhua District
Kunming
Yunnan
650000
2076
Xiulan
Wang
532401196904121245
No.9,Baoshan Street,I Residets' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4511
Xiuli
Wang
530111197804065521
People's Government Ginma Town
Guandu District
Kunming
Yunnan
650000
6637
Xiuxian
Wang
532401420305122
Xiuxi Village,Xiuxi Township,
Yanhe District
Yuxi
Yunnan
653100
6188
Xiuying
Wang
530102441028214
No.55 Congren Street
Wuhua District
Kunming
Yunnan
650000
1661
Xiuying
Wang
532401194202161227
No.143 Hele Xiuxi Residents' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1760
Xiuying
Wang
530103194403022949
Affilicated,No.161,Renmin East Road
Panlong District
Kunming
Yunnan
650000
1476
Xuying
Wang
413025401020124
No.8,Gingmao Street,Suntiepu Town
Guangshan County
Zhengzhou
He'nan
450000
44374
Xuekun
Wang
530102350815031
No.1,Wenchang Lane,121Street
Wuhua District
Kunming
Yunnan
650000
3577
Yanbin
Wang
530112193105130310
No.401 Unit#4 Building#3 Shunningli Xinfa Residential Quarter,Xiuyuan Road
Xishan District
Kunming
Yunnan
650000
7525
Yanquan
Wang
530111192502026073
No.308 Unit#4 Building#11 Dorm of Minery Machinery Chuanjin Road
Panlong District
Kunming
Yunnan
650000
19028
Yanhua
Wang
530123560306392
No.20 Building#13 Qianjin Shan Gou Kunming Steel Cooperation
Anning County
Kunming
Yunnan
650000

 
 
115

--------------------------------------------------------------------------------


 
4533
Yan
Wang
530103196903122128
No.125-2 Zhuji Street
Panlong District
Kunming
Yunnan
650000
2076
Yanhua
Wang
530102350213072
No.53 Wenhua Lane,Wnlin Street
Wuhua District
Kunming
Yunnan
650000
1818
Yipian
Wang
532322270329001
Dorm of StoreRoom # Under  Prefectural Food Bureau
Tuodian Town,Shuangbai County
Kunming
Yunnan
650000
50182
Yibo
Wang
530121450320001
Branch 1 Giujian,China General Colored Company
Chenggong County
Kunming
Yunnan
650000
21448
Yi
Wang
530112550625323
No.11 Building#19 Wangjiaqiao
Xishan District
Kunming
Yunnan
650000
23485
Yingfu
Wang
530111196312262612
Erzhuang Village,Qianwei Town
Guandu District
Kunming
Yunnan
650000
1754
Yongguo
Wang
532502460220001
Building# 16,The 1st Fuli District
Forest Mmachinery Factory
Kaiyuan
Yunnan
661000
13620
Yonglong
Wang
530123195411153973
Collecting Dorm,Huayun Company,Kunming Steel Cooperation
Lianran Town,Anning
Kunming
Yunnan
650000
35469
Youming
Wang
530200410101006
No.4,luchangba,
ziliujing District
Zigong
Sichuan
643000
7727
Yougui
Wang
530111194711052613
No.36 Shenjiagou Village,Yongchang Sub-District
Xishan District
Kunming
Yunnan
650000
15311
Yousheng
Wang
530111301030041
Yunnan general tile factory,shilipu
Guandu District
Kunming
Yunnan
650000
17135
Yubin
Wang
530103390109061
Affilicated10,No.466 South Station Residential Area
Panlong District
Kunming
Yunnan
650000
13858
Yufen
Wang
530102581129184
No.253,wuyi Road
Wuhua District
Kunming
Yunnan
650000
4042
Yuhua
Wang
530111480404268
Shadi Village,Guanqing Township
Guandu District
Kunming
Yunnan
650000
2076
Yuling
Wang
530102194809080026
No.25 Unit#3 Building#14 No.172 Dongjiawan Road
Guandu District
Kunming
Yunnan
650000
1796
Yuqin
Wang
530102193511300343
Room #302 Unit#1 Building#75 No.31 Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
12119
Yuyun
Wang
530123193510253321
No.401,Unit#1,Building#15,No.306,bailongsi Village,bailong Road
Panlong District
Kunming
Yunnan
650000
7457
Yuzhen
Wang
530123195306243029
Branch Of Provincial Petroleum Company,Changpo,Taiping Town
Anning County
Kunming
Yunnan
650000

 
 
116

--------------------------------------------------------------------------------


 
1661
Yuzhen
Wang
530103330505002
No.502 Building#3 No.225 Erjiawan
Panlong District
Kunming
Yunnan
650000
8070
Yuanqing
Wang
530102193302170722
Room #302 Unit#1 Building#6 No.52 Wenhua Lane,Wenlin Street
Wuhua District
Kunming
Yunnan
650000
16610
Yue
Wang
530102198608013722
No.102,Unit#1,Building#8,xiaochang Residential quarter,wanhua Road
Panlong District
Kunming
Yunnan
650000
6175
Yunhu
Wang
530102351025033
No.3 Jiaochang No.rth Road
Wuhua District
Kunming
Yunnan
650000
3736
Yunhua
Wang
53250219650925092X
Staff Quarter
Xiaolongtan Minery Bureau
Kaiyuan
Yunnan
661000
5977
Yunshu
Wang
532101351029061
Household Residence,Dashiqiao,Farming Factory
Zhaotong Cty
Zhaotong
Yunnan
657000
2305
Yunxian
Wang
530103570630066
No.23 Toudao Lane,Huguo Road
Panlong District
Kunming
Yunnan
650000
2269
Yunzhu
Wang
532426470415172
No.12 Building#3 Bungalow of Muben Minery Factory,Yimen Coper
Yimen County
Yuxi
Yunnan
653100
907
Zhaoxian
Wang
530112195111130535
No.701 Unit#6 Building#5 Shunningli Xinfa Residential Quarter,Xiuyuan Road
Xishan District
Kunming
Yunnan
650000
2076
Zhengling
Wang
530102194404100332
Room #303 Unit#2 Building#65 No.31 JJiaochang East Road
Wuhua District
Kunming
Yunnan
650000
1796
Zhibin
Wang
530103193501042914
No.301 Unit#1 Building#2 No.169 Dongfeng East Road
Guandu District
Kunming
Yunnan
650000
4378
Zhilian
Wang
532224480706002
No.1 Building#5 Qiantun Store
Xuanwei county
Qujing
Yunnan
655000
1682
Zhi
Wang
532525197606300019
No.30 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
1882
Zhiqiang
Wang
530102195810250015
No.25 Unit#2 Building#1 No.599 Beijing Road
Panlong District
Kunming
Yunnan
650000
2823
Zhongwen
Wang
532301450324001
Dorm of Cantonal Infection Bureau,No.72,Huancheng West Road
Chuxiong city
Chuxiong
Yunnan
675000
1796
Zhongfu
Wang
530123193606173019
No.202 Unit#6 Building#8 Yinyuan Residential Quarter
Guandu District
Kunming
Yunnan
650000
29226
Zhongjian
Wang
53012119340721003X
Room #101 Unit#1 Building#7 No.1 Yunlv Road
Chenggong county
Kunming
Yunnan
650000
941
Zhongyi
Wang
530103194312230611
Affilicated Room #29,No.47 Tangshuang Road
Guandu District
Kunming
Yunnan
650000

 
 
117

--------------------------------------------------------------------------------


 
2354
Zhuxian
Wang
530103471116292
No.38 Building#9 Dongjiawan
Panlong District
Kunming
Yunnan
650000
15227
Zhujun
Wang
511121641130818
Team3,GunqiVillage
 Baoma TownshipRenshou county
Kunming
Yunnan
650000
1977
Zhusan
Wang
230103193703114815
Branch of Yunnan Lndustrial College
Panlong District
Kunming
Yunnan
650000
1796
Zhuzhen
Wang
532401194610091221
No.114 Dongshan Dongshan Residents' Committee
YanheTown,HongheDistrict
Gejiu
Yunnan
661400
2313
Zhuoran
Wang
530103270424211
No.31 floor5 Building#6
 No.14 mingtong lane beijing Road,Panlong District
Kunming
Yunnan
650000
42285
Zisheng
Wang
530102193712102757
No.201 Unit#2 Building#2 provincial design office xihua No.rth section,xiyuan
Road
Xishan District
Kunming
Yunnan
650000
1796
Ziying
Wang
530103194712302522
No.302 Unit#2 Building#11 No.rth station Residential area chuanjin Road
Panlong District
Kunming
Yunnan
650000
44425
Huifen
Wei
530111194604130428
No.501 Unit#5 Building#1 No.141 Wanhua Road
Panlong District
Kunming
Yunnan
650000
2076
Huilan
Wei
530111194206182329
No.150 Guanshang Village
Guandu District
Kunming
Yunnan
650000
18880
Yuzhu
Wei
532501193910121286
The 4th Middle School
Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
2076
Cunfeng
Wei
530102194810262425
Room #7 Unit#1,Building#4 No.6Giaoling Road
Wuhua District
Kunming
Yunnan
650000
9392
Fang
Wei
530111660612002
Kunming Machine Company, Ciba
Guandu District
Kunming
Yunnan
650000
6260
Fuxin
Wei
533022390527001
No.004 West Dianyang Road,Shidian Street
Chengguan Town
Shidian
Yunnan
678200
18073
Hanlv
Wei
530102451129002
Kunming No.8 Middle School, Ru'an Street
Wuhua District
Kunming
Yunnan
650000
47174
Hongjun
Wei
532401194709170034
No.-4-2 Building# 16, Zhuge Residential Area
Hongta District
Yuxi
Yunnan
653100
4153
Jinwu
Wei
530102490505113
No.47 West Renmian Road
Wuhua District
Kunming
Yunnan
650000
21627
Likun
Wei
530111751221672
Cental Civil Flight in Yunnan Province
Guandu District
Kunming
Yunnan
650000
8580
Qiqin
Wei
530111400315441
South-west State-run Gaofeng Machine Factory,Bagongli
Guandu District
Kunming
Yunnan
650000

 
 
118

--------------------------------------------------------------------------------


 
1872
Qiongzhen
Wei
530102194807011123
No.47 West Renmian Road
Wuhua District
Kunming
Yunnan
650000
3718
Shirong
Wei
53010219311220002X
Room #202 Unit# 1 Building# 18 No.94  West Renmian Road
Wuhua District
Kunming
Yunnan
650000
5389
Siming
Wei
530103194805230628
No.60 Unit# 2 Building# 26 Jinxing Yuanding Residential Area,Beijing Road
Panlong District
Kunming
Yunnan
650000
2076
Wenlin
Wei
532101330111091
1-302 No.300 Qingnian Road
Kunming,Yunnan Province
Kunming
Yunnan
650000
15149
Wenying
Wei
53010219460525272X
No.29 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
7693
Xiuzhi
Wei
532131381126002
No.2 Floor 3  Building# 35, Xinhua Road Yunfu Town
Shuifu County
Shuifu
Yunnan
657800
3568
Yun
Wei
530103190907061
No.1 Buiding 104 Nanzhan New Village
Panlong District
Kunming
Yunnan
650000
1796
Guangbi
Wen
530102330511071
No.10 Fengzhu Street
Wuhua District
Kunming
Yunnan
650000
5035
Hongshu
Wen
530103350323292
No.33  Building# 12 Forst Survey And Governing Office, East Renmian Road
Panlong District
Kunming
Yunnan
650000
9585
Huali
Wen
530103310410063
Affiliated No.32  Building# 72  Nanyao New Village
Panlong District
Kunming
Yunnan
650000
8572
Jinhua
Wen
530111520212442
Yunnan Shuguang Machine Factory, Bagongli
Guandu District
Kunming
Yunnan
650000
49740
Jingfang
Wen
530200193406060029
Panlong Hospital, Beijing Road
Panlong District
Kunming
Yunnan
650000
5669
Li'e
Wen
530103194401240627
No.201 Unit# 2 Building# 10  Xiaolong New Village Bailong Road
Panlong District
Kunming
Yunnan
650000
1796
Lijun
Wen
530103570117064
No.20 Huaguo Alley South Huashan Road
Wuhua District
Kunming
Yunnan
650000
9222
Liping
Wen
530103196307090924
No.110  Weixin Street
Panlong District
Kunming
Yunnan
650000
3873
Liande
Wen
532401194012020036
No. 42  Hongta Road
Hongta District
Yuxi
Yunnan
653100
2350
Qifeng
Wen
530103370215032
No.525 Beijing Road
Panlong District
Kunming
Yunnan
650000
8305
Youqiong
Wen
532131420320002
No.4 Floor 3 Building# 21 Xinhua Road, Yunfu Town
Shuifu County
Shuifu
Yunnan
657800

 
 
119

--------------------------------------------------------------------------------


 
1796
Faying
Wen
53010219300813072X
Room #101 Building# 1 No.52 West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
4153
Hongwei
Wu
530103195001230619
Room # 701 Unit# 4 Building# 107 Nanyao New Village
Guandu District, Kunming,
Yunnan Province
Kunming
Yunnan
650000
10656
Guixian
Wu
53010219311018242X
No.310 Unit# 3 Building# 8 No.668, South Ring Road
Xishan District
Kunming
Yunnan
650000
1882
Aili
Wu
530103195003060625
No.194 Qianwei Road
Guandu District
Kunming
Yunnan
650000
2076
Baode
Wu
532401195605122630
No.32 Yangxiwo  Xiaoshiqiao Villagers' Committee Xiaoshiqiao Township
Hongta District
Yuxi
Yunnan
653100
1661
Chaofen
Wu
530121194305100328
No.160 Xiakele Village Dounan Town
Chenggong County
Kunming
Yunnan
650000
28383
Chonglian
Wu
530103340221062
Affiliated No.7  No.8 Chundengli
Panlong District
Kunming
Yunnan
650000
15925
Fangbo
Wu
530103193212271833
Room # 201 Unit# 2 Building# 70  No.4 Yiyuan Alley, Mayuan
Wuhua District
Kunming
Yunnan
650000
12070
Gang
Wu
530111192905010033
No.302 Unit# 2 Building# 11 No.672, Longquan Road
Panlong District
Kunming
Yunnan
650000
11100
Guangqun
Wu
533121480108001
No.170 Tuanjie Street(Da) Mangshi Town
Luxi County
Luxi
Yunnan
678400
2354
Guangwei
Wu
530102450626111
No.172-29  Panjiawan
Wuhua District
Kunming
Yunnan
650000
2320
Guangxin
Wu
530121541212001
Building# 48 Yunnan Alinium Factory, Qixuan Area
Chenggong County
Kunming
Yunnan
650000
2076
Guizhen
Wu
530102193403153729
Room # 832 Unit# 3 Building# 8 No.280, East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
3873
Guiying
Wu
53012419461010202X
No.140 Nanying Village Nanying Villagers' Committee Yongding Town
Fumian County
Kunming
Yunnan
650000
2076
Guiying
Wu
532401194412050621
No.1 Building# 47 Dagaoqiao Gaoqiao Villagers' Committee Beicheng Town
Hongta District
Yuxi
Yunnan
653100
5726
Hong
Wu
530102196310142725
No.202 Unit# 1 Building# 8 No.1 Lingtong Alley Xinwen Road
Wuhua District
Kunming
Yunnan
650000
2003
Hongling
Wu
530103194205042930
No.3 Floor 3 Unit# 1 Building# 5 No.18, Baita Road
Panlong District
Kunming
Yunnan
650000
4746
Hongxin
Wu
530103381130091
No.23 Toudao Alley  Huguo Road
Panlong District
Kunming
Yunnan
650000

 
 
120

--------------------------------------------------------------------------------


 
7883
Huiling
Wu
532401196510061868
No.1 Building# 1 Xiajinguanying Yudailu Sub-District
Hongta District
Yuxi
Yunnan
653100
1941
Huilan
Wu
530103420709032
Affiliated No.9 Dorm of General Machine Factory No.466 Yuodong Road
Panlong District
Kunming
Yunnan
650000
1796
Jidao
Wu
530102194412061118
Affiliated No.38 No.9 Panjiawan Village
Wuhua District
Kunming
Yunnan
650000
2079
Jixiang
Wu
530112420609322
No.19  Floor 2 Building# 2 Yangxianpo
Xishan District
Kunming
Yunnan
650000
2338
Jing
Wu
530103197701052947
No.7 Building# 14 Provincial Gym Committee No.14  East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
1682
Kaixiang
Wu
532401193404101519
No.7 Yuquan Road Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
1882
Liping
Wu
530112196204103223
Room # 209 Building# 5 No.754 Xuefu Road
Wuhua District
Kunming
Yunnan
650000
1882
Lizhu
Wu
530102194908082123
No.172 Jinbi Road
Xishan District
Kunming
Yunnan
650000
2333
Lianfeng
Wu
532426540526172
No.126 Building# 6  Shizishan Mine, Yimen Copper Lndustry
Yimen County
Kunming
Yunnan
650000
1682
Maolan
Wu
530103193306052922
No.10 Unit# 1 Building# 41 Sujia Village
Panlong District
Kunming
Yunnan
650000
2340
Ming'an
Wu
422224196204010454
No.94 Shibantang Chezhan Street, Guangshui Sub-District
Guangshui
Guangshui
Hubei
432700
6502
Nanchang
Wu
530103193208172912
No.5 Unit# 1 Building# 4 Sujia Village
Panlong District
Kunming
Yunnan
650000
71530
Nenggui
Wu
530111194412200815
No.302 Unit# 2 Building# 4 No.273 Dongjiawan Road
Guandu District
Kunming
Yunnan
650000
16288
Qing
Wu
532501650630130
Dorm. Of Industrial Bank No.52Zhongshan Road
Gejiu
Gejiu
Yunnan
661400
4687
Qunying
Wu
530103521222256
No.102 Unit# 2 No.17 East Renmian Road
Panlong District
Kunming
Yunnan
650000
11510
Ruiling
Wu
530102500227032
No.22 Yuanxi Alley Yuantong Street
Wuhua District
Kunming
Yunnan
650000
11638
Shifang
Wu
530102380702272
No.140 Milesi New Village
Wuhua District
Kunming
Yunnan
650000
2076
Sufang
Wu
530103195610041549
No.202 Unit# 2 Building# No.39 East Shuguang Area
Guandu District
Kunming
Yunnan
650000

 
 
121

--------------------------------------------------------------------------------


 
4684
Suxian
Wu
530103460819212
No.4  Building# 18  No.143  East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
14775
Weixi
Wu
530102270606071
No.277 Anquan New Village
Wuhua District
Kunming
Yunnan
650000
1796
Weiying
Wu
530102193309191120
Affiliated No.2 No.161 Canchuli
Wuhua District
Kunming
Yunnan
650000
1796
Xian
Wu
530102311015183
No.501 Unit# 1 Building# 19 No.26West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
941
Xiaoping
Wu
530112530706292
Dacun, Heiren Ethnic Hui Township, Haokou Sub-District
Xishan District
Kunming
Yunnan
650000
11499
Xin
Wu
533103198306123845
No.172 Tuanjie Street
 Mangshi Town
Luxi
Yunnan
678400
7890
Xingyuan
Wu
530102193112201831
Room # 401 Unit# 1 Building# 8 No.44Huachang Road
Xishan District
Kunming
Yunnan
650000
3783
Xiufen
Wu
53010219430412074X
Room # 401 Building# 1 No. 25 Dianchi Road
Xishan District
Kunming
Yunnan
650000
1941
Xiuying
Wu
530103340816068
No.5 Building# 3 No.22Shuanglongqiao
Panlong District
Kunming
Yunnan
650000
8596
Xueshu
Wu
532426520703172
No.25 Building# 1  Mubenxuanchang Yimen Copper Lndustry
Yimen County
Yuxi
Yunnan
653100
3973
Xuemei
Wu
532501700614002
No.8 Unit# 6 Building# 5 No.36 East Renmian Road
Panlong District
Kunming
Yunnan
650000
2076
Yuqiong
Wu
532401620209182
Zu 10 Wayao Neighbourhood
Committee Fenghuanlu Sub-District
Yuxi
Yunnan
653100
3929
Yunkun
Wu
530111195110130836
No.506 Unit# 3 Building# 5 No.852 Chuanjin Road
Panlong District
Kunming
Yunnan
650000
8208
Zhenghua
Wu
530123420220303
Dorm Of Hongxing
Farm Taiping Township
Anning
Yunnan
650300
1817
Zhong
Wu
530102400815111
No.49 Luhe Village West Renmian Road
Wuhua District
Kunming
Yunnan
650000
1882
Zhushi
Wu
532233371221331
No.7 Building# 4 3rd Area Square Xingongdi Chunhai Town
Huize County
Qujing
Yunnan
655000
4149
Fatong
Wu
530103193504252116
No.158 Dongsi Street
Wuhua District
Kunming
Yunnan
650000
5389
Jiazhen
Wu
53011119390527042X
No.509 Unit# 1 Building# B No.46 Guannan Road
Guandu District
Kunming
Yunnan
650000

 
 
122

--------------------------------------------------------------------------------


 
11054
Jukui
Wu
530123350315331
South-west Forest College, Bailongsi
Guandu District
Kunming
Yunnan
650000
1913
Tianfu
Wu
530102820827031
No.17  No.rth Cuihu Road
Wuhua District
Kunming
Yunnan
650000
2076
Cuiying
Wu
532427193309200627
Room # 201  Unit# 1 Bilding# E No.9  Guishan Road
Hongta District
Yuxi
Yunnan
653100
5076
Dehuan
Wu
530123196112243922
No.12 Building# 94 Xincun Residential Area Zhaoyan Road Lianran Town
Anning
Anning
Yunnan
650300
6185
Fengxian
Wu
530102390816242
Affiliated No.9 No.54 Gongren New Village
Wuhua District
Kunming
Yunnan
650000
2245
Gonghe
Wu
530102194912162767
No.302 Unit# 3 Building# 1 Affiliated 38 No.468 Xichang Road
Wuhua District
Kunming
Yunnan
650000
4633
Guoqiang
Wu
530103470910221
No.205 14th Daomen No.14 Baita Road
Panlong District
Kunming
Yunnan
650000
4153
Liping
Wu
530123196711103964
No.501 Unit# 2 Building# 15 Wanhu Area West Jianshe Road
 Lianran Town,Anning
Anning
Yunnan
650300
3030
Lin
Wu
530103197011211824
No.602 Unit# 3
 No.192 Huguo Road,Wuhua District
Kunming
Yunnan
650000
7490
Shaoying
Wu
532101541114002
No.1 Floor 3 Unit# 1 Building# 55
Zhaoyang Road,Lianran Town,
Zhaotong
Yunnan
657000
16368
Yuchang
Wu
53011219430925001X
Room # 403 Unit# 1 Building# 16 No.59, Qianjie Heilinpu
Wuhua District
Kunming
Yunnan
650000
44090
Zhimin
Wu
530181195812303972
No.102 Unit# 1 Building# 12 Linbo Area West Jianshe Road Lianran Town
Anning
Anning
Yunnan
650300
5329
Tianxi
Xi
530102330513111
No.203 Building# 17 Workers' Dorm No.84 West Renmian Road
Wuhua District
Kunming
Yunnan
650000
112667
Songyuan
Xi
530181194506073932
No.20 Unit# 1 Building# 180 Zhaoyangqianshan Residential Area zhaoyang Road,
Lianran Town
Anning
Anning
Yunnan
650300
2714
Xisheng
Xi
530111193006011715
No.101 Unit# 2 Building# 9  Dorm of Xiaoba Recrational House Chuanjin Road
Panlong District
Kunming
Yunnan
650000
1301
Guoying
Xi
530111194202220420
No.13 Unit# 2 Building# 38 4th Zutuan Tielu Residential Area, NiuJiezhuang
Guandu District
Kunming
Yunnan
650000
1302
Changsu
Yang
530111421109142
Kuntiefangchan, Niujiezhang,
Guandu District
Kunming
Yunnan
650000

 
123

--------------------------------------------------------------------------------


 
 
4061
Congzheng
Xia
532401441227005
No.126 Renmian Road
 Hongta District
Yuxi
Yunnan
653100
5389
Fengming
Xia
530102410312182
No.253  Wuyi Road
Wuhua District
Kunming
Yunnan
650000
6921
Hongcui
Xia
530103541016092
Affiliated No.12 No.16 Nanjiang Street
Panlong District
Kunming
Yunnan
650000
14757
Jifeng
Xia
530111194908040819
No.206  Unit# 2 Building# 5 No.1 Bohai Road
Panlong District
Kunming
Yunnan
650000
1783
Lingxian
Xia
532401194511280924
Room # 502  Unit# 2  No.50 Nie'er Road
Hongta District
Yuxi
Yunnan
653100
941
Qiong
Xia
510121611206442
No.260 Xingfu Road Zhao Town
Jintang County
Jingtang
Sichuan
610400
2076
Qiongfang
Xia
37042119490507182X
Room # 302 Unit# 4 Building# 2 No.19 Zhenxin Road Fenglu Town
Chengjiang County
Yuxi
Yunnan
653100
1796
Qionglan
Xia
532401194404081524
No.112 Shuangfeng Village Changli Villagers' Committee Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
935
Yuefen
Xia
530111194105101147
Base of Yunnan Huodian Construction Company, Dashiba
Guandu District
Kunming
Yunnan
650000
7046
Yungao
Xia
530102380405271
No.55 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
10338
Fulan
Xiang
530102371230032
No.7-8 Flat No. 13 Mianyuan Road Lianhuachi
Wuhua Dstrict
Kunming
Yunnan
650000
5302
Guanpao
Xiang
532401330701003
Workers' Dorm, Gan xiusuo, Road Minitoring Bureau, No.rth Road
of West Station
Yuxi
Yunnan
653100
3764
Guoju
Xiang
512922550403208
Zu 6 Huaguan Village, nanmu Town
Nanbu County
Nanbu
Sichuan
610400
1887
Hong
Xiang
532501197501250624
No.401 Unit# 2 Building# 77 Jian'an,
West Jinhu Road
  Gejiu
Yunnan
661400
19897
Huiling
Xiang
532401580506062
Team 13 Beicheng Town
Beicheng District
Yuxi
Yunnan
653100
4796
Lingxian
Xiang
532323570710112
No.16  Building# 31  Xinqiaozhen Copper Lndustry
Mouding County
Chuxiong
Yunnan
675000
6820
Pengling
Xiang
530123431103393
No.4, Flat of Kungang Xiao
Nanqu Town
Anning
Yunnan
650300
2348
Suqiong
Xiang
530111420710292
Shuanglongqiao Village, Wujiang Sub-District
Guandu District
Kunming
Yunnan
650000

 
 
124

--------------------------------------------------------------------------------


 
2587
Xingyou
Xiang
530103381010034
No.1  Building# 4 No.33 Baita Road
Panlong District
Kunming
Yunnan
650000
941
Yongtang
Xiang
532301194808124118
No.1 Building# 63 Guiganying Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
6544
Zheng
Xiang
530111381001003
Kunming Heavy-Machinery, Ciba
Guandu District
Kunming
Yunnan
650000
1796
Ce
Xiang
530112420430321
No.106 Building# 127 Dapujie
Xishan District
Kunming
Yunnan
650000
4642
Guoying
Xiang
530103490111002
No.18 Unit# 15 East Part of Tielu New Village
Panlong District
Kunming
Yunnan
650000
23570
Zhenghong
Xiang
532201370227031
Dorm. Of Qujing Food Company, West Qiling Road
Qujing city
Qujing
Yunnan
655000
5213
Bizhu
Xiao
530112194209233220
No.5 Floor 3 Unit# 1 Building# 12 No.80 No.rth Road, Yangxianpo
Wuhua District
Kunming
Yunnan
650000
2349
Detian
Xiao
532532521109062
Changbu, Mahuangbao State-run Farm
Hekou County
Hekou
Yunnan
661300
2076
Guixian
Xiao
530112194302170025
Room # 201  Unit# 3 Building# 1 No.118  Yunxin Road
Xishan District
Kunming
Yunnan
650000
6808
Hongzhen
Xiao
532201196406200628
haomai machine Co.,Ltd
Qilin west Road,
Yuxi
Yunnan
653100
941
Hua
Xiao
530200430804002
New Dorm. Of Xincun Clinical Bureau
Dongchan
Kunming
Yunnan
650000
4518
Jing
Xiao
530103196904051229
No.502 Unit# 4 Building# 3 No.38 Xuanjing Street
Panlong Distrct
Kunming
Yunnan
650000
10799
Lihua
Xiao
532401196411190920
No.13 Building# 1 Damaoying Maqiao Villagers' Committee Chunhe Town
Hongta District
Yuxi
Yunnan
653100
25686
Meilan
Xiao
530123194809072626
No.107 Guanxiang Street
 Lianran Town
Anning
Yunnan
650300
31738
Meiqiong
Xiao
530123196503223945
No.55 Building# 75 Xincun Residential Area Zhaoyang Road
Lianran Town
Anning
Yunnan
650300
4646
Meizhen
Xiao
530103481010254
No.1 Unit# 2 Building# 18 Lishutou
Panlong Distrct
Kunming
Yunnan
650000
15143
Qiaoshun
Xiao
532501431224001
No.3-11-12  Building# 124
Yunxi Xinguan Caixuan Gongren New Village
Gejiu
Yunnan
661400
3358
Rongzhen
Xiao
532128321015002
No.150 Unit# 1  Building# 1
 Xiarongli Xihua Residential Area
Kunming
Yunnan
650000

 
 
125

--------------------------------------------------------------------------------


 
18097
Ruihua
Xiao
530111520505004
Kunming Man-made Plate Machinery, Xiaomaixi
Guandu District
Kunming
Yunnan
650000
13419
Shunli
Xiao
532127431102002
No.191-38 Jinjiang Street Zhongcheng Town
Suijiang County
Suijiang
Yunnan
657700
3919
Tingying
Xiao
530103192206160622
Affiliated No.2 No.19 Shuanglongqiao
Guandu District
Kunming
Yunnan
650000
3272
Wenfa
Xiao
530112194103090313
Room # 101 Unit# 1 Building# 15 No.89, Hongye Road
Xishan District
Kunming
Yunnan
650000
2076
Xiuzhen
Xiao
530102195204011524
Room # 204 Unit# 2 Building# 64 No.31  East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
1796
Xuexun
Xiao
530103195408210628
No.301 Building# 2 No.100 Shulin Street
Xishan District
Kunming
Yunnan
650000
29673
Yuhong
Xiao
530112194603040312
Room # 301 Unit# 3 Building# 5 No.89 Hongye Road
Xishan District
Kunming
Yunnan
650000
4754
Zaiying
Xiao
530102541207132
No.1  Wuyi Road
Wuhua District
Kunming
Yunnan
650000
11796
Changming
Xie
430322571002002
No.25 Building# 19 No.2 Maoping Gongren New Village Xinxiang Road
Xiangxiang
Xiangtan
Hunan
411100
24916
Chaojun
Xie
530102361231242
No.19 Wangjiaba
Wuhua District
Kunming
Yunnan
650000
10931
Dingxian
Xie
532401195710081519
No.10 Building# 2 Xiejing Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
11428
Guifen
Xie
530111194811222026
Zu 4 Gangtou Village  Hongyun Sub-District
Wuhua District
Kunming
Yunnan
650000
17965
Guifen
Xie
530121195708161824
No.161 Xiaoluoyang Village Luoyang Town
Chenggong County
Kunming
Yunnan
650000
2044
Hongmin
Xie
530111351105081
4th Provincial Construction Company, Jinmasi
Guandu District
Kunming
Yunnan
650000
4604
Hongwen
Xie
530103470709253
No.13 Building# 4 Dorm. Of  Kunming No.20 Middle School
Panlong Distrct
Kunming
Yunnan
650000
7466
Jian'an
Xie
532426350520001
Team 313 Dachunshu
Yimen County
Yuxi
Yunnan
653100
11651
Jiayuan
Xie
530111450426042
Everyday-use-goods Company, Guanshang
Guandu District
Kunming
Yunnan
650000
5463
Kailing
Xie
532401195604081515
No.1 Building# 20 Haiziying Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
2074
Ling
Xie
530102481114302
Affiliated No.16 No.12 No.rth Hongshan Road
Wuhua District
Kunming
Yunnan
650000

 
 
126

--------------------------------------------------------------------------------


 
2076
Qingying
Xie
530111194912180021
Kunming Cement Factory, Xiaomaixi
Guandu District
Kunming
Yunnan
650000
10818
Qingsheng
Xie
530200361016001
Dorm. Of Wireline Factory, Jiyi Road, Xincun Residential Area
Dongchuan District
Kunming
Yunnan
650000
1796
Quanfen
Xie
530103611208254
No.11  East Renmian Road
Panlong District
Kunming
Yunnan
650000
1796
Quanhua
Xie
530103195504052965
No.402 Unit# 2 Building# B2 No. 398 East Renmian Road
Panlong District
Kunming
Yunnan
650000
6060
Rihong
Xie
530111195403080043
No.602 Unit# 2 Building# 6 No.4 Hongmeili, Ciba
Panlong District
Kunming
Yunnan
650000
3939
Songbo
Xie
530103193709302519
No.3 Floor 5 Building# 2 No.157 Lishutou, East Renmian Road
Panlong District
Kunming
Yunnan
650000
2373
Yihua
Xie
530103420105062
No.9 Unit# 1 uilding# 6 No.28 Shuanglongqiao
Panlong District
Kunming
Yunnan
650000
1796
Ying
Xie
53240119490305124X
No.1 Zhennan Factory Yanhe
Hongta District
Yuxi
Yunnan
653100
12970
Yongping
Xie
530102561101031
No.5-340  Qingyun Alley West Huashan Road
Wuhua District
Kunming
Yunnan
650000
3951
Yongquan
Xie
530103470213291
No.155 East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
2022
Yuzhen
Xie
530102571224182
No.83 Xinlong Street
Wuhua District
Kunming
Yunnan
650000
12355
Zhide
Xie
530111194203019657
No.802 Unit# 3, Building# 24 No.158 Jiaoyi Road
Wuhua District
Kunming
Yunnan
650000
28141
Zhongxi
Xie
530102193810201134
No.201 Unit# 3 Building# 1 Cuiyuanli Zongshuying Residential Area
Xishan District
Kunming
Yunnan
650000
1796
Lanfen
Xin
532401390303182
Zu 3, Huangguan Villagers' committee
Hongta District
Yuxi
Yunnan
653100
4646
Aihua
Xing
530112194712284121
No.1-11 Building# 19 House for Retaired Leaders, Baimamiao
Xishan District
Kunming
Yunnan
650000

 
 
 
127

--------------------------------------------------------------------------------


 


 
1803
Congjian
Xing
532401195808191513
No.12  Building# 1
Xingjiahegeng Daqijie Town,Hongta District
Yuxi
Yunnan
653100
2891
Gaodi
Xing
530112320909161
Bijiguan Residential quarter
Xishan District
Kunming
Yunnan
650000
10797
Wusheng
Xing
530123194709153998
No.39 Unit# 2 Building# 21 Mazongtang Residential Area
Zhaoyang Road ,Lianran Town
Anning
Yunnan
650300
8027
Bingfang
Xiong
530111360606043
Kunming Vihicle Part, Kunming Railway, Niujiezhuang
Guandu District
Kunming
Yunnan
650000
3593
Hualiang
Xiong
530111194512010031
No.203 Unit# 2 Building# 23 (old) No.672 Longquan Road
Panlong District
Kunming
Yunnan
650000
1870
Huifen
Xiong
532401671112124
She# 2, Yuping Sub-District
Yanhe Town
Yuxi
Yunnan
653100
3737
Huixian
Xiong
530103251228002
No. 302 Building# 5  No.3 Huancheng Alley South Ring Road
Panlong District
Kunming
Yunnan
650000
2358
Junying
Xiong
530111601029042
Kunming Jiwu Part,Kunming Railway, Kuntie Jinwu Part
Guandu District
Kunming
Yunnan
650000
4983
Qinfen
Xiong
530102193608170725
Room # 204  Unit# 2 Building# 5 No.2,Lingang Xincun Residential Area
Wuhua District
Kunming
Yunnan
650000
1682
Qionglan
Xiong
530102194910032141
Room # 101, Unit# 1, Building# 10, Heping Alley, Zhenghe Residential Area,
Dianchi Road
Xishan District
Kunming
Yunnan
650000
9393
Ruoying
Xiong
530102192905262728
Room # 405 Unit# 3 Building# 1 No.150 Jinbi Road
Wuhua District
Kunming
Yunnan
650000
10930
Shaofang
Xiong
512322197211143182
No.32 She 6 Zhongfeng Village Yong'an Town
Dianjiang County
Chongqing
Chongqing
630000
1796
Zhongshu
Xiong
530102193105252729
No.339 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
9524
Baozhong
Xu
530111195004012035
No.202 Unit# 2 Building# 19 Area A Hongyun Residential Area
Wuhua District
Kunming
Yunnan
650000
7122
Changgen
Xu
53011119550715043X
Kunming Transportatin and Trade L.T.D.,C.O.,Guanshang,
Guandu District
Kunming
Yunnan
650000
1882
Chongxian
Xu
530103400110032
No.385 Tuodong Road
Panlong District
Kunming
Yunnan
650000
5213
Chunfu
Xu
530111194212291126
No.101 Unit# 1 Building# 73 198 Ganhaizi Coal Exploring Team
Guandu District
Kunming
Yunnan
650000
2076
Cuilan
Xu
530102196112130723
No.410 Unit# 1 Building# 3 Xiangyangxincun Residential Area
Wuhua District
Kunming
Yunnan
650000

 
 
128

--------------------------------------------------------------------------------


 
5069
Dayun
Xu
532401193111050017
Room # 302 Unit# 2 No.104 Xinxin Road
Hongta District
Yuxi
Yunnan
653100
19932
Fuying
Xu
530122194802052028
No.402 Unit# 2  Building# 14 Zutuan 1 Xinying Residential Area,
Panlong District
Kunming
Yunnan
650000
3593
Guihua
Xu
532224196502192941
No.30 Dawuping Village Dawu Villagers' Committee
 Longtan Town
Xuanwei
Yunnan
665400
2060
Guoliang
Xu
530112430927165
Provincial Communist School, Longmen Village
Xishan District
Kunming
Yunnan
650000
7949
Guozheng
Xu
530111300927201
Yangchang Da Village, Baoyun Township
Guandu District
Kunming
Yunnan
650000
1682
Hefen
Xu
530125360614002
Jiwuduan, Railway Station,
Yiliang County
Kunming
Yunnan
650000
5898
Hong
Xu
530102192303280013
No.401, Unit# 2, Building# 4, Area 2, Shengli Garden, Xinxin Road
Panlong District
Kunming
Yunnan
650000
11761
Huailiang
Xu
530102194107312734
No.1802, Unit# 1, Building# 3, Provincial Designing Bureau, Xihua No.rth Area,
Xiyuan Road
Xishan District
Kunming
Yunnan
650000
13024
Jianbin
Xu
532401198003100614
Dorm. Of Yuxi Medicine L.T.D., C.O., Yuxin Road
Hongta District
Yuxi
Yunnan
653100
1882
Jianping
Xu
530103680830064
No.401 Unit# 1 No.19 Yunxin Road,
Wuhua District
Kunming
Yunnan
650000
117134
Junluan
Xu
530123195909263029
Room # 201 Unit# 4 Building# 44 Nanyao New Village,
Guandu District
Kunming
Yunnan
650000
3255
Kaizhen
Xu
532233390410082
Yi Village, Gandou Sub-District, Nagu Town
Huize County
Qujing
Yunnan
655000
2260
Kefei
Xu
530102198407083716
Room # 101 No.27 Sanheying
Wuhua District
Kunming
Yunnan
650000
9180
Kunhua
Xu
530122194802170227
No.203 Unit# 2  Building# 2 Guangchang Residential Area, Kunyanglinkuang
Jinning County
Kunming
Yunnan
650000
1882
Lifen
Xu
530103194003020629
No.601 Unit# 3 Building# 13 Yinyuan Residential Area  Chuncheng Road
Guandu District
Kunming
Yunnan
650000
5645
Lixia
Xu
532401441002002
Rural Forest Bureau
 Hongta District
Yuxi
Yunnan
653100
3017
Linwu
Xu
530112360423321
No.1 Floor 2 Building# 10 No.76 Hou Street Huangtupo
Xishan District
Kunming
Yunnan
650000
5398
Maofang
Xu
530112194911220921
No.23 Zu 1 Dayu Village  Majie Sub-District
Xishan District
Kunming
Yunnan
650000

 
 
129

--------------------------------------------------------------------------------


 
20481
Maoqi
Xu
530112193902260310
No.11  Zu 1 Dayu Village  Majie Sub-District
Xishan District
Kunming
Yunnan
650000
4141
Meiyun
Xu
530112381119052
No.417 Floor 7 Yunguangli New Village, Haikou
Xishan District
Kunming
Yunnan
650000
1979
Mingqing
Xu
532401470403002
Shang Village
Qiyang Road,Hongta District
Yuxi
Yunnan
653100
4555
Mingxin
Xu
530102400624112
No.54 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
15683
Ping
Xu
530111194011050449
No.401  Unit# 2 Wangdaqiao Geology and Environment Survey Station
Guandu District
Kunming
Yunnan
650000
7979
Qinlian
Xu
530103193402010642
Room # 401 Unit# 3 Building# 1 No.6 huannan New Village
Guandu District
Kunming
Yunnan
650000
3322
Qiongyuan
Xu
532201194503070029
No.48 East Nanning Road
Qilin Area
Qujing
Yunnan
655000
9978
Rongrong
Xu
532426195902151742
No.2212 Building# 84 Xiaoluzhi
Yimen County
Yuxi
Yunnan
653100
15912
Ruichang
Xu
530111193504031110
No.302 Unit# 2  builsing 23 198 Ganhaizi Exploring team
Guandu District
Kunming
Yunnan
650000
24728
Shenghui
Xu
530111195205100867
No.207 Unit# 4 Building# 16 No.267 jinsha Road
Panlong District
Kunming
Yunnan
650000
941
Shizhen
Xu
530102194107162422
No.502 Unit# 1 Building# 10 Danxiayuan, No.39 Qixiang Road
Xishan District
Kunming
Yunnan
650000
2371
Shuyuan
Xu
530103501027032
No.42 Building# 2  Dorm. Of Provincial Post Office  Baita New Village
Panlong District
Kunming
Yunnan
650000
5027
Shuhua
Xu
532401195910290649
No.1 Building# 21  Maxianying Lianchi Villagers' Committee Beicheng Town
Hongta District
Yuxi
Yunnan
653100
1964
Shuyun
Xu
532401193912210017
Workers' Dorm. Of Academy Of Agriculture, Tobacco Science, Hongta Road
Hongta District
Yuxi
Yunnan
653100
15027
Shuzhen
Xu
532821381212002
No.7 East Jinghong Road
Yunjinghong Town
Jinghong
Yunnan
666100
36094
Tianyou
Xu
532101194504150017
No.2 Family Station in Lijiang of C.F.,Dayan Town
Lijiang Ethnic Naxi Autonomous County
Lijiang
Yunnan
674100
29608
Wanliang
Xu
530112194904120332
Room # 302 Unit# 2 Building# 16 No.89, Hongye Road
Xishan District
Kunming
Yunnan
650000
14291
Weidi
Xu
530123194309013937
No.6 Unit# 3  Building# 20 Zhaoyangqianshan Residential Area, Zhaoyang Road,
Lianran Town
Anning
Yunnan
650300

 
 
130

--------------------------------------------------------------------------------


 
18557
wenxing
Xu
530102193412122457
No.350 South Ring Road
Xishan District
Kunming
Yunnan
650000
2823
Xianqiong
Xu
533224195203080022
No.401 Unit# 2  Building# 2  No.4
Jianshe Xi Village
Gejiu
Yunnan
661400
5304
Xiaoma
Xu
530121194212260015
Room # 9 Unit# 2 Building# 1 No.58 Santa Road
Chenggong County
Kunming
Yunnan
650000
2313
Xingran
Xu
532725260814001
No.5 Hongmaoshu Village
Weiyuan Town
Jinghong
Yunnan
666100
2076
Xiongsheng
Xu
530103193212160359
No.201 Unit# 1 Building# 12 No.131 Baita Road
Panlong District
Kunming
Yunnan
650000
6229
Yongjun
Xu
532401195307171813
No.15 Building# 39  Xubaihutun, Yudailu Sub-District
Hongta District
Yuxi
Yunnan
653100
5398
Youfu
Xu
530111194308231419
No.301 Unit#2 Building# 26 Tianba Area,Dorm. Of Kunming Cigerette Company
Wuhua District
Kunming
Yunnan
650000
13974
Yuling
Xu
530102196107162448
Room # 201 Unit# 2 Building# 1 No.44 Panjiawan
Wuhua District
Kunming
Yunnan
650000
2076
Yuanlun
Xu
532401195102201222
Room # 401 Unit# 2 Building# 3 Zhongwei Residential Area
Hongta District
Yuxi
Yunnan
653100
3030
Yunbo
Xu
530126198112032015
She 1, Zhantun Village, Shilin Town
Shilin Ethnic Yi Autonomous County
Kunming
Yunnan
650000
8874
Zhengqing
Xu
530112301115001
Yu'an Mountain, Heilinpu
Xishan District
Kunming
Yunnan
650000
2323
Zhengyou
Xu
530102350725241
No.9 Flat No.2  West Ring Road
Wuhua District
Kunming
Yunnan
650000
1938
Zhichun
Xu
530102194607280329
Room # 301 Unit# 1 Building# 66 No.31 East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
2076
Zhihua
Xu
530102192705050747
Room # 102 Unit# 2 Building# 4 Affiliated No.1 No.135 Longxiang Street
Wuhua District
Kunming
Yunnan
650000
4600
Zhongbi
Xu
512301195310242249
Zu 3 Dabo Village, Zhen'an Town
Peiling District, Chongqing
Chongqing
Chongqing
630000
1944
Zhongwu
Xu
532401531231063
Xujing Village, Wangqi Township
Beicheng District
Yuxi
Yunnan
653100
1682
Guizhen
Xu
532401350323002
5th Neighbourhood Committee, Xinxinlu Sub-District,
Zhoucheng Town
Yuxi
Yunnan
653100
941
Guizhi
Xu
53010319561222092X
No.501 Unit# 3 Building# 4 Zutuan 2 Liangyuan Residential Area, Kunzhou Road
Xishan District
Kunming
Yunnan
650000

 
131

--------------------------------------------------------------------------------


 
 
1796
Haowen
Xu
530102280719181
No.253 Wuyi Road
Wuhua District
Kunming
Yunnan
650000
12763
Huapu
Xu
530103194809232516
No.210 No.rth Ring Road
Panlong District
Kunming
Yunnan
650000
4153
Jixian
Xu
532501196202050329
No.1001 Unit# 2 uilding# 20  Area 5,
Makuang East Jinhu Road
Gejiu
Yunnan
661400
131243
Lihong
Xu
530111197301152068
Room # 401  Unit# 2  Building# 10 Tianba Area, Dorm. Of Kunming Cigerette
Factory
Wuhua District
Kunming
Yunnan
650000
5297
Mingliang
Xu
532426381108171
No.2 Building# 11 Mine Exploring of Yimen Copper Industry
Yimen County
Yuxi
Yunnan
653100
2770
Ping
Xu
532422650226074
Zhihe Village, Longjie Township
Jiangchuan County
Yuxi
Yunnan
653100
15656
Rongfu
Xu
310103193711222816
No.20  No.ng 434 Fengyang Road
Huangpu District
Shanghai
Shanghai
200000
935
Shuqiong
Xu
530102195101290022
No.77 East Huashan Road
Wuhua District
Kunming
Yunnan
650000
5033
Shuying
Xu
210402351116412
Team 8 Wei 23 Xinxin Street
Fushun, Liaoning Province
Fushun
Liaoning
113000
1831
Shuying
Xu
530111193809170023
No.601  Building# 2 No.36 East Renmian Road
Panlong District
Kunming
Yunnan
650000
1661
Wenming
Xu
530111193210150034
Room # 201 Unit# 3 Building# 5 Area B, Hongyun Residential area, Hongjing Road
Wuhua District
Kunming
Yunnan
650000
1798
Xiaofu
Xu
530111520604112
Provincial Firpower Company, Dashiba
Guandu District
Kunming
Yunnan
650000
2319
Xingyun
Xu
530103550223124
Affiliated No. 4 No.48 Houxin Street
Panlong District
Kunming
Yunnan
650000
4619
Xiufang
Xu
530103430218292
No.35 Building# 4  Provincial Vehicle-team of Food Company, Dongjiawan
Panlong District
Kunming
Yunnan
650000
10742
Xiufeng
Xu
210381640224392
Hu 52, Zu 1,Dongyao Village, Gushan Town
Haicheng, Liaoning Province
Haicheng
Liaoning
114200
141446
Yongsheng
Xu
530111196507210054
Room # 201 Unit# 3 Building# 5 Area B, Hongyun Residential area, Hongjing Road
Wuhua District
Kunming
Yunnan
650000
15378
Yong
Xu
530103330123064
Affiliated No.17 Unit# 2 Dorm. Of Provincial Riza Company, South Ring Road
Panlong District
Kunming
Yunnan
650000

 
 
132

--------------------------------------------------------------------------------


 
3977
Yumin
Xu
530111550309086
Kunming Robber And PipeFactory, Wangdaqiao
Guandu Dstrict
Kunming
Yunnan
650000
1815
Yue'ai
Xu
530111390214044
Kunming East Railway Station, Liangting
Guandu District
Kunming
Yunnan
650000
4732
Yunxian
Xu
530112431225092
No.152 Panjiawan
Wuhua District
Kunming
Yunnan
650000
8152
Zhengde
Xu
530111193412232310
No.13 Yingxi Village, bailong Road
Panlong District
Kunming
Yunnan
650000
5655
Zhongpei
Xu
530103193406242942
No.405 Unit# 2 Building# 7  No.333 Baita Road
Panlong District
Kunming
Yunnan
650000
1940
Zuyun
Xu
530111410101111
South-West Geological Exploration Machinery
Guandu District
Kunming
Yunnan
650000
4657
Qinrong
Xuan
530111570722173
No.95 Xiaolong Village, Shengli Township
Guandu District
Kunming
Yunnan
650000
1776
Cuizhen
Xue
532130194010030025
No.401 Unit# 4  Building# 20 Sanqi Jiang'anli Jiang'an Residential Area
Wuhua District
Kunming
Yunnan
650000
2076
Guiyu
Xue
532401195205131220
No.56  Laijing Jiajing Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1882
Guozhu
Xue
530111193506093817
No.401  Unit# 2  Building# 1  No. 14, Ailu Village, Ailu Township
Guandu District
Kunming
Yunnan
650000
1770
Jiashou
Xue
533001193103062113
No.42 Ruyi Alley  Changchun Road
Panlong District
Kunming
Yunnan
650000
11275
Jiajun
Xue
532401194402150012
No.401 Unit# 2 Building# 1 Residential Area Of Yuxi
Hongta District
Yuxi
Yunnan
653100
941
Jiaping
Xue
532401196411131269
No.205 Keguan Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
9257
Jianling
Xue
530103520111066
No.63 Jingguo New Village
Wuhua District
Kunming
Yunnan
650000
3552
Jiansheng
Xue
530103521210183
No.89  Changchun Road
Panlong District
Kunming
Yunnan
650000
8227
Minggao
Xue
530111192603240810
No.106 Unit# 1  Building# 51  Dorm. Of Qinglongshan Biological Laboratories,
Jindian
Panlong District
Kunming
Yunnan
650000
3593
Tianxue
Xue
532401194212080332
No.136 Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
1877
Yingbai
Xue
532224194611030512
No.201 Unit# 4 Building# 85 No.212 Changzheng Road
Laibin Town
Xuanwei
Yunnan
665400

 
 
133

--------------------------------------------------------------------------------


 
1796
Guilan
Xun
530102194605181829
No.701 Unit# 1 Building# 11 No.48 Wacanzhuang
Wuhua District
Kunming
Yunnan
650000
2279
Qiong
Ya
530102650817032
No.2-2  Building# 5  No.13 Mianyuan Road
Wuhua District
Kunming
Yunnan
650000
4688
Yunhong
Yan
530102580804152
Building# 5 No.1  West Cuihu Road
Wuhua  District
Kunming
Yunnan
650000
4744
Yunxia
Yan
530102196007242440
Affiliated No.432 No.270 South Ring Road
Panlong District
Kunming
Yunnan
650000
1782
Chuangui
Yan
510402194504136319
Room # 202 Unit# 1 Building# D No.10 Jingping Road
Hongta District
Yuxi
Yunnan
653100
17168
Dongmei
Yan
530103681017252
Building# 3 Yunnan Science Intelligence Office, Lishutou, East Renmian Road
Panlong District
Kunming
Yunnan
650000
1796
Faxing
Yan
530103360219251
No.8  Building# 4 Unit# 6  Building# 3 No.18 East Renmian Road
Panlong District
Kunming
Yunnan
650000
4153
Rongyao
Yan
530103194802011825
No.26 West Yunrui Road
Panlong District
Kunming
Yunnan
650000
1939
Cailan
Yan
53010319431110092X
No.18 Floor 5 Unit# 1 No.12 Caisheng Alley  Changchun Road
Wuhua District
Kunming
Yunnan
650000
10527
Guowen
Yan
532530360113001
Food Bureau
Jinping County
Yuxi
Yunnan
653100
4796
Huifang
Yan
532426196902180329
No.60 Unit# 6 Building# 73 Zhaoyang Qianshan Residential area, Zhaoyang Road,
 Lianran Town
Anning
Yunnan
650300
5389
Jiaxiu
Yan
532901371110032
No.501 Door 24  No.14 baita Road
Panlong District
Kunming
Yunnan
650000
2076
Jiuling
Yan
530102194202270712
No.43 Longxiang Street
Wuhua District
Kunming
Yunnan
650000
1982
Lizhen
Yan
530111570819002
Kunming Heavy Machinery, Ciba
Guandu District
Kunming
Yunnan
650000
6229
Liebing
Yan
530102193412263014
Room # 402 Unit# 4 Building# 8 No.691 Xuefu Road
Wuhua District
Kunming
Yunnan
650000
6229
Shichang
Yan
530111193612050415
Gangtou Village, Hongyun Sub-District
Wuhua District
Kunming
Yunnan
650000
4684
Shixin
Yan
530111420817001
Kunming Tiechuang Factory, Heilongtang
Guandu District
Kunming
Yunnan
650000
2264
Xiuying
Yan
530103340224292
No.53 Sujia Village
Panlong District
Kunming
Yunnan
650000

 
 
134

--------------------------------------------------------------------------------


 
2276
Youzhen
Yan
530112380526322
No.1DFloor 3DBuilding# 5 DNo.10 Kunsha Road, Huangtupo
Xishan District
Kunming
Yunnan
650000
3800
Hongbin
Yan
530112500317002
No.108  Qian Street, Heilinpu
Xishan District
Kunming
Yunnan
650000
11207
Yongqin
Yan
530103196912156629
No.93 Mudong Village  Qingyun Sub-District
Panlong District
Kunming
Yunnan
650000
10095
Min
Yan
532101580427002
Dorm. Of Zhantong Cigerette Factory,
Fengxia Road
Zhantong
Yunnan
657000
7937
Zhibai
Yan
530103193304101524
No.402  Unit# 1  No.248  Beijing Road
Panlong District
Kunming
Yunnan
650000
11765
Jiaxing
Yang
532331481225001
Hexipu Village, Ximen Sub-District, Jinshan Town
Lufeng County
Chuxiong
Yunnan
675000
12869
Juwen
Yang
533001370214001
Dorm. Of Rural Science Committee, Xiaobeimen Street
 Chengguan Sub-District
Baoshan
Yunnan
678000
3762
Banggui
Yang
530103194510052115
No.601 Building# 30 No.14 Baita Road
Panlong District
Kunming
Yunnan
650000
908
Baolian
Yang
532524340703002
No.8  Xiaoxizhuang Chengguan Town
Jianshui County
Honghe
Yunnan
654400
1882
Bizhen
Yang
530102370909034
No.5 Buiding 5 No.28  No.rth Ring Road
Wuhua District
Kunming
Yunnan
650000
15640
Binlin
Yang
530123470226397
No.2 Building# 6
 Kungang New Hospital
Anning
Yunnan
650300
20283
Bing
Yang
530103193411240650
No.301 Unit# 3 Building# 2  Jicheng Garden  Baima Residential Area
Xishan District
Kunming
Yunnan
650000
2076
Caiqing
Yang
530113193810270315
No.9 Unit# 9 Building# 1 Zutuan 2 Boluo Residential Area, Chuanjin Road
Panlong District
Kunming
Yunnan
650000
2076
Changju
Yang
530112195408180330
Room # 601  Unit# 1 Building# 2 No.213  Hongye Road
Xishan District
Kunming
Yunnan
650000
15125
Chaodong
Yang
530102194707012436
Room # 7 Unit# 1  Building# 4  No.6 Wenlin Road
Wuhua District
Kunming
Yunnan
650000
3533
Chaosheng
Yang
532401193412130010
Room # 201  Unit# 2  Building# 56 No.21  Taiji Road
Hongta District
Yuxi
Yunnan
653100
1882
Chaoxing
Yang
530103194805050635
Room # 602 Unit# 3
No.64 Huachang RoadXishan District
Kunming
Yunnan
650000
916
Chaozhi
Yang
511023320310002
No.14 Building# 1
No.21 Baiyi Alley Tiefeng Street, Yueyang Town,Anyue County
Ziyang
Sichuan
641000
2321
Chunlan
Yang
530111411125008
Motor Company,Shangma Village
Guandu District
Kunming
Yunnan
650000

 
 
135

--------------------------------------------------------------------------------


 
 
4723
Cong
Yang
530123380204393
Kungang Steel Works
Lianran Town
Anning
Yunnan
650300
50276
Dazhong
Yang
532501441230061
No.502  Building# 3 Machinery Station of Yunyang Jian'an
Jianshe Dong Village
Gejiu
Yunnan
661400
1661
Daihan
Yang
530103193007180625
No.9  Building# 3 Dorm. Of Yunnan Jiancai Company  Kunqian Road,
Taihe Sub-District,Guandu District
Kunming
Yunnan
650000
2076
Dai
Yang
530102195503091528
No.43  West Ring Road
Wuhua District
Kunming
Yunnan
650000
10656
Duan
Yang
340323195101060013
Room # 302  Unit# 9  No.41 Huihe Road,
Chengguan Town,Guzhen County
Benghu
Anhui
233000
2076
Fa
Yang
530112194009080530
No.3 Unit# 1 Building# 22 No.rth Dongfeng Village, Shanchong, Haikou
Xishan District
Kunming
Yunnan
650000
9630
Fa'en
Yang
530102331112071
Floor 5 Building# Bing No.8 Xicanpo
Wuhua District
Kunming
Yunnan
650000
10000
Fan
Wu
513001197908261413
Qixing Road 188,Fuxing Town ,
Tongchuan District
Dazhou
Sichuan
636400
2076
Fan
Yang
530112197310180569
No.5 Unit# 1 Building# 28  Wenhua Village Haikou
Xishan District
Kunming
Yunnan
650000
2076
Fan
Yang
532425198311130023
Room # 201 Unit# 4  Building# 2 No.2 Xishi Street  Ningzhou Street
Huaning County
Yuxi
Yunnan
653100
2314
Fan
Yang
532525197310280020
No.100 Unit# 4  Building# 2 No.35 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
1796
Fengqiong
Yang
532429197610021928
No.110 Lianghai Village Yanhe Town
Hongta District
Yuxi
Yunnan
653100
9501
Fengying
Yang
530102193505230043
No.58  South Hongshan Road
Wuhua District
Kunming
Yunnan
650000
1741
Guanzhou
Yang
532901470625001
Dali Medical College
Bai Ethnic Group
Dali
Yunnan
671000
10608
Guangrong
Yang
53010219510920271X
No.31  Milesi New Village Xiba Road
Xishan District
Kunming
Yunnan
650000
941
Guangrong
Yang
110104193704053013
No.46 Lanman Alley
Xuanwu District
Beijing
Beijing
100000
5349
Guifen
Yang
530111194708222925
No.524  Xiba New Village
Xishan District
Kunming
Yunnan
650000
23931
Guifen
Yang
530111195410202061
No.10  Maidi Village Longquan Sub-District
Panlong District
Kunming
Yunnan
650000
11574
Guijin
Yang
530111361124112
China Jiujian Machinery, Dashiba
Guandu District
Kunming
Yunnan
650000

 
 
136

--------------------------------------------------------------------------------


 
7451
Guixian
Yang
532426360828172
No.1502 Building# 46  Flat Xiaoluzhi Yimen Copper Industry
Yimen County
Yuxi
Yunnan
653100
2076
Guiying
Yang
530112193408130342
Room # 401  Unit# 4  Building# 3 Shunningli Xinfa Residential Area Xiuyuan Road
Xishan District
Kunming
Yunnan
650000
1873
Guizhi
Yang
530102510825116
No.28 West Renmian Road
Wuhua District
Kunming
Yunnan
650000
941
Guizhi
Yang
530102421011242
No.120 Tuqiao Village
Wuhua District
Kunming
Yunnan
650000
20763
Guizhi
Yang
530112193710291622
No.102 Unit# 1 Building# 3 Danningli Zongshuying Residential Area
Xishan District
Kunming
Yunnan
650000
2270
Guizhi
Yang
530103193510201825
No.22quanxue lane
Xiangyan Street,
Kunming
Yunnan
650000
5085
Guoquan
Yang
530112194911110319
No.402 Unit# 4  Building# B  No.32, Xiba New Village
Xishan District
Kunming
Yunnan
650000
10243
Guoying
Yang
530103510429184
Affiliated No.1, No.65, Miansheng Street
Panlong District
Kunming
Yunnan
650000
3365
Haixian
Yang
532401194707182023
No.2  Building# 30  Xiashantou  Shantou Villagers' Committee, Liqi Town
Hongta District
Yuxi
Yunnan
653100
16326
Haixian
Yang
532428197309031725
Team Tangfang Taiqiao Villagers' Committee, Laochang Township
Xinping Ethnic Yi and Dai Autonomous County
Yuxi
Yunnan
653100
25063
Haiyan
Yang
532426581015172
No.864 Building# 26 Flat Xiaoluzhi Yimen Copper Industry
Yimen County
Yuxi
Yunnan
653100
16979
Henying
Yang
530102431105072
No.240  Anquan New Village
Wuhua District
Kunming
Yunnan
650000
26542
Hong
Yang
532401195712260326
Room # 301 Building# 14  Area E, Hongta Groups Residential Area
Hongta District
Yuxi
Yunnan
653100
7561
Hongyan
Yang
532401197511201222
No. 16  Tangjing Xiuxi Villagers' Committee, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
927
Hong
Yang
530111441028361
Lujia Middle School
Guandu District
Kunming
Yunnan
650000
1882
Hongli
Yang
530102590725032
No.3 Jinji Alley Qianju Street
Wuhua District
Kunming
Yunnan
650000
11400
Hua
Yang
532801671010006
No.13  South Galan Road
Xishuangbannan Ethnic Group
Jinghong
Yunnan
666100
1946
Huazhen
Yang
530200550626084
Building# 4 Yinmian  Hongshan Neighbourhood Committee  Yinmian Town
Dongchuan
Kunming
Yunnan
650000

 
 
137

--------------------------------------------------------------------------------


 
8305
Huanxian
Yang
530121197202080647
No.47 Xiaohaiyan Village  Dayu Township
Chenggong County
Kunming
Yunnan
650000
1682
Hui
Yang
530111361116001
Yunnan Plastic Factory Ciba
Guandu District
Kunming
Yunnan
650000
26243
Huiqiong
Yang
530102450205072
Affiliated No.606  No.47  West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
12773
Huixian
Yang
53011119430210112X
No.302 Unit# 2 Building# 23 Ganhaizi 198 Coal and Geology Exploration Team
Guandu District
Kunming
Yunnan
650000
4735
Huixian
Yang
530112371212322
No.7  Floor 1 Building# 3 Wangjiaqiao
Xishan District
Kunming
Yunnan
650000
1978
Huixian
Yang
530103194203080626
No.11  Unit# 1 Building# 147 No.15 Yongping Road
Guandu District
Kunming
Yunnan
650000
4153
Jizhong
Yang
530112193310160316
Room # 202 Unit# 3 Building# 17 No.615  Chunyu Road
Xishan District
Kunming
Yunnan
650000
8783
Jiaxiu
Yang
530112192901021620
No.306 Unit# 3 Building# 5  No.3  Yanfeng Road, Guanshang
Guandu District
Kunming
Yunnan
650000
948
jiaying
Yang
530123381215001
Tiekuang Residential Area
Kungang Shang Factor
Anning
Yunnan
650300
22466
Jiazhen
Yang
532524194708140343
No.117  Dongzheng Road Lian'an Street
Jianshui County
Honghe
Yunnan
654400
1978
Jiaji
Yang
530103381107061
No.115 Nanyao Village
Panlong District
Kunming
Yunnan
650000
8333
Jiaying
Yang
530102420811272
No.22  Xinzhuantang
Wuhua District
Kunming
Yunnan
650000
3552
Jian
Yang
53011219520711031X
No.126 HuayuanRoad
Xishan District
Kunming
Yunnan
650000
923
Jianrong
Yang
530111195206270411
No.502 Unit# 3 Building# 36 Jingyuan Garden
Guandu District
Kunming
Yunnan
650000
4153
Jian
Yang
530102196312313014
Room # 104 Unit# 1 Building# 2  No.20 Kunjian Road
Wuhua District
Kunming
Yunnan
650000
4526
Jian
Yang
530112520711031
Kunming Alloy Factory, Qigongli
Xishan District
Kunming
Yunnan
650000
2259
Jianmin
Yang
51010219680120750X
No.153 East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
3669
Jinhua
Yang
532422197803301913
No.63 Lushimu Village Lushimu Villagers' Committee, Jiuxi Town
Jiangchuan County
Yuxi
Yunnan
653100

 
 
138

--------------------------------------------------------------------------------


 
1682
Jufen
Yang
530111195211251725
No.53  Xiziying Village  East Ring Road
Panlong District
Kunming
Yunnan
650000
3365
Jumei
Yang
532201461220572
Dorm. For Workers of Yunnan Construction Material Factory,
Huashan
Qujing
Yunnan
655000
3639
Jurong
Yang
530111194701280022
No.104  Unit# 1 Building# 5  No.20 Kunjian Road
Wuhua District
Kunming
Yunnan
650000
9321
Jun
Yang
530112470618051
Yunnan Phosphate Fertilizer Company, Haikou
Xishan District
Kunming
Yunnan
650000
11857
Kunfen
Yang
532401196810261626
No.11 Building# 1  Xiaolijing Gaocan  Town
Hongta District
Yuxi
Yunnan
653100
1882
Kunsheng
Yang
530103194706121813
No.501  Unit# 3 Building# 5  Xinwenli  Xinwen Road
Wuhua District
Kunming
Yunnan
650000
4153
Laiwang
Yang
530111194108236071
No.204  Unit# 2  Building# 8
 No.751 Chuanjin Road,Panlong District
Kunming
Yunnan
650000
2076
Lanxian
Yang
532401195212091220
No.19 Baoshan Street Xiuxi Villagers' Committee Yanhe Town
Hongta District
Yuxi
Yunnan
653100
6229
Lanying
Yang
530112194907100329
Room # 502 Unit# 2 Building# 15 No.615 Chunyu Road
Xishan District
Kunming
Yunnan
650000
1870
Lanying
Yang
530112194209090928
No.309 Lujiaying, Xinwen Road
Xishan District
Kunming
Yunnan
650000
3346
 
Lingqi
 
 Kong
53012319400911391X
No.309 Lujiaying  Xinwen Road
Xishan District
Kunming
Yunnan
650000
21808
Lijuan
Yang
530102410406032
No.104 Unit# 2  Building# 63  No.31 East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
5304
Libin
Yang
530103196301042980
No.405 Unit# 2  Building# 7  No.333 Baita Road
Panlong District
Kunming
Yunnan
650000
3913
Lixin
Yang
530121341001001
Citizen of Chengnie Sub-District, Longcheng Town
Chenggong County
Kunming
Yunnan
650000
3030
Lixin
Yang
530103195403212915
No.1 Floor 3 Building# 2 No.2 Renmian Alley  East Renmian Road
Panlong District
Kunming
Yunnan
650000
4666
Lizhi
Yang
53011119560915081X
No.1 Floor 3 Building# 2  No.2  Renmian Alley, East Renmian Road
Panlong District
Kunming
Yunnan
650000
3552
Lifen
Yang
532501510404092
No.-4  No.27 Sandaokang
Honghe hani Ethnic Group
Gejiu
Yunnan
661400
9202
Lifen
Yang
530111194212066404
Kunming Machinery  Tiejian Yangfang Zhongtie Yangfang'ao
Guandu District
Kunming
Yunnan
650000

 
 
139

--------------------------------------------------------------------------------


 
25561
Lifen
Yang
530111195510040821
No.701 Unit# 1 Building# 13  Area 43 No.384, Yangfang'ao
Guandu District
Kunming
Yunnan
650000
3552
Lihua
Yang
530111195304104441
Room # 502 Unit# 1  Building# C10  Kunchuan Groups Company, Bagongli
Guandu District
Kunming
Yunnan
650000
1782
Lihua
Yang
530102192307110329
No.102 Unit# 3 Building# 4  Danningli Zongshuying Residential Area
Xishan District
Kunming
Yunnan
650000
1791
Lijun
Yang
533528193510050045
Canyuan Post Office
Canyuan County
Liancan
Yunnan
677000
935
Lina
Yang
532301630217374
petroline Company ,dajiuzhuang,No.1
Hangkong Road,
Chuxiong
Yunnan
675000
12756
Liru
Yang
532524410515126
Branch Campus of T.V. and BRoadcast College, Chenguan Township, Chenguan Area
Jianshui County
Honghe
Yunnan
654400
37373
Lixia
Yang
532901194407180322
No.1 Yuanpu Street  Xiaguan Town
Dali, Dali Ethnic Bai Autonomous Prefecture
Dali
Yunnan
671000
3864
Liying
Yang
530103470323152
No.3-401  Building# 10  Xi Residential Area  Xinwen Road
Wuhua District
Kunming
Yunnan
650000
1476
Liyuan
Yang
532501401009382
Yangjiatian Village, Yangcheng Area
Gejiu, Yunnan Province
Gejiu
Yunnan
661400
5907
Lianying
Yang
533121194701100023
No.208 Unit# 2 Building# 13
Zutuan 1, Xinying Residential AreaPanlong District
Kunming
Yunnan
650000
23943
Liangxiong
Yang
532901196908102225
Affiliated No.32  No.47 Mingtong Alley,  Neijing Road
Panlong District
Kunming
Yunnan
650000
2076
Lin
Yang
530112193408050318
No.4  Floor 2  Building# 24  No.615  Chunyu Road
Xishan District
Kunming
Yunnan
650000
36773
Linsheng
Yang
530103331201257
No.112  Building# Xida No.90 Chuanjin Road
Panlong District
Kunming
Yunnan
650000
5304
Lin
Yang
612325610125404
Room # 412 Floor 04  Family Area of China's 9th Metallurgy Factory
Mian County
Hanzhong
Shaanxi
724200
1796
Luquan
Yang
530111195006102034
No.1006, Beijing Road
Panlong District
Kunming
Yunnan
650000
6158
Luyun
Yang
530103194608291827
No.8 Huayuan Alley  Changchun Road
Panlong District
Kunming
Yunnan
650000
23127
Meilan
Yang
530102441217302
No.17 Kunjian Road
Wuhua District
Kunming
Yunnan
650000
4557
Mingde
Yang
530111195505106398
No.307 Unit# 3 No.141  Dongjiao Road
Panlong District
Kunming
Yunnan
650000

 
 
140

--------------------------------------------------------------------------------


 
8305
Pingxian
Yang
53240119660924092X
No.3  Building# 13  Wangdahu  Wangdahu Villagers' Committee, Chunhe Town
Hongta District
Yuxi
Yunnan
653100
4841
Qi
Yang
530103194507152529
Room # 302 Unit# 3 Building# 7  No.1  Siyuan Road
Wuhua District
Kunming
Yunnan
650000
941
Qiping
Yang
530124194411200823
Room # 203 Building# 22 Zhuge Residential Area
Hongta District
Yuxi
Yunnan
653100
2367
Qinying
Yang
530111390305112
Yunnan Tropic Grain Machinery, Dashiba
Guandu District
Kunming
Yunnan
650000
8006
Qinzhen
Yang
530103400606292
No.28 Builing 50  Sujia Village
Panlong District
Kunming
Yunnan
650000
6314
Qing
Yang
532501340522123
No.7 Building# 2  3rd Metallurgy Factory of Yunnan
Tin ore Industry
Gejiu
Yunnan
661400
9940
Qinghua
Yang
530102194406160726
Room # 611  Unit# 2 Building# 13  No.2  Lingangxincun Residential Area
Wuhua District
Kunming
Yunnan
650000
6950
Qingxiu
Yang
530123421010302
Kunming Letter Box 252
Taiping Area
Anning
Yunnan
650300
8732
Qiongfen
Yang
530111620805082
Academy of Yunnan Animal Husbandry Science, Jindian
Guandu District
Kunming
Yunnan
650000
4655
Qionghua
Yang
532201196503220321
Dorm. Of Oil Exploration, No.59, West Qilian Road
Qilian Area
Qujing
Yunnan
655000
1990
Qiongzhu
Yang
532401195006250040
Room # 301  Unit# 1 Building# 33 No.21 Longma Road
Hongta District
Yuxi
Yunnan
653100
8997
Rongquan
Yang
530103193709292111
No.45  Floor 7 Unit# 4  Building# 12 No.11 Dongfeng Alley, East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
11310
Rong
Yang
530111410207001
Shangzhuan Tobacco Re-burning Factory
Guandu District
Kunming
Yunnan
650000
53505
Ruizhen
Yang
530112194012190538
No.11 Unit# 2 Building# 28  Haikouli New Village
Xishan District
Kunming
Yunnan
650000
2259
Ruoyun
Yang
530112470106002
Huahongdong
 Xishan District
Kunming
Yunnan
650000
3525
Shangcai
Yang
530102193707102736
No.805  Unit# 8  Building# 4 No.31  South Xinwen Road
Wuhua District
Kunming
Yunnan
650000
11027
Shaocheng
Yang
532401311010151
Xiaxiaotun Village, Zhaokan Township,
Dayingjie Area
Yuxi
Yunnan
653100
3738
Shaoyu
Yang
53011219361025033X
Kungang Metallurgy Factory, Qigongli
Xishan District
Kunming
Yunnan
650000

 
 
141

--------------------------------------------------------------------------------


 
4633
Shaozheng
Yang
530102300912031
No.218  Building# 91  No.28  No.rth Ring Road
Wuhua District
Kunming
Yunnan
650000
3997
Shihua
Yang
530122541010272
Wuli Village, Wuli Sub-District, Jincheng Town
Jinning County
Kunming
Yunnan
650000
10381
Shijie
Yang
533001371011004
No.B  House 5 Unit# 1 Building# A No.114  Jianshe Road
Wuhua District
Kunming
Yunnan
650000
4462
Shufang
Yang
530121591227002
Chengnie Sub-District, Longcheng Town
Chenggong County
Kunming
Yunnan
650000
1959
Shufen
Yang
530103192404291527
No.6  Floor 2  Unit# 2 Building# 2 No.478 Wujing Road
Guandu District
Kunming
Yunnan
650000
3759
Shude
Yang
532401421225151
Operating Office of Dashujie
Hongta District
Yuxi
Yunnan
653100
1661
Shugong
Yang
530102370816271
Affiliated No.201  No.35  Xinwen Road
Wuhua District
Kunming
Yunnan
650000
2076
Shuqiong
Yang
532401460806224
Juwei 3 Xinxinlu Sub-District
Zhoucheng Town
Yuxi
Yunnan
653100
4754
Shuyun
Yang
532201193401150330
 Yunnan 4th Construction Company
Guandu District
Kunming
Yunnan
650000
7481
Shuzhi
Yang
530103195312050623
No.502 Unit# 2  Building# 8  No.30  Fufa Road
Guandu District
Kunming
Yunnan
650000
5776
Shuiying
Yang
530103340420064
Affiliated No.2 No.401  Nanzhan New Village
Panlong District
Kunming
Yunnan
650000
952
Shunxiang
Yang
532401460923151
Workers' Dorm.
Of Dayingjie Financial Bureau
Yuxi
Yunnan
653100
18626
Shunyou
Yang
532401194708100333
No.44, Huanshan Road
Hongta District
Yuxi
Yunnan
653100
2120
Sijing
Yang
530102193104121823
Room # 101 No.27 Sanheying
Wuhua District
Kunming
Yunnan
650000
7458
Songlin
Yang
530103370106331
Affiliated No.9 No.5  Xiayinli
Panlong District
Kunming
Yunnan
650000
23541
Tianrong
Yang
532401550910033
Workers' Dorm.
Of Hongtashan Running-water Company
Yuxi
Yunnan
653100
1795
Tianyou
Yang
532526380705083
Dorm. Of Dongfeng Nitrogen Fetilizer Company, Xinshao Area
Mile County
Honghe
Yunnan
654400
10615
Weibao
Yang
532427193305090010
Workers' Dorm. Of E'shanFood Bureau
E'shan Ethnic Yi Autonomous County
Yuxi
Yunnan
653100
4298
Weiqi
Yang
530102401104072
No.1 Floor 2  Unit# 2 Building# 8  No.135 Longxiang Street
Wuhua District
Kunming
Yunnan
650000

 
 
142

--------------------------------------------------------------------------------


 
2012
Weidong
Yang
530102195807041810
Affiliated No.46  No.468 Xichang Road
Wuhua District
Kunming
Yunnan
650000
3030
Weilin
Yang
530103196912051253
No.47-20  Xuanjin Street
Panlong District
Kunming
Yunnan
650000
16656
Wenfa
Yang
530111193909244413
Room # 202  Unit# 2  Building# A31  Kunming Ship Groups Company, Bagongli
Guandu District
Kunming
Yunnan
650000
2025
Wenhui
Yang
530103291115002
Affiliated No.87  No.98 Erjiawan
Panlong District
Kunming
Yunnan
650000
8100
Wenrun
Yang
530102193708152110
No.200  Gulou Road
Wuhua District
Kunming
Yunnan
650000
11228
Xiaokun
Yang
530102195104051115
No.160 Zongshuying
Wuhua District
Kunming
Yunnan
650000
19234
Xiaoming
Yang
530112194907093229
No.301 Unit# 1 Building# 2 No.191 West Renmian Road
Xishan District
Kunming
Yunnan
650000
2830
Xiaoqin
Yang
530123195508213928
No.19, Unit# 1, Building# 19, Xindongqu Residential Area, Jianshe Road,
 Lianran Town
Anning
Yunnan
650300
952
Xinchun
Yang
532401280304003
No.121
Renmian Road
Yuxi
Yunnan
653100
18308
Xiongchao
Yang
530102193912150315
Room # 506 Unit# 3 Building# 77  No.31 East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
11627
Xiufang
Yang
530111194310211126
No.102  Unit# 1  Building# 3  Yunnan Geology and Mine Exploring Bureau, Dashiba
Guandu District
Kunming
Yunnan
650000
2417
Xiukun
Yang
530102451226182
No.63, Xinwen Road
Wuhua District
Kunming
Yunnan
650000
9207
Yan
Yang
530112194509280029
Room # 8  Unit# 1  Building# 15 Affiliated No.2 No.2676 Dianmian Road
Wuhua District
Kunming
Yunnan
650000
4097
Yibing
Yang
530102310521032
Affiliated No.501 No.47  Beimen Street
Wuhua District
Kunming
Yunnan
650000
2264
Yingqing
Yang
530111197212312912
Building# 14, Milesi New Village
Wuhua District
Kunming
Yunnan
650000
2417
Yongfang
Yang
532428194110281328
No.64 Bixiyuan
Hongta District
Yuxi
Yunnan
653100
2076
Yongzhen
Yang
530111194706290828
No.501 Unit# 1  Building# 15  No.306 Bailongsi Village, Bailong Road
Panlong District
Kunming
Yunnan
650000
1682
Yongqing
Yang
532131400807002
No.2 Floor 5  Building# 43  Xinhua Road Yunfu Town
Shuifu County
Zhaotong
Yunnan
657000

 
 
143

--------------------------------------------------------------------------------


 
7663
Youde
Yang
530111440520411
Kunming No.9 Middle School, Guandu Town
Guandu District
Kunming
Yunnan
650000
4549
Youfu
Yang
530103550319063
No.16  Floor 4  Building# 5  No.40 Huangjiazhuang
Panlong District
Kunming
Yunnan
650000
1682
Yuhua
Yang
530103195511291585
No.7 Floor 2  No.35 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
4153
Yuhui
Yang
532401197006251229
No. 87 Panjing  Keguan Villagers' Committee, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
11331
Yulan
Yang
532401560616094
Zhumaoying Village, Wangdafu Townshi
Chunhe Area
Yuxi
Yunnan
653100
2898
Yumei
Yang
530102195108090023
Room # 702 Unit# 2 Building# 7  Yuejiangli 1st Period Jiang'an Residential Area
Wuhua District
Kunming
Yunnan
650000
1882
Yuwen
Yang
532501193912082823
No.301 Unit# 2 No.102 Yongsheng Street
Gejiu, HongheEthnic Ha'ni and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
20763
Yuxian
Yang
530112193607160325
Room # 101 Unit# 1  Building# 5 No.615, Chunyu Road
Xishan District
Kunming
Yunnan
650000
952
Yuxian
Yang
532401401110062
Team 6, Zaojiao Village, Zaojiao Township
Beicheng District
Yuxi
Yunnan
653100
3314
Yuzhen
Yang
530102430304072
No.16 West Station
Wuhua District
Kunming
Yunnan
650000
6035
Yuanxian
Yang
532924194905100342
No.62  Team 1  Taihe Huaqiao Farm, Jinniu Town
Binchuan County,Dali Ethnic Bai Autonomous Prefecture
Dali
Yunnan
671000
941
Yueqing
Yang
530111192311131129
No.215  Unit# 2  Building# 3 Yunnan Academy of Geology Detecting, Dashiba
Guandu District
Kunming
Yunnan
650000
7460
Yuezhen
Yang
530103193712232945
No.102  Unit# 2  Building# 2 No.82 East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
20483
Zaichun
Yang
532426521224171
No.308  Building# 15 Branch Company in Shishan, Yimen Copper Industry
Yimen County
Yuxi
Yunnan
653100
18609
Zaikun
Yang
530128400603033
Jiaojiaying Highway Maintenance Squad, Chongde Township
Luquan Ethnic Yi and Miao Autonomous County, Yunnan Province
Kunming
Yunnan
650000
4153
Zenghai
Yang
532428197112280939
Room # 202, Unit# 3, Building# 18, Mosha Gardening Area, Mosha Town
Xinping Ethnic Yi and Dai Autonomous County,  Yuxi, Yunnan Province
Yuxi
Yunnan
653100
2267
Zengyou
Yang
530103291231061
No.331 Yunnan Railway Construction Company, South Rong Road
Panlong District
Kunming
Yunnan
650000
3655
Zhaokun
Yang
532501194809210027
No.406  Unit# 2 Flat  No.26 Ronglu Street
Gejiu, HongheEthnic Ha'ni and Yi Autonomous Prefecture
Gejiu
Yunnan
661400

 
 
144

--------------------------------------------------------------------------------


 
1682
Zhenggao
Yang
530102420326151
No.2 Yiqiutian  Denghua Street
Wuhua District
Kunming
Yunnan
650000
2076
Zhengxiang
Yang
530123196411172634
No.302 Unit# 1 Building# 1 No.30 Shanxue Road
Lianran Town
Anning
Yunnan
650300
2256
Zhengying
Yang
530112195604010523
Yunfeng Paper-making Company, Haikou
Xishan District
Kunming
Yunnan
650000
25590
Zhizhen
Yang
530111421114202
Kunming Cigerette Company, Shangzhuang, No.rth Area of Kunming
Guandu District
Kunming
Yunnan
650000
16385
Zhiwu
Yang
532429471005001
Rural Sanitary Station, No. 2, Jiuqu Alley
Hongta District
Yuxi
Yunnan
653100
20763
Zhongpin
Yang
530200194404010014
Room # 102 Unit# 3  Building# 1 No. 9 West Ring Road
Fumian County
Kunming
Yunnan
650000
1796
Zhu
Yang
532501195011162817
No.603  Unit# 1 No.7 Qingshanli
Gejiu, HongheEthnic Ha'ni and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
5646
Zicheng
Yang
532501194106010010
No.603 Building# 4 No.14 Jiefang Village
Gejiu, HongheEthnic Ha'ni and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1682
Ziying
Yang
530102340302151
No.143, Wucheng Road
Wuhua District
Kunming
Yunnan
650000
8509
Zuliu
Yang
530123491013391
No.3 Building# 16  Lanhoushan,
Kungang
Anning
Yunnan
650300
941
Zuying
Yang
530111195305210422
Room # 203  Unit# 1  Building# 9  No.1298  Dianchi Road
Xishan District
Kunming
Yunnan
650000
14649
Cuilan
Yao
210103430827182
No.5 Jia, Yiduan, Qingnian Da Street
Shenhe District
Shenyang
Liaoning
110000
8975
Cuizhi
Yao
530102195205082420
No.101 Unit# 3  Building# 1 No.72 Qixiang Road
Xishan District
Kunming
Yunnan
650000
4652
Fenglan
Yao
530103410705122
Affiliated No.203 No.54  Shulin Steet
Panlong District
Kunming
Yunnan
650000
6976
Fengxian
Yao
530103310305092
Affiliated No.8 No.16 Nanqiang Street
Panlong District
Kunming
Yunnan
650000
21856
Haiming
Yao
530102194510222712
No.42, Xiba New Village
Xishan District
Kunming
Yunnan
650000
4927
Jiazhong
Yao
53010219440920005X
No.50, Qingnian Road
Wuhua District
Kunming
Yunnan
650000
2076
Meihua
Yao
532501194502131228
No.15  Building# 17 Dalufang  Gushan Tin ore Explore and Choose Factory
Gejiu, HongheEthnic Ha'ni and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
23129
Mingying
Yao
530102330416272
New Building# 1, No.31 Xinwen Road
Wuhua District
Kunming
Yunnan
650000

 
 
145

--------------------------------------------------------------------------------


 
2951
Qin'an
Yao
530103470816252
No.30 Floor 4 Building# 1 Hongyang New Village
Panlong District
Kunming
Yunnan
650000
1312
Qiongxian
Yao
530111321002082
Kunming Thermos Company, jinma Temple
Guandu District
Kunming
Yunnan
650000
22667
Shengxiang
Yao
532323193506051113
No.602 Unit# 5 Building# 1 No. 198 Botai Road
Panlong District
Kunming
Yunnan
650000
5297
Wenxuan
Yao
532401193311080018
Room # 503  Unit# 2  Building# 2 No.60  Fenghuang Road
Hongta District,
Yuxi
Yunnan
653100
1682
Xinghui
Yao
530111330529141
Kunming Track Company, guangwei Village
Guandu District
Kunming
Yunnan
650000
4153
Yanqing
Yao
530111194702270045
Room # 203 Unit# 1 Building# 4 No.588, Longquan Road
Wuhua District
Kunming
Yunnan
650000
39177
Yishuo
Yao
530111420804081
Kunming Mine and Machinery Company, Xiaoba
Guandu District
Kunming
Yunnan
650000
12458
Yusong
Yao
433021491112009
No.38 dingzi Road
an'jiang Town
Qianyang
Hunan
418100
38811
Zhisheng
Yao
53010319370327182X
No.601 Unit#2 builidng 6  No.48  wacangzhuan
Wuhua Diastrict
Kunming
Yunnan
650000
20436
Bairu
Ye
530103330525061
No.8 Floor 4 Unit# 1 Building# 111 Qianwei Road
Panlong District
Kunming
Yunnan
650000
6060
Er'tai
Ye
530103194908182112
No.407 Unit#1 Building#5 No.77  east renmin Road
Panlong District
Kunming
Yunnan
650000
16057
Lifen
Ye
53240119600428062X
No.1xujing,beicheng Town
Hongta District
Yuxi
Yunnan
653100
11687
Meiyun
Ye
530102410515242
No.17guofang Road
Wuhua District
Kunming
Yunnan
650000
2029
Peiying
Ye
530103420505072
No.28 Building# 13 Dorms. Of General Merchandise Station,Heping Village
Panlong District
Kunming
Yunnan
650000
12647
Ping
Ye
530102194807202720
Room #105 Unit#1 Building#1 No.25 wujiadui Village
Xishan District
Kunming
Yunnan
650000
2076
Shufen
Ye
530102194308200026
No.376 qingnian Road
Wuhua District
Kunming
Yunnan
650000
2623
Shuping
Ye
53240119660730204X
No.5-1101  Building# M,jiangdong xiaokang ,
new Residential quarter
Kunming
Yunnan
650000
6559
Shuzhen
Ye
53240119600716152X
No.7 Building#5 gaogengzi Beihu Villagers' committee,dayingjie Town
Hongta District
Yuxi
Yunnan
653100
1661
Shuisheng
Ye
530103195201181217
No.36 Unit#3 Building# 408 yiyuan Residential area,guannan Road
Guandu District
Kunming
Yunnan
650000

 
 
146

--------------------------------------------------------------------------------


 
1958
Taipei
Ye
532401194006141210
Room #401 Unit#2 Building#3  zhongwei Residential area
Hongta  District
Yuxi
Yunnan
653100
2076
Xiuping
Ye
532401711025152
No.10 she, Zhaozhi sub-ditrict
dayingjie Town
Yuxi
Yunnan
653100
3530
Yujin
Ye
530103195010091542
No.502 Unit#2 Building#72 Liangyuan Residential area,Kunzhou Road
Xishan District
Kunming
Yunnan
650000
13370
Zhengpeng
Ye
530103193404121514
Room #7 Unit#1 Building#14 zutuan1 yueyatang Residential area,linyu Road
Wuhua District
Kunming
Yunnan
650000
3729
Zuqin
Ye
652402450418411
No.100brick and watt factory,128 Residential Group,kuitui agricutural seven
division,
Xingjiang
Xingjiang
Xingjiang
830000
3030
Aimin
Yi
532532196204280624
Affiliated No.52 No.266 Wuyi Road
Wuhua District
Kunming
Yunnan
650000
2086
Jing
Yi
532233510119082
No.2 Village Gangou Sub-District,Nagu Town
Huize County
Qujing
Yunnan
655000
3593
Qiongying
Yi
53233119320824032X
No.24 Shijiatian Village Yipinglang Villagers' committee,Yipinglang Town
Lufeng County
Chuxiong
Yunnan
675000
8687
Shuhui
Yi
530102193110090322
Room #301 Unit#2 Building#10 No.225 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
8300
Chuanxiu
Yin
530102195203062127
Room #202 Unit#2 Building#2 No.25  Yongchang Road
Xishan District
Kunming
Yunnan
650000
3272
Guifen
Yin
532401195612250649
No.69 Donggucheng Beicheng Town
Hongta District
Yuxi
Yunnan
653100
3593
Guofu
Yin
532821390915081
Jijiandui,No.3 Branch of Jinghong State-run Farm
Jinghong County
Jinghong
Yunnan
666100
952
Kailai
Yin
530102361020073
No.82 Longxiang Street
Wuhua District
Kunming
Yunnan
650000
14201
Peiying
Yin
530102194211130324
Room #404 Unit#1 Building#77 No.31 East jiaochang Road
Wuhua District
Kunming
Yunnan
650000
19293
Qiongfen
Yin
532401500916006
No.5 Floor5 Building#8 No.51
Qiyang Road
Yuxi
Yunnan
653100
1682
Qiongxian
Yin
532401195110100026
Room #201 Unit#2 Building#7 No.22  Xujiawan Road
Hongta District
Yuxi
Yunnan
653100
7186
Shaocheng
Yin
53010319480206293X
No.501 Unit#1 Building#33 Sujia Village
Panlong District
Kunming
Yunnan
650000
7974
Shaoneng
Yin
532401194512120615
No.68 East old Town,Beicheng Town
Hongta District
Yuxi
Yunnan
653100

 
 
147

--------------------------------------------------------------------------------


 
2327
Xiaoling
Yin
530103491027294
No.29 Building#1 Measurement Office,Tangjiaying,East dongfeng Road
Panlong District
Kunming
Yunnan
650000
15093
Xiuxian
Yin
532423194603030621
Room #302 Unit#2 Building#16 Zhuge Residential area
Hongta District
Yuxi
Yunnan
653100
4153
Caifeng
Yin
532401195305071229
No.138 Shitou Village,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
4744
Cairong
Yin
530102420812152
No.3 Xiaojing Alley,South Cuihu Road
Wuhua District
Kunming
Yunnan
650000
1738
Cuilan
Yin
530103195601182120
No.3 Floor2 Unit#2 Building#8 No.121 West renmin Road
Wuhua District
Kunming
Yunnan
650000
2076
Defu
Yin
530123194701140017
No.25 Xiuxi Road,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
19340
Fengyou
Yin
532401481016123
No.2 She,Xiangjiazhuang,
Xiuxi Township
Yuxi
Yunnan
653100
2075
Guifu
Yin
530111380505043
Gaoqiao Villagers' committee
Xishan District
Kunming
Yunnan
650000
1786
Guoqiong
Yin
532401194910251223
No.63 Baoshan Street,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2076
Hua
Yin
532401197208151242
No.430 Songguan,Songguan Villagers' committee,Yanhe Town
Hongta District
Kunming
Yunnan
650000
4624
Hua
Yin
532101340619031
No. 404 Donghou Street
 Zhaoyang District
Zhaotong
Yunnan
657000
5124
Huilan
Yin
532401194607171220
No.78 Baoshan Street,Xiuxi Villagers' committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
5085
Jiayuan
Yin
530102194303180329
Room #302 Unit#1 Building#10 No.84 No.rth yuantong Road
Wuhua District
Kunming
Yunnan
650000
3908
Jiade
Yin
530112320824031
No.11 Floor2 Building#11 Xiaoxin Village,Majie
Xishan District
Kunming
Yunnan
650000
54111
Kaibiao
Yin
532401660109123
No.2 She,Xiuxi  sub-District,
Yanhe Town
Yuxi
Yunnan
653100
1937
Li
Yin
530102193411042711
No.301 Unit#1 Building#14 No.339 Xinwen Road
Wuhua  District
Kunming
Yunnan
650000
1796
Puxiu
Yin
532422640608032
Lijaio Village,Cuifeng Township
Jiangchuan County
Yuxi
Yunnan
653100
10096
Qionghua
Yin
530103193304192921
Affiliated No.4 No.16 Chundengli,Donghua Residential area
Guandu District
Kunming
Yunnan
650000
1796
Ruifen
Yin
532301381124004
Yan'an Hospital
Panlong District
Kunming
Yunnan
650000

 
 
148

--------------------------------------------------------------------------------


 
2251
Sen
Yin
530112461226325
Wangjiaqiao
Xishan District
Kunming
Yunnan
650000
2076
Shaofen
Yin
532231631128034
Zhuangzi She,Yunhe Villagers' committee,Hekou Township
Xundian County
Kunming
Yunnan
650000
4186
Shigang
Yin
532131570215001
No.2 Floor4 Building#6 Xinghua Road,Yunfu Town
Shuifu County
Zhaotong
Yunnan
657000
8835
Shuxian
Yin
532401194702081223
No.101 Baoshan Street,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2251
Shuzhen
Yin
530112560430092
Hongjiaying,Hongyuan Township
Xishan District
Kunming
Yunnan
650000
2076
Tiangui
Yin
530111195512124412
Room #301 Unit#2 Building# C32 Kunchuan Groups,Bagongli
Guandu District
Kunming
Yunnan
650000
23336
Xianxian
Yin
530112193910010522
No.16 Unit#2 Building#9 Hongshan Village,haikou
Xishan District
Kunming
Yunnan
650000
16824
Xingrong
Yin
530102194701200313
No.20 West Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
2248
Xiuzhen
Yin
530112460103132
Yinjia Village,Lianjia Township,Hailian sub-District
Xishan District
Kunming
Yunnan
650000
2076
Yin'e
Yin
532502541016002
Dorms. Of Kaiyuan Railway police station
Kaiyuan
Gejiu
Yunnan
661400
2076
Zhi
Yin
530112194708060010
No.602 Unit#1 Building#3  Agricultural Bureau,Xingyuan Road
Xishan District
Kunming
Yunnan
650000
13848
Ziying
Yin
532301410830002
Dorms.of Grain Bureau,
No.41,Xueqiao Street
Chuxiong
Yunnan
675000
1796
Suping
Ying
53010319520505002X
No.302 Unit#1 Building#2 Tianhepian,Majunchang Residential area,jinma shi
Guandu District
Kunming
Yunnan
650000
7488
Surong
Ying
53010319490203002X
No.303 Unit#1 Building#2 Tianhepian,Majunchang Residential area,jinma shi
Guandu District
Kunming
Yunnan
650000
7105
Cunying
You
532401194607170623
No.1 Lujia Tun,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
11257
Shufen
You
530112194504040528
No.374 Unit# 3 Building# 14 Guanhai Village,Haikou
Xishan District
Kunming
Yunnan
650000
3475
Chaoqun
You
530112193601160332
No.8 Floor3 Unit#1 Building#6 Daxin Village,No.349 Chunyu Road
Xishan District
Kunming
Yunnan
650000
3540
Delu
You
530121194702100014
No.67 Ximen Alley,Longcheng Town
Chengong County
Kunming
Yunnan
650000

 
 
149

--------------------------------------------------------------------------------


 
21180
Jianxing
You
530123196812173013
No.201 Unit#4 Building#3 Honhxing Residential Area,Hongxing Road,Taiping Town
An'ning
Kunming
Yunnan
650000
7890
Chuanyin
Yu
530112193402011617
No.1 Floor1 Unit#1 Building#17 No.1356 Chunyu Road
Xishan District
Kunming
Yunnan
650000
9142
Fuxiang
Yu
340703380214401
No.101 Building#10 Ye Village,
Shizishan District
Tongling
An’hui
244000
3659
Guozhi
Yu
530111193606060449
No.101 Unit#5 Building#3 No.59 Guikun Road, Guanshang
Guandu District
Kunming
Yunnan
650000
6343
Ming
Yu
530103193005253317
Affiliated No.8,No.12,Dongqingli,Donghua Residential Area
Guandu District
Kunming
Yunnan
650000
23683
Sufang
Yu
530103380410252
Dorms. of teaching staff of Yunnan Machianry Engineering Collage,Xiziying
Panlong District
Kunming
Yunnan
650000
4663
Yanhua
Yu
530102530820214
No.60,Fuxing Village
Wuhua District
Kunming
Yunnan
650000
6229
Zhengyi
Yu
530123194201133910
No.21 Building# 14
 Xiaonan New Area,Kunming Steal Company,An'ning County
Kunming
Yunnan
650000
10608
Changfu
Yu
530111194011130414
No.305 Unit#1 Building#51
yangfang'ao Section of Kunming railway,Guandu District
Kunming
Yunnan
650000
3593
Dingqing
Yu
53010319271010251X
Room #101 Unit#1 Building#1
No.15,Beicangpo,Wuhua District
Kunming
Yunnan
650000
3917
Fachang
Yu
530102193912171116
No.504 Unit#2 Building#3
 No.191,West Renmin Road,Xishan District
Kunming
Yunnan
650000
4153
Fengying
Yu
530111570904324
East Station of Kunming Railway,Liangting
Guandu District
Kunming
Yunnan
650000
4025
Hezhong
Yu
532524192807201210
No.5 Building#20
No.172,Dongjiawan Road,Guandu District
Kunming
Yunnan
650000
9310
Huilan
Yu
530103421125294
No.158,East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
5513
Huixuan
Yu
530103193802282524
No.19 Unit#2 Building#19
Lishutou,East Renmin Road,Panlong District
Kunming
Yunnan
650000
2076
Jiaxiang
Yu
532401194106010912
No.8,Xiejing,Liuzongqi Villagers' Committee,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
1985
Jianping
Yu
530102195312181125
No.7 Floor10 Building#1
No.12,Shijia Alley,Tuodong Road,Guandu District
Kunming
Yunnan
650000
51144
Mingshi
Yu
53011219330424031X
No.501 Unit#1 Building#1
East Liujiaying,An'kang Road,Xishan District
Kunming
Yunnan
650000

 
 
150

--------------------------------------------------------------------------------


 
1882
Mingcong
Yu
532401371223005
Dorms. of staff of Fodder Factory
Yujiang Road
Yuxi
Yunnan
653100
32182
Qingfang
Yu
530102310301034
No.11,East Jiaochang Raod
Wuhua District
Kunming
Yunnan
650000
1796
Shihan
Yu
530123194110293919
No.501 Unit#4 Building#67
 Shengjian Resudential Area,Chaoyang Road, Lianran Town,An'ning
Kunming
Yunnan
650000
16139
Shuming
Yu
530112461109001
No.118,Front Street,Heilinpu
Xishan District
Kunming
Yunnan
650000
2260
Shufen
Yu
530103650728252
No.9,Xiaofucun Street
Wuhua District
Kunming
Yunnan
650000
1796
Sufen
Yu
532131321220002
Yuntian Residential Area,Kunming Developing Area
Kunming Development Zone
Kunming
Yunnan
650000
15586
Sufen
Yu
532524400220036
No.265,Wanyao,Chengguan Town
Jianshui County
Gejiu
Yunnan
661400
6328
Weixun
Yu
530121193611060032
Dorms.of Zhumu Factory,Wangjiaying,Dashuying
Guandu District
Kunming
Yunnan
650000
13332
Xiumin
Yu
53282319450710002X
Room # 1 No.15 Qixiang Road,Mengla Town
Xishuangbanna Dai Autonomous Prefecture
Jinghong
Yunnan
666100
5681
Zhixiu
Yu
530102195402051869
No.130,Wuyi Road
Guandu District
Kunming
Yunnan
650000
13940
Zhihe
Yu
532821320410003
No.7,East Jinghong Road
Yunjinghong Town
Jinghong
Yunnan
666100
941
Zhuying
Yu
532401194511111821
No.6 Building#18
Dachangjing,Fenghuang Road sub-District,Hongta District
Yuxi
Yunnan
653100
1796
Zi'en
Yu
532427194908050610
Room # 401 Unit#1 Building#C
No.65,Hongqiao Road,Hongta District
Yuxi
Yunnan
653100
2623
Haiying
Yu
530103195311150665
No.501 Unit# 4 Building# 9
 Railway Station Residential Area,Nanba,Guandu District
Kunming
Yunnan
650000
44357
Shengde
Yu
532401194906061814
No.122,Building#16,Shangzhengjing,Fenghuang Road  sub-b District
Hongta District
Yuxi
Yunnan
653100
9025
Guangmei
Yu
530103194005202944
No.158,East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
19162
Zhen'an
Yuan
530121193802251819
Affiliated No.1,No.367,Xiaoluoyang Village,Luoyang Town
Chenggong County, Kunming,Yunnan Province
Kunming
Yunnan
650000
4705
Cunhu
Yuan
530103193301202119
No.101 Unit#1 Building#1
Wujiaohua,Houying, Dashuying,Guandu District
Kunming
Yunnan
650000
1682
Dezhou
Yuan
530103193601262930
No.502 Unit2  Building# 7
Chuanjin Road,Panlong District
Kunming
Yunnan
650000

 
 
151

--------------------------------------------------------------------------------


 
6229
Guangbi
Yuan
530102194111290320
Room #202 Uint1 Building#7
 No.28,No.rth Ring Road,Wuhua District
Kunming
Yunnan
650000
10055
Huaifang
Yuan
530123195002053525
No.301 Unit# 1 Building#1
No.30,???Road,Lianran Town,An'ning
Kunming
Yunnan
650000
1882
Jiagang
Yuan
530123193908133311
Room # 202 Uint 5 Building# 1
 No.130, Qianju Street,Wuhua District
Kunming
Yunnan
650000
10779
Junbang
Yuan
530102194109082717
No.302 Unit# 1 Building#2
No.2,Lujiaying,Xinwen Road,Xishan District
Kunming
Yunnan
650000
1967
Longting
Yuan
530111310505001
Kunming  Heavy Machine Factory,Ciba
Guandu District
Kunming
Yunnan
650000
34449
Ming
Yuan
530112193106174112
No.201 Unit# 1 Building#9
No.919,Xiyuan Road,Xishan District
Kunming
Yunnan
650000
1168
Nanzhang
Yuan
530102194907100721
No.3,Jianshe Road
Wuhua District
Kunming
Yunnan
650000
4153
Shaoyun
Yuan
530111193505080838
Provincial Biological Medicine Factory,Qinglongshan,Jindian
Panlong District
Kunming
Yunnan
650000
8633
Shengzhi
Yuan
530102194401150027
Room #202 Uint1 Building#1 Affiliated No.47,Yuantong Street
Wuhua District
Kunming
Yunnan
650000
4686
Wenhua
Yuan
530102351113271
Affiliated No.29 Building# 4
No.50,Xinwen Road,Wuhua District
Kunming
Yunnan
650000
1882
Xinru
Yuan
532301193203140022
No.302 Building# 7
Upper floor,Jin'an Residential Area,Beijing Road,Panlong District
Kunming
Yunnan
650000
927
Xingzhi
Yuan
530112194202040549
No.302 Unit# 4 Building# 7 Area,Minghe Road
No.2 Zutuan,Hongyun Residential ,Xishan District
Kunming
Yunnan
650000
5669
Xuemei
Yuan
532226195806170029
No.201 Unit# 1 Building# 20
Cuiyunli,Zongshuying Residential area,Xishan District
Kunming
Yunnan
650000
1848
Yalan
Yuan
53010219500510244X
No.603  Unit# 1 Building# 7
No.668,South Ring Road,Xishan District
Kunming
Yunnan
650000
10690
Yongxiu
Yuan
530111195012231123
No.101 Unit#1 Building#7
Provincial Power&Electricity Construction Company,Xiyuan Road,Xishan District
Kunming
Yunnan
650000
2076
Zhuqing
Yuan
53250119390724252X
No.502 Unit2  Building# 89
Yunxixinguan,Jiefang Road,Gejiu,HongheHani&Yi Autonomous Prefecture
Gejiu
Yunnan
661400
4522
Qi
Yue
413021500501008
Affiliated No.84,No.27,Xiguanwai
West Street,Guan Town
Xinyang
He‘nan
464000
7825
Kefan
Zeng
530103361201067
Affiliated No.9,No.313,New South Station Village
Panlong District
Kunming
Yunnan
650000

 
 
152

--------------------------------------------------------------------------------


 
1961
Qiaoling
Zeng
530111194708160023
No.205 Unit#3 Building#15
 Dorms. Of Kunming?Factory,Jinhei highway,Panlong District
Kunming
Yunnan
650000
2340
Shuwen
Zeng
530103681217182
Room # 1101 Unit#5  Building# M
jiangdong xiaokang Residential quarter,linyu Road,Wuhua District
Kunming
Yunnan
650000
1882
Wanfeng
Zeng
530111193911010018
Room #.402 Unit#1 Building#58
No. 237,Longquan Road,Wuhua District
Kunming
Yunnan
650000
1797
Xingyi
Zeng
530111193703040810
No.1008,Guangming Road
Panlong District
Kunming
Yunnan
650000
10000
Jun
Zou
530102690723211
No.172,Jinbi Road,
Wuhua District
Kunming
Yunnan
650000
2076
Yanxi
Zeng
519003390928192
Dorms.of Base of Team 405,Kuiguang Road
Dujiangyan
Chengdu
Sichuan
610000
6429
Yi
Zeng
530102193211150750
No.401 Unit#2 Building#17
First Section of Jinsejiayuan Residential Area,West Jinse Road,Panlong District
Kunming
Yunnan
650000
1682
Yinghua
Zeng
530111560415003
Kunming Machine Tools Factory,Ciba
Guandu District
Kunming
Yunnan
650000
99251
Ying
Zeng
511112195512233241
Room #.203 Unit#2 Building#101
No.1,Wenchang Alley,121 Street,Wuhua District
Kunming
Yunnan
650000
3730
Xiukun
Zhai
530102580818032
No.31, East Jiaochang Road
Wuhua District
Kunming
Yunnan
650000
9454
Baoling
Zhang
530123195312263982
No.5 Unit# 3 Building# 108
Chaoyangqianshan Residential Area,Chaoyang Road,Lianran TownAn'ning
Kunming
Yunnan
650000
2076
Baoming
Zhang
530102194302022118
No.201 Unit# 1 Building#33
Yunfanf No.4 Residential Area,No.28,Yongming Road,Xishan District
Kunming
Yunnan
650000
1870
Baodi
Zhang
532625360114002
No.6, Xinhuapo, An'ping Town
Maguan County
Zhaotong
Yunnan
657000
23088
Binruo
Zhang
532524500325182
Dorms.of Mengkuang,Zhuangzihe Township,Dongba District
Jianshui County
Gejiu
Yunnan
661400
1661
Caixiang
Zhang
530111196809121145
No. 408 Unit# 1 Building# 1
 Provincial ??Dashiba,Guandu District
Kunming
Yunnan
650000
2076
Caizhi
Zhang
532233194209080825
Yunnan Yilihe Power Plant,Gangou Sub-District,Nagu Town
Huize County
Qujing
Yunnan
655000
5389
Changkang
Zhang
532401196511021219
No.24,Fuxing Residential Area,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
9051
Chaoyu
Zhang
53010219450902273X
No.633,Xiba New Village
Wuhua District
Kunming
Yunnan
650000

 
 
153

--------------------------------------------------------------------------------


 
1682
Chengcai
Zhang
530103320715033
No.2 Floor 5 Unit# 1  Building#12
No.178,Wujing Road,Panlong District
Kunming
Yunnan
650000
25494
Chongxian
Zhang
530121194112100049
Dorms.of Primary School Of the Old Town
Chenggong County
Kunming
Yunnan
650000
82153
Chunhua
Zhang
530102195001082760
No.501 Unit#3 Building# 1
 Courtyard for relatives of Rongcheng Civil Flight,Guandu District
Kunming
Yunnan
650000
27934
Chunhui
Zhang
 
532401195404221237
No.133,Xiatang Village,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
935
Chunyue
Zhang
532821195801290823
Tourism Transportation Company
An'ning
Kunming
Yunnan
650000
6229
Cuihua
Zhang
532501700413062
No.102 Unit# 3 Building#16
 East Hongqi Road,Yunxi Water-Supplying Factory
Gejiu
Yunnan
661400
4153
Dachang
Zhang
530112194405110914
No.335,Mayuan Village,Fengning Sub-District
Wuhua District
Kunming
Yunnan
650000
1796
De
Zhang
530103194509282538
No.10 Unit# 1 Building# 2
No.19, East Renmin Road,Panlong District
Kunming
Yunnan
650000
20851
Dequan
Zhang
530112400826032
West Liangjiahe No.1 Middle School
Xishan District
Kunming
Yunnan
650000
12343
Dezhi
Zhang
530102193701142112
Room #302 No.32 Huachang Road
Xishan District
Kunming
Yunnan
650000
923
Duanhua
Zhang
530112580707056
Yunnan Meters Factory,Haikou
Xishan District
Kunming
Yunnan
650000
36973
Fatai
Zhang
532401195506290612
No.4,Buildinng 17,Xiaying,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
4534
Fengming
Zhang
530102193104050316
No.52,No.rth Cuihu Road
Wuhua District
Kunming
Yunnan
650000
16548
Fengshu
Zhang
533001310109002
Dorms.of Constructiob Bank
 Longquan Road,Chengguan Sub-District
Baoshan
Yunnan
678000
6462
Fuhai
Zhang
530103194001032116
No.10 Unit# 4,No.451,New Xiba Village
Xishan District
Kunming
Yunnan
650000
1771
Fuying
Zhang
530103310828062
No.1 Building# 104
New South Station Village,Panlong District
Kunming
Yunnan
650000
26222
Gengyun
Zhang
532524501223004
No.59, Beizheng Street,Chengguan Town
Jianshui County
Gejiu
Yunnan
661400
1796
Guifen
Zhang
530111194105160040
No.253 Building# 29
Wucun,No.935,Longquan Road,Panlong District
Kunming
Yunnan
650000
1976
Guifen
Zhang
532301470416002
No.2  No.rth Lucheng Road
Development District
Chuxiong
Yunnan
675000

 
 
154

--------------------------------------------------------------------------------


 
4153
Guifeng
Zhang
530111194708061420
Room # 105 Building# 3
No.14 China Coloured Minerials Equipment Company,Guandu District
Kunming
Yunnan
650000
1870
Guiliang
Zhang
530111195208192015
Affiliated No.1,No.852,Boluo Village,Chuangjin Road
Panlong District
Kunming
Yunnan
650000
1882
Guiping
Zhang
532501195907190044
No.702 Unit# 1 Building#4
 No.6,Jian'an Road
Gejiu
Yunnan
661400
12458
Guixian
Zhang
532501540416152
No.224,Dorms. Of Railway Station
 Ji Street
Gejiu
Yunnan
661400
15179
Guiying
Zhang
530103194104161228
No.202 Unit# 3 Building# 96
New Nanyao Station Village,Guandu District
Kunming
Yunnan
650000
26738
Guiying
Zhang
532401420907202
No.7 She, Liqi Sub-District
 Liqi Town
Yuxi
Yunnan
653100
7104
Guizhi
Zhang
530111193908120427
No.601 Unit# 2 Building# 3
No.2 Zutuan,Railway Residential Area,Niujiezhuang,Guandu District
Kunming
Yunnan
650000
1661
Guofen
Zhang
530102194206181127
Room # 101 Unit# 1 Building# 2
No.187,Xuefu Road,Wuhua District
Kunming
Yunnan
650000
3385
Guofen
Zhang
532501430309002
No.69, Zhongshan Road
Zhaoyang District , zhaotong ,Yunnan
Gejiu
Yunnan
661400
12759
Haimei
Zhang
530103195107022922
No.503 Unit# 1 Building# 8
No.128,Dongjiawan Road,Guandu District
Kunming
Yunnan
650000
3968
Haiyan
Zhang
530102194911210325
No.1,Wenchang Alley, No.rth Ring Road
Wuhua District
Kunming
Yunnan
650000
921
Hengzhong
Zhang
530123194010013318
No.201 Unit# 2 Building# 11
New Bailongshi Village,Bailong Road,Panlong District
Kunming
Yunnan
650000
6359
Hongjuan
Zhang
530102461120112
Affiliated No.29,No.172,Panjiawan
Wuhua District
Kunming
Yunnan
650000
10813
Hongfen
Zhang
530102195403162720
Room #501 Unit#3 Building# 2
Heping Alley,Zhenghe Residential Area, Dianchi Road,Xishan District
Kunming
Yunnan
650000
35440
Hongyun
Zhang
532427194503231915
Room #201 Unit#2 Building# 8
No.58,Hongqiao Road,Hongta District
Yuxi
Yunnan
653100
4317
Hong
Zhang
530103261013291
No.39,Building#11,Sujia Village
Panlong District
Kunming
Yunnan
650000
4615
Huifen
Zhang
532401195708281220
No.120,Yanhe Old Town
Hongta District
Yuxi
Yunnan
653100
4930
Huilan
Zhang
532401195201191226
No.271,Yinqitun,Dongshan Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
3476
Huiying
Zhang
53011219521020056X
No.30,Dashuying Village,Dashuying
Guandu District
Kunming
Yunnan
650000

 
155

--------------------------------------------------------------------------------


 
 
4153
Huizhi
Zhang
530111195502151425
No.254,Dayangpu Village,Xiaobanqiao Town
Guandu District
Kunming
Yunnan
650000
2076
Huibin
Zhang
530123194303153525
No.205 Unit# 1 Building# 1
No.6,Hubing Alley,Lianran Town,An'ning
Kunming
Yunnan
650000
4153
Huiju
Zhang
530111193802186567
Room # 301 Unit#2  Building#2
Provincial Designing Office of Construction Matrial ,Shangma Village,Wuhua
District
Kunming
Yunnan
650000
12458
Huilan
Zhang
530111195305052321
No.301 Unit#4 Building# 805
 Yiyuan Residential Area,Guannan Road,Guandu District
Kunming
Yunnan
650000
39222
Huixian
Zhang
53242819700523032X
No.37 Building#5
Guojiashan,Fenghuang Road Sub-District,Hongta District
Kunming
Yunnan
650000
9222
Huizhong
Zhang
530103193207042112
No.402 Unit#2 Building#3
 Dorms. Of Donghua Tianyuanli     Green-making Office,Panlong District
Kunming
Yunnan
650000
1796
Huilian
Zhang
530111194108280443
No.319 Unit# 1 Building# 21
South part of Kunming Railway Station,Liangting,Guandu District
Kunming
Yunnan
650000
4586
Jijun
Zhang
530112531212327
No.212  Building#63
Dapuji,Xishan District
Kunming
Yunnan
650000
2076
Jiwu
Zhang
530111194312150478
No.506 Unit# 3 Building# 3
No.7,Guanling Road, Guanshang,Guandu District
Kunming
Yunnan
650000
34672
Jiying
Zhang
530111380305042
No.84 Mingtong Road
Wuhua District
Kunming
Yunnan
650000
32696
Jiade
Zhang
530103194709120912
Room #16 Floor6 Unit#2,No.41,Huguo Road
Wuhua District
Kunming
Yunnan
650000
6216
Jiahua
Zhang
530111411129081
Kunming Meat Union,Jinmashi Temple
Guandu District
Kunming
Yunnan
650000
3476
Jialin
Zhang
532401195910181215
No.162 Keguan Village,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
16974
Jiaming
Zhang
530181194702012635
No.302 Unit# 1 Building#1
No.1,Middle Kunwan Road,Lianran Town,An'ning
Kunming
Yunnan
650000
3809
Jiazhen
Zhang
530102194807014025
Affiliated No.5,No.115,Gongren New Village
Xishan District
Kunming
Yunnan
650000
10188
Jiahui
Zhang
530111193212140016
No.302 Unit# 2 Building#1
Tianjundian Alley,Wenlin Street,Wuhua District
Kunming
Yunnan
650000
2356
Jian
Zhang
530102611212002
No.63,Qingnian Road
Wuhua District
Kunming
Yunnan
650000
13797
Jianfen
Zhang
530123371012392
??Jiujian'an Si'er chu,China Coloured Minerals Company,Guanzhuang
An'ning
Kunming
Yunnan
650000
11190
Jianying
Zhang
530102194005212441
No.668,South Ring Road
Xishan District
Kunming
Yunnan
650000

 
 
 
156

--------------------------------------------------------------------------------


 
3564
Jiaozhen
Zhang
530102194911062123
No.502 Unit#2 Building#25
Central part of Zongshuying Residential Area ,Xishan District
Kunming
Yunnan
650000
6784
Jinlan
Zhang
530200450307032
Dorms.of Electricity Supplying Office,Dongchuan Mineral Bureau,Tangdang District
Dongchuan
Kunming
Yunnan
650000
1935
Jinxian
Zhang
532401561012032
Dorms.of staff of Hongtashan Automobile Transportation Company
Hongta District
Yuxi
Yunnan
653100
1896
Jinzhi
Zhang
532428500510002
No.30,Pingshan Road,Guishan Town
Xinping County
Yuxi
Yunnan
653100
2076
Jinzhong
Zhang
530103193606062540
No.204 Unit#1 Building#22
Lishutou,East Renmin Road,Panlong District
Kunming
Yunnan
650000
3030
Jin
Zhang
530128197805064819
Yueyatang Village,Yueyatang Sub-District,Zhuanlong Town
Luquan County
Kunming
Yunnan
650000
6794
Jingfang
Zhang
530102330513112
No.84,West Renmin Road
Wuhua District
Kunming
Yunnan
650000
934
Qingfu
Zhang
530112330630033
No.401 Unit#4 Building#3
Zongshuying Residential Area,Xishan District
Kunming
Yunnan
650000
9648
Jing
Zhang
530102570112112
No.84, West Renmin Road
Wuhua District
Kunming
Yunnan
650000
4551
Jufen
Zhang
530103520204092
No.29,Weixin Street
Panlong District
Kunming
Yunnan
650000
45689
Junde
Zhang
530103194104202114
Room #602 Unit#3 Building# 312
No.55,121 Street,Wuhua District
Kunming
Yunnan
650000
2076
Kaiyou
Zhang
532401193609231819
No.12 Building#12
Dahebian,Yudai Road Sub-District,Hongta District
Kunming
Yunnan
650000
3504
Kaizhao
Zhang
530102194807201111
Room #401 Unit#1 Building#A5
No.126,No.rth Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
11804
Keyin
Zhang
530111390403002
Kunminng Heavy Machine Factory, Ciba
Guandu District
Kunming
Yunnan
650000
6997
Kun
Zhang
530102480508273
Building# 1
Lujiaying New Village,Xinwen Road,Wuhua District
Kunming
Yunnan
650000
31864
Kunhong
Zhang
53010319730303062X
No.601 Unit# 1 Building# 4
No.11, Xunjing New Village,Xunjing Street,Xishan District
Kunming
Yunnan
650000
6428
Kunming
Zhang
530103194010051212
No.46,Jinbi Road
Xishan District
Kunming
Yunnan
650000
7122
Lanfen
Zhang
53011119730719172X
Wangqiying Village,Lianmeng Town
Guandu Distric
Kunming
Yunnan
650000

 
 
157

--------------------------------------------------------------------------------


 
 
5275
Li
Zhang
530111450606008
Kunminng Heavy Machine Factory, Ciba
Guandu District
Kunming
Yunnan
650000
1760
Likang
Zhang
53240119420518001X
Room #401 Unit#1 Building#1
No.38, Middle Dongfeng Road,Hongta District
Yuxi
Yunnan
653100
11434
Lihua
Zhang
530111194209171123
No.203 Unit# 2 Building# 44
 Provincial Geographical Exploration Team,Dashiba,Guandu District
Kunming
Yunnan
650000
1893
Lihua
Zhang
530102194804262445
Room # 201 Unit#2 Building# 4
No.20,Yongxing  Road,Xishan District
Kunming
Yunnan
650000
1992
Lijun
Zhang
512501410501126
No.3-202songtaoju,Tingtao Garden
No.2 Guanjing Road
Kunming
Yunnan
650000
20802
Liping
Zhang
530102691030114
No.18-3  HuiNo.ng Alley,  Qingfeng Street
Wuhua District
Kunming
Yunnan
650000
31682
Liangzhi
Zhang
532502193803100013
No.18 Unit# 1 Building#158
No.158 Courtyard,No.rth Station New Village,Panlong District
Kunming
Yunnan
650000
14049
Lun
Zhang
530103221219061
Affiliated No.213,No.111,Qianwei Road
Panlong District
Kunming
Yunnan
650000
1882
Mei
Zhang
532501197204212525
No.802 Unit#2 Building#6
Jinxin Residential Area,West Jinxin Road
Gejiu
Yunnan
661400
4627
Meiya
Zhang
530123420826334
Baita Village,Wenquan Town
An'ning
Kunming
Yunnan
650000
2076
Meifeng
Zhang
530111195211041728
No.124,West Xiaoba Village,Chuangjin Road
Panlong District
Kunming
Yunnan
650000
3881
Meixian
Zhang
530103420716182
No.23,Baoguo Street
Panlong District
Kunming
Yunnan
650000
4701
Meiying
Zhang
530102390909036
No.101,Affiliated Building# 3
No.47,Beimen Street,Wuhua District
Kunming
Yunnan
650000
2076
Ming
Zhang
532401195007170034
No.145,Xinxing Road
Hongta District
Yuxi
Yunnan
653100
53039
Mingfang
Zhang
530102196106054023
Room #402 Unit#2 Building# 2
 Tianba Area,Dorms. Of Kunming Tobacco Company,Wuhua District
Kunming
Yunnan
650000
18179
Mingxian
Zhang
530103195606120922
Room # 603 No.17  Ruyi Alley, Middle Renmin Road
Wuhua District
Kunming
Yunnan
650000
4153
Mingxian
Zhang
532233196602240361
No.322,No.2 Zu,Sanjia Village,Mawu Villagers' Committee,Jinzhong Township
Huize County
Qujing
Yunnan
655000
45186
Minghe
Zhang
530102194103060314
Room # 102,Unit#2,Building# 2t
No.162,Welin Stree,Wuhua District
Kunming
Yunnan
650000

 
 
158

--------------------------------------------------------------------------------


 
1882
Muchun
Zhang
532426400506001
No.44,Qiaotou Street,Longquan Town
Yimen County
Yuxi
Yunnan
653100
4747
Peilan
Zhang
530103195508150343
Room #606 Unit#3 Building#23
No.1426,Chunyu Road,Xishan District
Kunming
Yunnan
650000
1661
Pengxiang
Zhang
53010319370519213X
No.5 Unit# 2
No.13,Xunjing Street,Xishan District
Kunming
Yunnan
650000
7791
Piqian
Zhang
532501590612034
Teachers' Dorms
 No.1 Middle School,Wuyi Road
Gejiu
Yunnan
661400
9468
Pinhua
Zhang
530111193911060023
No.32 Unit# 3 Building# 3
No.36,Denghua Street,Wuhua District
Kunming
Yunnan
650000
9180
Pinhui
Zhang
532201194606160369
No.499,No.rth Qilin Road
Qilin District
Qujing
Yunnan
655000
2076
Ping
Zhang
530102195707162439
No.505 Unit# 2 Building# 17
Longquan Garden,Wanhong Road,Panlong District
Kunming
Yunnan
650000
951
Ping
Zhang
530103195304162932
No.201 Unit# 2  Building# 9
No.10,No.rth  Part of Guang Road,Shuguang Residential Area,Guandu District
Kunming
Yunnan
650000
10381
Pingxin
Zhang
530111195307151120
Room #402 Unit# 1 Building# 6
Tianbaojiayuan,West panjiang Road,Wuhua District
Kunming
Yunnan
650000
2035
Qiyao
Zhang
530103611209092
No.16,Nanqiang Street
Panlong District
Kunming
Yunnan
650000
1682
Qiyu
Zhang
340111430713702
No.41 Building# 48
 No.190,No.rth Fuyang Road
Hefei
An'hui
230000
67309
Qifu
Zhang
532131195511020029
Xinghua Road,Xinghua Road Neighbourhood Committee,Yunfu Town
Shuifu County
Zhaotong
Yunnan
657000
5738
Qianmiao
Zhang
530103195303202947
No.40,East Ring Road
Panlong District
Kunming
Yunnan
650000
2082
Qiaolian
Zhang
530103450404292
No.158,East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
2349
Qin
Zhang
530103360220122
Affiliated No.6,No.2,Houxin Street
Panlong District
Kunming
Yunnan
650000
2076
Qingling
Zhang
532401195709280342
Room #202 Building# 9
Part D,Residential Area of Hongta Groups,Hongta District
Yuxi
Yunnan
653100
1762
Qingren
Zhang
532131194912050013
No.1,Xinghua Road,Xiangjiaba Town
Shuifu County
Zhaotong
Yunnan
657000
3896
Qionghua
Zhang
532401196105111227
No.122,Baoshan Street,Yanhe Town
Hongta District
Yuxi
Yunnan
653100

 
 
159

--------------------------------------------------------------------------------


 
2076
Qiongxian
Zhang
530112420320092
Jiangjiaqiao Village,Honglian Township
Xishan District
Kunming
Yunnan
650000
1860
Qiongying
Zhang
532401351219002
No.133,Renmin Road
Hongta District
Yuxi
Yunnan
653100
10749
Qiongying
Zhang
530102370818272
No.35,Xiwen Road
Wuhua District
Kunming
Yunnan
650000
2373
Qiongying
Zhang
530111600613112
Kunming Jiaohuazhiqichang Dabanqiao
Guandu District
Kunming
Yunnan
650000
36253
Renliang
Zhang
530122194209032018
No.402 Unit#2 Building#14
No.1 Zutuan,Xinying Residential Area,Panlong District
Kunming
Yunnan
650000
11697
Riqi
Zhang
530103381222181
No.57,West Ring Road
Wuhua District
Kunming
Yunnan
650000
12043
Ronghu
Zhang
532201450824031
Qujing Textile,No.rth Qilin Road
Qilin District
Qujing
Yunnan
655000
1882
Ruming
Zhang
532422240510111
Xiaohouwei Village, Houwei Township
Jiangchuan County
Kunming
Yunnan
655000
5561
Rusheng
Zhang
532401193411041817
No.6 Building# 10
Duiwotian,Yuxing Road Sub-District,Hongta District
Yuxi
Yunnan
653100
6000
Ruifen
Zhang
530111195406080823
No.203 Unit# 1 Building# 2
No.180,Chuangjin Road,Panlong District
Kunming
Yunnan
650000
4570
Shaohong
Zhang
530123197210143997
No.702 Unit# 1 Building#39
Wanhu Residential Area,West Jianshe Road,Lianran Town,An'ning
Kunming
Yunnan
650000
3552
Shaocai
Zhang
532401193712070013
Room #402 Building# 3
 No.11,Longma Road,Hongta District
Yuxi
Yunnan
653100
1796
Shaofen
Zhang
53240119390205126X
No.166,Middle Village,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
5033
Shaoju
Zhang
530102193802250315
Room #302 Unit# 1 Building# 81
No.31,East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
4183
Shaolan
Zhang
532228801210004
Luliang Huaqiao Farm
Luliang County
Chuxiong
Yunnan
675000
941
Shaoxiang
Zhang
530111194009092017
No.304  Unit# 2 Building#78
No.764,Chuangjin Road,Panlong District
Kunming
Yunnan
650000
4666
Shihong
Zhang
530123460910391
No.2 Building# 1
 South Part of Kungang,An'ning
Kunming
Yunnan
650000
4640
Shihua
Zhang
530123360505392
No.5 Building# 38
New East Part of Kungang,An'ning
Kunming
Yunnan
650000
5943
Shiwei
Zhang
530103194204162914
No.701 Unit# 2 Building# 8
No.333, Baita Road,Panlong District
Kunming
Yunnan
650000

 
 
160

--------------------------------------------------------------------------------


 
2259
Shixiong
Zhang
530103410721251
Dorms.of teaching  staff of Yunnan Machinary Engineering College,Xiziying
Panlong District
Kunming
Yunnan
650000
16610
Shili
Zhang
530112193906060017
Room # 3 Floor 2  Building#31
No.59,Qin Street, Heilinpu,Wuhua District
Kunming
Yunnan
650000
14016
Shuyuan
Zhang
530102400404072
No.8,Xicangpo,Wenlin Street
Wuhua District
Kunming
Yunnan
650000
1899
Shuzhen
Zhang
530102195102141141
No.406 Unit# 2 Building# 2
No.75,West Ring Road,Wuhua District
Kunming
Yunnan
650000
2417
Shusong
Zhang
530111194510162621
Affiliated Affiliated No.1,No.125,Shuangfeng Village,Guanshang
Road  Sub-District
Guandu District
Kunming
Yunnan
650000
1682
Shuangfeng
Zhang
530103300623252
No.5,Fenghuang Village
Panlong District
Kunming
Yunnan
650000
3272
Shuangfeng
Zhang
530102195201020740
No.103 dingjia new Residential quarter
Wuhua District
Kunming
Yunnan
650000
2029
Shuixiu
Zhang
530102193703110341
Room # 403 Building# C
 No.48,Beimen Street,Wuhua District
Kunming
Yunnan
650000
9039
Shunkun
Zhang
530102196601210011
Room #501 Unit# 1 Building# 5
Yongheli,Yongchang Residential Area,Xishan District
Kunming
Yunnan
650000
4153
Suhua
Zhang
530102480405212
No.3,Zhihua Alley,Zhengyi Road
Wuhua District
Kunming
Yunnan
650000
4648
Suxia
Zhang
530102195310232128
No.502 Unit#3 Affiliated No.39 Courtyard
 No.37,Guofang Road,Wuhua District
Kunming
Yunnan
650000
2359
Tianyou
Zhang
530102360324274
Affiliated No.37,No.44, West Ring Road
Wuhua District
Kunming
Yunnan
650000
5047
Wencai
Zhang
530103380102291
No.155,East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
2358
Wenchang
Zhang
530112360915161
No.7 Floor 1 Building# 5
Changpo Village,Xishan District
Kunming
Yunnan
650000
7519
Wende
Zhang
532401195211130638
No.2,Building# 42
Dalianchi,Lianchi Villagers' Committee,Beicheng Town,Hongta District
Yuxi
Yunnan
653100
4153
Wenhua
Zhang
532501197412120668
No.102 Unit#3 Building#16
 Yunxi Water Supplying Factory,East Jinhu Road
Gejiu
Yunnan
661400
1882
Wenhui
Zhang
530111193706120015
No.404 Unit# 2 Building# 27
Residential Area of Yunnan Electrical Pipes Factory,Jinhei Highway,Panlong
District
Kunming
Yunnan
650000
3958
Wenjin
Zhang
530103193501250617
No.1903 Building# 76
New Village of South Station,Guandu District
Kunming
Yunnan
650000

 
 
161

--------------------------------------------------------------------------------


 
3921
Wenliang
Zhang
532401196005231213
No.122,Baoshan Street,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
9504
Wenying
Zhang
532401194303181518
No.24 Building# 29
Chima, Chima Villagers' Committee,  Dayingjie Town,Hongta District
Yuxi
Yunnan
653100
4153
Wenzhi
Zhang
532401193803231222
No.21, Shaba,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
19792
Wurong
Zhang
530121197104100325
No.112,Guyin Road,  Longcheng Town
Chenggong  County
Kunming
Yunnan
650000
12909
Xi'an
Zhang
530102310525241
Affiliated No.9,No.49,Gongren New Village
Wuhua District
Kunming
Yunnan
650000
941
Xianming
Zhang
530102350120301
No.34, Hongshan Road
Wuhua District
Kunming
Yunnan
650000
17188
Xiangwen
Zhang
530123195001302227
Dorms.of Yunnan Traffic Highly-skilled Workers School
An'ning
Kunming
Yunnan
650000
2354
Xiangming
Zhang
530103192509010920
No.67,Weixin Street
Wuhua District
Kunming
Yunnan
650000
3890
Xiaoxiang
Zhang
532401610801003
No.1 Drivers' Training Center
Yujiang Road
Yuxi
Yunnan
653100
6648
Xiaohui
Zhang
53010319560124212X
No.143,Wacangzhuang
Wuhua District
Kunming
Yunnan
650000
5822
Xiaomei
Zhang
530103195612160349
No.702 Unit# 1 Building# 3
No.139,West Dongfeng Road,Wuhua District
Kunming
Yunnan
650000
948
Xingshun
Zhang
53010319340514251X
No.202 Unit# 1
No.6,Fuyongdao,Wuhua District
Kunming
Yunnan
650000
11815
Xingxiang
Zhang
530123410202393
No.24,Building# 69
Chaoyanghoushan, Kungang, An'ning
Kunming
Yunnan
650000
2333
Xingyun
Zhang
53020019520615031X
Kunming  Smelting  Factory, Majie
Xishan District
Kunming
Yunnan
650000
5795
Xingcan
Zhang
530102380218031
No.504 Unit# 2 Building# 62
No.31,East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
1796
Xingzhen
Zhang
530103561020036
Affiliated No.8,No.43,New Baita Alley,Tuodong Road
Panlong District
Kunming
Yunnan
650000
20104
Xingchun
Zhang
530102380217151
No.213,West Huashan Road
Wuhua District
Kunming
Yunnan
650000
5009
Xiujuan
Zhang
532501490814284
Kafang Tanxuan Factory
Taixikafang
Gejiu
Yunnan
661400
3666
Xiuping
Zhang
532401651205152
Dorms. Of  Workers of Chengguan Supply and Marketing Cooperative
Nanmen Street
Yuxi
Yunnan
653100

 
 
162

--------------------------------------------------------------------------------


 
10266
Xiuqiong
Zhang
532401194801260323
Room # 507 Unit#4 Building# 10
No.1,Huanshan Road,Hongta District
Yuxi
Yunnan
653100
1796
Xiuying
Zhang
53011119430505236X
Affiliated No.1,No.16,Mudong Village,Qingyun Street  Sub- District
Panlong District
Kunming
Yunnan
650000
935
Xuankui
Zhang
530111194905130819
No.609 Unit# 5 Building# 12
No.2 Dorms. Of Coal Machine Factory,Chuangjin Road,Panlong District
Kunming
Yunnan
650000
10730
Xueming
Zhang
532201480222513
Pengjiaying,Longhua Township
Zhanyi County
Qujing
Yunnan
655000
4311
Xueting
Zhang
530112361111005
No.110,Qian Street,Heilinpu
Xishan District
Kunming
Yunnan
650000
1882
Xueheng
Zhang
140521193306022821
No.302 Unit# 2 Building# 1
No.246,Daguan Road,Xishan District
Kunming
Yunnan
650000
2088
Xun
Zhang
530112192812254115
No.2-104 Building# 6
Sanatorium for Retired Cadres,Baimamiao,Xishan District
Kunming
Yunnan
650000
2049
Xun
Zhang
530103197405161815
No.65, Minsheng Street
Wuhua District
Kunming
Yunnan
650000
6793
Yan
Zhang
532426581025132
Dorms.of Finance Office,Liujie Town
Yimen County
Yuxi
Yunnan
653100
3552
Yantong
Zhang
532401193511120045
Room # 202 Building# B
Hutian Residential Area(No.1 Area),Hongta District
Yuxi
Yunnan
653100
3873
Yin'e
Zhang
530102194205160324
Room # 602 Unit# 1 Building# 3
 No. 238,Jianshe Road,Yunnan Wireless Factory ,Wuhua District
Kunming
Yunnan
650000
15177
Yingfang
Zhang
530103370526062
No.1 Unit# 1  Building# 3
No.22, Shuanglongqiao Bridge,Panlong  District
Kunming
Yunnan
650000
5629
Yinghua
Zhang
532331197302122846
Baisha Village,Baisha Villagers' Committee,    Renxing Town
Lufeng County
Chuxiong
Yunnan
675000
30016
Ying
Zhang
530123196511032620
No.195,Daluobai Village,Lianran Town
An'ning
Kunming
Yunnan
650000
3593
Yongfang
Zhang
530112196408240529
Room # 101 Unit# 1 Building# 22
Yunfeng Paper Factory, Haikou,Xishan District
Kunming
Yunnan
650000
4153
Yongfen
Zhang
532401194408081820
No.1 Building# 4
Xiaoyousuo,Yuxing Road    Sub-District,Hongta District
Yuxi
Yunnan
653100
2823
Yonghui
Zhang
532401330307001
Dorms. of  Workers of West Station
Hongta District
Yuxi
Yunnan
653100
1796
Yongjie
Zhang
532131340130001
No.8,West Renmin Road,Yunfu Town
Shuifu County
Zhaotong
Yunnan
657000
2076
Yongjun
Zhang
532401194706200330
Room #701 Unit# 2 Building# 10
No.73,Nie'e Road,Hongta District
Yuxi
Yunnan
653100

 
 
163

--------------------------------------------------------------------------------


 
4153
Yongsheng
Zhang
532501195811190613
No.601 Unit# 5 Building# 9
Dorms. Of Geographical Research Office,Tanxai Road,Panlong District
Kunming
Yunnan
650000
1882
Yongshu
Zhang
532524461108004
No.31, Jianzhong Road,Chengguan Town
Jianshui County
Gejiu
Yunnan
661400
16610
Yongxiang
Zhang
530112193711210310
Room #306 Unit# 2 Building# 11
No.2656, Chunyu Road,Xishan District
Kunming
Yunnan
650000
11256
Yongxing
Zhang
532401194412230913
No.2 Building# 1
Xiaodong Village, Chunhe Town,Hongta District
Yuxi
Yunnan
653100
1976
Yongyuan
Zhang
532401194403080335
No.105, Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
4153
Yongyun
Zhang
532401192504161215
No.44,Xiatangjing, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
21435
Youyi
Zhang
530102280124031
No.104  Unit# 2  Building# 64
 No. 31, East Jiaochang Road,Wuhua District
Kunming
Yunnan
650000
2315
Yufen
Zhang
530103300318182
No.121, Qinglong Alley
Panlong District
Kunming
Yunnan
650000
935
Yuhua
Zhang
530102340601004
No.69, Yuantong Street
Wuhua District
Kunming
Yunnan
650000
2076
Yulan
Zhang
530103310516252
Dorms. Of Kunming Textile,East Renmin Road
Panlong District
Kunming
Yunnan
650000
3593
Yurong
Zhang
530103194702011529
No.13 Unit# 2  Building# 14
No.rth Part of Municipal Residential Area,Dashuying,Guandu District
Kunming
Yunnan
650000
8060
Yuxian
Zhang
532401193909010321
Room # 508,Unit# 4,Building# 7,Zhuge Residential Area
Hongta District
Yuxi
Yunnan
653100
1766
Yuxian
Zhang
530103195104211541
Building# 11 Xiziying Residential Area
Panlong District
Kunming
Yunnan
650000
15576
Yuxin
Zhang
530103195109200665
No.104  Unit# 2  Building# 2
Dorms. Of Kunming Railway Daji Section,Nanyao Village,Guandu District
Kunming
Yunnan
650000
40464
Yuyun
Zhang
530121194706030017
No.112,Guyin Road,  Longcheng Town
Chenggong County
Kunming
Yunnan
650000
1956
Yuzhen
Zhang
530103194604242526
No.102 Unit# 1 Building# 1
No.8, Shijing Road,Guandu District
Kunming
Yunnan
650000
2076
Yuhua
Zhang
530113194505020349
Room # 202 Unit# 2 Building# 10
No.17,Taipingdi Street,Dongchuan
Kunming
Yunnan
650000
4675
Yueping
Zhang
530102621229002
No.13, Chudi Alley, Yuantong Street
Wuhua District
Kunming
Yunnan
650000
1882
Yun
Zhang
440803194912301547
Room # 504  Door 2 Building# 1
No.22, Minxiang Road,Xiashan District
Zhanjiang
Guangdong
524000

 
 
164

--------------------------------------------------------------------------------


 
6034
Yun
Zhang
532901197408190016
No.225, Minyuan Road
Wuhua District
Kunming
Yunnan
650000
2074
Yunbi
Zhang
530103340616212
No.11, Shijing Road
Panlong District
Kunming
Yunnan
650000
6105
Yunbi
Zhang
530103196411061525
No.93,Wanzhong Alley,West Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
6781
Yunhua
Zhang
530103195712082122
No.302 Unit#4  Building# 47
No.58,Kunsha Road,Wuhua District
Kunming
Yunnan
650000
4153
Yunjuan
Zhang
530103195307102548
No.1 Floor 3 Unit# 3  Building# 60
Kunfang New Village,East Renmin Road,Panlong District
Kunming
Yunnan
650000
32047
Yunzhu
Zhang
530103195306091525
No.1 Floor,5 Unit# 1  Building# 2
No.157,Dongli Alley, East Renmin Road,Panlong District
Kunming
Yunnan
650000
1882
Yunzhi
Zhang
530102320826001
No.70,East Huashan Road
Wuhua District
Kunming
Yunnan
650000
6958
Yunsheng
Zhang
530103193201110620
Room #14 Unit# 1
 No.133,Heping Back Village,Guandu District
Kunming
Yunnan
650000
4067
Yunsheng
Zhang
530103320111062
No.19, Zhengyi Road
Panlong District
Kunming
Yunnan
650000
17560
Zhengming
Zhang
532101470717061
Dorms. Of Petrol Company
 Niujiao Ally
Zhaotong
Yunnan
657000
10032
Zhengrong
Zhang
532401193509010015
Room # 501  Unit#2 Builing 1
No.5,Qixing Street,Hongta District
Yuxi
Yunnan
653100
22804
Zhengsong
Zhang
530111361230085
Insect Resouce Office, China Acadamy of Forest Scince
Guandu District
Kunming
Yunnan
650000
1792
Zhiming
Zhang
533521193102090019
Room # 202 Unit# 2 Building# 2
No.225,Shijiang Village,Linxiang District
Lincang
Yunnan
677000
4928
Zhiqing
Zhang
532401193202050020
Room # 402 Unit# 2  Building# 4
No.13,Yingchun Street,Hongta District
Yuxi
Yunnan
653100
2076
Zhongying
Zhang
530102195301140723
Room # 202 Unit# 3  Building# 1
No.4,Xicangpo,Wuhua District
Kunming
Yunnan
650000
4303
Zhongxun
Zhang
530112381017032
Sujia Village, Ma Street
Xishan District
Kunming
Yunnan
650000
4169
Zhongfan
Zhang
530102190206071
No.203 Unit# 3,No.11,West Station
Xishan District
Kunming
Yunnan
650000
2280
Zhongxiang
Zhang
533321320101001
Dorms. Of Workers of Prefectural Foreign Trade Company,Liuku Town
Lushui County
Liuku
Yunnan
673100
941
Zhulin
Zhang
53010319340601064X
Room # 402  Building# 1
No.265,Tangshuang Road,Guandu District
Kunming
Yunnan
650000

 
 
165

--------------------------------------------------------------------------------


 
2076
Zhuling
Zhang
530103193704292921
Affiliated No.5,No.41,Sujia Village
Panlong District
Kunming
Yunnan
650000
1882
Zucheng
Zhang
530103341012291
No.8 Building# 4
Sujia Village,Dongjiawan,Panlong District
Kunming
Yunnan
650000
3873
Bangyu
Zhang
530123194204120410
No.12 Unit# 1 Building# 9
 Xiaonanxinqu Residential Area,Jianshe Road,Lianran Town,An'ning, Kunming,Yunnan
Province
Kunming
Yunnan
650000
3454
Yongzhen
Zhang
53010219351006035X
No.79, Qingyun Street
Wuhua District
Kunming
Yunnan
650000
7002
Baokang
Zhao
530103361126005
No.126, South Ring Road
Panlong District
Kunming
Yunnan
650000
9086
Baosheng
Zhao
53011219460118032X
Room # 101 Unit# 1  Building# 15
No.89, Hongye Road,Xishan District
Kunming
Yunnan
650000
941
Chengjiang
Zhao
530111380302111
Hunshuitang shengjidian Installment company
Guandu District
Kunming
Yunnan
650000
2261
Cuiying
Zhao
530121380306002
Town sub- District,Longcheng Town
Chenggong County
Kunming
Yunnan
650000
5230
Dechao
Zhao
530103194509162114
No.611 Unit# 1 Building# 351 No.497  Beijing Road
Panlong District
Kunming
Yunnan
650000
9988
Derui
Zhao
530102370901031
No.405 Unit# 3 Building# 82 No.13 Jianshe Road
Wuhua District
Kunming
Yunnan
650000
14119
Desheng
Zhao
530103194701070017
Room 502 Unit# 2  Building# 2 No.100 Yongshunli, Yongchang Residential Area
Xishan District
Kunming
Yunnan
650000
8305
Fang
Zhao
530181193802012638
No.240 Unit# 4 Building# 7 No.1 An'gang Road,Lianran Town
An'ning
Kunming
Yunnan
650000
2281
Fengxian
Zhao
530102390504272
Affiliated No.29 Buildinng 4  No.50 Xinwen Road
Wuhua District
Kunming
Yunnan
650000
3593
Fengying
Zhao
530103380925032
Building# 22 Baita New Village
Panlong District
Kunming
Yunnan
650000
3729
Fengying
Zhao
533521430729002
No.73-83 Houzhai Village,Nantang Street,Fengxiang Town
 Lincang County
Lincang
Yunnan
677000
9966
Guangren
Zhao
532231196508061954
No.87 Kelang Village Kelang Villagers' Committee,Kedu Town
Xundian Hui & Yi Autonomous County
Kunming
Yunnan
650000
2417
Guiying
Zhao
530103391113064
No.83 Qianweiying Village
Panlong District
Kunming
Yunnan
650000
20186
Guofang
Zhao
530102196207202128
No.68 Yukesi Street
Wuhua District
Kunming
Yunnan
650000

 
 
166

--------------------------------------------------------------------------------


 
16010
Guoxin
Zhao
530103193704041217
Room 202 Unit# 1 No.214 Tangshuang Road
Guandu District
Kunming
Yunnan
650000
21763
Hongying
Zhao
530102195112241162
No.201 Unit# 1 Building# 13 No.94 Xichang Road
Wuhua District
Kunming
Yunnan
650000
19868
Hua
Zhao
530111197201016405
No.303 Unit# 5 East Building# No.10 Shijia Alley,Tuodong Road
Guandu District
Kunming
Yunnan
650000
4529
Huaqin
Zhao
530102194412061169
No.47 West Renmin Road
Wuhua District
Kunming
Yunnan
650000
12878
Huaying
Zhao
53010319481120256X
Room 502 Unit# 2  Building# 1,No.61 Yongshunli, Yongchang Residential Area
Xishan District,
Kunming
Yunnan
650000
26753
Huanzhi
Zhao
530102194203081120
No.44 Panjiawan
Wuhua District
Kunming
Yunnan
650000
45401
Huihe
Zhao
530102460926032
No.49 Beimen Street
Wuhua District
Kunming
Yunnan
650000
2854
Huiqin
Zhao
530112195811011625
Room408 Unit# 3 Building# 25 No.1356 Chunyu Road
Xishan District
Kunming
Yunnan
650000
2076
Jialin
Zhao
530102194106260012
No.3 Beicangpo
Wuhua District
Kunming
Yunnan
650000
3911
Jianhua
Zhao
532401197004270338
No.9 Building# 27 Taoyuan Street Gaocang Town
Hongta District
Yuxi
Yunnan
653100
16475
Jianping
Zhao
530103195604280041
No.1-4 No.634 Tuodong Road
Panlong District
Kunming
Yunnan
650000
24694
Jianyun
Zhao
530103194810221523
Room 304 Unit#2 Building# 1 No.17 Xiangyan Street
Wuhua District
Kunming
Yunnan
650000
6389
Jincheng
Zhao
532401194410072018
No.8 Building# 3 Beihu Beihu Villagers' Committee Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
3593
Jinghui
Zhao
530112194501270010
Room 603 Unit# 2 Building# 57 Yunjiangli Second Section,Jiang'an Residential
Area
Wuhua District
Kunming
Yunnan
650000
4540
Jing
Zhao
500222198603184624
Changbayan, Baojue Village,Yongxin Town
Zhuanjiang County
Chongqing
Chongqing
630000
24158
Kefei
Zhao
530112194707170517
Room 202 Unit# 1 Building# 16 No.273 Kunrui Road
Wuhua District
Kunming
Yunnan
650000
10408
Kunrong
Zhao
530111196709223814
Da'er Village,Yiliu Township
Guandu District
Kunming
Yunnan
650000
5343
Kunhe
Zhao
530102420326112
No.58 West Renmin Road
Wuhua District
Kunming
Yunnan
650000

 
 
167

--------------------------------------------------------------------------------


 
2252
Kunyuan
Zhao
530102510615076
No.105 Longxiang Street
Wuhua District
Kunming
Yunnan
650000
3552
Lanfen
Zhao
530111194105282320
No.142 Taiping Village,Jinmashi
Guandu district
Kunming
Yunnan
650000
10056
Lifen
Zhao
530111194807212925
Room 701 Unit# 1 Building# 1,No.22 Songqiying New Village
Guandu District
Kunming
Yunnan
650000
1944
Lixia
Zhao
530102521226072
No.158 Fengzhu Street
Wuhua District
Kunming
Yunnan
650000
4388
Meiqiong
Zhao
530102341202004
No.80 South Huashan Road
Wuhua District
Kunming
Yunnan
650000
2076
Ming
Zhao
530103193210073315
No.8-15 Donghua xiayinli
Guandu district,
Kunming
Yunnan
650000
2076
Piyan
Zhao
532401194411250349
Room301 Building# 23  Zhuge Residential Area
Hongta District
Yuxi
Yunnan
653100
2346
Ping
Zhao
530102421123002
No.39-40 Floor 4 Building# 12 No.11 Luofeng Street
Wuhua District
Kunming
Yunnan
650000
1796
Pingping
Zhao
530102500404032
No.2 Floor 1 Unit# 2,Building# 15 No.13 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
9544
Qinhuan
Zhao
530102194202222120
Affiliated No.64 No.1 Xiayinli,Donghua Residential Area
Guandu district
Kunming
Yunnan
650000
4153
Qiongfang
Zhao
530111195110050043
Room 202 Unit#5,Building# 19 Hongyun Residential Area Part A
Wuhua District
Kunming
Yunnan
650000
2344
Qiongfang
Zhao
530112194212264124
No.303 Unit# 3 Building#24 ,Baimamiao Sanatorium for Retired cadres
Xishan District
Kunming
Yunnan
650000
4089
Qiongfang
Zhao
530103381226258
No.5,Building# 1 No.7,Chuangjin Road
Panlong District
Kunming
Yunnan
650000
1803
Qionglan
Zhao
532401194201041821
No.9 Building# 7 Xiaoliangtun,Yudai Road    Sub-district
Hongta District
Yuxi
Yunnan
653100
3719
Qiongying
Zhao
530103530425182
No.559,Beijing Road
Panlong District
Kunming
Yunnan
650000
4557
Qiongying
Zhao
530103311224254
No.106 Building# 6 No.3 Chuangjin Road
Panlong  District
Kunming
Yunnan
650000
2308
Qiongzhen
Zhao
530103420818062
No.76 Huangjiazhuang
Panlong District
Kunming
Yunnan
650000
3874
Ronghua
Zhao
530111390201002
Kunming Tobacco Company,Shangzhuang branch company
Guandu District
Kunming
Yunnan
650000

 
 
168

--------------------------------------------------------------------------------


 
2022
Rulin
Zhao
530103450602294
No.5 Building# 1 Titunsuo No.14 East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
8648
Ruzhi
Zhao
530102350624112
No.8 Wacangzhuang
Wuhua District
Kunming
Yunnan
650000
3272
Ruiling
Zhao
530103194209270623
Room 301 Unit# 1 Building# 98 Nanyao New Village
Guandu District
Kunming
Yunnan
650000
125841
Sen
Zhao
532331193002140315
Room 201 Unit# 5 West Building# 6,Lingjiaotang
Wuhua District
Kunming
Yunnan
650000
11714
Shucun
Zhao
530111194003241448
No.27 Unit# 3 Building# 2 Wuzutuan,Niujiezhuang Railway Residential Area
Guandu District
Kunming
Yunnan
650000
2076
Shulan
Zhao
530103194811192920
No.32 Unit# 3 Building# 1 No.73 East Renmin Road
Panlong District
Kunming
Yunnan
650000
43325
Shuangyun
Zhao
530103195302142583
No.6 Unit#2 Building# 2 No.35 Xiba New Village
Xishan District
Kunming
Yunnan
650000
2050
Shunqi
Zhao
530127380617451
Jiujian'er Company,Wutiao Road
Yanglin District
Kunming
Yunnan
650000
22051
Tianxi
Zhao
530103193708130030
No.6 Building# 49 No.27 Minhang Road
Guandu District
Kunming
Yunnan
650000
2076
Wenzhu
Zhao
530181196808083086
No.45 Putaoqiao Village,Taiping Town
An'ning,
Kunming
Yunnan
650000
17123
Xinglai
Zhao
510402195012115110
No.3 Unit# 1 Building# 1 No.27 Chengcai Alley,
East District
Panzhihua
Sichuan
617000
20582
Xingzhi
Zhao
532131195603050030
No.602 Unit# 2 Building# 3 Yinyuan Residential Area,Chuncheng Road
Guandu District
Kunming
Yunnan
650000
14674
Xuefu
Zhao
53010319310814253X
No.3 Unit# 1 Building# 1 No.243 Chuangjin Road
Panlong District
Kunming
Yunnan
650000
15410
Xueli
Zhao
530111192208012017
Affiliated No.1 No.162 Boluo Village,Chuangjin Road
Panlong district
Kunming
Yunnan
650000
5629
Yiqun
Zhao
530102193105281124
No.101 Unit# 1 Building# 1 No.6 Daguan Road
Wuhua District
Kunming
Yunnan
650000
11242
Ying
Zhao
530112590601032
Affiliated No.37 No.337 Majie Electric cable Company Section 3
Xishan District
Kunming
Yunnan
650000
947
Yingxi
Zhao
5322014101208631
Prefectural Transportation Company,
No.rth Qilin Road
Qujing
Yunnan
655000
4153
Yungan
Zhao
530103195804242963
No.202 Unit# 1 Building# 18 No.172 Dongjiawan Road
Guandu District
Kunming
Yunnan
650000

 
 
169

--------------------------------------------------------------------------------


 
2261
Zhihao
Zhao
530127340219355
Jialize Farm,Yanglin Town
Songming County
Kunming
Yunnan
650000
3195
Zhiqi
Zhao
530103391210181
Affiliated No.2 No.11 Juren Alley Zhengyi Road
Panlong  District
Kunming
Yunnan
650000
14977
Zhixin
Zhao
530103440108124
No.139 Shulin Street
Panlong District
Kunming
Yunnan
650000
10381
Zhiyu
Zhao
532423198310161212
Dongshan Village,Yangzonghai Town
Chengjiang County
Yuxi
Yunnan
653100
64424
Zhixiang
Zhao
530111194105061157
Room 302 Unit# 1 Buiding 1 No.59 Er'jiawan
Guandu District
Kunming
Yunnan
650000
1796
Zhongqi
Zhao
530111193912010095
Room 502 Unit#2 Building# 12 Gaoxiao Residential Area, Gaojiao Alley,Longquan
Road
Wuhua District
Kunming
Yunnan
650000
2823
Zhongyi
Zhao
532401350201031
No.6 Floor 4 Building# 83
Hongtashan Tobacco Company
Yuxi
Yunnan
653100
13912
Ziqiang
Zhao
530102340130033
No.2Floor 3 Unit# 1 Building# 9 No.13 Minyuan Road
Wuhua District
Kunming
Yunnan
650000
941
Zurong
Zhao
533221360815015
Relatives' Courtyard of Agricultual Bank,Xinda Street,Dayan Town
Lijiang County
Lijiang
Yunnan
674100
4983
An'fen
Zheng
510225195803025844
Team# 5,Zhenwuchang,
Zhiping Street
Jiangjing
Chongqing
400000
9460
Baozhen
Zheng
530103301212122
Affiliated No.1 No.43 Xunjin Street
Panlong District
Kunming
Yunnan
650000
1926
Changxing
Zheng
530103460813291
No.2 Building# 6 No.1 East Dongfeng Road
Panlong District
Kunming
Yunnan
650000
38374
Dasen
Zheng
530102193308160031
Room 201 Unit# 1 Building# 1 No.66 South Huashan Road
Wuhua District
Kunming
Yunnan
650000
6229
Fengbo
Zheng
532401196602061865
No.5 Building# 12 Chima,Chima Villagers' Committee,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
42081
Guilan
Zheng
532429194502220029
No.45 Building# 32 Shangzhengjing,Fenghuang Road Sub-district
Hongta District
Yuxi
Yunnan
653100
2076
Jianhao
Zheng
530102193408101119
No.602 Unit# 2 No.722 Xichang Road
Wuhua District
Kunming
Yunnan
650000
2036
Jiang
Zheng
530102196801310340
No.66 Longxiang Street
Wuhua District
Kunming
Yunnan
650000
6229
Jufang
Zheng
530112194309300320
Room 201 Unit# 1,Building# 5 No.615 Chunyu Road
Xishan District
Kunming
Yunnan
650000

 
 
170

--------------------------------------------------------------------------------


 
13710
Lanfen
Zheng
532201370621092
Dorms. Of Haizhai State-run Forest Farm,
Yuezhou District
Qujing
Yunnan
655000
2076
Lanzhi
Zheng
532401194512040340
Room 304 Unit# 2 Building# 29 No.5 Huanshan Road
Hongta District
Yuxi
Yunnan
653100
6606
Lianqiong
Zheng
530111195212011125
Room 301 Unit# 1 Building# 1 Yongshunli,Yongchang Residential Area
Xishan District
Kunming
Yunnan
650000
46437
Meixia
Zheng
530103501101064
Affiliated No.27 No.21 Nanyao New Village
Panlong District
Kunming
Yunnan
650000
6909
Nanfang
Zheng
530111421028442
Yunshui State-run Machine Factory, Bagongli
Guandu District
Kunming
Yunnan
650000
6670
Qiongxian
Zheng
532401390725182
WayaoTownship12she,
chengguan district
Yuxi
Yunnan
653100
1682
Qiongying
Zheng
530112420926032
No.3 Unit#1 Building#8 Qigongli,
Xishan District
Kunming
Yunnan
650000
7029
Shengling
Zheng
532502194302260021
No.504 Unit#2 Building#24
tielu sanqu
Kaiyuan
Yunnan
661000
10267
Suhua
Zheng
532524195210270049
No.408 Unit#1 Building#1Chaoyang No.rthRoad84Jianghui County
Hongheethnic hani and yi Autonomous prefecture,
Jianshui
Yunnan
654300
12458
Tangcun
Zheng
530103195112310320
No.103 Building#7
Shangye xincun Guandu District
Kunming
Yunnan
650000
2076
Tianhua
Zheng
532501350108282
Hongxin Village Building#7,
Mining Plant Yunxi
Gejiu
Yunnan
661400
944
Wei
Zheng
530111194409100012
No.602 Unit#2 Building#9
No.672 Longquan Road,Panlong Dstrict
Kunming
Yunnan
650000
3288
Xiaying
Zheng
530112330503054
Haikou zhongtanjie,
Xishan District
Kunming
Yunnan
650000
11353
Xiuling
Zheng
532401195008171821
No.81 Building#10 wayao Village,sub-Street Committee,FenghuangRoad
Hongta District
Yuxi
Yunnan
653100
1809
Xuequan
Zheng
530112450205161
No.27,Haunnan Xincun,
Panlong District
Kunming
Yunnan
650000
14545
Xueqing
Zheng
530103560919032
Tuodong Road483,
Panlong District
Kunming
Yunnan
650000
5644
Yongliang
Zheng
532502196909030918
The Dorm Of Mine Bureau,
Xiaolongtan
Kaiyuan
Yunnan
661000
7044
Yugen
Zheng
530103194106010319
No.56 Unit#5 Daita Xincun23,
Panlong District
Kunming
Yunnan
650000

 
 
171

--------------------------------------------------------------------------------


 
9314
Yuling
Zheng
532401196501291864
Minzhi Street115,
Hongta District
Yuxi
Yunnan
653100
2076
Yueqiao
Zheng
532502193706150035
No.101 Unit#1 Building#8 Railway district2 Xiaoxincun Residential Area Kaiyuan
City
Hongheethnic Hani And Yi Autonomous Prefecture
Kaiyuan
Yunnan
661000
5629
Zeqin
Zheng
530112193502051624
No.302 Unit#3 Building#1 Nanba Road3
Xishan District
Kunming
Yunnan
650000
17935
Zengtai
Zheng
530103193201212918
No.7,floor3 Building#1 Dongfeng lane14 Dongfeng EastRoad
Panlong District
Kunming
Yunnan
650000
62253
Zhihui
Zheng
530102195008160389
No.701 Unit#1 Building#2 Dongjiawuan Road273
Guandu District
Kunming
Yunnan
650000
15474
Guoqiong
Zhong
530111194812190046
Room401 Unit#1 Building#58 LongquanRoad237
Wuhua District
Kunming
Yunnan
650000
12351
Kairong
Zhong
532401194703161858
No.7 Building#46 Gaolongtan,Ffenghuang Road ,sub-Street Committee,
Hongta District
Yuxi
Yunnan
653100
5389
Lan
Zhong
530112195609201628
No.22 floor6 Building#21 chunyu Road1356,
Xishan District
Kunming
Yunnan
650000
2076
Qiongfen
Zhong
532401194205091826
No.1 Building#14 nantun sub-Street committee,Yidai Road,
Hongta District
Yuxi
Yunnan
653100
5213
Qiongxian
Zhong
530112193503210527
No.201 Unit#1 Building#6 Administration Bank of Haikou,
Xishan District
Kunming
Yunnan
650000
10490
Teqing
Zhong
530113193911110046
Room101 Unit#2 Building#3 Qianju Street88,
Wuhua District
Kunming
Yunnan
650000
5629
Xueyi
Zhong
53010219430528181X
Jinxiuzhuangyuan3-5-302
Wuhua  District
Kunming
Yunnan
650000
1949
Zhenwei
Zhong
530102195912290333
Room202 Unit#1 Building#14 Minyuan Road225
Wuhua District
Kunming
Yunnan
650000
1682
Baozhi
Zhou
530102340505152
Tongjiao Lane1,Pucaotian,
Wuhua District
Kunming
Yunnan
650000
9544
Changxiu
Zhou
530103194303100620
Nanzhan XincunNo. 395 Affilicated to No.22
Guandu District
Kunming
Yunnan
650000
3552
Chunrong
Zhou
530103195601161418
No.401 Unit#4 Building#725,jinxiyuan
Jianjiang Road,Panlong District
Kunming
Yunnan
650000
3593
Chunyang
Zhou
532501510214061
No.19-10 Building#218 Yunxi Motor cycle Transportation Company
Yunxi Xincun
Gejiu
Yunnan
661400
8580
Cuiqiong
Zhou
532401196808271243
No.,89 Hongtupo Yanhe Town,
Hongta District
Yuxi
Yunnan
653100

 
 
172

--------------------------------------------------------------------------------


 
2076
Delian
Zhou
530112194111150320
No.,601 Unit#3 Building#2
Panlong District
Kunming
Yunnan
650000
5346
Fu
Zhou
532225321210001
Building#25 Liujiawuan Meikuang,
Fuyuancounty
Fuyuan
Yunnan
655500
2399
Ganying
Zhou
530103194311280326
No.1 F/4 Unit#2 Building#1 Gaodi Village
 Shulin Street,Xishan District
Kunming
Yunnan
650000
1882
Guixian
Zhou
532501520105124
The Dorm of Post And Telecommunications Center
Datun Village
Gejiu
Yunnan
653100
1796
Haifei
Zhou
530112310813055
No.5 floor3, Unit#1 Building#1
Ganbatang Haikou,Xishan District
Kunming
Yunnan
650000
3959
Hong
Zhou
532401196805211819
No.90 Building#108 Wayao Village,Sub-Street
Fenghuang Road,Hongta District,
Yuxi
Yunnan
653100
3030
Hualing
Zhou
530103193404042541
No.304 Building#11
Qixiang Road Xishan District
Kunming
Yunnan
650000
1682
Huanzhao
Zhou
530103194609170322
No.Shijin Road,
Guandu District
Kunming
Yunnan
650000
2260
Jianming
Zhou
530102560516183
No.9 Xiaofuchun Street
Wuhua Strict
Kunming
Yunnan
650000
6229
Jinfen
Zhou
532401196905081820
Room501 Unit#2 Building#5 Wenhua Residential Area,
Hongta District
Yuxi
Yunnan
653100
1682
Jinlan
Zhou
532201540813036
The Dorm of Yunnan Yongan Pharmacy Factory
Jiaochang West Road
Qujing
Yunnan
655000
18687
Jingsun
Zhou
530112192306233231
Room#304 Unit#2 Building#18
No.202 Kunrui Road, Wuhua Strict
Kunming
Yunnan
650000
13003
Jingsheng
Zhou
532201420214001
The Dorm of Qujing Middle School
Dongmen Street#36
Qujing
Yunnan
655000
5629
Juxian
Zhou
532526194607083848
Huangcaopi Village139
Hongxi Town,Mile County
Mile
Yunnan
652300
2076
Juxian
Zhou
530102194109093029
No.22 Kunjian Road
Wuhua strict
Kunming
Yunnan
650000
6499
Junren
Zhou
530123360105391
No.5.Building#3
Kunming Iron and Steel Co.,LTD
Anning
Yunnan
650300
1961
Lanrong
Zhou
532522390301122
Power Detail,Yuguopu Railway
Mengzi County
Mengzi
Yunnan
661000
3729
Liqiong
Zhou
530111590603384
Wula Village,Yiliu Township,
Guandu District
Kunming
Yunnan
650000
1984
Liangzhi
Zhou
530102430905031
No.14 floor1 Building#11 Minyuan Road13, Lianhuaci
Wuhua Strict
Kunming
Yunnan
650000

 
 
173

--------------------------------------------------------------------------------


 
 
3878
Lingqiao
Zhou
532501570524122
Food bureau
Guandu District
Kunming
Yunnan
650000
1796
Ming
Zhou
530103193010181821
Yunduan East Road47 Affilicated 39,
Wuhua Strict
Kunming
Yunnan
650000
22879
Qingrong
Zhou
532901195309280340
Chuanjin Road3
Panlong District
Kunming
Yunnan
650000
949
Qiongzhen
Zhou
530102193702012723
No.302 Unit#1 Building#5 Xinhaotang89
Wuhua Strict
Kunming
Yunnan
650000
2377
Rong
Zhou
530111470817045
Guanshang BackStreet 52,
Guandu District
Kunming
Yunnan
650000
34107
Shaohui
Zhou
532401196505210013
Room702 Unit#2 Building#4,Yuxing Road96,
Hongta District
Yuxi
Yunnan
653100
4153
Shichong
Zhou
532401195303261213
Caiyuan38,Yanhe Town,
Hongta District
Yuxi
Yunnan
653100
5069
Shilin
Zhou
532425197003160031
No.12, Jielong Xincun Residential area3,chengguam Villager's Committee ningzhou
Town
Huaning County
Yuxi
Yunnan
653100
2259
Shiying
Zhou
530102195405203741
Lianhuachi Street144,
Wuhua Strict
Kunming
Yunnan
650000
2328
Shiyi
Zhou
530103341222001
No.302 Unit#4 Huabcheng lane1,Huancheng SouthRoad
Panlong District
Kunming
Yunnan
650000
4693
Shunying
Zhou
532624471010004
Malipo Street18,Malipo,
Malipo Town,Malipo county
Kunming
Yunnan
650000
3552
Tianfu
Zhou
530111192912300418
No.105 Building#G1 Zhuanwa mill,Yunnan CY Group,
Guandu Strict
Kunming
Yunnan
650000
35429
tianquan
Zhou
532501411013061
Provincial CPC Committee Party School Yangjia Village
Xishan District
Kunming
Yunnan
650000
941
Wenying
Zhou
530103320219212
Beijing Road 142,
Panlong District
Kunming
Yunnan
650000
14711
Xianzhu
Zhou
530103195509110044
No. 3-3-7,Builging8,Huancheng EastRoad 40
Panlong District
Kunming
Yunnan
650000
2355
Xiaoyan
Zhou
530111530415142
 Kunming Tractor Mill,Guanngwei Village
Guandu District
Kunming
Yunnan
650000
1682
Xinsai
Zhou
533023198502061741
A student ,Lianhuachi Street#44,
Wuhua District
Kunming
Yunnan
650000
4153
Xingyuan
Zhou
530102193901150010
Qingnian Road#376,
Wuhua District
Kunming
Yunnan
650000

 
 
174

--------------------------------------------------------------------------------


 
 
2274
Xingyu
Zhou
530102440505034
Wenlin Street#19,
Wuhua District
Kunming
Yunnan
650000
2076
Xiuzhen
Zhou
532401196303061224
Dongshan Villagers' Committee Group7,yanhe Town
Hongta District
Yuxi
Yunnan
653100
3593
Xucheng
Zhou
429006196008097911
No.2 Residential Group
 Fengle Village,Jingtan Township
Tianmen
Hubei
431700
8421
Xueqin
Zhou
530102431014112
Daguan Road43.
Wuhua District
Kunming
Yunnan
650000
2417
Yaolan
Zhou
530111461025112
 Space Fight Industry Company of Dashiba
Guandu Strict,
Kunming
Yunnan
650000
18498
Yijun
Zhou
532401440214032
The Dorm of Chemical Plant
Hongta District
Yuxi
Yunnan
653100
1945
Yi
Zhou
522525531101842
No.1,floor2 Unit#3 Building#4
Fortilizer mill of Guizhou
Guizhou
Guizhou
551400
10381
Yingfen
Zhou
532425480713002
Nan Street,Ningzhou Town
Huaning County
Huaning
Yunnan
652800
2036
Yufen
Zhou
530103650503152
Yunxing Lane21,Qingyun Street
Panlong District
Kunming
Yunnan
650000
42064
Yuexian
Zhou
530111194009272325
Guanshang Neighborhood Committee,Guanshang Town,
Guandu District
Kunming
Yunnan
650000
8058
Yunbao
Zhou
530103480709093
Nanhua Street#104,
Panlong District
Kunming
Yunnan
650000
4107
Zheng
Zhou
530111371015231
The Dorm of Forestry Construction Company
Guandu District
Kunming
Yunnan
650000
11373
Zhengfang
Zhou
530112470512056
Haikou Zhongtan Village,
Xishan District
Kunming
Yunnan
650000
2245
Zhiru
Zhou
530103361212254
No.402 Unit#3  The Dorm of Power And Water College,Renmin EastRoad
Panlong District
Kunming
Yunnan
650000
9822
Zhongwu
Zhou
53011219420718033X
Room401 Unit#2 Building#4
No.89 Hongxing Road,Xishan District
Kunming
Yunnan
650000
4500
Zhujun
Zhou
532721421228242
Minhang Road10,Simao Town
Simao County
Simao
Yunnan
665000
2231
Aihua
Zhu
530121194410100071
Chenneishequ Residential Area
Longcheng Town,Chenggong county
Kunming
Yunnan
650000
1796
Chaohua
Zhu
420107193612230520
No.10,Ganghua Village114,
Qingshan district
Wuhan
Hubei
430000
2074
Chengying
Zhu
530103194307090028
No.32 Floor4 Unit#3 Building#5 Power and Water College,Minhang Road
Guandu District
Kunming
Yunnan
650000

 
 
175

--------------------------------------------------------------------------------


 
 
941
Chuzhen
Zhu
530111194703201121
No.101 Unit#2 Building#1 Niujiezhuang Xiupei Residential Area,
Guandu District
Kunming
Yunnan
650000
15409
Guihua
Zhu
532426194810251725
Business Company of Mine Bureau
Yimen County
Kunming
Yunnan
650000
6503
Guiling
Zhu
532401195104141825
No.176 Building#42  Longhsuitang Sub-Street Committee Fenghuang Road
Hongta District
Kunming
Yunnan
650000
5815
Guozhen
Zhu
532501310616063
No.301 Unit#2 Building#75
Gejiu CityYunxi jianan Company,Jinhu West Road
Kunming
Yunnan
650000
4153
Hong
Zhu
53242519800815142X
No.78,huluchong Village,ningzhou Town,
Huaning county
Yuxi
Yunnan
653100
4153
Huihua
Zhu
532401196606171826
No.115,Building#48,shangzhenjin,Sub-Street committee,fenghuang Road
Hongta District
Yuxi
Yunnan
653100
9986
Jiazhen
Zhu
530102450425032
No.52,cuihu No.rthRoad
Wuhua District,Lunming
Kunming
Yunnan
650000
14032
Jiaming
Zhu
530102420206033
No.11, Middle Jiaochang Road
Wuhua District,Lunming
Kunming
Yunnan
650000
3322
Jinlian
Zhu
532501193604302820
No.102, Unit# 1, Building# 6, Jinrong Alley, Wuyi Road
  HongheEthnic Ha'ni and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
22637
Juxian
Zhu
530103401120252
No.206, Building# 46, No.284, Beijing Road
Panlong district
Kunming
Yunnan
650000
5304
Jun
Zhu
530102431222115
No.43, Daguan Road
Wuhua District,Lunming
Kunming
Yunnan
650000
1796
Kaixue
Zhu
532401301211003
Dorm. Of Workers
of Rural Renmian Hospital
Yuxi
Yunnan
653100
8017
Lanying
Zhu
530122194604051841
No.11 Building# 54 Chaoyang Houshan, Kungang
Anning
Kunming
Yunnan
650000
3322
Meizhen
Zhu
530111195003250082
Dorm. Of 2rd Construction Company, Ciba Town
Guandu District
Kunming
Yunnan
650000
3552
Peirun
Zhu
532233196605253344
Room 102 Unit# 1  Building# 1 No.3
Hongta DistrictWest zhongwei Road
Yuxi
Yunnan
653100
48899
Qiren
Zhu
530102194002101535
No.15, Qingfu Alley, Shiqiaopu
Wuhua District,Lunming
Kunming
Yunnan
650000
2008
Qinghua
Zhu
530103197211151838
No.8, Baoguo Sreet
Wuhua District,lunming
Kunming
Yunnan
650000
62921
Qingming
Zhu
532201194405076312
Dorm. Of Qujing Cigerette Company No.rth Qilin Road
Qilin District
Qujing
Yunnan
655000

 
 
176

--------------------------------------------------------------------------------


 
 
2076
Qiongfang
Zhu
533221193405160049
No.2 Yunling Alley, Duan yunling, X
Gucheng Districtiangshan Residebtial Area
Lijiang
Yunnan
674100
1882
Rongting
Zhu
530102194012260732
Room 701 Building# 8
Wuhua DistrictNo.8 Jiaolin Road
Kunming
Yunnan
650000
43003
Shixiang
Zhu
53010319380305294X
Room 403 Unit# A, Building# D1, Chunzhicheng Area, Linyu Road
Wuhua District,lunming city,
Kunming
Yunnan
650000
16380
Shoulian
Zhu
532424391229002
No.22, Wenxianli,Xiushan Town
Tonghai Town,
Kunming
Yunnan
650000
8481
Shu`nan
Zhu
652402410316412
No.45, Lian#8, Tuan #128, Kuitun
Xinjiang
Xinjiang
Xinjiang
830000
2804
Shunxin
Zhu
530111370720041
Yunnan Province Bureau,Minhang,Wujiaba Airport,
Guandu District
Kunming
Yunnan
650000
11877
Sicong
Zhu
533521500204005
Toutang Street98,Chengguan Town
Lincang County
lincang
Yunnan
677000
4153
Weixiang
Zhu
532501194410120919
No.502 Unit#1 Yongsheng Street452,Gejiu City
Hongheethnic Hani Yi Autonomous Prefecture
Gejiu
Yunnan
661400
2076
Wenming
Zhu
532401196709010937
No.20 Building#4 Maqiao Village,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
2347
Yanfen
Zhu
532331560618002
Nanlu xincun620,
Panlong District
Kunming
Yunnan
650000
1799
Yanling
Zhu
530122195611151124
Room401 Unit#2 Building#2
Hongta District XingmingLane
Yuxi
Yunnan
653100
12858
Youzhen
Zhu
530102194710251120
No.602 Unit#3 Building#10 Xinwenli Residential Area,Xinwen Road
Wuhua District
Kunming
Yunnan
650000
4460
Yulan
Zhu
530103550116212
Houlou13 Affilicated10t
Panlong District,Jinniu Stree
Kunming
Yunnan
650000
941
Yuncong
Zhu
532401197402100916
No.1Sunjin Neighborhood Group
Chunhe Town,Hongta District
Yuxi
Yunnan
653100
26479
Yunmei
Zhu
530103420515212
Chuixiaolane30 Affilicated 20,Changchun Road
Panlong District
Kunming
Yunnan
650000
2341
Cengying
Zhu
532228420516002
 The Dorm of Luyizhong,Ximen Street,Zhongshu Town
Luliang County
Qujing
Yunnan
655000
3030
Lizhen
Zhu
530127720219102
Rural Enterprise Office,Yanglin Town
Songming County
Kunming
Yunnan
650000
3846
Jianghong
Zhu
530103196006210021
No.6 Unit#2 Building#14
Guandu District No.27 minhang Road
Kunming
Yunnan
650000
2022
Kaiyu
Zhu
530102195907290726
No.302 Unit#2 Building#17
Xishan DistrictGongren Residential Area
Kunming
Yunnan
650000

 
 
177

--------------------------------------------------------------------------------


 
 
2245
Aihua
Zhuang
533221490528002
Household Residence,Provincial Forest Project Company
Lijiang CountyDayan Tow
Lijiang
Yunnan
674100
1882
Baoming
Zhuang
532401195105170337
No.118,Hongta Road
Hongta District
Yuxi
Yunnan
653100
7802
Qiwen
Zhuang
532401631214151
She 8,Beihu Office
Dayingjie Town
Yuxi
Yunnan
653100
1661
Shuhua
Zhuang
532401194909011820
No.3,Building#27,Nantun,Yudai Road
Hongta District
Yuxi
Yunnan
653100
14215
Jiaxi
Zong
530112370512161
Yunnan Printworks,Puping
Xishan District
Kunming
Yunnan
650000
2076
Li
Zong
532501196204011227
No.703 Building#39 Minery Factory,Wuyi Residential Area
Gejiu city,HongheEthnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
34826
Fei
Zou
522728197105113918
No.12,team7,xianfeng Village,dongdang Township
Luodian County
Luodian
Guizhou
550100
8597
Guifen
Zou
532401194502271823
No.82 Building#11 shangzhengjing Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
5304
Hao
Zou
530111197509141122
No.202 Unit#5 Building#1 Jinhe Residential Quarter
Guandu District
Kunming
Yunnan
650000
19593
Jinxian
Zou
530111193303090026
Room 201,Unit#3,Building#5,Section B,Hongyun Residential Quarter
Wuhua District
Kunming
Yunnan
650000
7402
Kunyun
Zou
530102481124002
No.2-30,Xunjin Esidential Area,No.4
Panlong District
Kunming
Yunnan
650000
3737
Lizhen
Zou
532501390917062
No.24,Building#110,The 1st Smeltery Factory
 Gongren Village
Gejiu
Yunnan
661400
12099
Ping
Zou
532501195711021222
No.4,Unit#1,Building#39,
Baishachong Smeltery Factory,
Gejiu
Yunnan
661400
6632
Qiong
Zou
530103193510011220
No.401 Unit#4 Building#3 No.131, Shulin Street
Xishan District
Kunming
Yunnan
650000
2076
Qiongmei
Zou
532501195404061224
Datun Minery Factory,Yunxi
HongheEthnic Hani Znd Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
9923
Shaoming
Zou
530127460720521
 Xiaoyun Shan
Songming County
Kunming
Yunnan
650000
7402
Shiyun
Zou
530103460210094
No.18,Duanren Lane,Beihou Street
Panlong District
Kunming
Yunnan
650000
5098
Suxian
Zou
532401360301002
Staff Quarter,People's Government
Qiyang Road
Yuxi
Yunnan
653100
1796
Tianzhi
Zou
530102320126032
No.11,Jiaochang Wast Road
Wuhua District
Kunming
Yunnan
650000

 
 
178

--------------------------------------------------------------------------------


 
 
1796
Wenguang
Zou
53012319640608391X
No.34,Unit#2,Building#50,Xincun Residential Quarter,Zhaoyang Road
Lianran Town,Anning
Kunming
Yunnan
650000
1806
Xudong
Zou
530102193905060733
Room302, Unit#1, Building#10, No.13, West Station
Wuhua District
Kunming
Yunnan
650000
28728
Xuelun
Zou
530102193805290312
Room103,Unit#2, Building#8, No.388, Xuefu Road
Wuhua District
Kunming
Yunnan
650000
8305
Yunxian
Zou
53240119630405160X
No.5,Building# 24,Chima,Dayingjie Town
Hongta District
Kunming
Yunnan
650000
24799
Zengguo
Zou
530103370508001
No.504,Building#1,No.16,Wujing Road
Panlong District
Kunming
Yunnan
650000
8448
Zhengben
Zou
53011119430610001X
Room401,Unit#2, Building#20, No.237, Longquan Road
Wuhua District
Kunming
Yunnan
650000
4153
Guofeng
Zuo
532524193609210014
No.203,Unit#2, Building#2, No.84, Zhaoyang North Road, Jianshui County
HongheEthnic Hani and Yi Autonomous Prefecture e
Gejiu
Yunnan
661400
2252
Jitao
Zuo
530111421102231
Chengtie Project,Niujie Zhuang
Guandu District
Kunming
Yunnan
650000
16066
Jingrong
Zuo
530103193004250325
No.36,Unit#1,Building#1,No.201,Baita Road
Panlong District
Kunming
Yunnan
650000
1661
Peiying
Zuo
532502194110200323
No.2-2,Unit#1,Building#7,Section2
Concrete Factory
Kaiyuan
Yunnan
661000
941
Shuixian
Zuo
53012319600204392X
No.202,Unit#2, Building#27, Wanghu Residential Quarter, Jianshe West Road
Lianran Town,Anning
Kunming
Yunnan
650000
4684
Zhao
Zuo
530102194402283729
No.31,Jiaochang East Road
Wuhua District
Kunming
Yunnan
650000
50000
Xiuping
Ye
442501196208150548
Room1107,builfingB,Huandongyuan,Maidi SouthRoad
Huicheng District
Huizhou
Guang
dong
516000
58787
Rong
Zeng
53010319520228092x
tower A,8/F,No.rth Building#,Renmin Middle Road,
Wuhua District
Kunming
Yunnan
650000
5000
Zhanyun
Jiang
411024195309236291
No.4 Residential Group,jiang Village
 Bailiang Town,
Xuchang
Henan
461000
5000
Ting
Wang
340303196305010615
No.11,Unit#2,Building#2.Caoshan Road791,
Longzihu District
Bengbu
Anhui
233000
5000
Changhua
Wu
530103195404270623
Jiefangxincun 36,Dongsi Street,
Xishan District
Kunming
Yunnan
650000
2500000
Qionghua
Wang
530103193303290319
Room407,Building#1,Jiangbin WestRoad8
Wuhua District
Kunming
Yunnan
650000

 
 
179

--------------------------------------------------------------------------------


 
1000000
Ping
Chen
522128196812235626
Room701,Unit#2,No.1,Zheda No.rthRoad26,
Meijiang Town,Meitan County
Guizhou
Guizhou
564100
50000
Yefen
Luo
530102196103182724
No.202,Unit# 1, Buliding 9, No.76 Xiba Road,
Wuhua District
Kunming
Yunnan
650000
30000
Dazhi
He
513437194301134631
No.1, Floor5,Unit#2,Yingchun Street,Qingpo Town,
Jiajiang County
Sichuan
Sichuan
614100
70000
Guang
dong
Jia
220204721213003
No.4 Resident Group ,Qianfeng Village,
Jiangnan Street
Jilin
Jilin
132000
70000
Shunrong
Duo
530125196305202775
The Office Of Education,Goujie Street
Yiliang County
Kunming
Yunnan
650000
50000
Yibing
Li
530111630714001
No.44-16,Gaidi Residential Areas ,
Panlong District
Kunming
Yunnan
650000
40000
Jinfei
Zhang
530103560620152
No.2-14Yongxin Road,
Wuhua District
Kunming
Yunnan
650000
50000
Benchao
Jin
530103196310220339
No.,19,floor5,Building#3,Shijin Residential Area
Guandu District
Kunming
Yunnan
650000
40000
Shixiang
Yu
530103600608151
No.65 Zhengyi Road,
Panlong District
Kunming
Yunnan
650000
40000
Xiaohui
Yao
230204196305220212
Room504,Unit# 4,Bulding6
Renmin Sub-District Of Zhonghua EastRoad,Tongdong Street
Tiefeng District
Qiqihaer
Heilong
jiang
161000
30000
Jiao
Yang
612326740407124
No. 7 Group Of Wenjiahe Village Of Shujiaba Township
Ningqiang County
Hanzhong
Shanxi
723000
30000
Long
Li
510106810912621
No.2 Gruop, Huacheng Village,Yingmenkou Township,
Jinniu District
Chendu
Sichuan
610000
50000
Bing
Yang
532502197209210015
No.105,Unit#3,Building#5,
 Railway District Chongwen Residential Area
Kaiyuan
Yunnan
661000
30000
Pingping
Zhao
530102195004040320
Room,502,Unit#2,No. 225,Minyuan Road
Wuha District
Kunming
Yunnan
650000
30000
Zhaoz
hong
Huang
510521197606258075
No.115 Liu Residential Group
Guifeng Village
Luzhou
Sichuan
646000
50000
Zhigang
Luo
512930196009170011
No.1, 19/F,Unit# 1,Building#2,No.1 Babao Street,
Qingyang District
Chengdu
Sichuan
610000
40000
Denggui
Li
510522197308058039
No.54 Shuanghe Street,Fubao Town
 Hejiang County
Luzhou
Sichuan
646000
40000
Guiying
Tang
532501690804032
The dorm of Fertilizer Plant
Anning District
Kunming
Yunnan
650000

 
 
180

--------------------------------------------------------------------------------


 
30000
Tao
Huang
530123197304292619
Chemical Factory
Anning District
Anning
Yunnan
650300
30000
Peilin
Dai
532325780717151
No.1 Residential Group, Mintai Village,Wuhai Neighborhood Committee
Guanglu Town ,Yaoan County
Chuxiong
Yunnan
675000
30000
Guining
Zhao
530111591103045
 Guandu Public Security Bureau
Guandu District
Kunming
Yunnan
650000
30000
Yu
He
530102198104272712
No.302,Unit#1,Building#1,No.352,Xinwen Road
Wuhua District
Kunming
Yunnan
650000
30000
Jianwei
Yang
530102195912100317
Room501,Unit#1,Building#23,Xuefu Road388,
Wuhua District
Kunming
Yunnan
650000
30000
Guangyu
Luo
530103640502211
Mingtong Lane 5,Beijing Road.
Panlongjiang District
Kunming
Yunnan
650000
20000
Xiaopin
Zhou
5301031955100115
No.49 Zhengyi Road,
Panlong District
Kunming
Yunnan
650000
30000
Zhongping
Zhou
421003197411301538
Nanhuan Road,
Jingzhou Disrict，
Jingzhou
Hubei
434100
10000
Jian
Qu
530112195112260016
No.27 Yanhe Road,
Wuhua District
Kunming
Yunnan
650000
5000
Jun
Cao
530102198710040030
No.21Xiaocaiyuan,
Wuhua District
Kunming
Yunnan
650000
8000
Ling
Xu
530102195702171811
Room 301，Unit#4, Building# 9,No.702 xichang Road.
Wuha District
Kunming
Yunnan
650000
30000
Jianxin
Li
53250119630603063x
Servicer of Metalurgy ,
 
Gejiu
Yunnan
661400
20000
Jialin
Ma
532821195606064513
Room 401 Unit# 2,Building# 2 No. 27 Nier Road
Hongta District
Yuxi
Yunnan
653100
20000
Yongliang
Chen
532401195610070011
Room 302, Unit# 2, Building# 2 No.17 Xilin Lane
Hongta District
Yuxi
Yunnan
653100
10000
En
Hu
530324811125179
No.25,Mushahe Village,Chetu Neighborhood Committee,Majie Town,
Luoping County
Qujing
Yunnan
655000
30000
Jin
Ouyang
530102197611291833
roon401, Unit# 3 Building#14
Shecond Phashe of Chunhui Residential Wuha District
Kunming
Yunnan
650000
30000
Xiulan
Peng
530111196312230063
No.213,Unit# 2,Building# 7, No.672 Longquan Road
Panlong District
Kunming
Yunnan
650000
30000
Jiade
Ma
530102194210240310
Room502,Unit# 2,Building# 2,No.225,Minyuan Road
Wuha District
Kunming
Yunnan
650000

 
 
181

--------------------------------------------------------------------------------


 
 
30000
Yuexin
Cao
530103560602181
No.3 Affilated To No.121Changcun Road,
Panlong District
Kunming
Yunnan
650000
30000
Lian
Duan
530111196611040032
No.401,Unit# 2,Building#2, No.Kanbeihongmeili Residential Areas,
Panlong District
Kunming
Yunnan
650000
30000
Yongwen
Gao
530103196501032533
No.8,4/F,Unit# 2, Building#25, Yunfang New Residential Areas, Renmin Road,
Panlong District
Kunming
Yunnan
650000
30000
Xiaogang
Li
533025198507253614
No.32 of Zhushang Village Neighborhood Committee
Zhujie Yizu Autonomous Town ,Changning Township
Baoshan
Yunnan
678000
20000
Shunsuo
Huang
53012919870118151x
No.,017 of Heinijing Village, Dazujing Residential Committee
 Xundianhui Zu And Yi Zu Autonomous County
Kunming
Yunnan
650000
20000
Zhixiang
He
533325198102250227
No.115 Of Tongdian Residential Committee Tongdian Township
Lanping Bai Zu And Pumi Zu Autonomous County
Lijiang
Yunnan
674100
37379
Genlang
Wang
53312319841025025x
ShangxinResident Group, Gongla Residential Committee Pingyuan Township
Yingjiang County
Kunming
Yunnan
650000
31941
Yonglan
Hu
522401690615044
No.185 Hongshan Road
 Zhenxiong County
Bijie
Guizhou
551700
30000
Yanping
Zhao
530321198411030713
Jingpo Village,Maguohe Neiburghood Committee,Maguohe Township,
Malong County
Qujing
Yunnan
655000
30000
Rong
Tan
532129198005152725
Yingpanshe,Miaolin Village,
Yiliang county
Zhaotong
Yunnan
657000
30000
Jing
Chen
530123197005023013
No.4 Donglu of Hongshan
Wuhua District
Kunming
Yunnan
650000
30000
Jianxiang
Zhao
532723197511014819
Lushuijinzu12,Lushui Villager'Committee,Lianzhu Town
Mojiang Hani Zu Autonomous County
Pu'er
Yunnan
665100
30000
Zuoyu
Chen
532328197601030310
No.5 xincun Huanggua
Anding Villager's committee
Chuxiong
Yunnan
675000
30000
Qingan
Liu
340403197103121413
Room 385 Building# 39,Jianzhucun,Vilanger'Committee,Xiejia Recidental Area
 Yuanmou County
Huainan
Anhui
232001
30000
Jiangying
Li
532901790403141
No.2 Leli Village
Fengyi Town
Dali
Yunnan
671000
20000
Binwei
Yang
652301198309161534
No. 12Jiujiagou Village
Changjie Town
Changji
Xinjiang
831100
30000
changjie
Yang
511323198205096674
No.17,Dabei Street,Fengshi Village
(emigration)Peng'an county
Nanchong
Sichuan
637100
21476
Rungang
Su
411222550909401
Houya Villeage,Zhangmao Township
Shan County
Yuzhou
Henan
452500

 
 
182

--------------------------------------------------------------------------------


 
30000
Chenxia
Qiu
622301198212030233
No.1 Fuli Road
Dongguan Street
Wuwei
Gansu
733000
30000
Chi
Zhang
530103196408302519
Room305,Building#10 of metallurty department'dormitory of Lishutou
Renmin east Road,Panlong District
Kunming
Yunnan
650000
20000
Zheng
Li
411327198111204218
The Dorm of Resident of Group of Yuguan Township
Neixiang County
Nanyang
Henan
474300
20000
Wei
Wang
522501198201086431
Bei Street 115,Jiuzhou Town,
Xixiu District
Anshun
Guizhou
561000
20000
Wei
Li
511130660224273
No.7Group, XianhuaVillage Of Xilong Township
Qingshen County
Meishan
Sichuan
612100
20000
Tingli
Zhang
23010719700907081x
Jueyuan Street
 Dongli Road
Haerbin
Heilongjiang
150000
20000
Zhaojie
Meng
610202196912070015
Vegetable Living Yard 45,Qiyilu
Wangyi District
Tongchuan
Shangxi
727000
20000
Zukun
Liu
532224197204032557
No.266 Xincun  of Zhongcun Village Committee
 Reshui Township
Xuanwei
Yunnan
665400
30000
Xiuhua
Yang
51022319620620351x
Xiaoyangbeishe,Hulu Village
 Zhaijiang County
Chongqing
Chongqing
630000
30000
Zhang
qiang
Yang
510224197907303039
No.100, Yongqing Street,Xinglong Town,
Yubei District
Chongqing
Chongqing
630000
20000
Jinhua
Liu
53032619840201334x
No.358 Residential Group,Maseka Village Committee,Zhehai Town
Huize County
Qujing
Yunnan
655000
20000
Wencai
Fu
53032619861108331x
No.23 Of Resident Group,Songbaobao Village,SanjiaVillage Committee,Zhehai Town
Huizhe County,
Qujing
Yunnan
655000
30000
Dewei
Wu
513022660709001
No.4 Zhangjiaba,Dongxiang Town
Xuanhan County
Dazhou
Sichuan
636100
30000
Xin
Zhao
510402197501263017
No.7 Affiliated to No.6 Dadisi Village
East District
Panzhihua
Sichuan
617000
30000
Guang
ming
He
510102196403067054
No.38,4/F, Unit# 5,Building# 24,No.1  Of Huancheng No.rth Road,The First Cycle
 Chenghua District
Chengfu
Sichuan
610000
30000
Zhuading
Tian
610327196412164632
No.2 Resident Group,Xiling Village,Caojiawan Town
Long County
Baoji
Shanxi
721000
20000
Suping
Liu
532501197308170921
No.701,Unit#2,Building#5,Jinrong Lane, Wuyi Road,Gejiu
Hongheethnic Hani And Yi Autonomous Prefecture
Gejiu
Yunnan
661400
20000
Linfang
Pu
532501810128062
 Tin Technical School Student Hostels
Honghe hanni and yi ethnic  Autonomous perfecture,Yunnan
Gejiu
Yunnan
661400

 
 
183

--------------------------------------------------------------------------------


 
30000
Xiaonan
Liang
530128197911132442
No.44 Of Resident Group4, Shangde Neiburghood Committee Sayingpan Township
Luquan Yi Zu And Miao Zu Autonomous County
Kunming
Yunnan
650000
30000
Yong
Zhang
530111195301050011
No.213,Unit#2, Previous Building#7 No.672 Longquan Road
Panlong District
Kunming
Yunnan
650000
5000
Lijia
Jiang
532901410207033
Apartment Of Bulidng 2,Branch Of 3 Railway Design Institute
Lingjiatang Xishan District
Kunming
Yunnan
650000
8000
Kunping
Yang
530102197410131841
No.23,Xinwen Road.
Wuhan District
Kunming
Yunnan
650000
10000
Wenwan
Song
530102501225242
Affiliated 30, No.16,Sima Lane
Wuhan District
Kunming
Yunnan
650000
8000
Pengyun
Li
530102196408242740
No.201,Unit#4,Building#8,Zhuanxi Lane3 Zhuantang Road
Wuhua District
Kunming
Yunnan
650000
10000
Xixiang
Li
320721198410100049
No. 12-1 Xinjian Road Qingkou Township
Ganyu County
Lianyungang
Jiangsu
222000
10000
Ningyun
Hu
530102198606240024
No.45 Jiexiao Lane Qingnia Road
Wuhua District
kunming
Yunnan
650000
10000
Fabo
Zhu
532224780206053
Kunming Carbueretor Factory,Tanhuasi
Guandu District
Kunming
Yunnan
650000
10000
Chaokun
Li
530427198607260012
No.3 Beimen Street Guishan Town
Xin Ping Yi Zu And Dai Zu Autonomous County
Yuxi
Yunnan
653100
8000
Hongyan
Chen
530425198504141325
No.145 of Jiuxianda Village Jiuxian Residential Committee
Yimen Town
Yuxi
Yunnan
653100
8000
Kaifeng
Peng
532425198205191615
No.6 Of Shangying Village,Damugonglong Village Committee,Qinglong Town
Huaning County
Yuxi
Yunnan
653100
10000
Haiying
Yang
53242819760327172x
Room 501,Unit# 2,No.65 Dongfeng Middle Road
Hongta Distric
Yuxi
Yunnan
653100
8000
Jie
Huang
420983198808069559
 No.16 of Puxilushui Road
Jiancheng District
Chibi
Hubei
437300
8000
Yuebo
Li
532525198309181724
No. 7 Xinhe Village,Beixin Town
Shiping County  Honghehaini Zu And Yi Zu Autonomous Perfecture
Kunming
Yunnan
650000
8000
Yueli
Huang
530421198604111320
No.175,Daying Village,Anhua Township
Jiangchuan County
Yuxi
Yunnan
653100
10000
Qiongli
Yang
532722198606061325
Dorm for the staff of sports school
Hongta Road,Hongta District
Yuxi
Yunnan
653100
10000
Chunlong
Wang
532401197511261516
No.5 Unit# 10 Chima Areas,Chima Residential Village, Dayingjie Town
Hongta District
Yuxi
Yunnan
653100

 
 
184

--------------------------------------------------------------------------------


 
9476
Cuilan
Chen
532401195707100942
No.6 Building# 13,Wangdahu Village, Wangdahu Village Committee,Chunhe Town
 Hongta District
Yuxi
Yunnan
653100
9476
Xiaoping
Luo
532401196710240027
Room 702,Unit#2,No.96 Yuxing Road
 Hongta District
Yuxi
Yunnan
653100
9476
Cuizhen
Shi
532422195610170022
No.18 Yuquan Road
Jiangchuan County
Yuxi
Yunnan
653100
10000
Jingrui
Yin
530402198612171236
No.162 Xiangjia Zhuang Rural Areas Yanhe Town
Hongta District
Yuxi
Yunnan
653100
8000
Yachun
Yan
432502195902061721
Room602,Unit# 3,Building# 62,Dali New Residential Areas
Zhengxiang District
Hengyang
Hunan
421000
10000
Xinghua
Wang
532326197104101226
No.8,4/F,Unit#2,Building# 25,Kunfang New Residential Areas East Renmin Road,
Panlong District
Kunming
Yunnan
650000
14427
Xiaojiao
Yang
530111198708021128
No.1 Shajing Village Dabanqiao Township
Guandu District
Kunming
Yunnan
650000
10000
Yueyuan
Huang
530328198509272432
No.13 Songlindongmen Village Panjiang Town
Zhanyi County
Qujing
Yunnan
655000
10000
Rongqiong
Zhang
530103196005030926
Room602,Unit#4,Building#6
Chunyuan Residential district Jinhuapu Road Xishan District
kunming
Yunnan
650000
10000
Yanfeng
Zhang
530103198402290923
No.16 6/F Unit# 2 No.41 Huguo Road
Wuhua District
Kunming
Yunnan
650000
10000
Peng
Wan
53232719881203001x
Ciba Province Trade And EcoNo.Mic school
Panlong District
kunming
Yunnan
650000
10000
Menglin
Xu
532233198203063387
Resident Group 5 Maseka Neiburghood Committee Zehai Town
Huize County
Qujing
Yunnan
655000
10000
Xing
Bai
530402198802111218
No.395 Of Shitou Village Yanhe Town
 Hongta District
Yuxi
Yunnan
653100
10000
Yingyu
Duan
533022197203033344
Daluozi Shaba Neighborhood Committee Xunyang Township
 Shidian County
Baoshan
Yunnan
678000
10000
Qiong
Zhao
530127198510264723
No.15 Of Shaomenqian Village Maidichong Residential Committee Dianyuan Town
 Songming County
kunming
Yunnan
650000
10000
Qingyan
Yang
530129198811181529
Henijing Village,Dazhujing Residential Committee,Xianfeng TownXundian County
Xianfeng TownXundian County
kunming
Yunnan
650000
10000
Cailan
Zhao
532224197702060542
No.239 Of Shilipu Village,Zuosuo Residential Committee
Laibin Town
Xuanwei
Yunnan
665400

 
 
185

--------------------------------------------------------------------------------


 
 
8000
Lihui
Gao
532724770527332
Erdaohe Village Of Dingpa Residential Committee,Linjie Township
Jingdong Yi Zu Autonomous county
Jingdong
Yunnan
676200
10000
Cuizhen
Wang
532626590117002
No.39 Of Wenming Street Jinping Township
Qiubei County Wenshan
Wenshan
Yunnan
663000
8000
Xiaofang
Zhang
530423198411091629
Students Dorm No.19Mingdong  Road,
xixiangtang District
Nanning
Guangxi
530000
8000
Jianying
Tang
510724197711132044
No.17 of Dongfeng  Road
Anchang Town An county
Mianyang
Sichuan
621000
8000
Jianzhong
Yang
532927198402131718
Trade School Management,Heilinpu
Wuhua District
Kunming
Yunnan
650000
10000
Wenfei
Jiang
533524198705170933
No. 2 Residents Group ,Manlanqian Zhai,Mangfei Residents' Committee,Mengban Town
Yongde County,
Lincang
Yunnan
677000
8000
Hongming
Guan
532233197212044634
Xiaoshimiao Group689.Daimie Villagers'Committee,Shubu Town
Huize County
Qujing
Yunnan
655000
30000
Kaijin
Yu
510321671220467
No.6 Residential Group Xiaogongmiao Village
Rong county
Zigong
Sichuan
643000
10000
Zhihui
Yu
520202197909205110
Xiangyema  Village lihaozhai
 Jianshui County
Honghe
Yunnan
654400
10000
Li
wang
652323820201006
No.4 Residential Group
 No.665 Ba Street Wuyi Road Of Hutubi Town
Hutubi
Xinjiang
831200
10000
Junjie
Zhao
532723830702481
No.12 Lushuijin  Residential Group, Lushui Village,Shuanglong Town
 ShipMojiang County
Mojiang
Yunnan
654800
8000
Kaicui
sheng
532627198706232941
Lameishu Group,Liuliangqing Villager's Committee,Wuzhu Township,Guangnan County
Zhuangzu miaozu
Autonomous
Wenshan
Yunnan
663000
10000
Yanling
Lu
532201197309245432
Wenchang Road 449 Of Xiping Town
Zhanyi County
Qujing
Yunnan
655000
10000
Yunsong
Zhang
530102196807100336
Room102,Unit#3,Builing 7 Jianshe Road 238,
Wuhua District
Kunming
Yunnan
650000
10000
Yan
Meng
53032119850903152X
Xinjing Road of Yuawang Township
Malong County
Qujing
Yunnan
655000
8000
Jinhai
Xiong
532926198008201718
The Student Dormitory of Honghecollege
Mengzi County
Honghe
Yunnan
654400
10000
Jinxin
Yang
530111198401160027
Yunnan Merchanics Industry School Of Ciba
Guandu District
Kunming
Yunnan
650000
8000
Aihua
Gao
654125198604011848
Liujia Art College Of Kunming
Guandu District
Kunming
Yunnan
650000

 
 
186

--------------------------------------------------------------------------------


 
8000
Ming
Li
533221198010234114
No.67,2 Group of Changfeng Village,
Baoshan Township,Yulong,Nationality Autonomous County
Lijiang
Yunnan
674100
8000
Yuyan
Liu
530127198812154722
Dachun Village152,zhouda Villagers'committee
 Dianyuan Town，Songming county
Kunming
Yunnan
650000
9476
lingchun
Yang
530112197108210023
No.84,Pingbo Lane Yilu Village,HeilingpuStreet Neighborhood CommUnit#y
Wuhua Distric
Kunming
Yunnan
650000
8000
Yingxue
Qiu
532822198201101515
Group 4,Team 13,Sugar Company Branch Of Dawn Farm,Meng E Town,Menghai County
Dai ethnic Autonomous
 State of Xishuangbanna
Jinghong
Yunnan
666100
8000
Jinchao
Tang
532233830220365
Cungongsuo Suoshanshe,Mayitang Villeage
Huize County
Qujing
Yunnan
655000
8000
Jian’an
Zhang
530126831002063
Dayama Village, Yima Neighborhood commUnit#y
Stone Forest  Ethnic Yi Autonomous County
Kunming
Yunnan
650000
10000
Lihong
Xu
530124197609052348
Xihe Village  of Xihe neighborhood commUnit#y
Luotu Township Fumin County
Kunming
Yunnan
650000
8000
Juan
Yang
532502197903101521
Wujia Village 44 Yang Street Township Kaiyuan
Ethnic Hani And Yi Autonomous Prefecture
Honghe
Yunnan
654400
10000
Meihong
Huang
530103197310220624
Changchun Road 88
Panlong Strict
Kunming
Yunnan
650000
10000
Ming
Xu
36210219750326001X
No.2 Laojiaochang Lane
 Xianghu Town
Ruijin
Shanxi
342500
8000
Heshan
Zeng
410425197906171015
Bei Village Group #5
  Xia County
Yuzhou
Henan
452500
8000
Jianfen
Long
530428820722112
No.3 GuidieResidential Committee
Bamu Village ,Yuanjiang County
Yuxi
Yunnan
653100
10000
Chunrong
Yi
51130419870415362X
Xiao Shiya Village 7 Group,Shiyang Town
Jialing District
Nanchong
Sichuan
637000
8000
Zhi
Dou
532424198009251610
 Group 1 Village Committee of Wunao hill Of Yangguang Town
Tonghai
Yuxi
Yunnan
653100
10000
Jinquan
Yu
532930820715233
Luoguopingshe Of Changyi Village Of Liantie Township
Eryuan County
Dali
Yunnan
671000
10000
Caifen
Cui
532224810329292
Cuijia Village 53 Of Yingshang Village Of Longtan Township
Xuanwei
Xuanwei
Yunnan
665400
8000
Peifen
Zhou
411024198802132545
Zhouqiao Village of Nanwu Township Yanling
Xuchang Henan Province
Xuchang
Henan
461000
8000
Hongyan
Yang
532923198906110560
 Yanggui Village Xiangchen Town Of Xiangyun County
Dali Ethnic bai Autonomous Prefecture
Dali
Yunnan
671000

 
187

--------------------------------------------------------------------------------


 
 
8000
Rongcheng
Wang
532800198305104917
Dawotang Village Of Manfeilong Neighbourhood
Committee Of Puwen Town
Jinghong  Xishuangbanna
Jinghong
Yunnan
666100
8000
Tingfu
Li
520221198310194375
Mokai team Xiang caogu Village
Miluo Township Shuicheng County
Liupanshui
Guizhou
553000
8000
Yan
Yang
612326197604171220
Shuicheng County
Xihu District
Hanzhong
Shanxi
723000
8000
Chongli
Li
53292619820108092X
Nantong Town
Ethnic Yi Autonomous County
Kunming
Yunnan
650000
8000
Qiaorong
Huang
513124198702103422
Group# 1 of Haiting Village
Dayan Township,Hanyuan County,
Ya'an
Sichuan
625000
8000
Nengwen
Tang
532231198212101119
Lawupo Village Baizai Village CommUnit#tee Jinsuo Township Xundian County
Lawupo Village Baizai Village CommUnit#tee Jinsuo Township Xundian County
Kunming
Yunnan
650000
10000
Kexiang
Han
532422197703050715
No.97 Zhuangke Village ,Wenquan Village Committee
Jiangcheng Town Jiangchuan County
Yuxi
Yunnan
653100
8000
Zhiwei
Zhang
532723198008163635
Xiaogemashe 18 Mani Village Baliu Township
Hani Autonomous County
Mojiang
Yunnan
654800
8000
Xue
Bai
530428198503150528
No.37 Xiaonanma Group
Donger Villagers' Committee Donger Township
Yuxi
Yunnan
653100
8000
Bingmei
Su
53302219830118292X
No.1 Boluo Village Committee, Renhe Township Shidian County
Shidian County
Baoshan
Yunnan
678000
8000
Liying
Liu
532325198812250546
Yao'an Village
Yizu Automous Prefecture
Chuxiong
Yunnan
675000
10000
Qingyong
 Zou
532101197311211235
Wushe,baipo Village of mengquan Township,
Zhaoyang District
Zhaotong
Yunnan
657000
8000
Jiakuan
Li
530426198711041016
Linxi Village 45,yunmei Village Committeeof Chahe Township,
Ershan ethnic Yi Autonomous County of Yuxi  of Yunnan
Yuxi
Yunnan
653100
8000
Yongzheng
Lv
532323198406011512
Dunzicang Village 39 of xundian Village Committeeof gonghe Town of mengding
County,
Ethnic Yi Autonomous Prefecture
Chuxiong
Yunnan
675000
10000
Yujin
Liao
532101198209201641
Wushe of jizhong neighborhood Committee
Beizha Town
Zhaotong
Yunnan
657000
8000
Meilan
Yang
532932198503020727
Jinchihecun 46 of Yinghe cun,Jindun Township of Heqing County,
Dali, Yunnan
Dali
Yunnan
677000
10000
Yan
Miao
532224780812412
Longshucun16,delucun
Delu Township
Xuanwei
Yunnan
655400
8000
Huixian
He
532224831019252
Shuyacun 69, shuya village committee
reshu township
Xuanwei
Yunnan
655400

 
 
188

--------------------------------------------------------------------------------


 
8000
Guohui
Liu
53222619811014095X
Luoping county
Qilin District
Qujing
Yunnan
655000
10000
Geng
Liu
51078119861127301X
Beixiu village
Sanhe town
Jiangyou
Sichuan
621700
8000
Shengmei
Wang
530326198603121320
No.10,Unit#1,Building#1,The Residential area of Township
 Governmen,Huize County
Qujing
Yunnan
655000
10000
Jian
Wang
532501196411232831
No.501,Unit#1,Building#45
Baohua Road
Honghe
Yunnan
654400
10000
Xiliang
Niu
132928811126451
Qiuzhuang,Village,Zhaizi Toenship
Nanpi County,
Cangzhou
Hebei
061000
10000
Shaogui
Yao
532323198512130718
No.5 lujiawa,Baisha Village Committee,Xujie town
Moding County,
Chuxiong
Yunnan
675000
10000
XingLing
Ma
533023198411164120
No.17  Daizu Resident Group,Damanbie Village Committee,PuchuanTown,
TengChong County
Baoshan
Yunnan
678000
8000
Yun
Wu
530125198204052738
No.187 zhangbao Village,Zhangbao Village Committee
GoujieTownship,Yiliang County
Kunming
Yunnan
650000
8000
Xia
Qu
513322198504010020
No.31 Affiliated to 18 ,HongGuang Road
Bitong Town
Chengdu
Sichuan
610000
10000
Haiyan
Yang
532426196010151725
Room 203,Unit# 2, Building# 6,No.102 ChangQing Road, LongHai Town,
YiMen County,
Yuxi
Yunnan
653100
10000
Guanzhong
Chen
532528198005101210
YuanYangSuger IndustryCo., Ltd,
Honghe hanni and yi ethnic  Autonomous Perfecture
Gejiu
Yunnan
654400
8000
Hong
Yang
532501196805070927
No.403,Unit#2, Financial Bureau, Chuanmiao Street Gejiu
Honghe hanni and yi ethnic  Autonomous perfecture
Gejiu
Yunnan
661400
8000
 Xuemei
Dong
532524198309154025
BenshanVillage9 Affilicated1, PanJiang Township
 Jianshui county
Honghe
Yunnan
654400
5000
Kunbao
Yu
530111198006081417
No.2 Affilicated No.2ZuyuanVillage, XiaoBanqiao Township
 Guandu District
Kunming
Yunnan
650000
3000
Shunling
Wang
210703630403246
No. 101 Affiliated to Unit# 1 ,No.100 Shulin Street,
Panlong districy
kunming
Yunnan
650000
49292
Xiaohui
Xiao
530103193911240630
Room 103, Unit#3, Buliding 1, No.3 Huannan New Residential Area,
Guandu district
Kunming
Yunnan
650000
5000
Chunmei
Lu
530112198602062745
Lushida Village,ChangKou town
xishan district
kunming
Yunnan
650000
5000
Jingtao
Huang
530122198403072628
Roon 302,Unit# 1, No.29 Silin Street, JinCheng Township
Jinning county
kunming
Yunnan
650000

 
 
189

--------------------------------------------------------------------------------


 
3000
Ming
Li
530125198111190410
No.314Duangong Village,YongXin Neighborhood, Committee KuangYuan Township
YiLiangcounty
Kunming
Yunnan
650000
5000
Jie
Li
530102600421034
No.17 cuihu  north road ,
Wuhua District
Kunming
Yunnan
650000
5000
Weihong
Zhang
530102540608244
No. 304,Building# 10 Furongli Residential District
Wuha District
Kunming
Yunnan
650000
5000
Yongping
Chen
530103790818292
No.14 Dongfeng Road
Wuhua District
Kunming
Yunnan
650000
5000
Haiyan
Leng
510231197508070024
21 Affiliated  to No.Resident Group2,Houxi Street,ChangYuanTownship
RongChang County
Chongqing
Chongqing
630000
5000
Xiuyun
Wu
530102196407270803
No.301,Unit# 3, Ankang Road
XiShan District
Kunming
Yunnan
650000
3000
Yonghua
Chen
532524197511100341
Feida Company Apartment, Linan Township
JianShuiCounty .
Yuxi
Yunnan
653100
5000
Yaqiong
Fu
53010219740116182x
No.253 WuYi Road
Wuhua District
kunming
Yunnan
650000
3000
Limei
Xia
532224810820058
No.15 zhongying village ,houqua neighborhood committee, laibin town ,
XuanWei
Xuanwei
Yunnan
665400
5000
Yao
Zhao
410426198208180054
Guaihoujie 63 Affilicated4,ChengGuan Town
XiangCheng County
Xuchang
Henan
461000
3000
Pengkai
Huang
530181198611303910
Kungang xincun residential area44-39
Anning
Anning
Yunnan
650300
5000
Kui
Zhou
532526197011201413
Puming River
Luquan Ethnic Yi and Mao  Autonomous County,
Kunming
Yunnan
651500
5000
Zhiyi
Zhang
530128198106222413
No.2 Shang Resident Group ,Kazhu Neighborhood Committee
Luquan Yi Zu and MiaoZu Autonomous County,
Luquan
Yunnan
651500
5000
Xingwei
Li
530128198301052413
No.Three Village of Kazhu Residential Residential Committee,SaYingPan Township
Luquan LiZu and Dai Zu Autonomous County
Luquan
Yunnan
651500
5000
Huiyu
Liu
533523197608030217
ErpingZhang ResidentialGroup, Changpoling Village,AihuaTownship,
Yun county
Kunming
Lincang
650000
3000
Yuanyuan
Chai
532301198611203929
Room101, Unit# 1,Building# 9,No. 1 Lance ,Lucheng South Road,Chuxiong  .
 LiZu Autonomous Prefecture
Chuxiong
Yunnan
675000
5000
Lisha
Ma
530102198502122146
No.401,Unit#1,Building#1,
XiShan District,Xihua Road49,
kunming
Yunnan
650000

 
 
190

--------------------------------------------------------------------------------


 
3000
Qun
Fu
532128198608290741
FujiaYuanZi She,LiGuanYing Neighborhood Committee,poji Town
ZhenXiong County
Zhaotong
Yunnan
657000
5000
Linhong
Zhao
530103196809240320
No.103 Affiliated to Foor 1,Building# 1
No.525 BeiJing Road ,PanLong District
kunming
Yunnan
650000
3000
Bin
Zhao
530103830519181
No.33 qingnian road
Panlong Districy
Kunming
Yunnan
650000
5000
Yaping
Fu
530103680212038
No.16 WuLiDuoXiangTang
Panlong District
Kunming
Yunnan
650000
3000
Hong
Guo
530102195909140326
Room502,Unit# 1,Building#5,jinbiya garden,NO300. dongsi Street
XiShan District
Kunming
Yunnan
650000
3000
Yanping
Jiang
411024198312026221
No. 708 Minyuan Road
HongShan District
Wuhan
Hubei
430000
3000
Liping
Tao
532625198911043127
XiaoZai Resident Group,ZhongZai Village Committee,Jinchang Town,Maguan Township
Maguan County,Wenshan zang Zu and Miao Zu Autonomous Perfecture,
Wenshan
Yunnan
663000
3000
Mingbin
Yang
532126198511282953
Dashuigou San she,MaoKou Vollage,makou town
YongShanCounty
Zhaotong
Yunnan
657000
3000
lingyan
Lai
530402198311221228
No. 2Building# in Shangxishan areas,changli Village Residential
Committee,Dayingjie Town,
HongTa Sub-District
Yuxi
Yunnan
653100
5952
Xiuhua
Zhang
532401196304061242
No.53 of Laijing Areas, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
3000
Songmei
Lai
530402198706021247
No.60 of laijin Areas , jiajingResidential Committee,HeyanTown
Hongta District
Yuxi
Yunnan
653100
3000
Tao
Zhu
532727198509030035
Dorm ofCommercial Burea,
Hani zu and yi zuAutonomous County,jiangcheng,
Pu'er
Yunnan
665100
3000
Sizhu
Zhu
530424198811161629
No.122 Residents Group of QingLong Yesiential Committee,QingLong Townshhip
Huaning County
Yuxi
Yunnan
653100
3000
Jinling
Bai
530402198912152424
No.21,GuangShan areas,Fachong Village Committee,Luohe Town
Hongta District
Yuxi
Yunnan
653100
20708
Yucun
Yang
532425196412100684
No.70 ningxiu Road
Huaning Town
Yuxi
Yunnan
653100
3000
Dong
Wang
530427198712290918
Room 302,Unit# 3,Building# 21, ShaYuanyichang Residential Areas
Xinping yi zu and dai zu Autonomous County ,
Yuxi
Yunnan
653100
3000
Yulian
Bo
530426198411171222
No.12 jianfang Village,Diantou Village Committee
Ershan Yi Zu Autonomous County
Yuxi
Yunnan
653100
3000
Guangli
Tang
530324198309101166
Baigu Village,Puli Village Committee,ZhongShan Town
Luoping County
Qujing
Yunnan
655000

 
 
191

--------------------------------------------------------------------------------


 
3000
Yabo
Jiang
530421198701060510
No.134 of jiu se ,Dongjie Village,Huangying Village Committee,Jiangcheng
Township,
JiangChuan County
Yuxi
Yunnan
653100
3000
Kaifu
Wang
532625198404242332
School of Merchanics in Kanbei Sheng
GuanDu District
Kunming
Yunnan
650000
3000
Chunmei
Pu
530381198407091587
No.4 Huinier Village
Tianbei township
Xuanwei
Yunnan
665400
3000
Rui
Shen
530381198504291329
No.141ChunYu Road
 Wuhua District
kunming
Yunnan
650000
30000
Jinhe
Pu
530102440920211
No.164 Fuxing Residential Areas
Wuha District
Kunming
Yunnan
650000
3759
Fan
Yang
532502195204010023
No.504, Unit# 2, Building# 301, Beizhan New Village
 Lianmeng Road,Panlong district
Kunming
Yunnan
650000
5000
Huaying
Du
512928196906261624
No.8,Unit#2,Building# 8
No 16ChuanJin Road,Panlong District
Kunming
Yunnan
650000
6838
Cuiping
Yang
372427196303307849
No.26,Building# 2 of Dorm For Tangjiaying Hospital
Panlong District
Kunming
Yunnan
650000
5000
Yang
Zhao
532722198803280033
No.5 Resident Group,Tianba Village,Yuhe Residential Committee,Ninger Township
Puer Hani Zu Antonomous County
Pu'er
Yunnan
665100
3000
Lixiang
Peng
532502198911221827
No.43zhongheying Street
Honghehani zu and yi zu autonomous perfacture,
Honghe
Yunnan
654400
3000
Limei
Wu
 53012519880516222x
XiangMei New Villagejiu Town
Yi Liang County ,
kunming
Yunnan
650000
3000
Mingsheng
Wang
530326198505112711
Tangjia Resident Group,  Tuoluo Village,Luobu Ancient Town
HuiZe County,
Qujing
Yunnan
655000
3000
Li
shi
53272619881016153x
No.15 of Shijia ResidentGroup,Taitou Village Residential Committee
ZhenYuan hani Zu And Yi Zu As well As LaGuZu Autonomous County,
Pu'er
Yunnan
665100
3000
Caixia
Wang
530128198704170940
No.64 of ZhiShang Village,ZhiShang Residential Committee
LuQuan YiZu,MiaoZu Autonomous County
Luquan
Yunnan
651500
3000
Liqin
Wang
530128198702250023
No.5 of FangYangjin Village,PinShan Townshipluquan YiZu
MiaoZu Autonomous County
Luquan
Yunnan
651500
3000
Ziting
Li
53232819880818192x
No.135 of Zhimada Village,Zhima Residental Committee,Wumao Town
Yuanmo County,Yi Zu Autonomous Perfacture
Chuxiong
Yunnan
675000
3000
Xicai
Huang
532328195206040317
Yuanmo County,Yi Zu Autonomous Perfacture
No.397 of Yuanmo District
Chuxiong
Yunnan
675000
3000
Guoqin
Ding
530129198708062548
No.112 of Zhujiawan Village,heli Residential Committee,Fengyi Town
XunDian County
Qujing
Yunnan
655000

 
 
192

--------------------------------------------------------------------------------


 
3000
Zhigang
Yao
53030219800528089x
No. 54 of Laoshiaoyumize Village,Dunmu VillageResidential Committee
DongShan County,Qilin District
Qujing
Yunnan
655000
3000
Xianglian
Deng
532233197704024621
No.17of YingShang Village,Daibu Residential Committee,Daibu town
HuiZe County
Qujing
Yunnan
655000
3000
Yawei
Li
530127198702231010
No.7 huimuzha village,longzhu village residential committee,guilong town, heqing
county,dali bai zu autonomous perfacture,
Kunming , Yunnan province
Kunming
Yunnan
650000
3000
Fan
Dong
530103198504181832
No.502,Unit#1, Building# 174,jinxing residential district,jinjiang road,
Panlong District
Kunming
Yunnan
650000
3000
Liju
Du
532932198707081564
No.2 Afiliated No.34 Dakailuo Village,Xinquan Village Residential
Committee,Huangping Town
HeQing County,DaLi Bai Zu Autonomous Perfecture,
Dali
Yunnan
671000
5000
Yingchun
Bai
532723198408154818
No.17 of Laohuzaishe，Huiliang Village，ShuanglongTown
MoJiang County,
Mojiang
Yunnan
654800
5000
Xiaoling
Li
530102620622004
No.80 of HuaShan SouthRoad
WuHa District
Kunming
Yunnan
650000
3000
Bin
Zhang
533025198508103618
Lipixia Resident Group,Zitang Residental Committee,Zhujie town
ChangNing County
kunming
Yunnan
650000
3000
Xia
Yang
511523198907266608
Zhouju Resident Group,Anning Village,YinganTown
Jiangan County
Yibing
Sichuan
644000
10000
Guangming
Xiao
533528198312011515
Heku Group,Heku Village,Mengjiao Township
Cangyuan Ethnic Wa Autonomous County,
Lincang
Yunnan
677000
5951
Yanzhen
Zhu
530103195306240623
Room204,Unit#2,Building#4,Kunrui road 88,
Wuhua District
Kunming
Yunnan
650000
3000
Mujian
Duan
530423198412090935
No.723,ChuanJin Road
PanLong District
kunming
Yunnan
650000
3000
Yuede
Li
532429197201021310
No.63 of Hashi Resident Group,Hashi Neiburghood Committee,Nanuo Town
YuanJiang Hani zu And Yizu as Well as Dai Zu Autonomous County,
Yuxi
Yunnan
653100
8000
Hong
Ye
510225195812213660
No.345 affiliated to No.108 gubei street,
jiangjin
Chongqing
Chongqing
630000
4796
Qiongzhi
Li
530121194907150023
Roon 308,Unit# 3,Building# 4, No.1 Yunlv Road
ChengGongCounty
kunming
Yunnan
650000
5000
Yuehui
Zhang
530102197512173313
HuanCheng South Road
Wuhua District
Kunming
Yunnan
650000
3000
Xiaozhong
Zhou
532725198412050336
Dongnasanshe,Minli Villager'Committee of ZhongShan Township
Jinggu County
Pu'er
Yunnan
665100

 
 
193

--------------------------------------------------------------------------------


 
3000
Jiefei
Liang
51342519851118881X
Heping lane 81,Chenguan Township
Huili County
Chengdu
Sichuan
610000
3000
Shilian
Lu
532622198910241923
LiuzhaoStreet40,liuzhaoVillager'Committee of Zhela Township
Yanshan County,Wenshan ZhuangZu MiaoZu Autonomous Prefecture
Wenshan
Yunnan
663000
3000
Xuefen
He
533221198803080741
Vocational and Technical College,Yunnan Guofang industry,Longquan Road,
Wuhua District
Kunming
Yunnan
650000
3000
Xuemei
Yang
532901198310011643
No.42 Lianhua Street
Wuhua District
Kunming
Yunnan
650000
3000
Fangchun
Cai
530102198005181815
No.16 WaCangXi Road
Wuhua District
Kunming
Yunnan
650000
3000
Zengjun
Wang
532231198003272130
No.400 Haizi Village of Haizi Villager'Committee,Tangdian Town ,
XunDian County
Qujing
Yunnan
655000
3000
Yuzhou
Liu
532233198309092733
JiaoLing road 36 ,
WuHua Distric
Kunming
Yunnan
650000
3000
Jianying
Nie
532324198505100920
Niejiatui Village,SuoChang Villagers'Committee,Shaqiao Town
NanHua County
Chuxiong
Yunnan
675000
3000
Xia
Yang
500231198806286045
Shizi Village Group3
ZheJiang County
Chongqing
Chongqing
630000
3000
Xiaoyan
Li
532929198601081728
Lianhuachi street 42,
Wuhua District
Kunming
Yunnan
650000
3000
Fafu
Li
532621870813131
Xishou County
Wenshan Minor Ethnic County
Wenshan
Yunnan
663000
3000
Yuanyuan
Zhu
341127198101155214
Yanjiliang Residental Group,Baimishan Farm,
Guzhen Town
Mingguang
Anhui
239400
3000
Haimei
Zhang
532822198704071522
Longzhupeng village 131,Nanlanghe villager's committee p
Menghai county
Jinghong
Yunnan
666100
3000
Mei
Gao
532801198710114523
No.5 Builing 5,Puwen agriculture Group 4,JingHong
Xissuangbanna Dai Pepole Autonomous Prefecture
Jinghong
Yunnan
666100
3000
Wenqiong
Hu
530381198509164548
No.21ZhengXin South Street
 TangCheng Town
Xuanwei
Yunnan
665400
3000
Junhong
Hou
530381198411140345
No337,zhengxing middle Road
Qilin District
Xuanwei
Yunnan
665400
3000
Yanjun
Hu
533423198610210355
Niuwushe Sanjia Village,YongChun Township
Diqing Zang Pepole Autonomous Prefecture Weixi lishu Pepole Autonomous County
Diqing
Yunnan
677400

 
 
194

--------------------------------------------------------------------------------


 
3000
Yang
Li
533526198410170023
LianHuaChi Street#43,
Wuhua District
Kunming
Yunnan
650000
3000
Yuzhi
Zhang
350525195509033030
LianHua Town YiZhong# 331
LianHua Town,YongChun County
Quanzhou
Fujian
362000
4476
Lanfen
Yang
532530198502171481
Wuyiguo Villager's Committee,Zhemitownship,jinping maozu yaozu daizu Autonomous
County
HongHehani zu yi zu Autonomous Prefecture
Honghe
Yunnan
654400
3000
Jingzhao
Yang
533325197806081017
XinHua Committee,YingPan Town
LanPing BaiZu pumizu Autonomous County
Dali
Yunnan
671000
3000
Youhua
He
532328198204120915
BanZhuang Village73,mu lin Township
YuanMou County
Chuxiong
Yunnan
675000
4476
Zongliang
Chen
532127197904150013
Renmin Street315
SuiJiang County
Zhaotong
Yunnan
657000
8000
Hui
Liu
530128198308223617
Chunan Village
Ethnic Yi and miao Autonomous County  of LuQuan
Chuxiong
Yunnan
675000
3000
Yan
Huang
532502198504061221
Student Dormitory of Forestry industry
Guandu district
Kunming
Yunnan
650000
3000
Shizhong
Luo
532322197905270518
 HongShi Yuan,XinShu village of Erjia Town
Shuangbo county
Chuxiong
Yunnan
675000
3000
Tao
Yang
530181198610303951
Kunrui Road 202
Wuhua District
Kunming
Yunnan
650000
3000
Zhixian
Duan
533023198008040339
Xialanba 23 of Daying village committee of Jietou township
TengChong County
Baoshan
Yunnan
678000
3000
Wei
Wang
53042419840102121X
Pingdi Village of Pingdi Village Committee of Ningzhou Ttown
HuanNing Tounty
Yuxi
Yunnan
653100
3000
Tao
Meng
421122198408087752
RenminWest Road
 WuHua Strict
Kunming
Yunnan
650000
3000
Li
Fang
530427198605040729
JiaoChangba 11,Wu Town
XinPing County
Yuxi
Yunnan
653100
3000
Li
Yu
420322198508103940
Group 4,luomadian Village,JinYang Township
YunXi County
Shiyan
Hubei
442600
12484
Zhilian
Wang
532224194807160028
Jianshe east Road 21
Qilin District
Xuanwei
Yunnan
665400
3000
Yujian
Liao
53210119890419165X
 Neighbourhood Committee
ZhaoYang District
Zhaotong
Yunnan
657000
3000
Weiguo
Zhu
53272919850524061X
Yunnan Agriculture University of Hei Road
PanLong District
Kunming
Yunnan
650000

 
 
195

--------------------------------------------------------------------------------


 
3000
Zhaofei
Li
530324199103080915
PutangZhe Village,Nuibudai
Villager's Committee of Banqiao Town
LuoPing County
QuJing
Yunnan
655000
3000
  Zuxin
Zong
53272319810903367X
Huangpoxiashe,ChangZhai Village baliu Township,
Mojiang hanizu Autonomous County
Yuxi
Yunnan
653100
3000
Lianrong
Zhang
532329198512262516
 Chuxiong Yizu Autonomous Prefecture
WuDing County
Kunming
Yunnan
650000
3000
Hongying
Zhou
51080219810417168X
No.34, 5she,Hulu village of sanjia town
Shizhong strict of suining  sichuan province
Suining
Sichuan
629000
3000
Yongmei
Ruan
532621198610091728
No.136 Huai an East Road
Yuhua District
Shijiazhuang
Hebei
050000
3000
Xiaorong
Wan
510282198210276227
No.7 Resident Group, Huapu Village
Zhiping Street JiangJin
Chongqing
Chongqing
630000
5000
Ying
Liu
520202197901194023
No.3 resident group,hetao village,boguo township
Guiyang,LiuPanShuicounty,
Liupanshui
Guizhou
553000
3000
Denghua
Li
510522197007108899
No.24 Residential Group1 of Ganxi Village,Fubao Town
HeJiang County
Luzhou
Sichuan
646000
3000
Jun
Zhu
510522198610108652
No.4 garden street,xinshi town
Mianzhu County
Mianzhu
Sichuan
618200
3000
Xi
Li
510106197904225886
No4,Unit#5,Building#3,luojianian street121,
Qingyang district,Chengdu
Dujun
Guizhou
558000
3000
Di
Li
530381198312163154
No.10 xiacun,deyi village committee
Tangtang town
Xuanwei
Yunnan
665400
3000
Wanqiong
Wang
532626198501052529
QiYi Resident Group, Mazhelong Village Committee, Shuanglongying Town
QiuBei County
Wenshan
Yunnan
663000
3000
Qixian
Song
530326198606193346
Huiyin Village
Huize county
Qujing
Yunnan
655000
3000
Jianrong
Wang
530328198701243017
BaiPo Village
ZhanYi County
Qujing
Yunnan
655000
5000
Xianqiao
Pei
532129198310161740
ZhaFang She,HuaYuan Village,HaiZi Town
YiLiang County
Zhaotong
Yunnan
657000
5000
Yanqin
Chang
532426196606011723
Room601,Unit# 1,Building# 6, ziyuan Residential Areas
Hongta District ,
kunming
Yunnan
650000
3000
Ping
Li
532501610527062
No,7 Food Bureau
Xicheng District
Gejiu
Yunnan
661400
5000
Jiawang
Li
532501196105140015
No.601, unit2, Building# 56, Xinguan Caixuan Mill
HongHehanizu YiZu Autonomous Prefecture
Gejiu
Yunnan
661400

 
 
196

--------------------------------------------------------------------------------


 
5000
Jinghui
Zhang
532501640608062
No.101,Building#1
No. 62 Wuyi road,
Gejiu
Yunnan
661400
3000
Yanfang
Yang
532524198002021228
Dujiapo Village153,Lin An Town
JianShui County
Honghe
Yunnan
654400
3000
Cui
Li
532501196807220044
No.401,Building#1,
Yunxixinguan,Jiefang Road
Gejiu
Yunnan
661400
10000
Yunhong
Li
530103197204040320
No.603,Unit#2,Building#2,DongFeng Eastroad 47,
Panlong district
Kunming
Yunnan
650000
3000
Jiangbo
Du
530402198401062216
No.8,Building#27,taoyuan street,Taoyuan
neighborhood committee,gaocang town
Hongta District
Yuxi
Yunnan
653100
3000
Yunxia
Li
532426650115176
No.5,Building#7,muben Building#,Yimen mine
bureau,
Yimen county e
Kunming
Yunnan
650000
3000
Qingsheng
Liu
340404690708061
No.9, Building#2,tangshan village
xiejia district,huainan
Anhui
Huainan
232000
6805765
Li
Wang
530103196006190366
No.145 Wenlin Street,
Wuhua District
Kunming
Yunnan
650000
80000
Fagui
Zhang
510113196309140015
No.10, Building#2
No.3 sanwenxiang,Qingbaijiang District
Chengdu
Sichuan
610000
40000
Dong
Hua
51011319730219041X
No.7,Unit# 2
 No.52 fangzhen Street, Qingyang district
Chengdu
Sichuan
610000
40000
Chunming
Zou
510113196305030417
No.5,5/F,Building#3,No.83 shuangxin south road,
Qingyang District
Chengdu
Sichuan
610000
40000
Tao
Lai
510113197011030846
No.4,3/F,Building#11
 No.33 nanlian Road,Qingyang District
Chengdu
Sichuan
610000
130000
Pin
Nie
510411196004210012
No.4,Unit# 4
No.96 taoyuan Stree,tWest District
Panzhihua
Sichuan
617000
2000000
Lihua
Yang
530111195707120024
No.22,4/F,Unit#2,Building#2
No.5 Affiliated  ,Dadong Residential quarter, Renmin West Road,Panlong District
Kunming
Yunnan
650000
1000000
Youkun
Xiao
530103195308201839
No.601,Unit#3,Building#27 The Second phase of shengli garden,
Xinxing Road,Panlong District
Kunming
Yunnan
650000
10000
Qiong
Zhang
530111196307150042
No.204,Unit# 2, Building#4
No.42 Beijing Road,Panlong District
Kunming
Yunnan
650000
10000
Kepei
Chen
（P）G13075815
Room 102,Building#7
 Shuixin huichnagjin,
Wenzhou
Zhejiang
325000

 
 
197

--------------------------------------------------------------------------------


 
200000
Jialin
Wu
512301640402003
Liuli New Residential Quarter
JiangJin District
Chengdu
Sichuan
610000
1476
Yonghui
Chen
532401381006121
Dinggu Village, Keguan Town,
Yanhe District
Yuxi
Yunnan
653100
1476
Shuhua
Hu
532401195608121545
No.1,Building#11, Shangxishan, Changli Villagers' Committee, Dayingjie County,
Hongta District
Yuxi
Yunnan
653100
1476
Huizhen
Zhang
532401194910292244
No.4,Building#11, dongjiabeigeng, paishan villagers'
Hongta District
Yuxi
Yunnan
653100
1476
Huiying
Chen
532401410611122
JiaJing Village,Jiajing Town,
Yanhe District
Yuxi
Yunnan
653100
1476
Yongfen
Xu
532401195009290945
No.5,Building#7, xiaomaoying, chunhe town,
Hongta District
Yuxi
Yunnan
653100
1476
Shufen
Gao
532401194512130629
No.1, Building#25, Dagaoqiao, Beicheng Town,
Hongta District
Yuxi
Yunnan
653100
1476
Yonghua
Zhang
532401195301050615
No.1,Building#23, Donggucheng, Beicheng Town,
Hongta District
Yuxi
Yunnan
653100
1476
Chaofen
Li
532401195305020624
No.1,Building#23, Donggucheng, Beicheng Town,
Hongta District
Yuxi
Yunnan
653100
1476
Fayu
Pu
532429531231002
No.5 Residential Group, Hongguang Farm
YuanJiang County
Kunming
Yunnan
650000
4427
Qiongfen
Chai
532401196411281224
No.300 Gucheng, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Shifen
Chen
53240119371014092X
No.67, Building# 3, Bailatun, Maqiao Villagers' Committee, Chunhe Town
Hongta District
Yuxi
Yunnan
653100
5903
Shufen
Li
532401194901110920
No.4, Building# 12, Nijing, YanHe Town
Hongta District
Yuxi
Yunnan
653100
4427
Lihong
Wan
532401197408200926
No.3, Building# 7, Sunjing, ChunheTown
Hongta District
Yuxi
Yunnan
653100
2951
Jia
Li
53240119761107032X
Room 504, Unit# 2, Building# 2, No.103 Fenghuang Road
Hongta District
Yuxi
Yunnan
653100
2952
Chunji
Sun
532401195404020945
No.30, Building# 3, bailatun, majiaqiao villagers' committee, chunhe town
Hongta District
Yuxi
Yunnan
653100
1476
Yunxiu
Li
532401470226066
Maxian Tun
BeiCheng District,Liandi County
Yuxi
Yunnan
653100
1476
Guixian
Lv
532401195612030929
No.8, Building# 14, Dabaijing, Chunhe Town,
Hongta District
Yuxi
Yunnan
653100
1476
Liqiong
Shi
53242219630519054X
No.134,No.9 residential group, huangying villagers' committee,jiangcheng
town,jiangchuan county
Yuxi,Yunnan province
Yuxi
Yunnan
653100

 
 
198

--------------------------------------------------------------------------------


 
 
10329
Qinhua
Sun
532401195605100925
No.2,Building#6,Baila tun,Maqiao Villagers' Committee,Chunhe Town,
Hongta District
Yuxi
Yunnan
653100
17707
Lingao
Pu
532425194508200015
Room 301,Unit# 1,Building#1,No.12 Dongsi Street,NingZhou Town,
HuaNing County,
Yuxi
Yunnan
653100
2952
Congwu
Yuan
532401195206071573
No.1,Building#11,Shangxishan,Changli Villagers' Committee,Daying Street
Hongta District
Yuxi
Yunnan
653100
8854
Yingtang
Li
532401195210161213
Room 202,Unit# 2,Building# 3,No.3 ZhongWei West Road
Hongta District
Yuxi
Yunnan
653100
1476
Zhuxian
Wang
532401195102151528
No.4,Building# 10,shangxishan,changli villagers' committee,daying town
Hongta District
Yuxi
Yunnan
653100
17708
Huiying
Wang
530123193701073921
No.302,Unit# 1,Building# 33,YangGuang Residential Quarter,Chaoyang Road,
LianRran Town
AnNing
Kunming
Yunnan
650000
8854
Meiying
Yang
530112194302040343
Room702,Unit#4,Building#25
Kanghong Residential Quarter,Er'huan west RoadWuhua District
Kunming
Yunnan
650000
1476
Jihui
Dao
532901195712210326
Provincal Center of Disease Control And Prevention
PanLong District
Kunming
Yunnan
650000
1476
Yuxian
Cai
530102194302032447
No.203,Unit# 1,Building#4,No.36 LuoShiWan
XiShan District
Kunming
Yunnan
650000
1476
Tingkun
Xie
530112600624001
Mianshan Glasses Production Factory,
XiShan District
Kunming
Yunnan
650000
2951
Haiquan
Zhao
532427441227061
No.3 group of huanian farm,
E'shan county
Yuxi
Yunnan
653100
1476
Tianbi
Huang
530103194212010021
No.202,Unit# 1,Building#2,JiangDong Garden Road,
PanLong District
Kunming
Yunnan
650000
1476
Jiaying
Lin
530123196102273925
No.19,Unit# 2,Building# 12
 Liming New Residential Quarter,Ganghe Road, lianranTown,Anning
Kunming
Yunnan
650000
15674
Ping
Lu
530102192803032411
No.202,Unit# 1,Building# 21
GongRen New Residential Quarter,XiShan District
Kunming
Yunnan
650000
10330
Zhengrong
Lu
530111194507071438
No.501,Unit# 2
Shuguangtielu Residential Quarter,Guandu District
Kunming
Yunnan
650000
1476
Quan
Wang
530103350513063
No.21 affiated to Unit# 2, Provincial Daily CommodityCompany
HuanCheng South Road,PanLong District
Kunming
Yunnan
650000
4427
Shunli
Xiao
532127194311020025
No.31 affiated to No.237 JinJiang Street,ZhongCheng Town,
SuiJiang County
Zhaotong
Yunnan
657000

 
 
199

--------------------------------------------------------------------------------


 
2951
Dianxi
Wang
530102193308271823
No.401,Unit#2,No.168 JinBi Road
Wuhua District
Kunming
Yunnan
650000
5902
Yingqiong
Jiang
532129195301100723
No.43  ChangFa Residential Goup, Fajie Village,JiaoKui Town
YiLiang County
Zhaotong
Yunnan
657000
1476
Li
Wang
530102193612301820
Room 502,Unit# 2, Building# 12,No.750 HuanCheng South Road
HuanCheng District
Kunming
Yunnan
650000
5903
Xingzhi
Zhao
532131560305003
XingHua Road, XiangHua Sub-District,YunFu Town
ShuiFu County
Zhaotong
Yunnan
657000
2951
Changliang
Li
532425351005031
No.47 Affilated to Liangshi Street,PanXi Town
HuaNing County
Yuxi
Yunnan
653100
2951
Jinxiu
Bo
532427195408281038
No.23 Huitianxin Residential Group,ChaHe Town
Eshan Yi Autonomous Perfecture
Yuxi
Yunnan
653100
2951
Jiawang
Chu
532425193607120016
No.5 Gaotian Village, Ximen Villagers' Committee, Ningzhou Town
HuaNing County
Yuxi
Yunnan
653100
8854
Shunyou
Ke
532425194507120013
No.6 XilLi Village, ChengGuan villagers' Committee,Ningzhou Town
HuaNing County
Yuxi
Yunnan
653100
1476
Chunmei
Yuan
532401197711261529
No.6 Xunju Villagers' Committee,Dayingjie Town
Hongta District
Yuxi
Yunnan
653100
1476
Renfeng
Wang
530103194809222529
No.510,Unit# 3, Building# 2, HuanCheng North Road
PanLong District
Kunming
Yunnan
650000
2951
Yongsheng
Yang
530127195410100031
No.11tangjia Lane, Dongbei Street Villagers' Committee, ChongYang Town
ChongMing County
Kunming
Yunnan
650000
2951
Guizhen
Yang
530123194809101220
No.302,Unit# 2, Building# 1
No.5 HongYuan Road, Lianran Town
Anning
Yunnan
650300
1476
Zaikun
Yang
530128194006030336
Room 601, Unit# 3, Building# 1
 No.6 yingzhilong lane, pingshan town, luquan yi and miao ethnic autonomous
perfecture,
Kunming
Yunnan
650000
2951
Qiuzhi
Liu
610102195001311527
No.18,Unit# 3, Building# 2, ShengChan Village,
Xincheng district
Xi'an
Shaanxi
710000
1476
Chongxiang
Zhu
530111196803131449
No.1 Affiated to No.184 Yilu Village,  XiaoBanQiao Town
GuanDu District
Kunming
Yunnan
650000
17709
Wenzhu
Li
530103194312011224
No.21 xunjin new residential quarter,
XiShan District
Kunming
Yunnan
650000
2951
Shaoyun
Xia
530111195206100017
Room 602,Unit# 3, Building# B, No. JiaoXing Road,
WuHan District
Kunming
Yunnan
650000
8854
Guoliang
Wen
530111194608150530
 
Kunming railway administration bureau,Kunming branch
Kunming
Yunnan
650000

 
 
200

--------------------------------------------------------------------------------


 
4427
Lixian
Yang
530121195204120068
No.34 DongXiaohe Road, LongCheng Town,
ChengGong County
Kunming
Yunnan
650000
10329
Dunhai
Chen
530121193106060015
Room 510,Unit# 1, Building# 2, No.1 yunlv road,chenggong county,
Kunming,Yunnan province
Kunming
Yunnan
650000
16232
Li
Xu
530111195612250029
No.408,Unit# 4, Building# 17,No. 677 LongQuan Road,
PanLong District
Kunming
Yunnan
650000
2951
Pinhua
Yang
530125194006050020
Room 402, Unit# 2, Building# 1, No.10 WenQuan Road, KuangYuanTown
YiLiang  County
Kunming
Yunnan
650000
4428
Guodong
Zhao
530111194606301112
Room 301, Unit# 6, Building# 30, Fengning Residential Quarter ,North Section ,
Wuhua District
Kunming
Yunnan
650000
8855
Yunfen
Zhang
530123195311103987
No. 701,Unit# 2, Building# 19
Lingbo Residential QuarterJianse Road,
Anning
Yunnan
650300
1476
Chunping
Wu
532401196502201517
Staff dorm of Filter tip factory ,dayingjie town,
Hongta District
Yuxi
Yunnan
653100
7378
Jiafu
Huang
532401193511131510
No.5, Building# 19, ChaoYang Tesidential Quarter, Dayingjie Town,
Hongta District
Yuxi
Yunnan
653100
9476
Hanmei
Li
530422198606051241
No. 129, Haiyan Village, XinjieVillagers' ommittee, Yangzong Town,
ChengJiang County
Yuxi
Yunnan
653100
2952
Guiqing
Zhang
532401400216064
Beicheng Town
No.8 she,Gaoqiao sub-District,
Yuxi
Yunnan
653100
2952
Huilan
Ni
532401195812110624
No.4,Building#26,DaGaoQiao,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
1476
Qiongli
Yang
530111198312260069
No.27 Huini Village, Xindian Villagers' Committee,XinHua Town,
XinPing yi and dai Ethni  Autonomouse Perfecture
Yuxi
Yunnan
653100
8854
Jiashou
Xue
532401371025031
No.7,4/F,HongTa Tobacoo Factory
Hongta district
Yuxi
Yunnan
653100
2951
Zhongliang
Zhang
532401195608060914
No.6,Building# 13,Wangdahu, Wangdahu Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Qishou
Guo
532401195704111814
No.66,Building#11,Guojiashan, Fenghuang Road sub-District,
Hongta District
Yuxi
Yunnan
653100
4427
Shaoxiong
Qiao
532401710806125
No.3 she,xiuxi,yanhe town,
Hongta District
Yuxi
Yunnan
653100
1476
Shuping
Zhao
532401691223096
No.4 She, Maqiao sub-District
 Chunhe Town,
Yuxi
Yunnan
653100
7379
Guixian
Zhou
532427194210210627
Room 402,Unit# 1,Building# E,No.9 GuishanRoad,
Hongta District
Yuxi
Yunnan
653100

 
 
201

--------------------------------------------------------------------------------


 
4427
Jin‘gang
Guo
532401192704050018
Room 302,Unit# 1, Building# 1, No.86 QiYang Road,
Hongta District
Yuxi
Yunnan
653100
1476
Shuxian
Yao
532401194304100628
Room 202,Unit# 1, Building# E,No.9 Guishan Road,
Hongta District
Yuxi
Yunnan
653100
1476
Changbao
Pan
532401193801050014
No.7, Building# 4, PanJiabian,liqiTown
Hongta District
Yuxi
Yunnan
653100
1476
Guowen
Yan
532530193601130017
No. 94 QianShao South Road,
Jinping Miao And yi ethnic Autonomous Perfecture
Honghe
Yunnan
654400
1476
Zhuxian
Bai
532401195511191221
No.171 YanXing Street,Yanhe Town,
Hongta District
Yuxi
Yunnan
653100
23659
Hua
Yang
532624196210140041
Room 402, Unit# 1, Building# 2,No.2 WuXian Road, DajieTown
JiangChuan County
Yuxi
Yunnan
653100
2951
Guixian
Bai
532401195911291264
No.37 DasuYuan,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Juxian
Ni
532401196305280666
No.1 ,Building# 11, Dagaoqiao,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
4427
Hongfen
Zhou
532401196306042029
No.8,Building# 8,Wangjiaqiao, Shantou Villagers' Committee,liqi Town
Hongta District
Yuxi
Yunnan
653100
7378
Yongbang
Xu
532401450316061
Beicheng Town
No.1 she,Chitongguan Sub-District
Yuxi
Yunnan
653100
4427
Youqing
Tao
532422194309202318
No.12 Shangying Village, XiongGuan Villagers' Committee.XiongGuan Town
JiangChuan County
Yuxi
Yunnan
653100
2952
Qiongzhi
Zhou
532401195105100646
No.25 qiming street,beicheng town
Hongta District
Yuxi
Yunnan
653100
1476
Shuzhen
Duan
532401194610150922
No.8,Building# 1,Xuejing,liuzongqi Villagers' Committee,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Shifen
Chen
532401371014092
Bailatun Vllage,MaqiaoTown,
ChuHe District
Yuxi
Yunnan
653100
1476
Guiling
Han
532401380819092
Wangdahu Village, Wangdahu Town
ChuHe District
Yuxi
Yunnan
653100
2951
Fu'en
Song
532401194101150959
Room 501, Unit# 2, Building# 2, No.1 keji Road, Chunhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Ziyi
Wang
532401194901150332
Room 404,Unit# 3, Building# 3
No.82 nie'er Road
Yuxi
Yunnan
653100
5903
Peixi
Tao
532401195601052217
No.5,Building# 15,xiataoyuan,Gaochang Town
Hongta District
Yuxi
Yunnan
653100
8854
Jinfen
Zhang
532401194705041243
No.179 Keguan Vllage, YanheTown
Hongta District
Yuxi
Yunnan
653100

 
 
202

--------------------------------------------------------------------------------


 
10330
Guilan
Zhang
532401195103161840
No.6, Building# 43,Gaolongtan,Fenghuang Road sub-District,
Hongta District
Yuxi
Yunnan
653100
1476
Xiufen
Zhao
532426194408181749
Room 502,Unit# 2, Building# 1,No.15 Guishan Road
Hongta District
Yuxi
Yunnan
653100
1476
Meiqiong
Li
532401196412271546
No.3 ,Building# 7,Chima Villagers' Committee, Daying Town
Hongta District
Yuxi
Yunnan
653100
4427
Peizhong
Zhang
532422195710010018
No.17 affilated to No.3 Longquan Road, Dajie Town
JiangChuan County
Yuxi
Yunnan
653100
1476
Mingyu
Shi
532401195506091226
No.205,Hele, Xiuxi Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Lanying
Hao
532401195605101266
No.285,Hele, Xiuxi Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Ruxian
Li
532422195312110929
No.18 houjie Village, Qianwei Villagers' Committee,Qianwei Town
JiangChuan County
Yuxi
Yunnan
653100
14757
Cunzhen
You
532401194512250049
Room 502, Unit# 2, Building# 4,No.21 HuaYuan road,
Hongta District
Yuxi
Yunnan
653100
2951
Mingxiang
Zhang
532401195201230950
No.2,Building# 6,Yanjitun,Tuanshan Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Huiming
Pan
532401197201231223
No.153 Panjing,Keguan Villagers' Committee
Hongta District
Yuxi
Yunnan
653100
1476
Meixian
Qian
532401194007011223
No.101 Xiajingtang,jiajing Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Henggong
Lai
530402198908301239
No.60 Laijing, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Min
Wang
530102194210242121
No.7 ,4/F,Building# 1, No.168 Dongjiao Road
GuanDu District
Kunming
Yunnan
650000
1476
Bingfen
Yao
532502193906130346
Room 502,Unit# 2, Building# 16
 Diannan Electricity Product Factory ,No.3 section, Kaiyuan City,
Kaiyuan
Yunnan
661000
9476
Jinhong
Xiong
532927197909160513
No.121 Chende Factory,Maojie Town
 Weishan yi and hui ethnic Autonomous County
Dali
Yunnan
671000
1476
Lanshu
Rao
530112194112270324
Room 402, Unit# 3, Building# 27 ,No.615 Chunyu Road
XiShan District
Kunming
Yunnan
650000
5903
Xishu
He
530103420325332
No.2 affiliated to No.7,Tianyuanli
PanLong District
Kunming
Yunnan
650000
4427
Shaozheng
Yang
530103193009121354
No.606,Unit# 3, No.7 HouXin South Street
XiShan District
Kunming
Yunnan
650000

 
 
203

--------------------------------------------------------------------------------


 
17379
Yanfen
Zhu
532331195606180026
Room 20,5/F,Unit# 2, Building# 110,Qianweiying ,
GuanDu District
Kunming
Yunnan
650000
2952
Lijuan
Yang
530102194104060324
Room 302,Unit# 1, Building# 81,No.31jiaochang east Road
Wuhua District
Kunming
Yunnan
650000
1476
Xiujuan
Wang
53010219320129032X
No.301,Unit# 1, Building# 5, No.150 Renmin west Road,
Wuhua District
Kunming
Yunnan
650000
1476
Jianqin
Chen
532101192706110313
No.314 HuanCheng east Road
Zhaoyang district
Zhaotong
Yunnan
657000
2951
Guizhi
Huang
530102195005150345
Room 301, Unit# 2,No.67 JiaoChang North Road,
Wuhua District
Kunming
Yunnan
650000
2951
Chengming
Guo
110229193512050873
Room 301, No.6 Xiaojipo
Wuhua District
Kunming
Yunnan
650000
4427
Xiangsheng
Xiao
530123193712282614
No.10 HePing Village, lianran Town
Anning
Anning
Yunnan
650300
4476
Hui
Li
530125197208181348
No.102, Unit# 1, Building# 12, tianbao jiaYunnan ,Panjiang west Road,
Wuhua District
Kunming
Yunnan
650000
1476
Shihua
Zhang
530123193605053920
No.2, Unit# 1, Building# 17 ,ChaoYang Qianshan Residential Quarter,Lianran Town
Anning
Anning
Yunnan
650300
2952
Qiongxian
Xiao
530111194903061725
No.224 Wangqiying Village,Wanhong Road
PanLong District
Kunming
Yunnan
650000
4427
Puzhen
Li
530111194906010886
No.133 WangQiYing Village,Wanhong Road
PanLong District
Kunming
Yunnan
650000
5902
Jiajiu
Li
530127193205134524
tower E,6/F,No.168 Renmin Middle Road
Wuhua District
Kunming
Yunnan
650000
8854
Zhenhua
Pan
530111193410281119
Room 301, Unit# 1, Building# 3, No.340 XiaoCaiYuan
Wuhua District
Kunming
Yunnan
650000
2952
Huanyun
Yin
530111194807021125
No.4 ,Unit# 1, Building# 22, Kunming motor Factory ,XiaoShiBei
GuanDu District
Kunming
Yunnan
650000
2952
Xiaolan
Zhao
530111195102012047
No.2 she,Poluo Village, LongQuan Town
PanLong District
Kunming
Yunnan
650000
7379
Hongli
Zhao
532427196806050627
E'shan Prision
Yanhe District
Yuxi
Yunnan
653100
2951
Huixian
Lei
532401193511301225
No.165 DingGu,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Guoxiang
Shen
532401193708211813
No.1,Building# 4
Xiaoyousuo,Yuxing street sub-District,
Yuxi
Yunnan
653100

 
 
204

--------------------------------------------------------------------------------


 
4427
Guoshou
Ni
532401194612210917
No.4 ,Building# 12,nijing,Chunhe Villagers' Committee,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Lihong
Duan
532401197102110928
No.1 ,Building# 14,  Wangdahu ,Wangdahu Villagers'Committee
Hongta District
Yuxi
Yunnan
653100
7378
Cuilan
Xie
532401197705111524
No.9, Unit# 21, GaoChang ,GaoChang Town
Hongta District
Yuxi
Yunnan
653100
1476
Yuqiong
Wu
53240119620209182X
No.18,Building# 2, Guojiashan ,Fenghuang sub-District
Hongta District
Yuxi
Yunnan
653100
2951
Huiping
Guo
532401197401241821
No.10 ,Building# 15, Xiajinguanying,YuDai Road sub-District,
Hongta District
Yuxi
Yunnan
653100
19184
Jian
yaohui
532426196812181715
No.1150,Building# 35,Xiaolvzhi,lvzhi Town,
Yimen  County
Yuxi
Yunnan
653100
14427
Lixian
Wu
532429197203120021
Room 301, Unit# 1, Building# 5,anju Residential Quarter,
Hongta District
Yuxi
Yunnan
653100
1476
Kehua
Gong
532501194706212820
No.14, Building# 14
 kaxuan,jinhu west Road
Gejiu
Yunnan
661400
1476
Jiying
Zhou
530125194301112722
No.401,Unit# 2, Building# 1, TianJunDianLane, Wenlin Street
Wuhua District
Kunming
Yunnan
650000
11806
Tianhong
Wang
530125198605050816
Kunming Municipal Construction School
 Dashuying，
Kunming
Yunnan
650000
2951
Peng
Tian
530111198307140011
No.203,Unit# 2, Building# 5, No.672 LongQuan Roiad,
PanLong District
Kunming
Yunnan
650000
1476
Bingyuan
Zhu
530111194106090814
No.401, Unit# 2, Building# 212,JinXing Residential Quarter,JinJiang Road
PanLong District
Kunming
Yunnan
650000
7378
Fuxiu
Shen
532128430308034
Songlinwan primary School, Wufeng Town ,
ZhenXiong County
Zhaotong
Yunnan
657000
1476
Jinlian
Xie
530103195407192122
No.601,Unit# 1, Building#93,DongFeng lane,Dong Feng east Road
PanLong District
Kunming
Yunnan
650000
1476
Baozhu
Xiang
530103370413062
No.26 affiliated to Building# 3,No.37 Huannan New Residential Quarter,
PanLong District
Kunming
Yunnan
650000
1476
Wenhua
Yuan
530102193511132714
No.1302, Unit# 1, Building# 7,No.339 XinWen Road
Wuhua District
Kunming
Yunnan
650000
5902
Chaojun
Xie
530102193612312423
No.301,Unit# 2, Building# 70 QiXiang Road,
XiShan District
Kunming
Yunnan
650000
4427
Shaohui
Wang
532101196303273247
No.1 affiliated to No.251 Kannibei Village,ZhongheVillagers' ommittee,leju Town,
ZhaoYang District
Zhaotong
Yunnan
657000

 
 
 
205

--------------------------------------------------------------------------------


 
10808
Qionghua
Zhao
510202194205202928
No.144 affiliated to No.54 changjiang road,
YuZhong District
Chongqing
Chongqing
630000
1476
Guangwen
Zhou
530103193906022911
No.301,Unit# 1, Building# 10,No.325 Baita Road,
PangLong District
Kunming
Yunnan
650000
1476
Li
Ma
532502194001170321
No.203,Unit# 2, Building# 4 ChunYuanli,ChunYuan Residential Quarter,jinhuapu
Road,
XiShan District
Kunming
Yunnan
650000
5902
Shumei
Ma
520103192711101250
No.118 Wanda Road, LuoXiong Town
luoping county
Qujing
Yunnan
655000
1476
Guifen
Chang
530102193803160725
Room 203,Unit# 1, Building# 12, No.20 LongXiang sub-District
Wuhua District
Kunming
Yunnan
650000
2951
Siqing
Chen
530102193811270342
Room 202,Unit# 1,Building#11, No.225 Minyuan Road,
Wuhua District
Kunming
Yunnan
650000
4427
Shisheng
Lai
532401194210021216
No.85, laijing,jiajing Villagers' Committee
Yanhe Town
Yuxi
Yunnan
653100
2951
Yuexian
Yang
532401240726122
LaiJing t, JiaJingTown
Yanhe District
Yuxi
Yunnan
653100
1476
Linxian
Peng
532401193801161224
No.74 laijing,jiajing Villagers' Committee,YanHe Town
Hongta District
Yuxi
Yunnan
653100
1476
Yongping
Hao
532401195904280014
Room 102,Unit# 2, Building# 3, No.9 Yuxing road,
Hongta District
Yuxi
Yunnan
653100
2951
Fengxian
Li
532401370510124
YanHe Street,YanHe Town
Yanhe District
Yuxi
Yunnan
653100
8854
Fengzhen
Wang
532501500116062
Jianshe Road
Residential area of Automobile Factory
Gejiu
Yunnan
661400
2952
Qionghua
Yu
53240119560704092X
No.7,Building# 5,guijing,chunhe town ,
Hongta District
Yuxi
Yunnan
653100
4476
Ji'an
Wu
532401196612191217
No.232,PanJing,keguan Village Committee,YanHe Town
Hongta District
Yuxi
Yunnan
653100
1476
Cuixian
Wang
532401194703240628
No.1 affiliated to No.18 yufeng road, beicheng town,
Hongta District
Yuxi
Yunnan
653100
8854
Shaojin
Chen
53240119540424093X
No.5 ,Building#7,fuzhongqi,dahu Villagers' Committee, chunhe Town
Hongta District
Yuxi
Yunnan
653100
9476
Shouxian
Wang
532401196306201229
No.8 Keguan Village,YanHeTown
Hongta District
Yuxi
Yunnan
653100
1476
Xiuqiong
Cai
532401197211161281
No.10 keguan Village, YanHe Town,
Hongta District
Yuxi
Yunnan
653100

 
 
206

--------------------------------------------------------------------------------


 
 
4427
Jialin
Li
532425194602081817
Room 501, Unit# 2, Building# 1, No.1 hongqiao road, ningzhou town
HuaNing County
Yuxi
Yunnan
653100
21476
Yunhui
Liu
532401197507051823
No.7 keguanVillagers' Committee,YanHe Town
Hongta District
Yuxi
Yunnan
653100
1476
Lianzhen
Wang
532401194707210928
No.1 affiliated to Building# 15, Wanjing,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Chunrong
Tian
530102193312150012
Room 101,Unit# 2, No.61 Xinghua Road
Wuhua District
Yuxi
Yunnan
653100
2951
Wenqing
Li
530111195111071727
No.20 affiliated to No.300 North HaiGeng,gulou Road,
PanLong District
Kunming
Yunnan
650000
1476
Guojie
Huang
530102194207202727
No.802,Unit# 8, Building# 4, No.31 Xinwen North Road
Wuhua District
Kunming
Yunnan
650000
5903
Zhengxian
Yin
530111195002200040
No.601, Unit# 1, Building# 15,No.672 LongQuan Road
PanLong District
Kunming
Yunnan
650000
4427
Ying
Wang
530102194908010322
Room 407,Unit# 5,No.25 Cuihu North Road
Wuhua District
Kunming
Yunnan
650000
8854
Caihe
Wang
530103194207020962
No. 801,Unit# 1, Building# 4,No.118 ShangYi street
PanLong District
Kunming
Yunnan
650000
4427
Youdi
Deng
530111194705230081
No.306,Unit# 3,No.10 dorm of Yun agricultural University,jinhei Subway,
PanLong District
Kunming
Yunnan
650000
2951
Yulan
Lu
530103193303062121
No.202,Unit# 1,Building# 6,No.42 MingTongLane, BeiJing Road
PanLong District
Kunming
Yunnan
650000
1476
Anying
Huang
532125197801281325
No.2 qinggangping villagers' Committee,ganhai villagers' Committee,ShouShan Town
DaGuan County
Kunming
Yunnan
650000
2952
Shaoliang
Yuan
530102193502102118
No.4 YanHe Road
Wuhua District
Kunming
Yunnan
650000
1476
Guifen
Tian
530102194312300724
Room 402, Unit# 1, Building# 44, Yunjiangli, jiangan Residential Quarter
Wuhua District
Kunming
Yunnan
650000
1476
Shufen
Li
530103193512270023
No.10 Dongzhan New Residential Quarter
PanLong District
Kunming
Yunnan
650000
5165
Yunfu
Hong
530111460306381
da'er village, zijun yi ethnic group town,
Guandu District
Kunming
Yunnan
650000
4427
Zicheng
Liu
530123194305153959
No.302,Unit# 1, Building# 5,No.175 danxia road,
XiShan District
Kunming
Yunnan
650000
5903
Yiren
Hou
530121192410200014
No.5 ,Building# 1, No.2 WuJiaZhuang,Renmin east Road,
PanLong District
Kunming
Yunnan
650000

 
 
207

--------------------------------------------------------------------------------


 
1476
Yingfang
Zhang
530103193705260622
No. 401 ,Unit# 3, Building# 10, jinyuan garden,
GuanDu District
Kunming
Yunnan
650000
2951
Qilu
Yang
530103193605312915
No.701, Unit# 1, No.22 ShuGuang Residential Quarter,
GuanDu District
Kunming
Yunnan
650000
1476
Hongming
Wu
530111193805160020
No.302,Unit# 3, Building# 5, Jin Niu Residential Quarter,Dianchi Road
XiShan District
Kunming
Yunnan
650000
1476
Fuyan
Yang
530427198603161965
No.296 Haitun Road,
Wuhua District
Kunming
Yunnan
650000
2951
Lin
Duan
532201193902155738
No.401,Unit# 1, Building# 184,JinXing Residential Quarter,
PanLong District
Kunming
Yunnan
650000
1476
Maoxing
Tang
532129193410210025
No.2 CheZhan Road, JiaoKui Town
YiLiang County
Zhaotong
Yunnan
657000
1476
Jinfeng
Wang
532226195907220021
No.5 Affiliated to No.133 Wenbi Road, LuoXiong Town
LuoPing County
Qujing
Yunnan
655000
1476
Haixian
Da
530112195703302927
No.101,DaZiShang Village,Haikou Town
XiShan District
Kunming
Yunnan
650000
2951
Zhonglin
Li
530103195312230640
No.601,Unit# 7, Jicheng Plaza,No.73 Tuodong Road,
GuanDu District
Kunming
Yunnan
650000
5902
Chaohui
Ye
530102193507200331
No.302, Unit# 3, Building# 6, Government Residential Quarter of lianmeng Town ,
chuanjin Road,
PanLong District
Kunming
Yunnan
650000
2952
Xueming
Tao
532501193807250012
No.401,Unit# 2, Building# 95
 Yuxi guan ,Xinguan Road
Gejiu
Yunnan
664100
10330
Qiyun
Tang
53240119650925091X
No.10,Building#6,LiuZongqi,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Fabin
Sun
532401197804041250
No.56 JinCheng,YanHe Villagers' Committee,YanHe Town
Hongta District
Yuxi
Yunnan
653100
1476
Yongwei
Jiang
532401196802182231
No.2, Building# 16,Shangmoxichong,wangba Villagers' ommittee,Gaocang Town
Hongta District
Yuxi
Yunnan
653100
2951
Lanying
Wang
532401194811132229
No.4,Building# 28,shangmozhongxi,liangwangba villagers' committee,gaocang town,
Hongta District
Yuxi
Yunnan
653100
4427
Meilan
Tang
53240119490625064X
No.2,Building# 11,Dagaoqiao,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
1476
Zixing
Li
532426421123173
Shi Zhi Montain Mine ,Yimen Mineral Bureau
YiMen County
Yuxi
Yunnan
653100
7378
Fengyou
Yin
532401194810161239
No.128 YanXing Street
YanHe Town
Yuxi
Yunnan
653100

 
 
208

--------------------------------------------------------------------------------


 
 
1476
Chongxian
Xu
530103194001100326
No.7AffiliatedtoNo.5Donghuali,DongHua Residential Quarter,
GuanDu District
Kunming
Yunnan
650000
2951
Qiongzhi
Feng
530200400216032
No.47 ,Building# 57 XiaTiaoGou,
TangDanDistrict
Dongchuan
Yunnan
654100
4427
Lanying
He
530113193604100024
Room 301,Unit# 1, Building# 15,mineral Administration Residential areas,
Dongchuan district
Kunming
Yunnan
650000
5903
Wurong
Yang
532425194410240617
No.1 Tutang Village
Tutang Villagers' Committee,PanXi Town
Yuxi
Yunnan
653100
1476
Zhongcui
Wang
530102520325182
No.36 LongJing Street
Wuhua District
Kunming
Yunnan
650000
5903
Chengfan
Ni
530102193001103315
Room 502,unt 2, Building# 750, HuanCheng South Road
XiShan District
Kunming
Yunnan
650000
7378
Wenyan
Wang
530103194512101283
No.702,Unit# 1, Building# 5,LiuJiaYing New Residential Quarter,AnKang Road
XiShan District
Kunming
Yunnan
650000
4427
En'lin
Chen
533222193509150036
No.48 LaoGan New Residential Quarter,YongBei Town
YongSheng County
Lijiang
Yunnan
674100
51649
Shuzhen
Han
530102194012270367
Room 501, Unit# 1, Building# 1,No.11 FuYongDao ,Wenlin Street,
Wuhua District
Kunming
Yunnan
650000
1476
Zhiming
Zhou
532721330218001
No.21 HuanCheng West Road, SiMao Town
SiMao County
Simao
Yunnan
665000
14806
Qinglin
Liu
530112197408040556
No.11,Unit#2, Building#44, Chong Dong Feng SouthRoad, HaoKouShan
XiShan District
Kunming
Yunnan
650000
1476
Zheng
Zhou
530102193111153313
Building# 12,No.750 HuanCheng North Road
Wuhua District
Kunming
Yunnan
650000
1476
Tingfang
Wen
532131193901100017
No.1 XingHua Road, XiangJia Ba Town
ShuiFu County
Zhaotong
Yunnan
657000
4427
Wanying
Guan
530102194001312728
No.101,Unit# 3, Building# 5, JinNiu Residential Quarter, Dianci Road
XiShan District
Kunming
Yunnan
650000
22835
Qinfang
Zhang
530111195602031746
No.78 JiaoChang Middle Road
Wuhua District
Kunming
Yunnan
650000
1476
Chengcai
Zhang
530103193207150332
No.1320,Unit# 1,Building# 1,No.1 Fude Road,
GuanDu District
Kunming
Yunnan
650000
5903
Jiafu
Yang
530112195012180537
No.106,Building# 39,YunNan Sanhuan Chemistry  Co., Ltd,Haikou
XiShan District
Kunming
Yunnan
650000
1476
Linjie
Shi
530112193411224112
No.1-101 ,Building# 15 ,Baimasi Sanatorium for Retired Cadres ,
XiShan District
Kunming
Yunnan
650000

 
 
209

--------------------------------------------------------------------------------


 
4833
Zuying
Zhang
53011119560127640X
No.18, Unit# 2, Building# 39 ,Tielu Residential Quarter,Niujie Village,
GuanDu District
Kunming
Yunnan
650000
2951
Yingrong
Gao
532502193703030011
No.202,Building# 19,No.195 xibei road
Honghehani and yi ethnic autonomous perfecture province
Kaiyuan
Yunnan
661000
8854
Guihua
Li
53011119580423383X
No.49 ZiJun Town, Ailiu Town
GuanDu District
Kunming
Yunnan
650000
1476
Guifu
Yin
530111193805050438
No.91 HuiWan Village, Biji Town,
XiShan District
Kunming
Yunnan
650000
2951
Yaxing
Zhang
530102194512310329
No.13 Minyuan Road,
Wuhua District
Kunming
Yunnan
650000
1476
Rongzhi
Wang
530103194004092528
Room 601,Unit# 3, No.64 YongXing Road,
XiShan District
Kunming
Yunnan
650000
1476
Fuchun
Ma
532401551227182
YouSuo Primary School
 ZhouCheng Town
Yuxi
Yunnan
653100
1476
Youcai
Ma
532821310115051
No.10 Resident Group , JingHong Farm , No.11 Branch ,
GaSa District
Jinghong
Yunnan
666100
1476
Xingchun
Yang
532401192803040034
No.121 Renmin Road,
Hongta District
Yuxi
Yunnan
653100
9476
Qiong
Zhang
532428197512310463
No.6 Longtanjing, HongXing Villagers' Committee, PingDian Town
XinPing yi And Dai Ethni c autonomous County
Yuxi
Yunnan
653100
2951
Cuihua
Yin
532401196209170643
No.9 GaoQiao Villagers' Committee,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
2951
Zhongxi
Li
532425360801001
No.38 HuanCheng Easy Road
 NingZhouTown
Zhaotong
Yunnan
657000
2951
Shutu
Sun
532401193608141213
No.56 GuCheng, Yanhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Shiping
Lai
532401250408121
laijing ,JiaJing Town
Yanhe District
Yuxi
Yunnan
653100
4427
Baobang
Chen
532401194208181237
No.73 panjing,Keguan Villagers' Committee,Yanhe Town
Hongta District
Yuxi
Yunnan
653100
2951
Baoqiao
Li
532425193606230010
Room 203,Unit# 1, Building# 1,No.2 DongMen Road, NingZhou Town
 Huaning County
Yuxi
Yunnan
653100
1476
Cunfu
Huang
532401194607220918
No.5, Building# 26,Longchi Villagers' Committee,Chunhe Town
Hongta District
Yuxi
Yunnan
653100
5903
Qiongfen
Li
532401195305020966
No.11,Building# 20,nijing,chunhe Villagers' Committee,chunhe Town
Hongta District
Yuxi
Yunnan
653100
1476
Junqing
Wu
532427194609102118
No.98daguifeng ,jinbo Villagers' Committee,shuangjiang Town
Er'Shan County
Yuxi
Yunnan
653100

 
 
210

--------------------------------------------------------------------------------


 
 
8854
Ran
Li
532425197302241624
No.4,shangying Village,douju Villagers' Committee,qinglong Town
HuaNing County
Yuxi
Yunnan
653100
5902
Yuzhi
Tang
532426440524172
No.13, staff Dorm of YiMen Copper industry  Company ,YiMen
YiMen County
Yuxi
Yunnan
653100
2951
Jifen
Li
532401196401282821
No.53,Building# 33,ShangZhengJing,fenghuang Road sub-District,
Hongta District
Yuxi
Yunnan
653100
8854
Jie
Zhang
530103197103031812
No.209 XiChang Road
XiShan District
Kunming
Yunnan
650000
1476
Ding'an
Lu
530123281023301
No.9 Construction Company
TaiPing District
Anning
Yunnan
650300
2951
Xingding
Hu
530103194208180634
Room 202,Unit# 3, Building# 1, lianhua Residential Quarter,XueFu Road
Wuhua District
Kunming
Yunnan
650000
2952
Hanlv
Wei
530102194511290020
No.101,Unit# 1, Building# 1,No.156 ChuanJin Road,
PanLong District
Kunming
Yunnan
650000
10330
Shaoying
Wu
532101195411140025
No.301,Unit# 1,Building# 55
 ZhaoYan South Residential Area,FengHuang Road,
Zhaotong
Yunnan
657000
7378
Xiuying
Hao
530111194504080021
Room 201,Unit# 4, Building# 3,Section A,HongYun Residential Quarter
Wuhua District
Kunming
Yunnan
650000
4427
Jiaxing
Meng
530103193308010638
No.3,Building# 14, Heping New Residential Quarter,
GuanDu District
Kunming
Yunnan
650000
5903
Wan
Wang
530111194201090441
No.101,Unit# 1, Building# 2,automobile Repairing Factory ,LiangTing
GuanDu District
Kunming
Yunnan
650000
4427
Fengwen
Chen
530111195206130849
No.602, Unit# 1, Building# 7,No.125 DongJiaWan Road,
GuanDu District
Kunming
Yunnan
650000
1476
Xuedong
Fan
530112411104053
 No.2 Provincial Railway Company ,GaoQiao,
XiShan District
Kunming
Yunnan
650000
1476
Rongzhen
Wang
532331194711122827
No.202,Unit# 1, Building# 33,wanghu Residential Quarter,jianshe Rroad,  lianran
Ttown
AnNing
Anning
Yunnan
650300
2952
Jinzhen
Li
530111195412130823
No.163 Daqiying Village,WanHong Road
PanLong District
Kunming
Yunnan
650000
7378
Shengfu
Pang
53250219360314031X
No.502,Unit# 2, Building# 16,Diannan Electricity Production Factory,Kaiyuan,
Honghehani And yi ethnic Autonomous Perfecture
Kaiyuan
Yunnan
661000
2951
Wenjuan
Shen
53011219370620002X
Room 101,Unit# 2, buidling31,Kunming glasses product factory ,dianmian street ,
Wuhua District
Kunming
Yunnan
650000
4427
Guangyou
Zhao
530112193403210511
No.101,Unit# 2, Building# 98,liangyuan Residential quarter,KunZhou Road
XiShan District
Kunming
Yunnan
650000

 
 
211

--------------------------------------------------------------------------------


 
2951
Zehui
Xiao
510502194809172228
No.2 Affiliated to 105, qianjin Road, 105.LanTian Town
JiangYang District
Luzhou
Sichuan
646000
8854
Youyu
Wang
532201194311105725
No.401,Unit# 1, Building# 184,JinXing Residential Quarter,JinXing Road
PanLong District
Kunming
Yunnan
650000
1476
Jixia
Tang
530112340515032
Vegetation Company ,No.239 Majir South Road
XiShan District
Kunming
Yunnan
650000
1476
Wanzai
Liu
530112320230031
No.15 Majie North Road
XiShan District
Kunming
Yunnan
650000
20660
Qinming
He
530102193803030023
No. 376 Qingnian Road
Wuhua District
Kunming
Yunnan
650000
8854
Linye
Zhang
530111194512181121
No.406,Unit# 1, Building# B,No.541 Minhang Road, GuanShang
GuanDu District
Kunming
Yunnan
650000
5902
Wenying
Luo
532233590705002
staff dorm of CigarFactory,ZhongPing Town
HuiZe  County
Kunming
Yunnan
650000
2951
Fengxian
Ding
530102193810300327
Room 403, Unit# 2, Building#8,No.67 jiaochang North Road
Wuhua District
Kunming
Yunnan
650000
1476
Kunying
Qian
530103194202282349
No.601,Unit# 3,No.16 ChuanJin Road
PanLong District
Kunming
Yunnan
650000
2951
Yuehui
Hai
530123194703283978
No.46,Unit# 3,Building# 81 ChaoYang Houshan, ChaoYang Road, lianran Town
Anning
Anning
Yunnan
650300
2951
Qiongying
Li
530103192807130023
No.305,Unit# 3, Building# 3, No.246 WuJing Road,
GuanDu District
Kunming
Yunnan
650000
4427
Yuchang
Chen
530102194209300312
Room 304, Unit# 2, Building# 77,No.31 jiaochang east Road,
Wuhua District
Kunming
Yunnan
650000
2952
Lina
Shi
53010219330623114X
Room 502, Unit# 2, Building# 3, No.105 Wenlin Street
Wuhua District
Kunming
Yunnan
650000
3750
Jingqiang
Xi
530102320301112
No.84 renmin West Road
Wuhua District
Kunming
Yunnan
650000
4427
Yanhua
Liu
530112194104021627
Room 302, Unit# 1, Building# 2, No.25 Dianchi Road
XiShan District
Kunming
Yunnan
650000
1476
Jiahe
Zhang
530112193904130018
Room 602, Unit# 2, Building# 19, Kunming pingban glasses product factory
Wuhua District
Kunming
Yunnan
650000
1476
Baozhi
Xu
530103193503252149
No.1affiliatedtoNo.52, linjiangli, Deshengqiao
PanLong District
Kunming
Yunnan
650000
1476
Zhongtao
Wu
530103192307240314
No.15,3/F,Unit#2, No.21 Baita new Residential Quarter
PanLong District
Kunming
Yunnan
650000

 
 
212

--------------------------------------------------------------------------------


 
1476
Liping
Chu
530112196511301326
No.41 xiaotun Village, puji Villagers' Committee
Wuhua District
Kunming
Yunnan
650000
2951
Shiying
Shi
530127194908100026
Room 601, Unit# 1, Building# 1, No.85 shuizhen Road, ChongYang Town,
Chongming County
Kunming
Yunnan
650000
21743
Qiangrui
Liu
530111193808019663
No.9, Unit# 1, Building# 4, No.77 GuanLing Road, GuanShang
GuanDu District
Kunming
Yunnan
650000
1476
Jimiao
zhang
530112194507210027
Room 35, Unit# 34, Building# 34 , No.2 Affiliated to No.2676 jinmian Street
Wuhua District
Kunming
Yunnan
650000
1476
Hua'ren
Qiu
530123194012163512
No.202,Unit# 2, Building# 7 anda Residential Quarter, Renmin Road
Anning
Anning
Yunnan
650300
1476
Zhanying
Meng
530111196610108728
Room 301, Unit# 1, Building# A20, CISC,
GuanDu District
Kunming
Yunnan
650000
2951
Qiongfen
Yang
530111196208050820
No.202,Unit# 1, Building# 41, provincial  institute of Animal and agricultural
science,qinglongshan
PanLong District
Kunming
Yunnan
650000
2951
Xubo
Bi
532927198810201711
Damiji,Niujie Town
 E'shan yi and hui ethnic Autonomous   County
Yuxi
Yunnan
653100
17708
Zhihong
Xie
530103196307290387
No.202,Unit# 1, Building# 5, No.140 ShangYi Street,
PanLong District
Kunming
Yunnan
650000
8854
Xingwen
Tang
530112194406210511
XiShan No.1 Middle School ,Renmin West Road
XiShan District
Kunming
Yunnan
650000
1476
Wenyuan
Li
530102194511091822
No.5 Affiliated to No.348 ,121 Street
Wuhua District
Kunming
Yunnan
650000
4427
Baochang
Chen
530124193908140817
No.11 zhongping Village,Heping Villagers' Committee,KuanZhuang Town
FuMin County
Kunming
Yunnan
650000
1476
Shuhua
Gao
530112195307090029
Room 104, Unit# 2, Building# 4, Kunming PingBan Glasses Production Factory,
Dianmian Street,
Wuhua District
Kunming
Yunnan
650000
1476
Jixiang
Sun
53011219380314033X
No.633,majieshang Villagers' Committee
XiShan District
Kunming
Yunnan
650000
4427
Zushui
Sun
530102193704280326
Room 501, Building# 1, No.18 Cuihu North Road
Wuhua District
Kunming
Yunnan
650000
1476
Shiyun
Jiang
530103194005032957
2-2-3,No.29 Baita Road
PanLong District
Kunming
Yunnan
650000
1476
Wenying
Yang
530123320814262
YangLiu Village,YanChang Town
AnNing County
Kunming
Yunnan
650000
1476
Kunhua
Gu
530123195505013963
No.10,Unit# 2, Building# 19, QianShan Residential Quarter,ChaoYang Road, lianran
Town
Anning
Anning
Yunnan
650300

 
 
213

--------------------------------------------------------------------------------


 
 
1476
Qishun
Tang
530111192902263510
No.203,YanJia Village,LiuJia Town
GuanDu District
Kunming
Yunnan
650000
1476
Yun
An
530102194712180717
No.603,Building# 76 HongShan Middle Road,
Wuhua District
Kunming
Yunnan
650000
1476
Chaochun
Yang
53010319460201292X
No.2 ,Unit# 1, Building# 10, No.86 DongFeng east Road
PanLong District
Kunming
Yunnan
650000
2951
Weiwu
Dong
530102195508200017
No.502, Unit# 1, Building# 174, jixing residential Quarter,Jinjiang Road
PanLong District
Kunming
Yunnan
650000
1476
Duanyun
He
530112194705054117
No.104,Unit# 1, Building# 28,No.919 Xiyuan Road
Xishan District
Kunming
Yunnan
650000
1476
Xuequan
Yin
530111351105145
office of construction engineering management ,tuqiaocheng,
Guandu District
Kunming
Yunnan
650000
4427
Jiahong
Zhou
530111193308240054
Kunming Machine tool Group, Kanbei,
Guandu District
Kunming
Yunnan
650000
1476
Zhen
Zhou
530103191802131815
Room 301,Unit# 2,Building# B2, No.126 jiaochang north Road
Wuhua District
Kunming
Yunnan
650000
2951
Yanhua
Wang
530123195603063921
No.20,Unit# 1, Building# 69,houshan residential Quarter,Chaoyang Road lianran
Town
Anning
Anning
Yunnan
650300
4427
Guang'ai
Dai
520202551223084
No.9 Residential group, guoguqn Village
 Shuitang Town, Panxian,
Liupanshui
Guizhou
553000
1476
Yongshu
Zhang
532524194611080049
No.301,Unit# 1,Building# 136 Donglin Road,Jianshui County
Honghehani and yi Autonomous Perfecture
Honghe
Yunnan
654400
11805
Yanhong
Zou
532401197203300034
Staff Dorm of Yuxi Painting Company,jiangdong Road
Yuxi,Yunnan province
Yuxi
Yunnan
653100
1476
Qiongfen
Ren
532401194412281526
No.4,Building# 29, Shuanglong Residential Quarter,Daying Town
Honghehani and yi autonomous perfecture
Yuxi
Yunnan
653100
2951
Jinfeng
Wu
532429196501110046
No1 hongguang agricultrial chemistry factory,
Yuanjiang hani and yi ethnic Autonomous County
Yuxi
Yunnan
653100
1476
Suhua
Zhou
532401193604061523
Room 102, Unit# 1, Building# 2, No.11 keji Road, chunhe Town
Hongta District
Yuxi
Yunnan
653100
2952
Qiongzhen
Yang
532401360121222
No.2 residential group,taoyuan town,
Gaocang district,
Yuxi
Yunnan
653100
1476
Jialiang
Liu
532426194608010039
No.75 Dongmen Road, Longquan Town,
Yimen County
Yuxi
Yunnan
653100

 
 
214

--------------------------------------------------------------------------------


 
 
1476
Taixiang
Wen
532426401212001
Staff Dorm of Yimen Government Department
yimen County
Yuxi
Yunnan
653100
40886
Qingzhen
Lv
530102194301140024
No.302,Unit# 1, Building# 2,Chuanjin Road
Panlong District
Kunming
Yunnan
650000
17719
Jixian
Wen
530103194606072524
No.801, Unit# 3, Building# 13,Wenxin Garden ,Golden Street
Panlong District
Kunming
Yunnan
650000
1476
Naizhen
Shan
340323195211220022
Room 302, Unit# 9,No.41,Huihe Road, Chengguan Town
Guzhen County
Bengbu
Anhui
233000
1476
Ming'lian
Liu
530103193812142920
No.1,6/F,Unit# 1, Building# 9, No.106 dongfeng  Road
Panlong District
Kunming
Yunnan
650000
5903
Jincai
Yang
530102193104071117
Room 501 ,Unit# 6, Building# 1, No.454 er'jiawan,
Guandu District
Kunming
Yunnan
650000
1476
Yu
Zhao
53011219540308004X
Room 192, Unit# 1, Building# 57,No.2676 Dianmian Street,
Wuhua District
Kunming
Yunnan
650000
1476
Guiying
Jiang
53010319370213062X
No.502,Unit#2, Building# 29,nanzhan new residential quarter,
Guandu District
Kunming
Yunnan
650000
2951
Xi
Wang
530103821010124
2-1-1 Shulin Garden,Xinchun Village
Panlong District
Kunming
Yunnan
650000
2951
Rulin
Long
530123195506070417
No.501, Unit# 1, Building# 19,Xingtun Residential Quarter,Zhenquan Road, lianran
Town
Anning
Kunming
Yunnan
650000
1476
Hongling
Ma
530103580502332
No.8affiliated to No.8 Chundengli
Panlong District
Kunming
Yunnan
650000
1476
Dezhong
Wang
530102192806163310
No.502, Unit# 1, Building# 8, No.6 Nanba Road
Xishan District
Kunming
Yunnan
650000
4427
Huali
Wen
530103193104100631
Room 401,Unit#1, Building# 72, nanjiao new residential Quarter
Guandu District
Kunming
Yunnan
650000
2952
Shuzhen
Yang
530121194112260026
No.106 Nanmen Street,Longcheng Town
chenggong County
Kunming
Yunnan
650000
10330
Shigui
Qiu
532401380324033
No.3, 4/F,Building# 4, Hongta Tobacoo Company
Hongta District
Yuxi
Yunnan
653100
5903
Guoyong
Zhang
532326195104011619
Dayao Copper Mineral Company,Liuju Town
Dayao County
Chuxiong
Yunnan
675000
2951
Jiaming
Li
53240119590617061X
No.7 Building# 5, Xiaogaoqiao,Beicheng Town
Hongta District
Yuxi
Yunnan
653100
4476
Yanqing
Chang
532426196811241747
Room 201,Unit# 1, Building# 1,guishan road ,
Hongta District
Yuxi
Yunnan
653100

 
 
215

--------------------------------------------------------------------------------


 
1476
Qiongbo
Bai
532723197603262123
No.2,Building# 6, Chima , Daying Street
Hongta District
Yuxi
Yunnan
653100
4427
Zhiqian
Luo
53242219611229051X
No.55 dashaju Village,GushanVillagers' Committee,Jiangcheng Town
 Jiangchuan County
Yuxi
Yunnan
653100
8854
Rufen
Yin
53242519561210006X
No.6 wayao Village
 Shangchun Villagers' Committee,Ningzhou ,Huaning Town
Yuxi
Yunnan
653100
1476
Qiongxian
Yan
532425194410110046
Room 401, Unit# 1, Building# 8, No.20 Dongsi Street,Ningzhou Town
Huaning County
Yuxi
Yunnan
653100
5903
Yinglin
Yu
532425390617001
No.21 Xinjie ,Ningzhou Town
huaning County
Yuxi
Yunnan
653100
4427
Meiyun
Xia
532428541115004
No.36 Zhongheng Street,Guishan Town
Xinping County
Yuxi
Yunnan
653100
4427
Denggao
Yang
530112193505113210
Room 201,Unit# 2,buidling 5, No.550
Wuhua District
Kunming
Yunnan
650000
1476
Qiongzhen
Hou
530123194208133948
No.602, Unit# 1, Building# 3, No.134 Danxia Road
Xishan District
Kunming
Yunnan
650000
4427
Xiufen
Zhang
530123194401062627
No.78 Jile Village,
Lianran Town
Anning
Yunnan
650300
1476
Xiuhua
Zhang
530103192607090020
No.204, Unit# 2, Building# 3,
 No.400 Wujing Road, Guandu District
Kunming
Yunnan
650000
10330
Zhixin
Zhao
530103194401081240
No.202,Building#2,
No.139 Shu Lin Street, Xishan District
Kunming
Yunnan
650000
11805
Shouxian
Li
53012119390223002X
Room2 Unit# 2 Building# 42
Santai Road, Longcheng  Town,Chenggong County
Kunming
Yunnan
650000
2951
Meixin
Chen
530103194612161267
Room 501  Unit# 1, No.34 Yongxin Road,
Xishan District
Kunming
Yunnan
650000
1476
Hongde
Tang
532201196411231517
No.82 Songjiaying,Xiaohe Village
Baying Town ,Qilin District
Qujing
Yunnan
650000
1476
Lin
Zhao
530102193107291510
No.3 Affiliated No.6 Dongqingli, Donghua residential quarter,
Guandu District
Kunming
Yunnan
650000
1476
Ming
Xu
530111193608170051
No.335,Building# 15,No.135
Longquan Road, Donghua  Residential Quarter,Panlong District
Kunming
Yunnan
650000
4427
Fengzhu
Lang
53012319650501264X
No1 Jinchuan Road
Lianran Town
Anning
Yunnan
650300
9856
Fengliang
Zhang
530127391101451
Wuguanying,
Yanglin District,Chongming County
Kunming
Yunnan
650000
1476
Kangxiang
Yang
530102195601251118
No.133 Panjiawan
Wuhua District
Kunming
Yunnan
650000

 
 
216

--------------------------------------------------------------------------------


 
1476
Zhongliang
Yang
530102195202240315
Room 502, Unit# 1, Building# 1,
Fengning residential quarter,South section,Wuhua District
Kunming
Yunnan
650000
1476
Jianxia
Sheng
530111380623003
 Machine tool factory ,Kanbei
Guandu District
Kunming
Yunnan
650000
1476
Yousheng
Wang
530111193010300413
No.402,4/F,Unit# 1, Building# H,Yunnan CY Group,
Guandu District
Kunming
Yunnan
650000
1476
Fa
Li
530111194508072918
No.174 Hewei Village,
Fuhai Street sub-district, Xishan District
Kunming
Yunnan
650000
1476
Ping
Wang
530103195804190649
No.205,Unit# 2, Building# 2,
Provential construction material bureau,Kunqian Road, Guandu District
Kunming
Yunnan
650000
2951
Ruling
Zhou
532901193805196026
Room 302, Unit# 2, Building# 9,Wenhuayuan ,No.112.
 Jianshe Road, Wuhua District
Kunming
Yunnan
650000
17956
Xuepu
Duan
530123490813265
Staff dorm administration bureau,
Lianran Town
Anning
Yunnan
650000
4427
Yongxiang
Li
530111195411270824
Kunming machinery ,
Golden west Street, Panlong District
Kunming
Yunnan
650000
1476
Qi
Duan
530103290829291
No.102 ,Building# 18,
No.20 Baita Road,Panlong District
Kunming
Yunnan
650000
2952
Ronghua
Shang
530111194404123266
No.662 Dayangpu Village,
Xiaobanqiao Town ,Guandu District
Kunming
Yunnan
650000
4427
Wenzhen
Fu
530111196908232326
No.501, Unit# 1, Building# 35,jinmasi,
Guandu District
Kunming
Yunnan
650000
2951
Baolin
Xu
53010319480509251X
No.601, Unit# 2, Building# 2,
No.143 Renmin East Road, Panlong District
Kunming
Yunnan
650000
33941
Lian
Wang
413027600404362
No.2 fengji middle school ,
Shangcheng County,
Xinyang
Henan
464000
1476
Yinghong
He
530112196306023267
No.63,hongjiaying Village,
Fengning Villagers' committee,Wuhua District
Kunming
Yunnan
650000
1476
Guifen
Lu
530123194305022625
No.18Yanchuan Road,
 Lianran Town,
Anning
Yunnan
650300
4427
Runsi
Su
411222196108064027
 Baimaopo Village,
Zhangmao Town, Shanxian County,
Xinyang
Henan
464000
1476
Chaoxian
Zheng
532429195501120020
Room 301,Unit# 3, Building# 2,
No.39 Hongqiao Road, Hongta District
Yuxi
Yunnan
653100
5902
Zhengli
Lai
532401196804231252
No.65 laijing,
Laijing villagers' committee,Yanhe Town ,Hongta District
Yuxi
Yunnan
653100
1476
Shulan
Zhu
532401195210121609
No.17,Building# 18 ,Caiguantun,
Daying Town ,Hongta District
Yuxi
Yunnan
653100

 
 
217

--------------------------------------------------------------------------------


 
 
1476
Xiaohong
Cui
532401197412260921
No.44,Building# 1 Lihuaying,
Chunhe Town, Hongta District
Yuxi
Yunnan
653100
4427
Fakun
Xu
532401195503100617
No.56 Jingxin Street ,
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
8855
Liqiong
Ji
532401197103251220
No.185 Panjing,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
4427
Shiyun
He
532401194608030913
No.324 Jiajing ,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
8854
Ruyun
Huang
53242219630408004X
Room 302, Unit# 1, Building# 2,
No.1 Zhenxing Street ,Dajie Town,Jiangchuan Town ,
Yuxi
Yunnan
653100
25087
Yunhua
Tang
532401196809030943
Room 602, Unit# 2, Building# 8, Yufang residential quarter,
Hongta District
Yuxi
Yunnan
653100
1476
Shuhua
Zhang
532401195608091825
No.15 Building# ,No.39 baihutun,
Yudai road villagers' committee,Hongta District
Yuxi
Yunnan
653100
1476
Bingying
Wang
532401193610101245
No.185 Panjing ,
Keying villagers' committee,Yanhe Town,Hongta District
Yuxi
Yunnan
653100
2951
Lihui
Sun
532422196005050529
No.56 Xiaomagou Village,
Gushan villagers' committee,Jiangcheng Town,
Yuxi
Yunnan
653100
1476
Dezhen
Zhu
532401193802210323
Room 401, Unit# 3, Building# 1,
No.86 Qiyang Road, Hongta District
Yuxi
Yunnan
653100
14757
Yingmei
He
520202198209277724
No.1 Residential Group,Gele Village,
Xiangshui Town ,Panxian County,
Liupanshui
Guizhou
553000
1476
Yulan
Zhang
53012119700608152X
No.4 affiliated to No.58 Maidiying Village,
Qidian Town, Chenggong County,
Kunming
Yunnan
650000
8854
Zhonghua
Yang
530102194705171118
Room 602, Unit# 1,
No.139 Huancheng West Road, Wuhua District
Kunming
Yunnan
650000
1476
Kewang
Hai
530103193202222034
No.204,Unit# 2, Building# 5,
No.123Huancheng East Road, Panlong District
Kunming
Yunnan
650000
8854
Haowen
Xu
530102192807191815
No.253 Wuyi Road,
Wuhua District
Kunming
Yunnan
650000
4427
Mingqing
Yu
532201240314031
Dorm of No.14 Hydro bureau.
Qilin east Road,
Qujing
Yunnan
655000
1476
Long
Yang
530112193101050313
Room 306,Unit# 1, Building# 16,
No.615 Chunyu Road, Xishan District
Kunming
Yunnan
650000
1476
Heping
Chen
530123195503033987
No.603,Unit# 1, Building# 110Chaoyang residential quarter,
Chaoyang Road, Lianran Town,
Anning
Yunnan
650300
2951
Xin
He
532725380202002
No.05 Huancheng North Road,
 Weiyuan Town, Jinggu County,
Pu'er
Yunnan
650000

 
 
218

--------------------------------------------------------------------------------


 
4427
Peisheng
Gao
532522192308130013
Room 301,Unit# 1, Building# 2,
section a mengzi county,Honghe Hani and yi autonomous perfecture,
Honghe
Yunnan
654400
1476
Hongyan
Guo
532526196604080085
No.101,Building# 11,section 1,electricity factory ,
Nile County,Honghehani and yi autonomous perfecture,
Honghe
Yunnan
654400
5903
Jiaqi
Li
530103194905190918
No.501, Unit# 1, Building# 3,
Heping south Road, Guandu District
Kunming
Yunnan
650000
1476
Benyi
Wang
530121194307010019
No.24 Huancheng East Road,
Longcheng Town, Chenggong County,
Kunming
Yunnan
650000
1476
Yulian
Zhang
530125196602211125
No.111Jiajia Village,
Jiawang villagers'committee,Gucheng Town ,Yiliang County
Kunming
Yunnan
650000
1476
Xiuying
Liu
530111193505022021
No.1 Affiliated No.130
maixi Village,kanbei sub-district,Panlong District
Kunming
Yunnan
650000
2951
Jimin
Chai
530102194705050324
Room 502, Unit# 3, Building# 1,
No.317 Jianshe Road, Wuhua District
Kunming
Yunnan
650000
1476
Yahua
Tang
532201611106122
No.3 Village,
Sanbao Village,Sanbao District,
Qujing
Yunnan
650000
1476
Xin
Xia
530103194012282911
No.113,Building# 15,
No.20 Baita Road,Panlong District
Kunming
Yunnan
650000
1476
Yuanfang
Zhang
530111195207260442
No.601,Unit# 1, Building# 4,
No.11 Xunjin new residential quarter,Xunjin Street,Xishan District
Kunming
Yunnan
650000
1476
Jizhen
Guo
530103470827212
No.502 Beijing Road,
Panlong District
Kunming
Yunnan
650000
4427
Meiqiong
Gong
530111195206106080
No.507,Unit#4, Building# 11,Machinery factory ,
Chuanjin Road, Panlong District
Kunming
Yunnan
650000
1476
Ze
Li
530121193512250316
Sub-district of Longcheng Town,
Chenggong County,
Kunming
Yunnan
650000
7378
Fuchang
Kang
530102194610013715
Room 501,Unit# 1, Building#1,
No.36 Jiaochang East Road, Wuhua District
Kunming
Yunnan
650000
1476
Caide
Wang
532525193508130038
Room 502, Unit# 4,
 No.7Xianghe Street,Yilong Town,Shiping County,Honghehani and yi autonomous
perfecture,
Honghe
Yunnan
654400
4427
Wanxia
Chen
532502194110120024
Staff dorm of Kaiyuan hospital affiliated to railway administraton bureau,
Honghe Hani and yi autonomous perfecture,
Kunming
Yunnan
650000
1476
Cuifang
Li
530111195409220043
No.706,Unit# 3, Building# 17,
No.677 Longquan Road, Panlong District
Kunming
Yunnan
650000
1476
Lixian
Li
530121195006260043
Room 4, Unit# 1, Building# 1,
 No. 28 Longcheng Street ,Longcheng Town ,Chenggong County,
Kunming
Yunnan
650000

 
 
219

--------------------------------------------------------------------------------


 
4427
Zhengzhi
Jiang
530121194507060029
No.11 Ximen Street ,
Longcheng Town, Chenggong County,
Kunming
Yunnan
650000
8854
Yumin
Zhang
53010319610208212X
No.402,Unit# 2, Building# 3,Staff dorm of Tianyuanli ,Donghua ,
Panlong District
Kunming
Yunnan
650000
1476
Meiyu
Hu
532721194412290029
Room 11,Unit# 1, Building# 18,
No.10 Biancheng West Road, Simao District,
Pu'er
Yunnan
665100
1476
Yufen
Zhu
530111196112052020
No.302,Unit# 1, Building# 16,Kunming hobbing machine factory ,
,Jinhei Subway  Panlong District
Kunming
Yunnan
650000
1476
Cunzhu
You
532426193512191723
Room 301, Unit#1, Building# 2,
 No.2 Mingzhu Road, Hongta District
Kunming
Yunnan
650000
1476
Jiashun
Wan
53240119411107091X
No.3,Building#7,Sunjing,
Chunhe Town,Hongta District
Yuxi
Yunnan
650000
1476
Jiasuo
Zhang
532401194105020019
No.3,Gutou Village,
Yuxing Road sub-district,Hongta District
Kunming
Yunnan
650000
5903
Cuiying
Fei
532401195708120646
Room 302, Unit#2, Building# B,
No.30 Guishan Road, Hongta District
Kunming
Yunnan
650000
1476
Yonghong
Huang
532401197505020919
No.13,Building# 14 Bailatun,
Maqiao villagers'committee,Chunhe Town,Hongta District
Kunming
Yunnan
650000
7378
Qizhi
Lai
532401194211041219
No.15 Laomachong,
Yanhe Town,Hongta District
Kunming
Yunnan
650000
4427
Liping
Zhang
532425196509020648
Room 501,Unit# 2,Building# 1,
No.2 Xisi Street,Ningzhou Town, Huaning County,
Kunming
Yunnan
650000
1476
Cuiying
Yang
530122194110041627
Room 101,Unit# 2, Building# 1,
No.55 Nanbei Street,Hongta District
Kunming
Yunnan
650000
1476
Kaihua
Wang
530103195309100052
Room 706,Unit# 1,Building# 1,
No.186 Chuncheng Road, Guandu District
Kunming
Yunnan
650000
1476
Jiazhen
Zhu
53010219450425032X
Room 602, Unit# 1, Building# 2, colleges residential quarter,high education
lane,
Longquan Road,Wuhua District
Kunming
Yunnan
650000
4427
Lanying
Tang
530111195412260863
No.101,Unit# 1, Building# 7,
No.751 Chuanjin Road, Panlong District
Kunming
Yunnan
650000
1476
Jianhong
Zhang
530102194512202117
No.102,Unit# 2, Building# 1,
No.147 Renmin West Road, Wuhua District
Kunming
Yunnan
650000
1476
Mingfu
Geng
530123194210104070
No.31,Unit# 1,Building# 2,
Xindongqu residential quarter,jianshe Road, Lianran Town,
Anning
Yunnan
650300
11805
Xiuying
Zhang
320325520220734
Ttanghai Village,
xinqiao town, pi county,
Xuzhou
Jiangsu
220005

 
 
220

--------------------------------------------------------------------------------


 
2951
Qiongying
Zhu
530122194711253625
No.703,Unit# 1,Building# 25,Jinniu residential quarter,
Dianchi Road,Xishan District
Kunming
Yunnan
650000
2951
Yuekun
Dong
530102770924115
No.62 Xichang Village,
Wuhua District
Kunming
Yunnan
650000
1476
Hulin
Zhang
532502390407091
Xinglongzai Village,
 Laomazai Town,Xiaolongtan District,
Kaiyuan
Yunnan
661000
1476
Shikuan
Xu
530111193502020012
Room 509,Unit# 1, Building#6,
No.558 Longquan Road, Wuhua District
Kunming
Yunnan
650000
1476
Shibiao
Ou'Yang
530111193601130014
No.B05,Building# 4,Jiayuan Shangju,
Bailong Road,Panlong District
Kunming
Yunnan
650000
5903
Fengying
Zhao
530103193809250322
Room 19, Unit# 2,
No.135 Heping Village,Guandu District
Kunming
Yunnan
650000
2951
Youru
Huang
530113193903150021
Room 301,Unit# 2, Building# 1,
No.53 Guiyuan Street,Dongchuan District,
Kunming
Yunnan
650000
2951
Aiming
Zhang
530111196210020022
No.308,Unit# 4, Building# 5,
No. 672 Longquan Road, Panlong District
Kunming
Yunnan
650000
1476
Yuqiong
Zhang
512530530117372
No.45 Fangsi Street,
Zhuhai Town, Changning Town ,
Yibin
Sichuan
644000
2951
Wanzai
Liu
530112193202280337
Room 103,Unit# 1, Building# 9,Heyuan residential quarter,
Erhuan West Road,Wuhua District
Kunming
Yunnan
650000
4427
Xiangsen
Kong
532122193705140015
No.17 Chongde Lane,
Nanhua Street,Panlong District
Kunming
Yunnan
650000
10056
Liansheng
Bai
530112194805170537
No.302,Unit# 3, Building# 14,Chunyuanli,Chunyuan residential quarter
Jinhuapu Road, Xishan District
Kunming
Yunnan
650000
1476
Binlin
Yang
530123194702263975
No.601,Unit# 2, Building# 27,Wanghu residential quarter
Jianshe West Road, Lianran Town,
Anning
Yunnan
650300
16233
Meiying
Luo
532502194408100042
No.1,Building# 75,kaiyuan jiehua factory ,No.2 section,
Honghehani and yi autonomous perfecture,
Kunming
Yunnan
650000
7378
Yishuo
Yao
530111194208040818
No.517, Unit# 4, mine machinery ,Building# 11, section 2,
 Chuanjin Road,Panlong District
Kunming
Yunnan
650000
1476
Fafu
Liu
530112194401300518
No.201,Unit# 1, Building# 16, Jinxing Yuanding residential quarter,
Beijing Road, Panlong District
Kunming
Yunnan
650000
11805
Kexiang
Duan
532123470116031
Hospitao in xinhua district,
Qiaojia County,
Zhaotong
Yunnan
657000
4427
Yunsheng
Gao
532325196302101517
No.66.Guanglu villagers' committee,
Guanglu Town, Yao'an County,
Chuxiong
Yunnan
675000

 
 
221

--------------------------------------------------------------------------------


 
7378
Jiansuo
Lu
530111195408240819
No.721 Chuanjin Road,
Panlong District
Kunming
Yunnan
650000
4427
Yincui
Su
532325196702141526
No.66 Dongguan,Guanlu villagers' Committee,
Yao'an County,
Chuxiong
Yunnan
675000
2952
Canxun
Qin
530102193303181829
Room 203,Unit# 2, Building# 10,
No.750 Huancheng South Road, Xishan District
Kunming
Yunnan
650000
8854
Yuying
Li
530111431127442
Shuguang area,CISC industry area,
Guandu District
Kunming
Yunnan
650000
1476
Tenglin
Feng
530103194708100039
No.603, Unit# 1, Building# 1,
No.991 Beijing Road, Panlong District
Kunming
Yunnan
650000
2951
Qiongfen
Li
532331196708024029
No.480,Yuchi Village,langjing villagers' committee,
Tuian Town ,Lufeng County,
Chuxiong
Yunnan
675000
17955
Naishan
Chen
530102193708111845
No.253 Wuyi Road,
Wuhua District
Kunming
Yunnan
650000
1476
Shouying
Lu
530121194905010043
No.91 Wuluo Road,
 Longcheng Town, Chenggong County,
Kunming
Yunnan
650000
8854
Jing
Chen
530103197003251527
No.4 Affiliated to
No.20 Nanchang Street,Wuhua District
Kunming
Yunnan
650000
6476
Li
Luo
222403194110100224
9-1-7 Jianshang Lane,
Longtan District,
Jilin
Jilin
132000
1796
Pingzhang
Yan
530102460121031
No.3-103 ,Building# 63,
No.31 Jiaochang East Road, Wuhua District
Kunming
Yunnan
650000
9882
Chunping
Wan
532401700101192
No.1 she, daying street sub-district,
Dayingjie Town,
Yuxi
Yunnan
653100
8534
Xiuqin
Huang
530102194206201124
No.501, Unit# 1, Building# 2,
No.121 Renmin West Road, Xishan District ,
Kunming
Yunnan
650000
10597
Guangrong
Bian
530111193902140427
No.102,Unit# 4, Building# 9,Nanba tielu residential quarter,
Guandu District
Kunming
Yunnan
650000
7186
Yongzhong
Xiang
P406655(7)
4/F,Guofang Building# ,No.68 wuyi road,
Wuhua District
Kunming
Yunnan
650000
33593
Aiwu
Ma
610115195304019525
No.238-5-20 longshou north road,
Lianhu District,
Xi'an
Shaanxi
710000
1845
Lihua
Zhao
530102350126302
4/F,Guofang Building# ,
No.68 Wuyi Road,  Wuhua District
Kunming
Yunnan
650000
2076
Zhiyan
Zhang
530103193804122129
No.5, Unit# 1, Building# 12, No.29 Dongfeng Lane,
Dongfeng Road,
Kunming
Yunnan
650000

 
 
222

--------------------------------------------------------------------------------


 
 
11729
Chengyan
Luo
530112351109161
4/F,Guofang Building# ,
No.68 Wuyi Road,  Wuhua District
Kunming
Yunnan
650000
1682
Xiuhua
Zhao
530103381208034
Provincial  automobile trade Co.,Ltd
Wuhua District
Kunming
Yunnan
650000
8000
Xiujuan
Liu
530121520918002
Staff dorm of local government department ,
Chenggong  County
Kunming
Yunnan
650000
1882
Dengyun
Liu
530103193805052919
No.202,Unit# 2, Building# 2,
No.283 Baita Road, Panlong District
Kunming
Yunnan
650000
4906
Enshu
Chen
530123401228394
Staff dorm of No.2 Railway administion office
Wuhua District
Anning
Yunnan
650300
4635
Shuhua
Wang
530111520423002
kunming machinery factory,xiaomai,
Guandu District
Kunming
Yunnan
650000
30000
Xiaohui
Yue
 140225198406062865
No.143 Lingyun Village,
 Peichun Town,Huiyuan County,
Datong
Shanxi
37000
10000
Jie
Wang
532225196410242143
Room 202,Unit# 1, Building# 11,
No.4Tuanjie Road, Dongchuan District,
Kunming
Yunnan
650000
1476
Huixian
Bai
530111381117002
No.10,Building# 45,
Kunming heavy machinery factory,
Kunming
Yunnan
650000
2951
Zicheng
Yang
53250141060100101
No.603, Building# 4, No.14, Jiefang Village
 Honghe Ethnic Ha'ni and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
5903
Guixian
Zhou
532501195201051245
The dorm of Post and Telecommunications Center
Datun Village
Gejiu
Yunnan
661400
4427
Yan
Song
532501197605130627
No.203,Unit#1,Building# 76
Jinhu West Road,Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
11805
Bilian
Hai
532501195802200664
No. 207,Unit# 2,
No.147 Jianse Road, Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1476
Huiqiong
Zhang
532501196704010327
No.504, Unit# 1,wuyi new residential quarter
Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1476
Yongzhen
Rao
532527197204171720
No.104,Jinhu East Road,
Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
5903
Dazhen
Xu
532501194303032526
No.202,Unit# 1,
No.75 Shanghe Road,Honghe Ethnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Guifang
Liu
532501194210032826
Qianjin mineral mining,
Kafang Town,Honghe Ethnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Yufang
Yang
532501194604102823
Kafang primary school,
Kafang Town,Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400

 
 
223

--------------------------------------------------------------------------------


 
 
1476
Qiaozhen
Mao
532525530426174
Wangjiachong Village, wangjiacong villagers' committee,
Baxin Town, Shiping County
Kaiyuan
Yunnan
661000
1476
Hefang
Zhang
532501194012180342
No.210,unnit 2, Building# 11,wuyi new residential quarter,
HongheEthnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Meihua
Liu
532501194708111222
No.602,Unit# 2,
HongheEthniNo.235 Jinhu West Road,  Ha'ni and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Zhuying
Lan
532501194905080322
No.401,Unit#3, Building# 21 wuyi new residential quarter,
Honghe Ethnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Jianxia
Li
532501194502080029
No.402,Unit#2, Building# 95 Yunxixinguan,
Xinguan,Road HongheEthnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Jianzhong
Xue
530103551217331
No.20,Building# 6.construction material company ,
Renmin East Road,Panlong Districy,
Kunming
Yunnan
650000
2951
Meng
Yin
53240119680221001X
Room 701, Unit# 4, Building# 4,
No.96 Yuxing Road, Hongta District,
Yuxi
Yunnan
653100
2951
Huixian
Zhang
530181194312033924
No.18, Building# 82,Xinchun residential quarter,
Chaoyang Road, Lianran Town,
Anning
Yunnan
650300
1476
Siyi
Jin
53011119760210262X
No.68,Hewei Village,Qianwei sub-district,
Xishan District
Kunming
Yunnan
650000
2951
Baozhen
Zheng
530103193012121224
No.403, Unit# 1, Building# 21 Tianyuanli ,
Panlong District
Kunming
Yunnan
650000
7378
Tianhua
Zhao
532502192902020014
No.905,Unit# 1, No.339 Tielu new residential quarter,
Chuanjin Road,Panlong District
Kunming
Yunnan
650000
4476
Taolan
Chen
532224195205070521
No.201,Unit#4, Building# 85,
No.212 Changzheng Road, Laibin Town,
Xuanwei
Yunnan
665400
1476
Maosen
He
53011119500113001X
No.706,Unit# 3, Building# 17,
No.677 Longquan Road, Panlong District
Kunming
Yunnan
650000
1476
Xiutong
Zhao
530102192909143312
Room 402, Unit# 1, Building# 10,
No.750 Huancheng South Road,Xishan District
Kunming
Yunnan
650000
4427
Ruifang
Mei
532526194906152014
No.273 Zhiting Street,Nile County,
Honghe Ethnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
1476
Xiaoxia
Lv
532501195910150326
No.8,Building#10,
Wuyi Road,
Gejiu
Yunnan
661400
8854
Baohua
Wan
532501195405110649
No.702,Unit# 2,
No.151Jianshe Road,Honghe Ethnic Hani and Yi Autonomous Prefecture,
Gejiu
Yunnan
661400
4427
Fengxian
Zhang
532501195402112542
No.502,Unit# 2, Building# 17 zhuziyuan residential quarter,
Honghe Ethnic Hani and Yi Autonomous Prefecture
Gejiu
Yunnan
661400
1476
Mei
Xue
530102197603076121
Room 401, unti 1,
No.7 affiliated to No.192 Renmin West Road, Wuhua District
Kunming
Yunnan
650000

 
 
224

--------------------------------------------------------------------------------


 
 
1476
Zhaohua
Yang
532923193610270722
No.221 Heda Village,
Xiangcheng Town, Xiangyun County ,Dali  ethnic bai autonomous perfecture
Dali
Yunnan
671000
2951
Lifen
Bai
532425330603002
No.30 Houjie,
Ningzhou Town,Huaning County,
Yuxi
Yunnan
653100
1476
Huiqiong
Huang
532401195403120629
No.5,Building# 13,Meiyuan ,
Beicheng Town,Hongta District
Yuxi
Yunnan
653100
2951
Benyuan
Pu
532401196506280937
No.34 Houhe,Chaoba villager's committee,
Chunhen Town,Hongta District
Yuxi
Yunnan
653100
1476
Shiming
Li
532401195202281215
No.92 laijing,jiajing villagers' committee,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
5027
Xingpei
Zhang
532429390402001
Hongguang Farm,
Yuanjiang County,
Yuxi
Yunnan
653100
1476
Congxian
Feng
532401195207022220
No.2,Building# 99,Gaocang ,
Gaocang Town, Hongta District
Yuxi
Yunnan
653100
1476
Conghua
Feng
532401196605071524
No.2,buidling 1, Weiganying,Zhaogan sub-district,
Dayingjie County,Hongta District
Yuxi
Yunnan
653100
2951
Chunlin
Jiang
532401197401161223
No.73 Panjing,Keguan villagers' committee,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
1476
Xixian
Zheng
532401197308011220
No.142 panjing,
Yanhe Town, Hongta District
Yuxi
Yunnan
653100
4427
Xiurong
Li
532427580708064
Huanian Farm ,
Ershan Town,
Yuxi
 
653100
4427
Shaolu
Zhang
532401197010201558
No.4,Building# 23, Chima cillagers' committee,
Dayingjie Town, Hongta District
Yuxi
Yunnan
653100
1476
Zhufang
Lai
532401195610041229
No.88 Laijing,Laijing villagers' committee
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
1476
Lanying
Zhang
532426193303081720
No.158,Building# 32,Xiaolvzhi,
Yimen County,
Yuxi
Yunnan
653100
8854
En'xiong
Zhu
532224680523173
No.133Wujia Village,lijiavillagers' committee,
Dongshan Town
Xuanwei
Yunnan
653100
1476
Zhuhua
Yang
532401195203130945
No.3, Building# 6, bailatun,Maqiao villagers' committee,,
Chunhe Town,Hongta District
Yuxi
Yunnan
653100
1476
Qiongfen
Yin
532401195009160067
Room 401,Building# 11,
No.9 Xingyu Road, Hongta District
Yuxi
Yunnan
653100
1476
Yuying
Zhang
532401194203100928
No.2,Building#7,bailatun,maqiao villagers' committee,
Chunhe Town ,Hongta District
Yuxi
Yunnan
653100
1476
Lifen
Chai
532401196012041223
No.171 Panjing,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100

 
 
225

--------------------------------------------------------------------------------


 
 
5903
Yonglin
Chen
532401197308271815
No.8,Building# 2, duiwotian,
Yuxing Road sub-district,Hongta District
Yuxi
Yunnan
653100
1476
Shining
Zhong
530103194301041524
No.301, Unit# 3,
No.1 Longguang Street,Panlong District
Kunming
Yunnan
650000
8854
Tingfu
Luo
530123194311093016
No.3,Unit#1,Building# 66 anhua residential quarter,
Taiping South Road, Taiping County,
Anning
Yunnan
650300
1476
Xiuqin
Wu
53011219491224006X
No.201, Unit# 2, Building# 1, No.32 Xiba new residential quarter,
Xishan District
Kunming
Yunnan
650000
7378
Qiming
Zou
530112193812201616
No.201, Unit# 2, Building# 914 Jinliyuan,
Baiyun Road,Panlong District
Kunming
Yunnan
650000
1476
Zhengqing
Xu
530112193011150011
Yu'an Mountain, Heilinpu
Xishan District
Kunming
Yunnan
650000
1476
Zishun
Chen
530103410404032
No.3 Haitiange,
Wenmiao Street,Panlong District
Kunming
Yunnan
650000
1476
Guoxiang
Li
530113194306160015
Room 101,Unit# 2, Building# 13,
 No.10 Baiyun Street ,Dongchuan,
Kunming
Yunnan
650000
7378
Fengshu
Zhang
533001193101090022
Dorms.of Constructiob Bank,
Longquan Road,Chengguan Sub-district
Baoshan
Yunnan
678000
2951
Yinghui
Chen
533321198402183016
No.111 Beihuan Road,
Jinniu District
Chengdu
Sichuan
610000
2952
Lirong
Duan
530103193605050089
No.202,Unit# 1, Building# 1,No.4 Xicangpo,
Wuhua District
Kunming
Yunnan
650000
1476
Liuying
Hong
530112194410010926
No.66 Hongjiaying,
Fengning Sub-district,Wuhua District
Kunming
Yunnan
650000
2951
Huiying
Peng
53010219470321302X
No.522 Xuefu Road,
Wuhua District
Kunming
Yunnan
650000
5903
Keyin
Zhang
530111193904030029
No.301, unti 2, Building# 11,
No.672 Longquan Road, Panlong District
Kunming
Yunnan
650000
2952
Xinyue
Ren
533521192211150012
Room 204, Unit# 2, Building# 1,
No.15 Yangguang North Road, Xishan District
Kunming
Yunnan
650000
1476
Changzhi
Zhang
530102193408103325
Room 402, Unit# 1,Building#10,
No.750 Huancheng South Road, Xishan District
Kunming
Yunnan
650000
1476
Chaohua
Xia
530111420607001
Yunnan finance and trade school ,
Gangtou Village,Guandu District
Kunming
Yunnan
650000
1476
Yanhua
Li
532502194512150023
No.304,Unit# 2, Building# 10,
No.21 Limin Road, Honghe Ethnic hani  and yi autonomous perfecture,
Kaiyuan
Yunnan
661000
11805
Zhengyu
Dai
530103194307052523
No.204,Unit# 2, Building# 27,
No.50 Huancheng East Road, Panlong District
Kunming
Yunnan
650000

 
 
226

--------------------------------------------------------------------------------


 
 
1476
Dengcai
Li
530102192908023319
Room 203, Unit# 2, Building# 10,
No.750 Huancheng South Road,Xishan District
Kunming
Yunnan
650000
14757
Meiyun
Miao
532501550503002
No.401,Building#2,
No.24Yongsheng Street Hongheethnic Hani and Yi autonomous prefecture
Gejiu
Yunnan
661400
7378
Zhi
You
530102380712072
No.3 Jianshe Road,
Wuhua District
Kunming
Yunnan
650000
23611
Yongzhi
Hu
532131195509140021
No.2, Floor 2, Building# 18,
Xinhua Road,Yunfu Town,Shuifu County,
Shuifu
Yunnan
657800
6895
Cuilan
Li
530111195210100466
Room 203, Unit# 2, Building#9,
No.1298 Dianchi Road, Xishan District
Kunming
Yunnan
650000
4427
Guiju
Fan
530102193711152146
No.98 Shuncheng Street
Wuhua District
Kunming
Yunnan
650000
2951
Shaoxiang
Liu
533121430327001
No.10 Tuanjie Road
Mangshi Town
Luxi
Yunnan
678400
4427
Shuyun
Zhang
530103195312060936
No.501, Unit# 1, Building# 2, Hongshiyuan ,Jinshi Residential Quarter,
Jinshi Road, Panlong District
Kunming
Yunnan
650000
4427
Juxian
Zhang
530125194003200046
Room 602, Unit# 1, Building# 1,
 No.7 Xingsheng Road, Kuangyuan Town, Yiliang County,
Kunming
Yunnan
650000
1476
Yonghui
Li
530112196203021621
Room 401, Unit# 6, Building# 7,Xinsen Garden,
Minyun Road, Guandu District
Kunming
Yunnan
650000
48698
Yongli
Huang
532502194907150327
No.202,Unit# 3, Building# 16,Kaiyuan Cement Factoy,
Hongheethnic hani and yi autonomous prefecture,
Kaiyuan
Yunnan
661000
2951
En
Fan
53011219560103321X
No.45 Hongjiaying,
Fengning Sub-district,Wuhua District
Kunming
Yunnan
650000
1476
Qiongxian
Jin
530111400218002
Yunnan electronic factory,
Heilongtan,Guandu District
Kunming
Yunnan
650000
2951
Lingxian
Yin
532429194311050020
Room 301, Unit# 5, Building# 5,
Anju residential quarter,Hongta District
Yuxi
Yunnan
653100
2951
Zhiying
Pan
532401195307201218
No.202 Panjing,Keguan Villagers' Committee,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
1476
Hong
Yang
530111194410283514
No.124 Shuangfeng Village,
Guanshang Sub-district,Guandu District
Kunming
Yunnan
650000
2951
Shoulu
Li
530111194109150050
No.102,Unit# 1, Building# 22,
 No.2 Lan'an Road, Panlong District
Kunming
Yunnan
650000
1476
Jun
Guan
530112194402082719
Room 201, Unit# 1, Building# 5,
Chunhui Residential Quarter,No.12 Qinxue Lane, Jiaoling road, Wuhua District
Kunming
Yunnan
650000

 
 
227

--------------------------------------------------------------------------------


 
 
7378
Zhulian
Jia
53010219551016246X
No.12,Unit# 2, Building# 1,
No.4 Dongfeng Lane, Dongfeng Road, Panlong District
Kunming
Yunnan
650000
8854
Yuzhen
Xie
530102195712241828
No.83, Xinlong Street
Wuhua District,
Kunming
Yunnan
650000
1476
Huifen
Lan
530112195012250523
No.201, Unit# 1,
Yuanding Residential Quarter,Beijing Road, Panlong District
Kunming
Yunnan
650000
1476
Hongjun
Zhang
530112192604160536
No.203, Unit# 2, Building# 9,
Yunfeng paper products company ,Haikou ,Xishan District
Kunming
Yunnan
650000
2952
Zhiheng
Cheng
530112194302060352
Room 702, Unit# 4, Building# 25,
Kanghong residential quarter,Erhuan west road, Wuhua District
Kunming
Yunnan
650000
3000
Taotao
Lu
510902198710257715
No.20 Bejia Village,
 Xixiu Town, Shuining, Shuining, Sichuan province
Suining
Yunnan
629000
3000
Qiongfen
Zhou
530111195402142089
No.102,Unit# 1,Building# 5,
No.558 Longquan Road,Wuhua District
Kunming
Yunnan
650000
1476
Guifen
Xue
532401195405291229
No.427 Songguan,Songguan sub-district,
Yanhe Town,Hongta District
Yuxi
Yunnan
653100
1476
Xuezhong
Gong
532502194404180030
No.304,Unit# 2, Building# 10,
No.20 Limin Road, Honghe Ethnic hani  and yi autonomous perfecture
Kaiyuan
Yunnan
661000
3000
Huafen
Zheng
530181196501104006
No.192 Daluobai Village,
Lianran Town,
Anning
Yunnan
650300
8000
Zhi
Ma
530103197007240614
No.101,Unit# 1, Building# 6,fujing Garden,
No.302 Wujing Road, Guandu District
Kunming
Yunnan
650000
1476
Changfang
Shi
530127193911274540
Room 101,Unit# 2, Building# 19,
No.110 Wuguanying Village, Yanglin County,
Kunming
Yunnan
650000
1476
Shuyuan
Yang
532426371226002
No.313 Residential Group,
Dachun Village ,Yimen County ,
Yuxi
Yunnan
653100
7032
Ning
Zou
530102197008112722
No.23 Xinzhuantang,
Wuhua District
Kunming
Yunnan
650000
1476
Huaqing
Xie
532501195511011249
No.402,Unit# 3, Building# 43,
Wuyi new residential Quarter,Honghe haini and yi ethnic autonomouse perfecture
Gejiu
Yunnan
661400
1814
Zhongping
Han
P739208(0)
4/F,Guofang Building# ,
No.68 Wuyi Road,
Kunming
Yunnan
650000
1476
Yinying
Wu
34030219420922022X
No.304,Building# 7-1,
Heping new residential quarter, Guandu District
Kunming
Yunnan
650000
1476
Yongzhan
Sun
530103194209203316
Zhichun Street,
Donghua residential quarter, Guandu District
Kunming
Yunnan
650000
1476
Huazhen
Liu
532401194709091221
No.5 Residential group ,Jiajing
Yanhe Town, Hongta District
Yuxi
Yunnan
653100

 
 
228

--------------------------------------------------------------------------------


 
 
1476
Qifang
Zhan
532401194311271222
No.7 Residential Group,
Keguan Village,Yanhe Town, Hongta District
Yuxi
Yunnan
653100
40000
Jiansheng
Li
44142319670302441X
No.96 Xierfang,Baishizhou,Shahe,
Nanshan District.
Shenzhen
Guangdong
518000
20000
Lidong
Yin
142225198305135510
Pu Village,
Mofang Town,Dai County
Xinzhou
Shanxi
34000
3000
Xianhong
Yuan
500384198410113031
No.11,Residential Group2,
Yundu Village, Muliang Town,
Nanchuan
Chongqing
408400
3000
Zaixian
Sun
530129198604130315
No.14 Dashan Village,Heijing villagers' committee,
Hekou Town ,Xundian County
Kunming
Yunnan
650000
3000
Fangyan
Ao
522121198602200104
No.2 Residential group,houba,
Nanbai Town,
Zhunyi
Guizhou
563000
150000
Xinyan
Dai
441301196811142620
No.96 Baishizhou,Shahe,
Nanshan District
Shenzhen
Guangdong
518000
10000
Jiankun
Yang
53010219650528001X
Room 204,Unit# 1, Building# 2,
No.67 Huashan East Road, Wuhua District
Yuxi
Yunnan
653100
20000
Xueping
Bao
53010219690816112X
Room 602,Unit#1,buidling 51,
Fengning residential Quarter,North section,Wuhua District
Kunming
Yunnan
650000
20000
Yaping
Li
532301196405063727
No.408,Unit# 1,
Dongfeng East Road,Panlong District
Kunming
Yunnan
650000
3000
Yunbiao
Xu
530103195810032110
No.18,Building# 2, No.42 Mingtong Lane,
Beijing Road,Panlong District
Kunming
Yunnan
650000
1476
Jishi
Zhang
530103194503270616
No.340-1705  Tielu residential quarter,
Wuhua District
Kunming
Yunnan
650000


 
 
 
 
229

--------------------------------------------------------------------------------


 
SCHEDULE C
附件 C
Financial Consultant Shareholders List
财务顾问股东名册
 
 
800000
Fagui
Zhang
510113196309140015
B1402 Rhine Riverside
No.18 East Zhimin Road, Wuhou District
Chengdu
Sichuan
610021
800000
Dong
Hua
51011319730219041X
No.7 4/F Unit #2 Building #1
No.52 Fang Zheng Street, Qingyang District
Chengdu
Sichuan
610017
500000
Chunming
Zou
510113196305030417
No.C5-5
No.83 South Shuangxin Road, Qingyang District
Chengdu
Sichuan
610091
400000
Tao
Lai
510113197011030846
1134 Champagne Garden, No.33 Rui Lian Road,
Guang Hua Road, Qing Yang District
Chengdu
Sichuan
610091
2500000
EverAsia Financial Group, Inc
   
171 N. Shore Drive
Unit #5
Miami Beach
Florida
33141

 
 
 

--------------------------------------------------------------------------------


 
 
SCHEDULE D
附件 D
ZSIT DIRECTORS LIST
众森国际董事会名单
 
First Name 名
Last Name 姓
Position 职位
Li 莉
Wang 王
Chairman 董事长
Zhongping 中评
Zhou 周
Independent Director 独立董事
Jun 骏
Zou 邹
Independent Director 独立董事
Pin 品
Nie 聂
Director 董事
Jiansheng 健生
Li 李
Director 董事



 
 
SCHEDULE E
附件
ZSIT OFFICERS LIST
众森国际管理人员名单
 
First Name 名
Last Name 姓
Position 职位
Li莉
Wang 王
President 总裁
Pin 品
Nie 聂
Chief Operating Officer 首席运营官
Xiaokun 晓昆
Li 李
Chief Financial Officer 首席财务官
Jiansheng 健生
Li 李
Secretary 书记


6
 
 
 